Exhibit 10.1

DEED OF LEASE

by and between

TAMARES 7950 OWNER LLC

(Landlord)

And

APPIAN CORPORATION

(Tenant)

at

VALO PARK

7950 Jones Branch Drive

Tysons, Virginia

April 17, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  ARTICLE 1. ORIGINAL PREMISES; PROPERTY & COMMON AREAS;      1  

1.1

 

PREMISES

     1  

1.2

 

PROJECT AND COMMON AREAS

     2  

1.3

 

PARKING

     3  

1.4

 

PROJECT AMENITIES

     3  

1.5

 

CONDITION OF ORIGINAL PREMISES

     3  

1.6

 

BASE BUILDING REQUIRED CONDITION

     4  

1.7

 

LEASE TERM

     4  

1.8

 

TENANT FIT-OUT PERIOD

     4  

1.9

 

COMMENCEMENT DATE

     4  

1.10

 

RENT COMMENCEMENT DATE

     4  

1.11

 

BASE RENT FOR ORIGINAL PREMISES

     5  

1.12

 

PARKING PERMIT FEES

     5  

1.13

 

ADDITIONAL RENT

     5  

1.14

 

TENANT’S SHARE

     6  

1.15

 

FIFTH FLOOR MUST-TAKE SPACE

     6  

1.16

 

FIXED DATE EXPANSION OPTIONS

     8  

1.17

 

UNILATERAL EXPANSION OPTION

     18  

1.18

 

RIGHT OF FIRST REFUSAL

     22  

1.19

 

OPTION ON TENANTED SPACE

     24  

1.20

 

RIGHT OF FIRST OFFER

     28  

1.21

 

EXTENSION TERM

     29  

1.22

 

RENT PAYMENT ADDRESS

     30  

1.23

 

LEASE YEAR

     30  

1.24

 

DEED OF LEASE

     30     ARTICLE 2. SECURITY DEPOSIT      30  

2.1

 

LETTER OF CREDIT AS SECURITY

     30  

2.2

 

ADJUSTMENTS TO SECURITY DEPOSIT AMOUNT

     31  

2.3

 

LETTER OF CREDIT REQUIREMENTS

     33  

2.4

 

ADVANCE DEPOSIT

     35  

2.5

 

NO SEPARATE ACCOUNT

     35     ARTICLE 3. USES; TENANT COVENANTS      35  

3.1

 

PERMITTED USES

     35  

3.2

 

OTHER GENERAL USE COVENANTS

     35     ARTICLE 4. ENVIRONMENTAL PROVISIONS; RECYCLING      36  

4.1

 

ENVIRONMENTAL PROTECTION

     36  

4.2

 

TENANT INDEMNITY

     36  

4.3

 

LANDLORD REPRESENTATION AND INDEMNITY

     36  

4.4

 

RECYCLING REGULATIONS

     37  

4.5

 

AMERICANS WITH DISABILITIES ACT

     37     ARTICLE 5. LATE CHARGES; INTEREST      37  

5.1

 

LATE CHARGES

     37  

5.2

 

INTEREST

     38     ARTICLE 6. REPAIRS AND MAINTENANCE      38  

6.1

 

LANDLORD’S OBLIGATIONS

     38  

6.2

 

TENANT’S OBLIGATIONS

     38     ARTICLE 7. UTILITIES AND SERVICES      39  

7.1

 

SERVICES

     39  

 

-ii-



--------------------------------------------------------------------------------

7.2

 

ADDITIONAL SERVICES

     39  

7.3

 

EXCESS UTILITY CONSUMPTION

     40  

7.4

 

FITNESS FACILITY

     40  

7.5

 

INTERRUPTION OF SERVICES

     40     ARTICLE 8. OPERATING EXPENSES      41  

8.1

 

OPERATING EXPENSES GENERALLY

     41  

8.2

 

CAP ON CONTROLLABLE OPEX

     41  

8.3

 

CONTINGENT OPERATING EXPENSE CREDIT

     41  

8.4

 

ESTIMATED PAYMENTS

     42  

8.5

 

ANNUAL RECONCILIATION

     42  

8.6

 

OPERATING EXPENSES DEFINED

     42  

8.7

 

EXCLUSIONS FROM OPERATING EXPENSES

     44  

8.8

 

ADJUSTMENT

     46  

8.9

 

FURTHER ADJUSTMENT

     46  

8.10

 

TENANT’S AUDIT RIGHTS

     46     ARTICLE 9. REAL ESTATE TAXES      47  

9.1

 

REAL ESTATE TAXES GENERALLY

     47  

9.2

 

ESTIMATED PAYMENT

     47  

9.3

 

REAL ESTATE TAXES DEFINED

     47  

9.4

 

ANNUAL RECONCILIATION

     48     ARTICLE 10. ADDITIONAL PROVISIONS; OPERATING EXPENSES AND REAL
ESTATE TAXES      48  

10.1

 

PARTIAL YEAR; END OF TERM

     48  

10.2

 

OTHER TAXES

     49  

10.3

 

CONTESTING REAL ESTATE TAXES

     49  

10.4

 

TENANT’S RIGHT TO CONTEST REAL ESTATE TAXES

     49     ARTICLE 11. INSURANCE      50  

11.1

 

TENANT’S COVERAGE REQUIREMENTS

     50  

11.2

 

RATING; CERTIFICATES; CANCELLATION

     51  

11.3

 

OTHER

     51  

11.4

 

LANDLORD’S COVERAGE REQUIREMENTS

     52     ARTICLE 12. WAIVER OF SUBROGATION      52     ARTICLE 13. DAMAGE OR
DESTRUCTION      53  

13.1

 

DAMAGE

     53  

13.2

 

TERMINATION

     53  

13.3

 

BUSINESS INTERRUPTION

     54  

13.4

 

REPAIRS

     54  

13.5

 

END OF TERM CASUALTY

     54  

13.6

 

RELOCATION TO INTERIM SPACE

     54     ARTICLE 14. MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS;
REMOVAL OF FIXTURES      55  

14.1

 

FLOOR LOAD; CHANGES TO BUILDING SYSTEMS

     55  

14.2

 

EMERGENCY GENERATOR

     55  

14.3

 

ALTERATIONS

     56  

14.4

 

REMOVAL OF SPECIALTY ALTERATIONS AT END OF TERM

     56  

14.5

 

FAILURE TO REMOVE

     57     ARTICLE 15. ROOFTOP SPECIAL EQUIPMENT      57  

15.1

 

ROOF ACCESS FOR SATELLITE AND ANTENNAE EQUIPMENT

     57  

15.2

 

INSTALLATION

     58  

15.3

 

TENANT’S COVENANTS

     58  

15.4

 

LANDLORD’S OBLIGATIONS

     59  

15.5

 

HAZARDOUS MATERIALS/INSPECTIONS

     59  

 

-iii-



--------------------------------------------------------------------------------

15.6

 

DEFAULT

     59  

15.7

 

REMOVAL AT END OF TERM

     59     ARTICLE 16. ACCESS      59  

16.1

 

LANDLORD’S ACCESS RIGHTS

     59  

16.2

 

FAILURE OF ACCESS DUE TO TENANT

     60     ARTICLE 17. INDEMNIFICATION      60  

17.1

 

TENANT’S INDEMNIFICATION

     60  

17.2

 

LANDLORD’S INDEMNIFICATION

     60  

17.3

 

SURVIVAL

     61     ARTICLE 18. ASSIGNMENT AND SUBLETTING      61  

18.1

 

CONSENT

     61  

18.2

 

PERMITTED TRANSFERS

     61  

18.3

 

DESK SHARING

     62  

18.4

 

REQUIRED INFORMATION

     63  

18.5

 

FEES; DOCUMENTS

     63  

18.6

 

NO RELEASE

     63  

18.7

 

TENANT LIABILITY

     64  

18.8

 

PROFIT

     64  

18.9

 

CERTAIN RIGHTS SUBJECT TO DIMINUTION

     64  

18.10

 

CERTAIN RIGHTS SUBJECT TO FORFEITURE

     65     ARTICLE 19. ADVERTISING; SIGNAGE RIGHTS      65  

19.1

 

SIGNAGE GENERALLY

     65  

19.2

 

CERTAIN SIGNAGE RIGHTS OF TENANT

     65  

19.3

 

TENANT’S COVENANTS; DAMAGE TO TENANT’S ROOFTOP BRANDING

     66  

19.4

 

ADDITIONAL SIGNAGE RIGHTS

     66  

19.5

 

BUILDING DIRECTORY

     66  

19.6

 

RESTRICTIONS ON LANDLORD’S RIGHT TO GRANT SIGNAGE RIGHTS; GANNET SIGNAGE

     66  

19.7

 

REMOVAL OF EXISTING ADVERTISING

     67     ARTICLE 20. LIENS      67     ARTICLE 21. DEFAULT      68  

21.1

 

TENANT’S DEFAULT

     68  

21.2

 

REMEDIES

     68  

21.3

 

RIGHT OF RE-ENTRY

     70  

21.4

 

WAIVER OF CERTAIN RIGHTS

     71     ARTICLE 22. SUBORDINATION      71  

SUBORDINATION

     71     ARTICLE 23. SURRENDER OF POSSESSION      72     ARTICLE 24.
NON-WAIVER      72     ARTICLE 25. HOLDOVER      72     ARTICLE 26. CONDEMNATION
     73  

26.1

 

DEFINITIONS

     73  

26.2

 

TAKING

     73  

26.3

 

AWARD

     74     ARTICLE 27. NOTICES      74     ARTICLE 28. MORTGAGEE PROTECTION   
  74  

28.1

 

NOTICE OF DEFAULT

     74  

28.2

 

NEW FINANCING

     75     ARTICLE 29. COSTS AND ATTORNEYS’ FEES      75  

 

-iv-



--------------------------------------------------------------------------------

  ARTICLE 30. BROKERS      75  

30.1

 

TENANT’S REPRESENTATION

     75  

30.2

 

LANDLORD’S REPRESENTATION

     76     ARTICLE LANDLORD’S LIABILITY; TENANT’S RIGHT OF SELF-HELP      76  

31.1

 

LANDLORD’S LIABILITY; EXCULPATION

     76  

31.2

 

TENANT’S SELF-HELP RIGHTS

     76     ARTICLE 32. ESTOPPEL CERTIFICATES      78     ARTICLE 33. FINANCIAL
INFORMATION      78     ARTICLE 34. TRANSFER OF LANDLORD’S INTEREST      79    
ARTICLE 35. RIGHT TO PERFORM      79     ARTICLE 36 COMMON AREAS; TENANT’S
RIGHTS      79  

36.1

 

DEFINITION

     79  

36.2

 

LANDLORD’S CONTROL

     79  

36.3

 

CHANGES AND ADDITIONS

     80  

36.4

 

TENANT’S RIGHT OF CONSULTATION – ARCHITECTURAL MATTERS

     80  

36.5

 

TENANT’S RIGHTS – PROJECT F&B MATTERS

     81     ARTICLE 37. SALES AND AUCTIONS      81     ARTICLE 38. STORAGE SPACE
     82     ARTICLE 39. ACCESS; SECURITY      82     ARTICLE 40. AUTHORITY     
83     ARTICLE 41. NO ACCORD OR SATISFACTION      83     ARTICLE 42. GENERAL
PROVISIONS      83  

42.1

 

ACCEPTANCE

     83  

42.2

 

MARGINAL HEADINGS, ETC.

     83  

42.3

 

CHOICE OF LAW

     83  

42.4

 

SUCCESSORS AND ASSIGNS

     83  

42.5

 

RECORDATION

     83  

42.6

 

QUIET POSSESSION

     83  

42.7

 

INABILITY TO PERFORM; FORCE MAJEURE

     84  

42.8

 

PARTIAL INVALIDITY

     84  

42.9

 

CUMULATIVE REMEDIES

     84  

42.10

 

WAIVER OF CONSEQUENTIAL DAMAGES

     84  

42.11

 

ENTIRE AGREEMENT

     84  

42.12

 

SURVIVAL

     84  

42.13

 

TIME

     84  

42.14

 

SUCCESSORS

     84  

42.15

 

NO PARTNERSHIP

     84  

42.16

 

NO REPRESENTATIONS BY LANDLORD

     84  

42.17

 

EXHIBITS AND SCHEDULES

     85  

42.18

 

PRONOUNS

     85  

42.19

 

CAPTIONS

     85  

COUNTERPARTS

     85  

42.21

 

EXAMINATION OF LEASE

     85  

42.22

 

INTERPRETATION

     85  

42.23

 

RULE AGAINST PERPETUITIES

     85  

42.24

 

CONFIDENTIALITY

     85  

42.25

 

OFAC

     86  

42.26

 

RESIDENT AGENT

     86     ARTICLE 43. RULES AND REGULATIONS      86  

 

-v-



--------------------------------------------------------------------------------

  ARTICLE 44. WAIVER OF COUNTERCLAIM AND TRIAL BY JURY      86     ARTICLE 45.
RIGHT OF FIRST OFFER TO PURCHASE PROJECT      87  

45.1

 

RIGHT OF FIRST OFFER TO PURCHASE

     87  

45.2

 

EXCLUDED SALES

     87  

45.3

 

PURCHASE AGREEMENT

     87  

45.4

 

LANDLORD’S RIGHTS

     88  

45.5

 

FURTHER CONDITIONS PRECEDENT

     88  

EXHIBITS

 

TWELFTH FLOOR PREMISES      EXHIBIT A-1   ELEVENTH FLOOR PREMISES      EXHIBIT
A-2   TENTH FLOOR PREMISES      EXHIBIT A-3   NINTH FLOOR PREMISES      EXHIBIT
A-4   EIGHTH FLOOR PREMISES      EXHIBIT A-5   SEVENTH FLOOR PREMISES     
EXHIBIT A-6   SIXTH FLOOR PREMISES      EXHIBIT A-7   FIFTH FLOOR MUST-TAKE
PREMISES      EXHIBIT A-8   NINTH FLOOR EXPANSION SPACE      EXHIBIT A-9  
EIGHTH FLOOR EXPANSION SPACE      EXHIBIT A-10   SEVENTH FLOOR EXPANSION SPACE
     EXHIBIT A-11   UNILATERAL EXPANSION SPACE      EXHIBIT A-12   TENANTED
SPACE (GANNETT SPACE)      EXHIBIT A-13   TENANTED SPACE (OCTAGON SPACE)     
EXHIBIT A-14   TENANTED SPACE (FN SPACE)      EXHIBIT A-15   TENANTED SPACE
(INSPERITY SPACE)      EXHIBIT A-16   SERVER CLOSET      EXHIBIT A-17   STORAGE
SPACE      EXHIBIT A-18   SITE PLAN      EXHIBIT B-1   FOURTH FLOOR OUTDOOR
SPACE      EXHIBIT B-1.1   DEPICTION OF LIGHTED SIGNS      EXHIBIT B-1.2  
LOCATION FOR LIGHTED SIGNS      EXHIBIT B-1.3   MONUMENT SIGNAGE      EXHIBIT
B-1.4   TENANT’S ROOFTOP ADVERTISING AREA      EXHIBIT B-1.5   EXISTING GANNETT
SIGNAGE      EXHIBIT B-1.6   EXISTING MARKETING SIGNS TO BE REMOVED      EXHIBIT
B-1.7  

 

-vi-



--------------------------------------------------------------------------------

LOCATION OF TENANT’S LOBBY SIGNAGE      EXHIBIT B-1.8   LOCATION OF RESERVED
PARKING SPACES      EXHIBIT B-2   DESCRIPTION OF PHASE I IMPROVEMENTS     
EXHIBIT B-3   DESCRIPTION OF PHASE II IMPROVEMENTS      EXHIBIT B-4   TENANT’S
F&B RIGHTS      EXHIBIT B-5   BASE BUILDING WORK LETTER      EXHIBIT C-1  
PROJECT AMENITIES      EXHIBIT C-1.1   WORK LETTER      EXHIBIT C-2   INSURANCE
REQUIREMENTS FOR TENANT’S CONTRACTORS      EXHIBIT C-3   RULES AND REGULATIONS
     EXHIBIT D   DECLARATION OF LEASE COMMENCEMENT      EXHIBIT E   FORM OF
ESTOPPEL CERTIFICATE      EXHIBIT F   FORM OF LETTER OF CREDIT      EXHIBIT G  
EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY      EXHIBIT H   DETERMINATION
OF FAIR MARKET RENTAL VALUE      EXHIBIT I   FORM OF REQUIRED SNDA      EXHIBIT
J   LANDLORD’S CLEANING SPECIFICATIONS      EXHIBIT K  

 

-vii-



--------------------------------------------------------------------------------

SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information (“Summary”) is hereby incorporated into
and made a part of the attached Lease. Each reference in the Lease to any term
of this Summary shall have the meaning as set forth in this Summary for such
term. In the event of a conflict between the terms of this Summary and the
Lease, the terms of the Lease shall prevail. Any capitalized terms used herein
and not otherwise defined herein shall have the meaning as set forth in the
Lease.

 

TERMS OF LEASE    DESCRIPTION

(References are to the Lease)

 

  

1. Effective Date:

 

   April 17, 2018 2. Landlord:   

TAMARES 7950 OWNER LLC,

a Delaware limited liability company

3. Address of Landlord (Article 27):   

Tamares 7950 Owner LLC

c/o Tamares Real Estate Holdings Inc..

1500 Broadway

24th Floor

New York, NY 10036

Attn: Itrat Sayeed

 

With a copy to:

 

Braunstein Turkish LLP

7600 Jericho Turnpike

Suite 402

Woodbury, NY 11797

Attn: Michael Braunstein, Esq.

4. Tenant:    APPIAN CORPORATION    a Delaware corporation 5. Address of Tenant
(Article 27):   

Prior to the Commencement Date:

 

Appian Corporation

1875 Explorer Street

4th Floor

Reston, Virginia 20190

Attn: Glenda W. Montemayor

Director Real Estate & Facilities

 

  viii    Summary



--------------------------------------------------------------------------------

  

And:

 

Appian Corporation

1875 Explorer Street

4th Floor

Reston, Virginia 20190

Attn: Chief Financial Officer

 

With a copy to:

 

Cooley LLP

11951 Freedom Drive

Reston, Virginia 20190-5656

Attn: Michelle Garcia Schulman

 

After the Commencement Date:

 

Appian Corporation

At the Premises

Attn: Glenda W. Montemayor

Director Real Estate & Facilities

 

And:

 

Appian Corporation

At the Premises

Attn: Chief Financial Officer

 

With a copy to:

 

Cooley LLP

11951 Freedom Drive

Reston, Virginia 20190-5656

Attn: Michelle Garcia Schulman

6. Premises (Section 1.1):    Approximately 176,222 rentable square feet of
space comprising the entire rentable area of the twelfth (12th), eleventh
(11th), tenth (10th), ninth (9th), eighth (8th), seventh (7th) and sixth (6th)
floors of the South Tower, as set forth in Exhibit A-1 through Exhibit A-7
attached to this Lease. Upon the Fifth Floor Must-Take Space Commencement Date,
the Premises shall

 

  ix    Summary



--------------------------------------------------------------------------------

   be expanded to include the Fifth Floor Must-Take Space (pursuant to, and as
such term is defined in, Section 1.15 of the Lease) and shall contain 205,027
rentable square feet. The Premises shall also be expanded upon Tenant’s exercise
from time to time of the Fixed Date Expansion Options, the Unilateral Expansion
Option, the Right of First Refusal and/or Tenanted Space Option (pursuant to,
and as such terms are defined, respectively, in Section 1.16, Section 1.17,
Section 1.18 and Section 1.19 of the Lease). 7. Building (Section 1.2):    That
certain building comprised of the North and South towers of the project known as
Valo Park, located at 7950 Jones Branch Drive, Tysons, Virginia. 8. Term:

8.1 Lease Term/Renewal Rights

(Section 1.7,

Section 1.21):

   The initial Term shall be One Hundred Fifty (150) full calendar months
following the Commencement Date (the “Initial Term”), subject to Tenant’s right
to extend the initial Term (i) for up to two (2) consecutive periods of five (5)
years each in accordance with Section 1.21 and (ii) pursuant to the final and
penultimate sentences of Section 1.17.4, Section 1.18.2, and Section 1.19.4 in
connection with Tenant’s exercise of the Unilateral Expansion Option, the Right
of First Refusal and/or Tenant Space Option.

8.2 Commencement Date:

(Section 1.9)

   Provided that Landlord delivers possession of the Original Premises to Tenant
in the condition required pursuant to Section 1.5 (“Delivery”) no later than
December 1, 2018 for Tenant’s construction of the Original Premises Approved TI
Package (defined in Exhibit C-2), the “Commencement Date” shall be the earlier
of (x) Tenant’s beneficial occupancy of the Premises for the conduct of its
business therein, and (y) May 1, 2019, subject to day-for-day extension for any
Landlord Delay (as defined in Exhibit C-2). Delivery shall not occur prior to
October 1, 2018, and on the date following written notice from Tenant as
follows: (i) if Tenant desires Delivery to occur on October 1, 2018,

 

  x    Summary



--------------------------------------------------------------------------------

   Tenant shall notify Landlord of such by July 31, 2018; (ii) if Tenant desires
Delivery to occur on November 1, 2018, Tenant shall notify Landlord of such by
August 31, 2018, and (iii) if Tenant has not advised Landlord of its desired
date of Delivery by August 31, 2018, then Delivery will occur on December 1,
2018. For the avoidance of doubt, Delivery may occur on such shorter notices as
Landlord and Tenant may mutually agree.

8.3 Rent Commencement Date (Section 1.10):

   The “Rent Commencement Date” is the date that is fifteen (15) months from the
Commencement Date as such Rent Commencement Date may be extended by Landlord in
accordance with the terms of the Work Letter (pursuant to, and as such term is
defined in Exhibit C-2 attached to the Lease).   

8.4 Lease Expiration Date:

   The last day of the 150th full calendar month following the Commencement
Date, subject, however, to Tenant’s exercise of the Renewal Option (pursuant to,
and as such term is defined in, Section 1.21 of the Lease) and to the final and
penultimate sentences of Section 1.17.4, Section 1.18.2, and Section 1.19.4 (the
“Expiration Date” or “Lease Expiration Date”).   

9. Base Rent (Section 1.11):

   The annual Base Rent for the Original Premises and Fifth Floor Must-Take
Premises (monthly installments of which may be referred to herein as “Monthly
Base Rent”) for the initial Lease Year of the Term shall be Thirty and 70/100
($30.70) Dollars per square foot. Thereafter, as of the first twelve (12) month
anniversary of the Rent Commencement Date and each annual anniversary
thereafter, the Base Rent shall be increased to an amount equal to three percent
(3%) of the Base Rent for the immediately preceding Lease Year. To the extent
Tenant exercises any of its Expansion Rights (defined in Section 1.19.1) prior
to the Lease Terms Deadline (defined in Section 1.16.4), the Monthly Base Rent
for the space covered by such Expansion Rights shall be the then escalated
Monthly Base Rent determined as set forth above. Tenant shall also pay Base Rent
for the Storage Space from and after the Rent Commencement Date in accordance
with Article 38.

 

  xi    Summary



--------------------------------------------------------------------------------

9.1 Base Rent for Original Premises:

   The following table sets forth the annual Base Rent and Monthly Base Rent for
the Original Premises during the Initial Term.

 

Months of Lease Term

   Annualized
Base Rent      Monthly Installment
of Base Rent      $/RSF/Year  

1-27*

   $ 5,410,015.40      $ 450,834.62      $ 30.70  

28-39

   $ 5,572,315.86      $ 464,359.66      $ 31.62  

40-51

   $ 5,739,485.34      $ 478,290.44      $ 32.57  

52-63

   $ 5,911,669.90      $ 492,639.16      $ 33.55  

64-75

   $ 6,089,019.99      $ 507,418.33      $ 34.55  

76-87

   $ 6,271,690.59      $ 522,640.88      $ 35.59  

88-99

   $ 6,459,841.31      $ 538,320.11      $ 36.66  

100-111

   $ 6,653,636.55      $ 554,469.71      $ 37.76  

112-123

   $ 6,853,245.65      $ 571,103.80      $ 38.89  

124-135

   $ 7,058,843.02      $ 588,236.92      $ 40.06  

136-147

   $ 7,270,608.31      $ 605,884.03      $ 41.26  

148-150

   $ 7,488,726.56      $ 624,060.55      $ 42.50  

 

* Subject to abatement for the first fifteen (15) months of the initial Lease
Term pursuant to Section 1.11 of the Lease, as such abatement period may be
extended by Landlord in accordance with the terms of the Work Letter (pursuant
to, and as such term is defined in Exhibit C-2 attached to the Lease).

 

9.2 Base Rent for Fifth Floor Must-Take Space:

   The following table sets forth the annual Base Rent and Monthly Base Rent for
the Fifth Floor Must-Take Space during the Initial Term.

 

Months of Lease Term

   Annualized
Base Rent      Monthly Installment
of Base Rent      $/RSF/Year  

1-27*

   $ 884,313.50      $ 73,692.79      $ 30.70  

28-39

   $ 910,842.91      $ 75,903.58      $ 31.62  

40-51

   $ 938,168.19      $ 78,180.68      $ 32.57  

52-63

   $ 966,313.24      $ 80,526.10      $ 33.55  

64-75

   $ 995,302.64      $ 82,941.89      $ 34.55  

76-87

   $ 1,025,161.71      $ 85,430.14      $ 35.59  

88-99

   $ 1,055,916.57      $ 87,993.05      $ 36.66  

100-111

   $ 1,087,594.06      $ 90,632.84      $ 37.76  

112-123

   $ 1,120,221.88      $ 93,351.82      $ 38.89  

124-135

   $ 1,153,828.54      $ 96,152.38      $ 40.06  

136-147

   $ 1,188,443.40      $ 99,036.95      $ 41.26  

148-150

   $ 1,224,096.70      $ 102,008.06      $ 42.50  

 

* Subject to abatement for a portion of this period determined pursuant
to Section 1.15.4 below based upon the date upon which the Fifth-Floor Must Take
Space Commencement Date occurs.

 

  xii    Summary



--------------------------------------------------------------------------------

10. Tenant’s Share (Section 1.14)

   24.99% (176,222 rentable square feet within the Original Premises/705,092
rentable square feet within the Building); provided, however, that effective
from and after the Fifth Floor Must-Take Space Commencement Date, Tenant’s Share
shall equal 29.08% (205,027 rentable square feet within the Premises/705,092
rentable square feet within the Building). Tenant’s Share shall be increased in
connection with Tenant’s Exercise of any of the Fixed Date Expansion Options,
the Unilateral Expansion Option, the Right of First Refusal and/or Tenanted
Space Option (pursuant to, and as such terms are defined, respectively, in
Section 1.16, Section 1.17, Section 1.18 and Section 1.19 of the Lease).

11. Parking (Section 1.3,

Section 1.12):

   11.1 Parking Rights:    Tenant shall receive three (3.0) parking permits
(each, a “Parking Permit”) per 1,000 square feet of the Premises, initially
yielding parking permits for 529 parking spaces based on the rentable square
footage of the Original Premises, of which (i) 509 parking spaces shall be
unreserved parking spaces and (ii) 20 of which parking spaces shall be exclusive
parking spaces as identified by signage or paint and located as depicted
on Exhibit B-2 attached hereto; and upon the Fifth Floor Must-Take Space
Commencement Date shall yield 615 parking spaces of which (i) 592 parking spaces
shall be unreserved parking spaces and (ii) 23 of which parking spaces shall be
exclusive parking spaces as depicted on Exhibit B-2 attached hereto. As the
Premises are expanded, Tenant shall continue to receive parking spaces based on
the same ratio as provided for the Original Premises. 11.2 Parking Permit Fees
for Original Premises:    Commencing on the 73rd month of the Term, Tenant shall
pay to Landlord as Additional Rent on the first (1st) day of each month
occurring during the Term a fee of $86.98 per Parking Permit per month (“Parking
Permit Fees”). On the 85th month

 

  xiii    Summary



--------------------------------------------------------------------------------

   during the Lease Term, and annually thereafter, Parking Permit Fees shall be
increased by 2.5%. The following table sets forth the annual Parking Permit Fees
and monthly parking permit fees for the Original Premises and the Fifth-Floor
Must Take Space during the Initial Term (calculated on the basis of 614 parking
permits).

 

Months of Lease Term

   Annual Installment of
Parking Permit Fees      Monthly Installment
of Parking Permit Fees      $/Parking
Permit/Month  

1-72

   $ 0      $ 0      $ 0  

73-84

   $ 641,912.40      $ 53,492.70      $ 86.98  

85-96

   $ 657,960.21      $ 54,830.02      $ 89.15  

97-108

   $ 674,409.22      $ 56,200.77      $ 91.38  

109-120

   $ 691,269.45      $ 57,605.79      $ 93.67  

121-132

   $ 708,551.18      $ 59,045.93      $ 96.01  

133-144

   $ 726,264.96      $ 60,522.08      $ 98.41  

145-150

   $ 744,421.59      $ 62,035.13      $ 100.87  

 

* Parking shall be free of charge for the first seventy-two (72) months of the
initial Lease Term pursuant to Section 1.12 of the Lease.

Landlord and Tenant shall enter into an amendment to this Lease upon Tenant’s
exercise of any of Tenant’s Expansion Rights to restate the above table based
upon the number of Parking Permits allocated to Tenant based upon the rentable
square feet of Premises then demised to Tenant under this Lease based on three
(3.0) Parking Permits per 1,000 square feet of the Premises (provided that the
failure of Landlord and Tenant to enter into such an amendment shall have no
effect on the Parking Permit Fees payable by Tenant in accordance with the terms
of this Lease).

 

 

12. Brokers (Article 30):    CBRE, Inc. representing Landlord, and Cushman &
Wakefield, U.S., Inc. representing Tenant.

 

  xiv    Summary



--------------------------------------------------------------------------------

DEED OF LEASE

THIS DEED OF LEASE (“Lease”) is made as of the 17th day of April, 2018, by and
between TAMARES 7950 OWNER LLC, a Delaware limited liability company
(“Landlord”), and APPIAN CORPORATION, a Delaware corporation (“Tenant”).

RECITALS:

Landlord, for and in consideration of the rents and all other charges and
payments hereunder and of the covenants, agreements, terms, provisions and
conditions to be kept and performed hereunder by Tenant, grants and conveys to
Tenant, and Tenant hereby hires and takes from Landlord, a leasehold interest in
the premises described below, subject to all matters hereinafter set forth and
upon and subject to the covenants, agreements, terms, provisions and conditions
of this Lease for the term hereinafter stated.

NOW THEREFORE Landlord and Tenant hereby agree to the following:

ARTICLE 1

ORIGINAL PREMISES; PROPERTY & COMMON AREAS;

PARKING; MUST-TAKE SPACE; EXPANSION RIGHTS

1.1 Premises. The initial premises demised by this Lease (the “Original
Premises”) will consist of approximately one hundred seventy six thousand two
hundred twenty two (176,222) rentable square feet of space measured in
accordance with the ANSI/BOMA Z65.1-2017 Method of Measurement applying a fixed
core factor of fifteen percent (15%) and an amenity factor of ten percent
(10%) (the “Measurement Standard”). The Original Premises is comprised of
(i) five thousand nine hundred sixty six (5,966) rentable square feet of space
on the twelfth (12th) floor of the South Tower in the location depicted on
Exhibit A-1 attached hereto (the “Twelfth Floor Premises”), (ii) twenty six
thousand nine hundred seventy two (26,972) rentable square feet of space on the
eleventh (11th) Floor of the South Tower in the location depicted on Exhibit A-2
attached hereto (the “Eleventh Floor Premises”), (iii) twenty eight thousand
eight hundred five (28,805) rentable square feet of space on the tenth
(10th) floor of the South Tower in the location depicted on Exhibit A-3 attached
hereto (the “Tenth Floor Premises”), (iv) twenty eight thousand eight hundred
five (28,805) rentable square feet of space on the ninth (9th) floor of the
South Tower in the location depicted on Exhibit A-4 attached hereto (the “Ninth
Floor Premises”), (v) twenty eight thousand eight hundred five (28,805) rentable
square feet of space on the eighth (8th) floor of the South Tower in the
location depicted on Exhibit A-5 attached hereto (the “Eighth Floor Premises”),
(vi) twenty eight thousand eight hundred five (28,805) rentable square feet of
space on the seventh (7th) floor of the South Tower in the location depicted on
Exhibit A-6 attached hereto (the “Seventh Floor Premises”), and (vii) twenty
eight thousand sixty four (28,064) rentable square feet of space on the sixth
(6th) floor of the South Tower in the location depicted on Exhibit A-7 attached
hereto (the “Sixth Floor Premises” and together with the Seventh Floor Premises,
Eighth Floor Premises, Ninth Floor Premises, Tenth Floor Premises, Eleventh
Floor Premises and Twelfth Floor Premises, collectively, the “Premises”).
Subject at all times to Landlord’s access rights, Tenant shall be

 

1



--------------------------------------------------------------------------------

entitled to a non-exclusive license that is irrevocable during the Term at no
additional charge to use the server room in the area of the sixth (6th) floor of
the South Tower depicted on Exhibit A-17 (the “Server Room”) for the storage and
operation of Tenant’s computer servers and related equipment. Notwithstanding
the foregoing, Landlord shall not grant to any other tenant at the Project
rights to use the Server Room. Landlord shall retain the right to continue to
use the Server Room for the storage, maintenance and operation of the Building
equipment presently located therein as such may be supplemented or replaced by
Landlord from time to time in Landlord’s sole and absolute judgment. Tenant
shall cooperate at Tenant’s sole cost and expense with all reasonable requests
by Landlord in connection with the exercise by Landlord of such rights. Landlord
shall have no liability for loss, damage, disruption or theft of Tenant’s
computer servers and related equipment stored in the Server Room, unless caused
by Landlord’s gross negligence or willful misconduct. Pursuant to the foregoing
license, Tenant shall have the right to a proportionate share of all sleeve
risers in the South Tower from the Building’s DMARC to the Server Room and the
Premises for the connection of Tenant’s required communication services to the
Premises, which communication services shall be provided by the vendor(s) of
Tenant’s choice and Landlord shall cooperate in accommodating such service
(without additional charge to Tenant or Tenant’s vendor unless Landlord incurs
costs related thereto) and shall provide reasonable access to and within the
Project for said services, provided such services do not interfere with the
communication services presently serving the Project. Landlord shall cause a
portion of the Server Closet as exists on the date of this Lease to be demised
and included within the Sixth Floor Premises as depicted on Exhibit A-6. Tenant
shall reimburse Landlord fifty percent (50%) of the actual and reasonable costs
incurred by Landlord in connection therewith.

1.2 Project and Common Areas. The land upon which the Building is situated,
which is generally depicted on the diagram attached hereto as Exhibit B-1 (the
“Site Plan”) and incorporated herein by reference, shall be referred to
hereinafter as the “Land”. The Land, the Building, the Common Areas (as defined
below), and the adjacent parking garage are collectively referred to herein as
the “Project”. The location and dimensions of the Original Premises are shown on
the conceptual floor plan attached hereto as Exhibit A-1 through Exhibit A-7,
inclusive, and incorporated herein by reference. No easements, including an
easement for light or air, is incorporated in or intended to be conveyed with
the Premises. For the purposes hereof, the term “Building” means the
approximately 705,092 rentable square foot structure located on the Land, which
consists of the North Tower and the South Tower. “North Tower” means the portion
of the Building adjacent to Dulles Toll Road consisting of nine (9) floors.
“South Tower” means the portion of the Building adjacent to Jones Branch Drive
consisting of twelve (12) floors. The rentable square footage of the Building
has been computed in accordance with the Measurement Standard except that the
outdoor space depicted on Exhibit B-1.1 (the “Fourth Floor Outdoor Space”) has
been excluded from such computation. Tenant shall not be responsible for any
Operating Costs incurred by Landlord in connection with the maintenance of, or
any capital expenditures incurred by Landlord in improving or altering, the
Fourth Floor Outdoor Space. The rentable square footages for the Premises, the
Building and all Expansion Rights (as defined in Section 1.19.1) space as set
forth in this Lease and in the Exhibits attached hereto shall be fixed for all
purposes of this Lease and shall not subject to re-measurement.

 

2



--------------------------------------------------------------------------------

1.3 Parking. Tenant shall have the right (together with Landlord and its agents,
employees and contractors, and together with the rights of other tenants in the
Building and the Project) to use, from the parking areas available to the
Project in the parking structure and surface parking on the Project and Common
Areas, three (3.0) parking permits for each one thousand (1,000) rentable square
feet of the Premises. Except as set forth in Section 11.1 of the Summary, such
parking right shall be non-exclusive, and on an unreserved basis, and Tenant
agrees not to overburden the Building’s parking facilities. Landlord shall
provide in the leases for other tenants at the Project and/or in the rules and
regulations applicable to the Building that no tenant shall overburden the
Building’s parking facilities and Landlord shall enforce such provisions in a
uniform and commercially reasonable manner. Notwithstanding anything in this
Lease to the contrary, if Tenant desires additional parking permits beyond the
permits in Section 11.2 of the Summary, Tenant shall have the right to secure
them from Landlord at market terms and subject to availability, in each case as
determined by Landlord in Landlord’s sole but reasonable judgment; provided
however, that for so long as Tenant has not assigned this Lease (other than a
Permitted Assignment) and shall have not entered into a Disqualifying Sublease,
Tenant’s rights to such additional parking permits shall be superior to the
rights of any non-tenants of the Project to obtain parking permits and to the
rights of Building tenants to obtain parking permits in excess of three (3) per
one thousand (1,000) square feet of space being leased in the Project (the
“Superior Additional Parking Rights”). In addition, in no event shall Landlord
grant reserved parking spaces to another tenant of the Project in a ratio that
is higher than the ratio being provided to Tenant. Tenant shall have the right,
but not the obligation, to erect signage or paint Tenant’s reserved parking
spaces to indicate the same are to be exclusively used by Tenant at Tenant’s
sole cost and expense. Landlord shall not issue Parking Permits to tenants or
other third parties to such an extent that Landlord would then be unable to
provide Parking Permits to Tenant in accordance with the allocation ratio set
forth above for the Original Premises, the Fifth Floor Must-Take Space or any
space covered by an Expansion Right that Tenant has exercised in accordance with
the terms of this Lease. Tenant shall pay to Landlord the Parking Permit Fees
set forth in Section 1.12 below.

1.4 Project Amenities. The amenities described on Exhibit C-1.1 (the “Project
Amenities”) shall be provided at the Project during the Term and shall be
operational as of the Commencement Date. Costs and expenses incurred by Landlord
in connection with providing the Project Amenities (the “Amenities OpEx”) shall
be Operating Expenses (as such term is defined in Section 8.6 below), subject to
the limitations and exclusions on Operating Expenses set forth in Section 8.6
and Section 8.7 below. Landlord shall have the right from time to time following
the Commencement Date to alter or make substitutions to the Project Amenities;
provided however that, so long as Tenant has not assigned the Lease other than
pursuant to a Permitted Transfer and has not entered into a Rights Reduction
Sublease or Disqualifying Sublease (pursuant to, and as such terms are defined
in Section 18.9 and Section 18.10), Tenant shall have the right to approve any
material alterations or substitutions to the Project Amenities, such approval
not to be unreasonably withheld, conditioned or delayed. If the Restaurant (as
defined in Exhibit B-5) is not open for business by November 1, 2020, as such
date may be extended by reason of Tenant Delays (as defined in and as provided
for in Exhibit B-5), Tenant shall be entitled to reduce the monthly Base Rent
accruing from and after such date in the amount of Ten Thousand and No/100
Dollars ($10,000.00) per month.

1.5 Condition of Original Premises. Except as expressly set forth in this Lease
and in the Work Letter (defined in Exhibit C-2), Landlord shall not be obligated
to provide or pay for any improvement, remodeling or refurbishment work or
services related to the improvement, remodeling or refurbishment of the Original
Premises, and Tenant shall accept the Original Premises broom clean, with all
Building systems serving the Original Premises in good condition and working
order, and otherwise in its AS IS condition on the Lease Commencement Date.

 

3



--------------------------------------------------------------------------------

1.6 Base Building Required Condition. Except as otherwise set forth in
Section 1.5 regarding all Building systems serving the Premises being in good
condition and working order, Section 4.3 regarding compliance with Environmental
Laws, Section 4.5 regarding compliance with ADA Requirements, and Section 6.1
regarding Landlord’s on-going repair and maintenance obligations, and as
expressly provided in the Base Building Work Letter (defined in Exhibit C-1)
(collectively, “Landlord’s Delivery Conditions”), Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Building, and Tenant shall accept the Building in its AS IS condition on the
Lease Commencement Date.

1.7 Lease Term. The term of this Lease (the “Term” or “Lease Term”) shall
commence on the Commencement Date as set forth in Section 8.2 of the Summary and
shall expire on the Lease Expiration Date set forth in Section 8.4 of the
Summary. Tenant’s renewal rights are set forth in Section 1.21. Certain other
extension rights are set forth in Section 1.17.4, Section 1.18.2, and
Section 1.19.4.

1.8 Tenant Fit-Out Period. The period from the date of Delivery (as defined in
Section 8.2 of the Summary) and the Commencement Date is sometimes referred to
herein as the “Tenant Fit-Out Period”. All applicable provisions of this Lease
shall apply during the Tenant Fit-Out Period, including but not limited to
Article 11 (Insurance), Article 17 (Indemnity), Article 20 (Liens), and Article
43 (Rules and Regulations); provided however that, during the Tenant Fit-Out
Period, Tenant shall not be liable for Base Rent, Tenant’s Share of Operating
Expenses or Real Estate Taxes, the cost of electricity, water, sewer, heating
and air conditioning, freight elevator usage, operator costs, staging area
usage, use of the Building’s loading docks, security guard service, Building
engineer oversight or review or Landlord supervisory fees. Notwithstanding the
foregoing to the contrary, Tenant shall pay or reimburse to Landlord within
thirty (30) days following demand (i) Landlord’s standard charges for
after-hours engineering, operator, or Building staff services requested by
Tenant or reasonably required by Landlord, and (ii) reasonably incurred,
necessary and actual out-of-pocket review costs payable to third party
architects and engineers.

1.9 Commencement Date. The Commencement Date is set forth in Section 8.2 of the
Summary. Landlord and Tenant hereby agree to execute a declaration, in the form
attached hereto as Exhibit E (the “Declaration”) to confirm the Commencement
Date. Tenant’s failure to execute said Declaration shall not affect the
Commencement Date, or the Lease Expiration Date, as the same may be determined
by the terms of this Lease.

1.10 The Rent Commencement Date shall be as set forth in Section 8.3 of the
Summary.

 

4



--------------------------------------------------------------------------------

1.11 Base Rent for Original Premises. The base rent payable by Tenant hereunder
(“Base Rent”) for the Original Premises is set forth in Section 9 of the
Summary. The Base Rent is in addition to (and not to be reduced by) any payment
of Additional Rent (as hereinafter defined) hereunder. Base Rent shall be
payable monthly, in equal monthly installments, in advance, on the first day of
each calendar month of the Term, without prior notice, demand, deduction or
offset, except as otherwise specifically set forth in this Lease. Base Rent and
Additional Rent under this Lease for any partial month at the beginning or end
of the Lease Term shall be prorated. Notwithstanding anything to the contrary
contained herein and provided there does not exist a monetary or material
non-monetary Event of Default by Tenant hereunder (or if a monetary or material
non-monetary Event of Default then exists, the right to abatement shall toll
until such monetary or material non-monetary Event of Default, as applicable,
has been cured in full, provided that Landlord has not exercised its remedies
under Article 21), Landlord hereby agrees to abate Tenant’s obligation to pay
the monthly Base Rent and Tenant’s Share of Operating Expenses and Real Estate
Taxes otherwise payable by Tenant for the Original Premises (the “Abated Rent”)
for the first fifteen (15) months of the initial Lease Term commencing as of the
Commencement Date (the “Original Premises Abated Rent Period”). During the
Original Premises Abated Rent Period, Tenant shall remain responsible for the
payment of all of its other monetary obligations under this Lease. In the event
of a default by Tenant under the terms of this Lease that results in the early
termination of this Lease pursuant to the provisions of Article 21 below, then
as a part of the recovery set forth in Article 21 below, the Abated Rent shall
be amortized on a straight-line basis over the Term, assuming equal monthly
payments, and Landlord shall be entitled to recover the unamortized portion of
the same (i.e., the monthly payments as so determined) falling within the
remaining Term hereof.

1.12 Parking Permit Fees. Tenant shall pay to Landlord Parking Permit Fees as
set forth in Section 11.2 of the Summary as Additional Rent hereunder. Parking
Permit Fees shall be payable monthly, in equal monthly installments, in advance,
on the first day of each calendar month of the Term, without prior notice,
demand, deduction or offset. Notwithstanding anything to the contrary contained
herein, Tenant’s parking shall be free of charge for the first seventy-two
(72) months of the initial Lease Term commencing as of the Commencement Date
(the “Abated Parking Permit Fees”). In the event of a default by Tenant under
the terms of this Lease that results in the early termination of this Lease
pursuant to the provisions of Article 21 below, then as a part of the recovery
set forth in Article 21 below, the Abated Parking Permit Fees shall be amortized
on a straight-line basis over the Term, assuming equal monthly payments, and
Landlord shall be entitled to recover the unamortized portion of the same (i.e.,
the monthly payments as so determined) falling within the remaining Term hereof.

1.13 Additional Rent. Tenant’s Share (as hereinafter defined) of Real Estate
Taxes (as defined in Article 9) and Operating Expenses (as defined in
Section 8.6) and any other sum owed or reimbursable by Tenant to Landlord under
this Lease (excluding Base Rent) shall be considered additional rent hereunder
(collectively “Additional Rent”), and shall be payable without demand, set-off
or deduction, except as otherwise specifically set forth in this Lease.
Estimates of those items of Additional Rent described Article 8 and Article 9 of
this Lease shall be payable monthly, in advance, on the first day of each
calendar month of the Term commencing with the Rent Commencement Date, together
with Tenant’s monthly payment of Base Rent, without demand, set-off or
deduction, except as otherwise specifically set forth in this Lease. Except for
monthly installments of estimated Additional Rent as set forth in Article 8 and
Article 9 of this Lease, or as otherwise provided in this Lease, all payments of
Additional Rent shall be paid no later than thirty (30) days after the date
Landlord notifies Tenant in writing of the amount thereof. In the event of any
dispute concerning the computation of the amount of any Additional Rent due,
Tenant shall pay the amount specified by Landlord pending the resolution of the
dispute and such payment shall be without prejudice to Tenant’s right to
continue to challenge the disputed computation. As used herein, the term “Rent”
shall mean Base Rent and Additional Rent.

 

5



--------------------------------------------------------------------------------

1.14 Tenant’s Share. “Tenant’s Share” shall mean a fraction, the numerator of
which is the total rentable square footage of the Premises as determined in
accordance with Section 1.1 hereof, and the denominator of which is the total
rentable square footage of the Building. Based upon the estimated square footage
of the Building and the Premises as set forth in Section 1.1 and Section 1.2
above, Tenant’s Share as of the date of this Lease shall be 24.99%. Tenant’s
Share shall be adjusted as provided for hereafter in Sections 1.15.6,
Section 1.16.6, Section 1.17.5, Section 1.18.3, and Section 1.19.5 and in
connection with Tenant’s exercise of the ROFO.

1.15 Fifth Floor Must-Take Space.

1.15.1 Addition of Fifth Floor Must-Take Space to the Premises. Upon the Fifth
Floor Must-Take Space Commencement Date (as hereinafter defined), the Premises
shall be expanded to include the Fifth Floor Must-Take Space, upon the terms and
conditions set forth in this Section 1.15.

1.15.2 Description of Fifth Floor Must-Take Space; As used in this Lease, the
“Fifth Floor Must-Take Space” shall mean that certain space containing
approximately twenty-eight thousand eight hundred five (28,805) rentable square
feet (measured in accordance with the Measurement Standard) comprising the
entire rentable area of the fifth (5th) floor of the South Tower, and depicted
on Exhibit A-8 attached hereto.

1.15.3 Fifth Floor Must-Take Space Term. The Fifth Floor Must-Take Space shall
become part of the Premises for all purposes under this Lease effective as of
the earlier of (i) the date upon which Tenant commences business operations in
the Fifth Floor Must-Take Space, and (ii) the date which is the first (1st) day
of the thirteenth (13th) month after the Commencement Date (the “Fifth Floor
Must-Take Space Commencement Date”). The lease term for the Fifth Floor
Must-Take Space (the “Fifth Floor Must-Take Space Term”) shall commence upon the
Fifth Floor Must-Take Space Commencement Date and shall expire co-terminously
with the Term for the Premises, as may be extended pursuant to the terms of this
Lease. Upon Tenant’s request, Landlord shall provide Tenant with access to the
Fifth Floor Must-Take Space in advance of the Fifth Floor Must-Take Space
Commencement Date for Tenant to construct its initial Alterations, install
furniture, fixtures, equipment, and cabling, and otherwise ready the Fifth Floor
Must-Take Space for beneficial occupancy.

1.15.4 Base Rent for Fifth Floor Must-Take Space. The Base Rent payable for the
Fifth Floor Must-Take Space during the Fifth Floor Must-Take Space Term shall be
as set forth in Section 9.2 of the Summary and shall commence on the Fifth Floor
Rent Commencement Date (defined below). Notwithstanding anything to the contrary
contained herein and provided there does not exist a monetary or material
non-monetary Event of Default by Tenant hereunder (or if a monetary or material
non-monetary Event of Default

 

6



--------------------------------------------------------------------------------

then exists, the right to abatement shall toll until such monetary or material
non-monetary Event of Default, as applicable, has been cured in full, provided
that Landlord has not exercised its remedies under Article 21), Landlord hereby
agrees to abate Tenant’s obligation to pay the monthly Base Rent and Tenant’s
Share of Operating Expenses and Real Estate Taxes otherwise payable by Tenant
for the Fifth Floor Must-Take Space (the “Fifth Floor Abated Rent”) for a period
(the “Fifth Floor Abated Rent Period”) equal to the Original Premises Abated
Rent Period as pro-rated in accordance with the ratio that the Fifth Floor
Must-Take Space Term bears to the Lease Term (if the result contains an integer,
such integer shall be converted to an appropriate number of days). For example,
if the Fifth Floor Must-Take Space Commencement Date occurs on the date
specified in clause (ii) of Section 1.15.3 above, the Fifth Floor Must-Take
Space Term would be 138 months, the Lease Term is 150 months, the Original
Premises Abated Rent Period is 15 months, and the resultant Fifth Floor Abated
Rent Period would be 13 months and 24 days (i.e., 138/150 = .92; .92 x 15 =
13.8; 13.8 converted to months and days = 13 months and 24 days). During the
Fifth Floor Abated Rent Period, Tenant shall remain responsible for the payment
of all of its other monetary obligations under this Lease. In the event of a
default by Tenant under the terms of this Lease that results in the early
termination of this Lease pursuant to the provisions of Article 21 below, then
as a part of the recovery set forth in Article 21 below, the Fifth Floor Abated
Rent shall be amortized on a straight-line basis over the Fifth Floor Must-Take
Space Term, assuming equal monthly payments, and Landlord shall be entitled to
recover the unamortized portion of the same (i.e., the monthly payments as so
determined) falling within the remaining Fifth Floor Must-Take Space Term.

1.15.5 The “Fifth Floor Rent Commencement Date” shall occur on the date
immediately succeeding the last day of the Fifth Floor Abated Rent Period.

1.15.6 Tenant’s Share. Upon the Fifth Floor Must-Take Space Commencement Date,
Tenant’s Share (as defined below and set forth in Section 1.14 above) shall be
increased to 29.08% to take into account the addition of the Fifth Floor
Must-Take Space as provided in this Section 1.15.

1.15.7 Required Condition of Fifth Floor Must-Take Space. Except for compliance
with Landlord’s Delivery Conditions and as otherwise set forth in this
Section 1.15.7, Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Fifth Floor Must-Take Space, and
Tenant shall accept the Fifth Floor Must-Take Space broom clean, with all
Building systems serving the Fifth Floor Must-Take Space in good condition and
working order, and otherwise in its AS IS condition on the Fifth Floor Must-Take
Space Commencement Date. Notwithstanding the foregoing, to help Tenant pay for
the fees and costs of architect, engineer, project manager, and all tenant
improvement-related costs, communications cabling, security systems, back-up
power systems, audio-visual systems and signage costs of the Fifth Floor
Must-Take Space, and provided that Tenant may apply a certain portion of the
Fifth Floor Tenant Improvement Allowance to moving, furniture and equipment with
regard Tenant’s occupancy of the Fifth Floor Must-Take Space as provided in the
Work Letter, Tenant shall be entitled to receive from Landlord a one-time tenant
improvement allowance (the “Fifth Floor Tenant Improvement Allowance”) in the
amount of up to, but not to exceed, the Original Premises

 

7



--------------------------------------------------------------------------------

Tenant Improvement Allowance (on a per rentable square foot basis) as pro-rated
in accordance with the ratio that the Fifth Floor Must-Take Space Term bears to
the Lease Term (with the results of all calculations rounded to the nearest
hundredth). For example, if the Fifth Floor Must-Take Space Commencement Date
occurs on January 1, 2020, the Fifth Floor Must-Take Space Term would be one
hundred forty-two (142) months, the Lease Term is one hundred fifty
(150) months, the Original Premises Tenant Improvement Allowance per rentable
square foot is $90.00, and the resultant Fifth Floor Tenant Improvement
Allowance would be $2,454,186 (i.e., 142/150 = .95; .95 x 90 = 85.20; 85.20 x
28,805 = $2,454,186). Tenant shall not be required to pay any of the following
with regard to the Fifth Floor fit-out: the cost of electricity, water, sewer,
heating and air conditioning, freight elevator usage, operator costs, staging
area usage, use of the Building’s loading docks, security guard service,
Building engineer oversight or review, or Landlord supervisory fees.
Notwithstanding the foregoing to the contrary, Tenant shall pay or reimburse to
Landlord within thirty (30) days following demand (i) Landlord’s standard
charges for after-hours engineering, operator, or Building staff services
requested by Tenant or reasonably required by Landlord, and (ii) reasonably
incurred, necessary and actual out-of-pocket review costs payable to third party
architects and engineers. All of the terms and conditions set forth in the Work
Letter shall apply to the Fifth Floor Tenant Improvements and Fifth Floor Tenant
Improvement Allowance, mutatis mutandis. Tenant shall have the right (the
“Must-Take Accelerated Fit-Out Right”) to construct the Fifth Floor Must-Take
Space together with the Original Premises Tenant Improvements, in which case
Landlord shall provide the Fifth Floor Tenant Improvement Allowance (based on
the Fifth Floor Must-Take Space Commencement Date described in clause (ii) of
Section 1.15.3) to Tenant together with the Original Premises Tenant Improvement
Allowance in accordance with the terms of the Work Letter. Tenant shall deliver
written notice to Landlord not less than thirty (30) days prior to commencing
any work of its intent to exercise the Must-Take Accelerated Fit-Out Right. If
the Fifth Floor Must-Take Space Commencement Date becomes effective earlier than
the date used to calculate the Fifth Floor Tenant Improvement Allowance as
provided in this Section 1.15.7, Tenant shall be entitled to receive, subject to
all of the terms and conditions of Exhibit C-2, an increase in the Fifth Floor
Tenant Improvement Allowance based on what the Fifth Floor Tenant Improvement
Allowance would have been as a result of the earlier Fifth Floor Must-Take Space
Commencement Date, and Tenant shall be entitled to credit the additional Fifth
Floor Tenant Improvement Allowance against the next installment of Rent that
becomes due and owing.

1.15.8 Other Terms. Effective from and after the Fifth Floor Must-Take
Commencement Date, the definition of Premises shall be expanded to include the
Fifth Floor Must-Take Space and thereafter, except as specifically set forth in
this Section 1.15, all other terms of this Lease shall apply to the Fifth Floor
Must-Take Space as part of the Premises, and all calculations which are based
upon the rentable square footage of the Premises shall be recalculated to take
into account the greater rentable square footage resulting from the expansion
(by way of example rather than limitation, the calculation of the number of
Tenant’s Parking Permits).

1.16 Fixed Date Expansion Options.

 

8



--------------------------------------------------------------------------------

1.16.1 Addition of Fixed Date Expansion Space to the Premises. So long as Tenant
has not assigned the Lease other than pursuant to a Permitted Transfer and has
not entered into a Rights Reduction Sublease or Disqualifying Sublease (pursuant
to, and as such terms are defined in Section 18.9 and Section 18.10), Tenant
shall have the right and option to cause the Premises to be expanded to include
the Seventh Floor Expansion Space (the “Seventh Floor Expansion Option”), the
Eighth Floor Expansion Space (the “Eighth Floor Expansion Option”) and the Ninth
Floor Expansion Space (the “Ninth Floor Expansion Option”) (each of the
foregoing, sometimes referred to herein as a “Fixed Date Expansion Option” and
collectively as, the “Fixed Date Expansion Options”) or any combination of one
or more of the foregoing, by delivery to Landlord of written notice stating such
election (an “Expansion Option Exercise Notice”) by no later than one (1) year
prior to the respective Expansion Space Delivery Date set forth in
Section 1.16.11 below, time being of the essence. Tenant may exercise its
expansion rights individually (per expansion floor), successively, or
collectively, provided that Tenant complies with the notice requirements set
forth herein. Upon timely delivery of an Expansion Option Exercise Notice, the
Fixed Date Expansion Space described therein shall be added to the Premises upon
the terms and conditions set forth in this Section 1.16. If there exists a
monetary or material non-monetary Event of Default by Tenant hereunder on the
date of the giving of the Expansion Option Exercise Notice, then, at Landlord’s
election (which shall be exercised within ten (10) Business Days after receipt
of the Expansion Option Exercise Notice, or shall be deemed waived), the
Expansion Option Exercise Notice shall be ineffective as to the subject Fixed
Date Expansion Space.

1.16.2 Description of Fixed Date Expansion Space; As used in this Lease, the
Fixed Date Expansion Space consists of approximately ninety-one thousand six
hundred seventy-three (91,673) rentable square feet of space measured in
accordance with the Measurement Standard comprised of (i) the entire ninth
(9th) floor of the North Tower containing approximately twenty-five thousand
nine hundred twenty-five (25,925) rentable square feet and depicted on Exhibit
A-9 attached hereto (the “Ninth Floor Expansion Space”), (ii) the entire eighth
(8th) floor of the North Tower containing approximately thirty-two thousand
eight hundred sixty-five (32,865) rentable square feet and depicted on Exhibit
A-10 attached hereto (the “Eighth Floor Expansion Space”), and (iii) the entire
seventh (7th) floor of the North Tower containing approximately thirty-two
thousand eight hundred eighty-three (32,883) rentable square feet and depicted
on Exhibit A-11 attached hereto (the “Seventh Floor Expansion Space” and
together with the Eighth Floor Expansion Space and the Ninth Floor Expansion
Space, the “Fixed Date Expansion Space”).

1.16.3 Fixed Date Expansion Space Term. Subject to Tenant’s right to delay the
Ninth Floor Expansion Space Delivery Date and Eighth Floor Expansion Space
Delivery Date pursuant to the terms of Section 1.16.12 and Section 1.16.13, the
lease term for each of the Seventh Floor Expansion Space (the “Seventh Floor
Expansion Space Term”), the Eighth Floor Expansion Space (the “Eighth Floor
Expansion Space Term”) and the Ninth Floor Expansion Space (the “Ninth Floor
Expansion Space Term”) shall commence upon the earlier of (x) Tenant’s
beneficial occupancy of such Fixed Date Expansion Space for the conduct of its
business therein, and (y) one hundred five (105) days following Landlord’s
delivery of such Fixed Date Expansion Space to Tenant which in no event shall
occur prior to the applicable Expansion Space Delivery Date pursuant to
Section 1.16.11 below unless

 

9



--------------------------------------------------------------------------------

Tenant agrees to an earlier date (as applicable, the “Fixed Date Expansion Space
Commencement Date”) and shall expire co-terminously with the Term for the
Premises, as may be extended pursuant to the terms of this Lease. Tenant shall
be provided access to the Fixed Date Expansion Space during the aforesaid one
hundred five (105) day period for the purposes of constructing the Fixed Date
Expansion Space Tenant Improvements (defined below), installing furniture,
fixtures, equipment, and cabling, and otherwise readying the Fixed Date
Expansion Space for beneficial occupancy. Notwithstanding anything in this Lease
to the contrary, unless Landlord and Tenant otherwise agree, the Fixed Date
Expansion Delivery Date for any Fixed Date Expansion Space shall be the
respective Expansion Space Delivery Date set forth in Section 1.16.11 below,
subject to Tenant’s right to delay the applicable Expansion Space Delivery Date
pursuant to the terms of Section 1.16.12 and Section 1.16.13. Landlord’s failure
to deliver possession of any Fixed Date Expansion Space by the Expansion Space
Delivery Date set forth in Section 1.16.11 below due to the holdover or unlawful
possession of such space by an Interim Tenant (defined in Section 1.16.16
below), shall in no way affect the validity of this Lease or the obligations of
Tenant hereunder. Notwithstanding the foregoing, in the event that an Interim
Tenant does not vacate a Fixed Date Expansion Space in accordance with the terms
of its Lease, Landlord shall promptly and diligently pursue all of Landlord’s
remedies under the Interim Tenant’s lease, at law and in equity, to remove the
Interim Tenant from the relevant Fixed Date Expansion Space.

1.16.4 Base Rent for Fixed Date Expansion Space. The Base Rent payable for a
Fixed Date Expansion Space during the relevant Fixed Date Expansion Space Term
shall be as set forth in Section 9 of the Summary if Tenant has delivered the
applicable Expansion Option Exercise Notice prior to the date that is
twenty-four (24) months following the Commencement Date (the “Lease Terms
Deadline”), time being of the essence. If Tenant delivers the applicable
Expansion Option Exercise Notice on or after the Lease Terms Deadline, time
being of the essence, the Base Rent payable for the applicable Fixed Date
Expansion Space during the applicable Fixed Date Expansion Space Term shall be
an amount equal to the fair market rental value of the relevant Fixed Space
Expansion Space, taking into account all relevant factors (the “FMV”). It is
hereby agreed that if Landlord and Tenant fail to agree on the FMV of the Fixed
Date Expansion Space which is the subject of Tenant’s Expansion Option Exercise
Notice within thirty (30) days after Landlord’s receipt of Tenant’s Expansion
Option Exercise Notice (time being of the essence) during which period Landlord
and Tenant shall negotiate said FMV diligently and in good faith, Tenant shall
have the right to rescind its Expansion Option Exercise Notice by delivering
written notice to Landlord (a “Rescission Notice”) within five (5) Business Days
following the expiration of the aforesaid thirty (30) day period (time being of
the essence). If Tenant does not timely deliver a Rescission Notice pursuant to
the immediately preceding sentence, Tenant shall have no further right to
rescind the Expansion Option Exercise Notice and Tenant shall be deemed to have
initiated the proceedings for the determination of FMV as set forth in Exhibit I
of this Lease. If Tenant timely delivers a Rescission Notice, the Fixed Date
Expansion Option which is the subject of the Rescission Notice shall be
cancelled and Tenant shall have no further rights under this Section 1.16 with
regard to that particular Fixed Date Expansion Space. Notwithstanding anything
to the contrary contained herein and provided there does not exist a monetary or
material non-monetary Event of Default by Tenant hereunder (or if a monetary or
material non-monetary Event of Default then exists, the right

 

10



--------------------------------------------------------------------------------

to abatement shall toll until such monetary or material non-monetary Event of
Default, as applicable, has been cured in full, provided that Landlord has not
exercised its remedies under Article 21), Landlord hereby agrees to abate
Tenant’s obligation to pay the Monthly Base Rent and Tenant’s Share of Operating
Expenses and Real Estate Taxes otherwise payable by Tenant for any Fixed Date
Expansion Space (the “Fixed Date Expansion Space Abated Rent”) for a period (the
“Fixed Date Expansion Space Abated Rent Period”), (x) if the Expansion Option
Exercise Notice is delivered by the Lease Terms Deadline, time of the essence,
equal to the Original Premises Abated Rent Period as pro-rated in accordance
with the ratio that the lease term for such Fixed Date Expansion Space bears to
the Lease Term (if the result contains an integer, such integer shall be
converted to an appropriate number of days), or (y) if the Expansion Space
Exercise Notice is not delivered by the Lease Terms Deadline, time of the
essence, as determined as part of the determination of the FMV in accordance
with this Section. During the Fixed Date Expansion Space Abated Rent Period,
Tenant shall remain responsible for the payment of all of its other monetary
obligations under this Lease. In the event of a default by Tenant under the
terms of this Lease that results in the early termination of this Lease pursuant
to the provisions of Article 21 below, then as a part of the recovery set forth
in Article 21 below, Landlord shall be entitled to recover the unamortized
balance of the Fixed Date Expansion Space Abated Rent.

1.16.5 The “Fixed Date Expansion Space Rent Commencement Date” shall occur, with
respect to any Fixed Date Expansion Space, on the date immediately succeeding
the last day of the Fixed Date Expansion Space Abated Rent Period for such Fixed
Date Expansion Space.

1.16.6 Tenant’s Share. Upon each applicable Expansion Space Rent Commencement
Date, Tenant’s Share (as defined below and set forth in Section 1.14 above)
shall be increased to take into account the addition of the applicable Fixed
Date Expansion Space as provided in Section 1.16.

1.16.7 Adjustment to Security Deposit. Tenant shall provide Landlord with an
amendment or replacement to the Letter of Credit increasing the Security Deposit
as described in Section 2.2.2 below within thirty (30) days following the
determination of FMV in accordance with the terms of this Lease and in any event
before Tenant commences work in the Fixed Date Expansion Space. The First
Reduced LC Amount, Second Reduced LC Amount, Third Reduced LC Amount and Fourth
Reduced LC Amount shall each be adjusted accordingly as set forth in
Section 2.2.2.

1.16.8 Required Condition of the Fixed Date Expansion Space. Except for
compliance with Landlord’s Delivery Conditions and as otherwise set forth in
this Section 1.16.8, Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Fixed Date Expansion Space and
Tenant shall accept the Fixed Date Expansion Space broom clean, with all
Building systems serving the Fixed Date Expansion Space in good condition and
working order, and otherwise in its AS IS condition on the Fixed Date Expansion
Space Commencement Date. Notwithstanding the foregoing, to help Tenant pay for
the fees and costs of Tenant’s architect, engineer, project manager, and all
tenant improvement-related costs, communications cabling, security systems,
back-up power

 

11



--------------------------------------------------------------------------------

systems, audio-visual systems and signage costs of any Fixed Date Expansion
Space, and provided that Tenant may apply a certain portion of the Fixed Date
Expansion Space Tenant Improvement Allowance to moving, furniture and equipment
with regard Tenant’s occupancy of the Fixed Date Expansion Space as provided in
the Work Letter (collectively, the “Fixed Date Expansion Space Tenant
Improvements”), Tenant shall be entitled to receive from Landlord a one-time
tenant improvement allowance with respect to such Fixed Date Expansion Space
(each a “Fixed Date Expansion Space Tenant Improvement Allowance”) as follows.
If the Expansion Option Exercise Notice for such Fixed Date Expansion Space is
delivered by the Lease Terms Deadline, time of the essence, the Fixed Date
Expansion Space Tenant Improvement Allowance for such Fixed Date Expansion Space
shall be in the amount of up to, but not to exceed, the Original Premises Tenant
Improvement Allowance (an a rentable square foot basis) as pro-rated in
accordance with the ratio that the Fixed Date Expansion Space Term bears to the
Lease Term (with the results of all calculations rounded to the nearest
hundredth). For example, if the Fixed Date Expansion Space Commencement Date for
the Ninth Floor Expansion Space occurs on May 1, 2021, the Fixed Date Expansion
Space Term for the Ninth Floor Expansion Space would be 126 months, the Lease
Term is 150 months, the Original Premises Tenant Improvement Allowance per
rentable square foot is $90.00, and the resultant Fixed Date Expansion Space
Tenant Allowance would be $1,959,930 (i.e., 126/150 = .84; .84 x 90 = 75.60;
75.60 x 25,925 = $1,959,930). Tenant shall not be required to pay any of the
following with regard to the Fixed Date Expansion Space fit-out: the cost of
electricity, water, sewer, heating and air conditioning, freight elevator usage,
operator costs, staging area usage, use of the Building’s loading docks,
security guard service, Building engineer oversight or review, or Landlord
supervisory fees. Notwithstanding the foregoing to the contrary, Tenant shall
pay or reimburse to Landlord within thirty (30) days following demand
(i) Landlord’s standard charges for after-hours engineering, operator, or
Building staff services requested by Tenant or reasonably required by Landlord,
and (ii) reasonably incurred, necessary and actual out-of-pocket review costs
payable to third party architects and engineers. If the Expansion Option
Exercise Notice for such Fixed Date Expansion Space is delivered after the Lease
Terms Deadline, time of the essence, the Fixed Date Expansion Space Tenant
Improvement Allowance shall be in the amount determined by the procedures for
establishing FMV as set forth in Section 1.16.4. All of the terms and conditions
set forth in the Work Letter shall apply to the Fixed Date Expansion Space
Tenant Improvements and Fixed Date Expansion Space Tenant Improvement Allowance,
mutatis mutandis.

1.16.9 Other Terms. Effective from and after each Fixed Date Expansion Space
Commencement Date, the definition of Premises shall be expanded to include the
relevant Fixed Date Expansion Space and thereafter, except as specifically set
forth in this Section 1.16 all other terms of this Lease shall apply to the
relevant Fixed Date Expansion Space as part of the Premises, and all
calculations which are based upon the rentable square footage of the Premises
shall be recalculated to take into account the greater rentable square footage
resulting from the expansion (by way of example rather than limitation, the
calculation of the number of Tenant’s Parking Permits).

 

12



--------------------------------------------------------------------------------

1.16.10 Amendment to Lease. Upon the valid exercise by Tenant of a Fixed Date
Expansion Option, Landlord shall deliver to Tenant a written amendment to the
Lease confirming the terms, conditions and provisions applicable to the Fixed
Date Expansion Space as determined in accordance with the provisions of this
Section 1.16, which amendment (if factually accurate) Tenant shall execute and
return to Landlord within ten (10) Business Days after Tenant’s receipt thereof,
provided, however, that Landlord and Tenant’s failure to enter into such
amendment shall not impair or delay any of Landlord’s or Tenant’s other rights
or obligations under this Section 1.16.

1.16.11 Expansion Space Delivery Dates. The Ninth Floor Expansion Space Delivery
Date, Eighth Floor Expansion Space Delivery Date, and Seventh Floor Expansion
Space Delivery Date (each an “Expansion Space Delivery Date”) shall be as set
forth below subject to: (i) Tenant’s right to extend the time deadline for the
delivery of the Expansion Option Exercise Notice for the Eighth Floor Expansion
Space and the Ninth Floor Expansion Space, which would correspondingly extend
the Eighth Floor Expansion Space Delivery Date and/or the Ninth Floor Expansion
Space Delivery Date pursuant to the provisions of Section 1.16.12 and
Section 1.16.13 below, (ii) Landlord’s right to accelerate the Seventh Floor
Expansion Space Delivery Date pursuant to the provisions of Section 1.16.14
below, and (iii) the automatic extension of the Seventh Floor Expansion Space
Delivery Date in accordance with Section 1.16.15 below.

 

Fixed Date Expansion Space

  

Expansion Space Delivery Date

Ninth Floor Expansion Space   

May 1, 2021

(the “Ninth Floor Expansion Space Delivery Date”)

 

If Tenant wants the Ninth Floor Expansion Space on May 1, 2021, the Expansion
Option Exercise Notice is due from Tenant to Landlord by May 1, 2020 (See
Section 1.16.1)

 

If Tenant wants to delay exercising this Ninth Floor expansion right, the First
Delay Notice is due from Tenant to Landlord by May 1, 2020, and thereafter
(subject to Tenant’s right to further delay as set forth below), if Tenant wants
the Ninth Floor Expansion Space on May 1, 2022, the Expansion Option Exercise
Notice is due from Tenant to Landlord by May 1, 2021, thereby making the First
Extended Expansion Space Delivery Date: May 1, 2022 (See Section 1.16.12)

 

If Tenant has previously delivered the First Delay Notice as required herein,
and if Tenant wants to further delay exercising this Ninth Floor expansion
right, the Second Delay Notice is due from Tenant to Landlord by May 1, 2021,
and thereafter, if Tenant wants the Ninth Floor Expansion Space on May 1, 2023,
the Expansion Option Exercise Notice is due from Tenant to Landlord by May 1,
2022, thereby making the Final Expansion Space Delivery Date: May 1, 2023 (See
Section 1.16.13)

 

13



--------------------------------------------------------------------------------

Fixed Date Expansion Space

  

Expansion Space Delivery Date

Eighth Floor Expansion Space   

May 1, 2022

(the “Eighth Floor Expansion Space Delivery Date”)

 

If Tenant wants the Eighth Floor Expansion Space on May 1, 2022, the Expansion
Option Exercise Notice is due from Tenant to Landlord by May 1, 2021 (See
Sections 1.16.1 and Section 1.16.11)

 

If Tenant wants to delay exercising this Eighth Floor expansion right, the First
Delay Notice is due from Tenant to Landlord by May 1, 2021, and thereafter,
(subject to Tenant’s right to further delay as set forth below), if Tenant wants
the Eighth Floor Expansion Space on May 1, 2023, the Expansion Option Exercise
Notice is due from Tenant to Landlord by May 1, 2022, thereby making the First
Expansion Space Delivery Date: May 1, 2023 (See Section 1.16.12)

 

If Tenant has previously delivered the First Delay Notice as required herein,
and if Tenant wants to further delay exercising this Eighth Floor expansion
right, the Second Delay Notice is due from Tenant to Landlord by May 1, 2022,
and thereafter, if Tenant wants the Eighth Floor Expansion Space on May 1, 2024,
the Expansion Option Exercise Notice is due from Tenant to Landlord by May 1,
2023, thereby making the Final Expansion Space Delivery Date: May 1, 2024 (See
Section 1.16.13)

Seventh Floor Expansion Space   

September 1, 2022

(as may be automatically extended to August 31, 2027 pursuant to Section 1.16.15
or accelerated by Landlord pursuant to Section 1.16.14, the “Seventh Floor
Expansion Space Delivery Date”)

 

14



--------------------------------------------------------------------------------

1.16.12 Tenant’s Right to Delay Certain Expansion Space Delivery Dates.
Notwithstanding anything to the contrary contained in Section 1.16.11 above,
Tenant shall have the right to delay either or both of the Eighth Floor
Expansion Space Delivery Date and the Ninth Floor Expansion Space Delivery Date
by delivery of written notice (the “First Delay Notice”) to Landlord. To be
effective, the First Delay Notice must be delivered to Landlord at least one
(1) year prior to the Expansion Space Delivery Date being delayed by the First
Delay Notice, time being of the essence with respect thereto, and shall
expressly specify which Expansion Space Delivery Date(s) Tenant has elected to
delay in accordance with the first sentence of this Section 1.16.12. A timely
delivered First Delay Notice shall delay both (i) the date by which Tenant must
deliver the applicable Expansion Option Exercise Notice and, if such Expansion
Option Exercise Notice is thereafter given, (ii) the relevant Expansion Space
Delivery Date. If Tenant delivers a First Delay Notice pursuant to this
Section 1.16.12, then the Expansion Space Delivery Date for the Fixed Date
Expansion Space specified in the First Delay Notice shall be the date which is
one (1) year following the respective Expansion Space Delivery Date, as set
forth in Section 1.16.11 above (the “First Extended Expansion Space Delivery
Date”). If Tenant fails to timely deliver a First Delay Notice for the Eighth
Floor Expansion Space or the Ninth Floor Expansion Space conforming to the
requirements set forth in this Section 1.16.12, or if Tenant has timely
delivered a First Delay Notice in accordance with this Section 1.16.12 but does
not deliver an Expansion Option Exercise Notice for the Eighth Floor Expansion
Space or the Ninth Floor Expansion Space on or before one (1) year prior to the
respective First Extended Expansion Space Delivery Date (subject to Tenant’s
right to deliver a Second Delay Notice in accordance with Section 1.16.13
below), then all of Tenant’s Expansion Rights shall be null and void and of no
further force or effect and shall be replaced with the ROFO as set forth in
Section 1.20.

1.16.13 Tenant’s Rights to Further Delay Certain Expansion Space Delivery Dates
Subject to Landlord’s Right to Trigger ROFR. Notwithstanding anything to the
contrary contained in Section 1.16.11 or Section 1.16.12, Tenant shall have the
option to further delay either or both of the Eighth Floor Expansion Space
Delivery Date and the Ninth Floor Expansion Space Delivery Date by delivery of
written notice (the “Second Delay Notice”) to Landlord. To be effective, the
Second Delay Notice must be delivered to Landlord at least one (1) year prior to
the First Extended Expansion Space Delivery Date being delayed by the Second
Delay Notice, time being of the essence with respect thereto, and shall
expressly specify which First Extended Expansion Space Delivery Date(s) Tenant
has elected to delay in accordance with the first sentence of this
Section 1.16.13. If Tenant delivers a Second Delay Notice pursuant to this
Section 1.16.13, then the Expansion Space Delivery Dates for the Fixed Date
Expansion Space specified in the Second Delay Notice shall be the date which is
one (1) year following the applicable First Extended Expansion

 

15



--------------------------------------------------------------------------------

Space Delivery Date (the “Final Fixed Date Expansion Space Delivery Date”). If
Tenant fails to timely deliver a Second Delay Notice for the Eighth Floor
Expansion Space or the Ninth Floor Expansion Space conforming to the
requirements set forth in this Section 1.16.13, or if Tenant has timely
delivered a Second Delay Notice in accordance with this Section 1.16.13 but does
not deliver an Expansion Option Exercise Notice for the Eighth Floor Expansion
Space or the Ninth Floor Expansion Space on or before one (1) year prior to the
respective Final Fixed Date Expansion Space Delivery Date, then all of Tenant’s
Expansion Rights shall be null and void and of no further force or effect and
shall be replaced with the ROFO as set forth in Section 1.20. Notwithstanding
anything in this Lease to the contrary, at any time from and after the First
Extended Expansion Space Delivery Date, Landlord shall have the right to deliver
a Pending Deal Notice, in which case the parties shall proceed in accordance
with Section 1.18.1.

1.16.14 Landlord’s Right to Accelerate the Seventh Floor Expansion Space
Delivery Date. The Seventh Floor Expansion Space is presently occupied by
Octagon, Inc. (“Octagon”) pursuant to that certain Lease Agreement dated
March 1, 2012 between Landlord’s predecessor-in-interest and Octagon, which was
amended by that certain First Amendment to Lease Agreement dated May 31, 2012
and further amended by that certain Second Amendment to Lease Agreement dated
February 2, 2015 (as so amended, the “Octagon Lease”). Notwithstanding anything
to the contrary contained in Section 1.16.11 above, if (i) Octagon surrenders
possession of the Seventh Floor Expansion Space pursuant to a written lease
termination and surrender agreement, or (ii) following Landlord’s termination of
the Octagon Lease in accordance with its terms due to an event of default
thereunder, Octagon vacates or is dispossessed of the Seventh Floor Expansion
Space in accordance with Applicable Laws (clause (i) and clause (ii), each an
“Octagon Surrender”), Landlord shall accelerate the Seventh Floor Expansion
Space Delivery Date by delivery of written notice (the “Acceleration Notice”) to
Tenant. If Landlord delivers an Acceleration Notice pursuant to this
Section 1.16.14, then the Seventh Floor Expansion Space Delivery Date shall be
the date set forth by Landlord in the Acceleration Notice, which shall be at
least eighteen (18) months following the Commencement Date and at least twelve
(12) months after the date of the Acceleration Notice (and the foregoing periods
shall, if applicable, run concurrently). Notwithstanding anything in this Lease
to the contrary, if Landlord delivers an Acceleration Notice, Tenant shall
deliver the Expansion Option Exercise Notice for the Seventh Floor Expansion
Space, if at all, no later than the later of the date that is (x) ten
(10) Business Days following Landlord’s delivery of an Acceleration Notice, and
(y) one (1) year prior to the Seventh Floor Expansion Space Delivery Date
specified by Landlord in the Acceleration Notice. If Tenant timely exercises the
Seventh Floor Expansion Option following receipt of an Acceleration Notice,
then, the Expansion Space Commencement Date shall occur (subject to extensions)
as provided for in Section 1.16.3 (but no sooner than the later of twelve
(12) months following the date of delivery of the Acceleration Notice and
eighteen (18) months following the Commencement Date). Notwithstanding anything
in this Lease to the contrary, if following Landlord’s delivery of an
Acceleration Notice, Tenant does not deliver an Expansion Option Exercise Notice
for the Seventh Floor Expansion Space within the aforesaid ten (10) Business Day
period, the Seventh Floor Expansion Space shall remain subject to the Unilateral
Expansion Option, the ROFR and the Tenanted Space Option.

 

16



--------------------------------------------------------------------------------

1.16.15 Automatic Delay of the Seventh Floor Expansion Space Delivery Date. If
Octagon exercises the renewal option set forth in the Octagon Lease (an “Octagon
Renewal”), then the Seventh Floor Expansion Space Delivery Date shall be delayed
to August 31, 2027. Landlord shall promptly deliver to Tenant written notice of
the occurrence of an Octagon Renewal (an “Octagon Delay Notice”).

1.16.16 Landlord’s Right to Enter into Interim Leases for Fixed Date Expansion
Space. Landlord shall have the right, without Tenant’s consent, to enter into a
lease for any Fixed Date Expansion Space for the period prior to its respective
Expansion Space Delivery Date (an “Interim Fixed Date Expansion Space Lease”)
with any third party (an “Interim Tenant”), provided that the final lease
expiration date of such Interim Fixed Date Expansion Space Lease shall occur no
later than the date that is thirty (30) days prior to the Expansion Space
Delivery Date for such Fixed Date Expansion Space (as then may have been
extended by Tenant in accordance with this Section 1.16). If the Interim Tenant
is an Ecosystem Partner (defined below), the following provisions shall apply.
Landlord shall provide written notice to Tenant of Landlord’s intent to enter
into an Interim Fixed Date Expansion Space Lease with an Ecosystem Partner (an
“Interim Lease Notice”), which Interim Lease Notice shall set forth the amount
of the tenant improvement allowance, if any, to be provided to such Ecosystem
Partner under the Interim Fixed Date Expansion Space Lease (the “Interim Lease
TI Funds”). Upon receipt of an Interim Lease Notice, Tenant shall have the right
(the “Accelerated Fit-Out Right”) to immediately construct the Fixed Date
Expansion Space Tenant Improvements in such Fixed Date Expansion Space on behalf
of itself and on behalf of the Ecosystem Partner and, in connection therewith,
to cause Landlord to provide the Interim Lease TI Funds, if any, directly to
Tenant together with the Fixed Date Expansion Space Tenant Improvement Allowance
that would be provided to Tenant under Section 1.16.8 above assuming that the
Fixed Date Expansion Space Commencement Date is the date immediately following
the expiration of the Interim Fixed Date Expansion Space Lease with the
Ecosystem Partner (collectively, the “Aggregate Fixed Date Expansion Space TI
Allowance”). The Accelerated Fit-Out Right shall be exercised by Tenant, if at
all, by delivery to Landlord of notice of such election (“Accelerated Fit-Out
Exercise Notice”) within ten (10) Business Days following Tenant’s receipt of an
Interim Lease Notice, time being of the essence. Tenant’s Accelerated Fit-Out
Exercise Notice shall also constitute Tenant’s Expansion Option Exercise Notice
for the applicable Fixed Date Expansion Space, subject to Tenant’s rights to
delay the Fixed Date Expansion Space Delivery Date of such space. If following
Landlord’s delivery of all or any portion of the Aggregate Fixed Date Expansion
Space TI Allowance, Tenant delivers a First Delay Notice and/or a Second Delay
Notice, the Aggregate Fixed Date Expansion Space TI Allowance shall be
recalculated assuming that the applicable Fixed Date Expansion Space
Commencement Date is the First Extended Expansion Space Delivery Date or Final
Extended Expansion Space Delivery Date, as applicable (the “Adjusted Fixed Date
Expansion Space TI Allowance”). Landlord shall reduce the remaining Aggregate
Fixed Date Expansion Space TI Allowance, if any, by the difference between the
Aggregate Fixed Date Expansion Space TI Allowance and Adjusted Fixed Date
Expansion Space TI Allowance. If the remaining amount of the Aggregate Fixed
Date Expansion Space TI Allowance is less than such difference, Tenant shall pay
the shortfall to Landlord within thirty (30) days following Landlord’s demand
therefor. Landlord shall ensure that the Interim Fixed Date Expansion Space
Lease provides for and is coordinated with Tenant’s rights under this
Section 1.16.16. Tenant shall construct the Fixed

 

17



--------------------------------------------------------------------------------

Date Expansion Space Tenant Improvements in accordance with a commercially
reasonable schedule and shall be responsible for any delays in substantially
completing the Fixed Date Expansion Space Tenant Improvements by the dates set
forth thereon, provided that such delays were not caused by Landlord. For the
purposes hereof, the term “Ecosystem Partner” shall mean any company that
Landlord and Tenant, each acting in their sole and absolute discretion, mutually
agree is an Ecosystem Partner.

1.17 Unilateral Expansion Option.

1.17.1 So long as Tenant has not assigned the Lease other than pursuant to a
Permitted Transfer (as defined in Section 18.2 below) and has not entered into a
Disqualifying Sublease (as defined in Section 18.10 below), Tenant shall have
the option (the “Unilateral Expansion Option”) to lease any space in the Project
that is vacant (the “Unilateral Expansion Space”) subject to the terms and
conditions of this Section 1.17. A table setting forth the location and rentable
square footage of the Unilateral Expansion Space (measured in accordance with
the Measurement Standard) as of the date hereof is set forth on Exhibit A-12
attached hereto. Landlord shall amend Exhibit A-12 from time to time without
Tenant’s consent by delivering to Tenant an updated Exhibit A-12 initialed and
dated by Landlord, in order to add space that has become vacant in the Project
or to remove vacant space for which Landlord shall have delivered a Pending Deal
Notice in accordance with Section 1.18 below. Landlord shall use good faith
efforts to amend Exhibit A-12 and to deliver a copy of such amended Exhibit A-12
to Tenant within ten (10) Business Days of a change in the substance thereof.
Tenant’s Expansion Rights (as defined in Section 19.1) shall have priority over
any errors or omissions in Exhibit A-12, and any inconsistencies between
Tenant’s Expansion Rights and the contents of Exhibit A-12 shall be reconciled
in favor of Tenant’s Expansion Rights as set forth in this Lease.
Notwithstanding the foregoing, Unilateral Expansion Space shall not include
(i) the Seventh Floor Expansion Space (except as set forth in Section 1.16.14),
the Eighth Floor Expansion Space and the Ninth Floor Expansion Space (which
shall be governed by Section 1.16 above), and (ii) any space in the Building as
to which Landlord shall have delivered a Pending Deal Notice in accordance with
Section 1.18 below, provided that if Landlord has not entered into a lease on
the material terms set forth in such Pending Deal Notice within one hundred
eighty (180) days, Landlord shall again comply with the terms set forth in
Section 1.18 below before proceeding with such Pending Deal, and provided
further that if the Pending Deal has been abandoned as reasonably determined by
Landlord, Landlord shall provide notice thereof to Tenant within five
(5) Business Days of such abandonment, and the space in the Building described
in the Pending Deal Notice shall again be deemed to be Unilateral Expansion
Space, provided however that Tenant’s rights hereunder shall not be predicated
upon the receipt of such notice from Landlord. Tenant shall exercise the
Unilateral Expansion Option from time to time by delivering written notice to
Landlord (a “Unilateral Expansion Right Exercise Notice”). To be effective, a
Unilateral Expansion Right Exercise Notice shall specify the portions of the
Unilateral Expansion Space that Tenant is electing to lease pursuant to the
terms of this Section 1.17, which portions shall be designated by Tenant in a
manner corresponding to Exhibit A-12 and shall consist of full or, with respect
to the South Tower only, half floor increments and if more than one floor, only
contiguous space on contiguous floors (provided that if Tenant designates a
half-floor in the South Tower, the portion of the floor left for Landlord to
lease must meet all codes and be reasonably marketable space).

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant shall have the right to notify Landlord
upon the giving of the Unilateral Expansion Right Exercise Notice that Tenant
desires to exercise the Unilateral Expansion Right with respect to a half-floor
in the North Tower, in which case Landlord shall specify in writing which half
will be made available to Tenant. Tenant shall have the right to deliver a
Rescission Notice within three (3) Business Days following receipt of Landlord’s
notice designating such half if Tenant does not wish to proceed. If Tenant
delivers a Unilateral Expansion Right Exercise Notice, the Premises shall be
expanded to include the Unilateral Expansion Space set forth in the Unilateral
Expansion Right Exercise Notice on the Unilateral Expansion Space Commencement
Date upon the terms and conditions set forth in this Section 1.17. If there
exists a monetary or material non-monetary Event of Default by Tenant hereunder
on the date of the giving of the Unilateral Expansion Right Exercise Notice,
then, at Landlord’s election (which shall be exercised within ten (10) Business
Days after receipt of the Unilateral Expansion Right Exercise Notice, or shall
be deemed waived), the Unilateral Expansion Right Exercise Notice shall be
ineffective as to the subject Unilateral Expansion Space.

1.17.2 Base Rent for Unilateral Option Space. The Base Rent payable for the
Unilateral Expansion Space during the Unilateral Expansion Space Term shall be
as set forth in Section 9 of the Summary, provided that Tenant has delivered the
applicable Unilateral Expansion Right Exercise Notice prior to the Lease Terms
Deadline, time being of the essence. If Tenant delivers the applicable
Unilateral Expansion Right Exercise Notice on or after the Lease Terms Deadline,
time being of the essence, then the Base Rent payable for the Unilateral
Expansion Space during the Unilateral Expansion Space Term shall be the FMV of
the Unilateral Expansion Space, as determined in accordance with Section 1.16.4
above. It is hereby agreed that if Landlord and Tenant fail to agree on the FMV
of the Unilateral Expansion Space within thirty (30) days after Landlord’s
receipt of Tenant’s Unilateral Expansion Right Exercise Notice (the parties
agreeing to negotiate the FMV diligently and in good faith during such 30-day
time period, time being of the essence), Tenant shall have the right to deliver
a Rescission Notice within five (5) Business Days following the expiration of
the aforesaid thirty (30) day period (time being of the essence). If Tenant
timely delivers a Rescission Notice, Tenant shall have no further rights under
this Section 1.17 with regard to that particular offering of that particular
Unilateral Expansion Space. If Tenant does not timely deliver a Rescission
Notice pursuant to the immediately preceding sentence, Tenant shall have no
further right to rescind the Unilateral Expansion Right Exercise Notice with
regard to the subject Unilateral Expansion Space and Tenant shall be deemed to
have initiated the proceedings for the determination of FMV as set forth in
Exhibit I of this Lease. Notwithstanding anything to the contrary contained
herein and provided a monetary or material non-monetary Event of Default has not
occurred and is continuing (or if a monetary or material non-monetary Event of
Default then exists, the right to abatement shall toll until such monetary or
material non-monetary Event of Default, as applicable, has been cured in full,
provided that Landlord has not exercised its remedies under Article 21),
Landlord hereby agrees to abate Tenant’s obligation to pay monthly Base Rent and
Tenant’s Share of Operating Expenses and Real Estate Taxes otherwise payable by
Tenant for any Unilateral Expansion Space (the “Unilateral Expansion Space
Abated Rent”) for a period (the “Unilateral Expansion Space Abated Rent
Period”), (x) if the Unilateral Expansion Right Exercise Notice is delivered by
the Lease Terms Deadline, time being of the essence, equal to the Original
Premises Abated Rent Period as pro-rated in accordance with the ratio that the

 

19



--------------------------------------------------------------------------------

lease term for such Unilateral Expansion Space bears to the Lease Term, or
(y) if the Unilateral Expansion Right Exercise Notice is not delivered by the
Lease Terms Deadline, time being of the essence, as determined as part of the
determination of FMV in accordance with Section 1.16.4. In the event of a
default by Tenant under the terms of this Lease that results in the early
termination of this Lease pursuant to the provisions of Article 21 below, then
as a part of the recovery set forth in Article 21 below, Landlord shall be
entitled to recover the unamortized balance of the Unilateral Expansion Space
Abated Rent.

1.17.3 Unilateral Expansion Space Rent Commencement Date. The “Unilateral
Expansion Space Rent Commencement Date” shall occur, with respect to any
Unilateral Expansion Space, on the date immediately succeeding the last day of
the Unilateral Expansion Space Abated Rent Period for such Unilateral Expansion
Space.

1.17.4 Unilateral Expansion Space Term. The lease term for any Unilateral
Expansion Space with respect to which Tenant has timely delivered a Unilateral
Expansion Right Exercise Notice (the “Unilateral Expansion Space Term”) shall
commence upon the earlier of (x) Tenant’s beneficial occupancy of such
Unilateral Expansion Space for the conduct of its business therein, and (y) the
later of (i) one hundred five (105) days following Landlord’s delivery of the
Unilateral Expansion Space to Tenant or (ii) if Unilateral Expansion Space is
added to Exhibit A-12 sooner than the scheduled expiration date of the existing
lease for such Unilateral Expansion Space (e.g., upon an early surrender of such
space) and Tenant delivers a Unilateral Expansion Right Exercise Notice for such
Unilateral Expansion Space within sixty (60) days following the date of delivery
of the amended Exhibit A-12, two hundred ten (210) days following the date of
Tenant’s receipt of the amended Exhibit A-12 which adds the Unilateral Expansion
Space thereto (the “Unilateral Expansion Space Commencement Date”) and shall
expire co-terminously with the Term for the Premises, as may be extended
pursuant to the terms of this Lease, subject, however to the final sentence of
this Section 1.17.4. Tenant shall be provided access to the Fixed Date Expansion
Space during the aforesaid one hundred five (105) day period (or if applicable
two hundred ten (210) day period) for the purposes of constructing the
Unilateral Expansion Space Tenant Improvements (defined below), installing
furniture, fixtures, equipment, and cabling, and otherwise readying the
Unilateral Expansion Space for beneficial occupancy. Notwithstanding anything in
this Section 1.17.4 to the contrary, if at the time Unilateral Expansion Right
Exercise Notice is delivered under Section 1.17.1 above, the Unilateral
Expansion Commencement Date would occur during the last three (3) full years of
the Initial Term of this Lease, then the Initial Term for the balance of the
Premises shall be extended such that the Unilateral Expansion Space Term shall
be for a full three (3) years. Notwithstanding anything to the contrary set
forth in this Lease, if the Initial Term of the Lease has been extended in
accordance with the immediately preceding sentence, or if Tenant desires to
exercise a Unilateral Expansion Right during a Renewal Term, it shall be a
condition precedent to the valid exercise of such Unilateral Expansion Right
that within thirty (30) days following the delivery of the Unilateral Expansion
Right Exercise Notice, Landlord and Tenant, each acting in good faith but in
their respective sole and absolute judgment, agree on the Unilateral Expansion
Space Term for the subject Unilateral Expansion Space and for the balance of the
Premises, it being the intent of the parties that under such circumstances
Landlord and Tenant shall engage on a longer term renewal/expansion for the
entire Premises.

 

20



--------------------------------------------------------------------------------

1.17.5 Tenant’s Share. Upon each applicable Unilateral Expansion Space Rent
Commencement Date, Tenant’s Share (as defined below and set forth in
Section 1.14 above) shall be increased to take into account the addition of the
Unilateral Expansion Space as provided in this Section 1.17.

1.17.6 Adjustment to Security Deposit. Tenant shall provide Landlord with an
amendment or replacement to the Letter of Credit increasing the Security Deposit
as described in Section 2.2.2 below within thirty (30) days following the
determination of FMV in accordance with the terms of this Lease and in any event
before Tenant commences work in the Unilateral Expansion Space. The First
Reduced LC Amount, Second Reduced LC Amount, Third Reduced LC Amount and Fourth
Reduced LC Amount shall each be adjusted accordingly as set forth in
Section 2.2.2.

1.17.7 Required Condition of Unilateral Expansion Space. Except for compliance
with Landlord’s Delivery Conditions and as otherwise set forth in this
Section 1.17.7, Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Unilateral Expansion Space, and
Tenant shall accept the Unilateral Expansion Space broom clean, with all
Building systems serving the Unilateral Expansion Space in good condition and
working order, and otherwise in its AS IS condition on the Unilateral Expansion
Space Commencement Date. Notwithstanding the foregoing, to help Tenant pay for
the fees and costs of Tenant’s architect, engineer, project manager, and all
tenant improvement-related costs, communications cabling, security systems,
back-up power systems, audio-visual systems and signage costs of any Unilateral
Expansion Space, and provided that Tenant may apply a certain portion of the
Unilateral Expansion Space Tenant Improvement Allowance to moving, furniture and
equipment with regard Tenant’s occupancy of any Unilateral Expansion Space as
provided in the Work Letter (collectively, the “Unilateral Expansion Space
Tenant Improvements”), Tenant shall be entitled to receive from Landlord a
one-time tenant improvement allowance with respect to such Unilateral Expansion
Space (each a “Unilateral Expansion Space Tenant Improvement Allowance”) as
determined as set forth in Section 1.16.8, mutatis mutandis. All of the terms
and conditions set forth in the Work Letter shall apply to the Unilateral
Expansion Space Tenant Improvements and Unilateral Expansion Space Tenant
Improvement Allowance, mutatis mutandis.

1.17.8 Other Terms. Effective from and after the Unilateral Expansion Space
Commencement Date, the definition of Premises shall be expanded to include the
Unilateral Expansion Space and thereafter, except as specifically set forth in
this Section 1.17, all other terms of this Lease shall apply to the Unilateral
Expansion Space as part of the Premises, and all calculations which are based
upon the rentable square footage of the Premises shall be recalculated to take
into account the greater rentable square footage resulting from the expansion
(by way of example rather than limitation, the calculation of the number of
Tenant’s Parking Permits).

 

21



--------------------------------------------------------------------------------

1.17.9 Amendment to Lease. Upon the valid exercise by Tenant of a Unilateral
Expansion Option, Landlord shall deliver to Tenant a written amendment to the
Lease confirming the terms, conditions and provisions applicable to the
Unilateral Expansion Space as determined in accordance with the provisions of
this Section 1.17, which amendment (if factually accurate) Tenant shall execute
and return to Landlord within ten (10) Business Days after Tenant’s receipt
thereof, provided, however, that Landlord and Tenant’s failure to enter into
such amendment shall not impair or delay any of Landlord’s or Tenant’s other
rights or obligations under this Section 1.17.

1.18 Right of First Refusal (“ROFR”).

1.18.1 Provided that Tenant has not assigned the Lease other than pursuant to a
Permitted Transfer and has not entered into a Disqualifying Sublease, and
subject to the terms of this Section 1.18, each time (i) from and after Tenant’s
delivery of a Second Delay Notice on any Fixed Date Expansion Space that
Landlord intends to accept a written proposal to lease all or a portion of such
Fixed Date Expansion Space to any to a third party, and (ii) during the Term
that Landlord intends to accept a written proposal to lease all or a portion of
the Unilateral Expansion Space (in the case of each of clause (i) and
clause (ii), a “Pending Deal”), Landlord shall deliver to Tenant written notice
(a “Pending Deal Notice”) of the existence of and material terms of such Pending
Deal (including the interpolation/extrapolation of such material terms of the
Pending Deal to reflect a lease term contemplated by Section 1.18.2 below),
provided that Landlord may withhold the name of the proposed third-party lessee
for the Pending Deal. Within five (5) Business Days after Tenant’s receipt of a
Pending Deal Notice, Tenant shall deliver to Landlord written notice (a “Pending
Deal Acceptance Notice”) if Tenant elects to lease the Fixed Date Expansion
Space or Unilateral Expansion Space set forth in the Pending Deal Notice (the
“Identified ROFR Space”). Landlord’s obligation to deliver the Pending Deal
Notice and Tenant’s right to elect to lease or not lease the Identified ROFR
Space pursuant to this Section 1.18.1 is hereinafter referred to as the “Right
of First Refusal”. If Tenant elects to lease the Identified ROFR Space by
delivering the Pending Deal Acceptance Notice within the required five
(5) Business Day period, Tenant shall be deemed to agree to lease the Identified
ROFR Space on the same general terms and conditions as the Lease except for the
economic and other terms specifically set forth in the Pending Deal Notice. If
Tenant fails to deliver a Pending Deal Acceptance Notice to Landlord within the
required five (5) business day period, Tenant shall be deemed to have waived its
rights under this Section 1.18.1 to lease the Identified ROFR Space identified
in such Pending Deal Notice, and Landlord shall have the right to lease the
Identified ROFR Space on substantially the same economic terms and conditions
set forth in the Pending Deal Notice. As used in the prior sentence,
substantially the same shall mean economic terms which do not differ by more
than seven and one-half percent (7.5%) from the economic terms that were offered
to Tenant in the Pending Deal Notice. Any Identified ROFR Space leased by
Landlord in accordance with the immediately preceding sentence shall become
Tenanted Space subject to Tenant’s Tenanted Space Option (pursuant to, and as
such terms are defined in, Section 1.19 of the Lease). If there exists a
monetary or material non-monetary Event of Default by Tenant hereunder on the
date of the giving of the Pending Deal Acceptance Notice, then, at Landlord’s
election (which shall be exercised within ten (10) Business Days after receipt
of the Pending Deal Acceptance Notice, or shall be deemed waived), Pending Deal
Acceptance Notice shall be ineffective as to the subject Identified ROFR Space.

 

22



--------------------------------------------------------------------------------

1.18.2 Identified ROFR Space Term. The lease term for any Identified ROFR Space
with respect to which Tenant has timely delivered a Pending Deal Acceptance
Notice (the “Identified ROFR Space Term”) shall commence on the date the Pending
Deal was to have commenced, as set forth in the Pending Deal Notice (“Identified
ROFR Space Commencement Date”) and shall expire co-terminously with the Term for
the Premises, as may be extended pursuant to the terms of this Lease, subject,
however, to the final sentence of this Section 1.18.2. Tenant shall be provided
access to the Identified ROFR Space if and to the extent provided for in the
Pending Deal Notice for the purposes of constructing the Identified ROFR Space
Tenant Improvements therein (defined below). Notwithstanding anything in this
Section 1.18.2 to the contrary, if at the time a Pending Deal Acceptance Notice
is delivered under Section 1.18.1 above, the Identified ROFR Space Commencement
Date would occur during the last three (3) full years of the Initial Term of
this Lease, then the Initial Term for the balance of the Premises shall be
extended such that the Identified ROFR Space Term shall be for a full three
(3) years. Notwithstanding anything to the contrary set forth in this Lease, if
the Initial Term of the Lease has been extended in accordance with the
immediately preceding sentence, or if Tenant desires to exercise the ROFR during
a Renewal Term, it shall be a condition precedent to the valid exercise of such
ROFR that within thirty (30) days following the delivery of the Pending Deal
Acceptance Notice, Landlord and Tenant, each acting in good faith but in their
respective sole and absolute judgment, agree on the Identified ROFR Space Term
for the subject Identified ROFR Space and for the balance of the Premises, it
being the intent of the parties that under such circumstances Landlord and
Tenant shall engage on a longer term renewal/expansion for the entire Premises.

1.18.3 Tenant’s Share. Upon each applicable Identified ROFR Space Rent
Commencement Date, Tenant’s Share (as defined below and set forth in
Section 1.14 above) shall be increased to take into account the addition of the
Identified ROFR Space as provided in this Section 1.18.

1.18.4 Adjustment to Security Deposit. Tenant shall provide Landlord with an
amendment or replacement to the Letter of Credit increasing the Security Deposit
as described in Section 2.2.2 below within thirty (30) days following Tenant’s
delivery of a Pending Deal Acceptance Notice and in any event before Tenant
commences work in the Identified ROFR Space. The First Reduced LC Amount, Second
Reduced LC Amount, Third Reduced LC Amount and Fourth Reduced LC Amount shall
each be adjusted accordingly as set forth in Section 2.2.2.

1.18.5 Required Condition of Identified ROFR Space. Except for compliance with
Landlord’s Delivery Conditions and as otherwise set forth in this Section 1.18,
Landlord shall not be obligated to provide or pay for any improvement,
remodeling or refurbishment work or services related to the improvement,
remodeling or refurbishment of the Identified ROFR Space, and Tenant shall
accept the Identified ROFR Space broom clean, with all Building systems serving
the ROFR Space in good condition and working order, and otherwise in its AS IS
condition on the Identified ROFR Space Commencement Date. Notwithstanding the
foregoing, to help Tenant pay for the fees and costs of architect, engineer,
project manager, and all tenant improvement-related costs, communications
cabling, security systems, back-up power systems, audio-visual systems and
signage costs of the Identified ROFR Space, and provided that Tenant may apply a
certain portion of the

 

23



--------------------------------------------------------------------------------

Identified ROFR Space Tenant Improvement Allowance to moving, furniture and
equipment with regard Tenant’s occupancy of the Identified ROFR Space as
provided in the Work Letter (collectively, the “Identified ROFR Space Tenant
Improvements”), Tenant shall be entitled to receive from Landlord a one-time
tenant improvement allowance (each, an “Identified ROFR Space Tenant Improvement
Allowance”) to the extent set forth in the Pending Deal Notice (if any). If
applicable, all of the terms and conditions of the Work Letter shall apply to
the Identified ROFR Space Tenant Improvements and Identified ROFR Space Tenant
Improvement Allowance.

1.18.6 Other Terms. Effective from and after the Identified ROFR Space
Commencement Date, the definition of Premises shall be expanded to include the
Identified ROFR Space and thereafter, except as provided in this Section 1.18,
all other terms of this Lease shall apply to the Identified ROFR Space as part
of the Premises, and all calculations which are based upon the rentable square
footage of the Premises shall be recalculated to take into account the greater
rentable square footage resulting from the expansion (by way of example rather
than limitation, the calculation of the number of Tenant’s Parking Permits).

1.18.7 Amendment to Lease. Upon the valid exercise by Tenant of a Right of First
Refusal, Landlord shall deliver to Tenant a written amendment to the Lease
confirming the terms, conditions and provisions applicable to the Identified
ROFR Space as determined in accordance with the provisions of this Section 1.18,
which amendment (if factually accurate) Tenant shall execute and return to
Landlord within ten (10) Business Days after Tenant’s receipt thereof, provided,
however, that Landlord and Tenant’s failure to enter into such amendment shall
not impair or delay any of Landlord’s or Tenant’s other rights or obligations
under this Section 1.18.

1.19 Option on Tenanted Space

1.19.1 Option on Tenanted Space. As used herein, the term “Tenanted Space Option
Period” means, as applicable, that period of time during the Term (i) with
respect to Unilateral Expansion Space or Fixed Date Expansion Space, from and
after the date upon which Landlord enters into a lease with a third-party for
such Unilateral Expansion Space or Fixed Date Expansion Space pursuant to the
terms of Section 1.18 above, and (ii) from and after the date hereof with
respect to the existing tenanted space in the Project, consisting of the space
occupied, respectively, Gannett Co., Inc. (successor to Gannett Spinco, Inc.)
(the “Gannett Space”), Octagon, Inc. (the “Octagon Space”),FN America, LLC (the
“FN Space”) and Insperity Support Services, L.P. (the “Insperity Space”), as
described and in the respective locations set forth on Exhibit A-13 through
Exhibit A-16, inclusive (collectively, the “Existing Tenanted Space” and
together with the space described in clause (i) of this Section 1.19.1, the
“Tenanted Space”). So long as Tenant has not assigned the Lease other than
pursuant to a Permitted Transfer and has not entered into a Disqualifying
Sublease, Tenant shall have an option (“Tenanted Space Option” and together with
the Fixed Date Expansion Option, Unilateral Expansion Option and Right of First
Refusal (collectively, the “Expansion Rights”) to lease Tenanted Space that
becomes available during the Tenanted Space Option Period, on the terms and
conditions contained in this Section 1.19, by delivery to Landlord of written
notice stating such election (a “Tenanted Space Option Exercise Notice”) by the
later of the date (x) that is fifteen (15) calendar days following delivery of
an

 

24



--------------------------------------------------------------------------------

Availability Notice (defined below), and (y) eighteen (18) months prior to the
expiration date of the lease for such Tenanted Space (except to the extent such
lease has been surrendered or terminated in accordance with its terms in which
case this clause (y) shall cease to apply), time being of the essence. Upon
timely delivery of a Tenanted Space Option Exercise Notice, the Tenanted Space
described therein shall be added to the Premises upon the terms and conditions
set forth in this Section 1.19. Upon Landlord’s determination that any Tenanted
Space will become available for Lease during the Tenanted Space Option Period,
Landlord shall promptly send written notice to Tenant describing such Tenanted
Space as well as the anticipated date upon which such space is expected to
become available, and, if applicable, the expiration date of the existing lease
for such Tenanted Space (an “Availability Notice”). If there exists a monetary
or material non-monetary Event of Default by Tenant hereunder on the date of the
giving of the Tenanted Space Option Exercise Notice, then, at Landlord’s
election (which shall be exercised within ten (10) Business Days after receipt
of the Tenanted Space Option Exercise Notice, or shall be deemed waived), the
Tenanted Space Option Exercise Notice shall be ineffective as to the subject
Tenanted Space. Notwithstanding anything herein to the contrary, in the event
Tenant elects not to deliver a Tenanted Space Option Exercise Notice prior to
the deadline set forth above, Tenant shall not be deemed to have waived any of
its Expansion Rights as a result thereof, and upon such space becoming vacant,
Landlord shall amend Exhibit A-12 in accordance with Section 1.17.1 and comply
with Section 1.18.1 prior to leasing any such space to a third party.

1.19.2 Base Rent for Tenanted Space. The Base Rent payable for the Tenanted
Space during the Tenanted Space Term shall be as set forth in Section 9 of the
Summary, provided that Tenant has delivered the applicable Tenanted Space Option
Exercise Notice prior to the Lease Terms Deadline, time being of the essence. If
Tenant delivers the applicable Tenanted Space Option Exercise Notice on or after
the Lease Terms Deadline, time being of the essence, then the Base Rent payable
for the Tenanted Space during the Tenanted Space Term shall be an amount equal
to the FMV of the Tenanted Space as determined pursuant to Section 1.16.4. It is
hereby agreed that if Landlord and Tenant fail to agree on the FMV of the
Tenanted Space within thirty (30) days after Landlord’s receipt of Tenant’s
Tenanted Space Option Exercise Notice (time being of the essence), Tenant shall
have the right to deliver a Rescission Notice within five (5) Business Days
following the expiration of the aforesaid thirty (30) day period (time being of
the essence). If Tenant timely delivers a Rescission Notice pursuant to the
immediately preceding sentence, Tenant shall have no further rights under this
Section 1.19 with regard to that particular Tenanted Space. If Tenant does not
timely deliver a Rescission Notice pursuant to the immediately preceding
sentence, Tenant shall have no further right to rescind the Tenanted Space
Option Exercise Notice and Tenant shall be deemed to have initiated the
proceedings for the determination of FMV as set forth in Exhibit I of this
Lease. Notwithstanding anything to the contrary contained herein and provided
there does not exist a monetary or material non-monetary Event of Default by
Tenant hereunder (or if a monetary or material non-monetary Event of Default
then exists, the right to abatement shall toll until such monetary or material
non-monetary Event of Default, as applicable, has been cured in full, provided
that Landlord has not exercised its remedies under Article 21), Landlord hereby
agrees to abate Tenant’s obligation to pay the Monthly Base Rent and Tenant’s
Share of Operating Expenses and Real Estate Taxes otherwise payable by Tenant
for any Tenanted Space (the “Tenanted Space Abated Rent”) for a period (the
“Tenanted Space Abated Rent Period”), (x) if the Tenanted

 

25



--------------------------------------------------------------------------------

Space Option Exercise Notice is delivered by the Lease Terms Deadline, time of
the essence, equal to the Original Premises Abated Rent Period as pro-rated in
accordance with the ratio that the lease term for such Tenanted Space bears to
the Lease Term (if the result contains an integer, such integer shall be
converted to an appropriate number of days), or (y) if the Tenanted Space Option
Exercise Notice is not delivered by the Lease Terms Deadline, time of the
essence, as determined as part of the determination of the FMV in accordance
with this Section. During the Tenanted Space Abated Rent Period, Tenant shall
remain responsible for the payment of all of its other monetary obligations
under this Lease. In the event of a default by Tenant under the terms of this
Lease that results in the early termination of this Lease pursuant to the
provisions of Article 21 below, then as a part of the recovery set forth in
Article 21 below, Landlord shall be entitled to recover the unamortized balance
of the Tenanted Space Abated Rent.

1.19.3 The “Tenanted Space Rent Commencement Date” shall occur, with respect to
any Tenanted Space, on the date immediately succeeding the last day of the
Tenanted Space Abated Rent Period for such Tenanted Space.

1.19.4 Tenanted Space Term. The lease term for any Tenanted Space with respect
to which Tenant has timely delivered a Tenanted Space Option Exercise Notice
(the “Tenanted Space Term”) shall commence upon the earlier of (x) Tenant’s
beneficial occupancy of such Tenanted Space for the conduct of its business
therein, and (y) the later of (i) one hundred five (105) days following
Landlord’s delivery of the Tenanted Space to Tenant, or (ii) if Tenant Space is
added to Exhibit A-12 sooner than the scheduled expiration date of the existing
lease for such Tenanted Space (e.g., upon an early surrender of such space) and
Tenant delivers a Tenanted Space Expansion Option Exercise Notice for such
Tenanted Space within sixty (60) days following the date of delivery of the
amended Exhibit A-12, two hundred ten (210) days following the date of Tenant’s
receipt of the amended Exhibit A-12 which adds the Tenanted Space thereto (the
“Tenanted Space Commencement Date”) and shall expire co-terminously with the
Term for the Premises, as may be extended pursuant to the terms of this Lease,
subject, however, to the final sentence of this Section 1.19.4. Tenant shall be
provided access to the Tenanted Space during the aforesaid ninety (90) day
period for the purposes of constructing its initial Alterations therein,
installing the furniture, fixtures, equipment, and cabling, and otherwise
readying the Tenanted Space for beneficial occupancy. Landlord shall not be
obligated to improve or alter any Tenanted Space in preparation of Tenant’s
occupancy thereof, it being agreed that Tenant shall accept the same broom
clean, with all Building systems serving the Tenanted Space in good condition
and working order, and otherwise in its present as is condition on the Tenanted
Space Commencement Date. Notwithstanding anything in this Section 1.19.4 to the
contrary, if at the time a Tenanted Space Option Exercise Notice is delivered
under Section 1.19.1 above, the Tenanted Space Commencement Date would occur
during the last three (3) full years of the Initial Term of this Lease, then the
Initial Term for the balance of the Premises shall be extended such that the
Tenanted Space Term shall be for a full three (3) years. Notwithstanding
anything to the contrary set forth in this Lease, if the Initial Term of the
Lease has been extended in accordance with the immediately preceding sentence,
or if Tenant desires to exercise the Tenanted Space Option during a Renewal
Term, it shall be a condition precedent to the valid exercise of such Tenanted
Space Option Term that within thirty (30) days following the delivery of the
Tenanted Space Option Exercise Notice,

 

26



--------------------------------------------------------------------------------

Landlord and Tenant, each acting in good faith but in their respective sole and
absolute judgment, agree on the Tenanted Space Term for the subject Tenanted
Space and for the balance of the Premises, it being the intent of the parties
that under such circumstances Landlord and Tenant shall engage on a longer term
renewal/expansion for the entire Premises.

1.19.5 Tenant’s Share. Upon each applicable Tenanted Space Rent Commencement
Date, Tenant’s Share (as defined below and set forth in Section 1.14 above)
shall be increased to take into account the addition of the Tenanted Space as
provided in this Section 1.19.

1.19.6 Adjustment to Security Deposit. Tenant shall provide Landlord with an
amendment or replacement to the Letter of Credit increasing the Security Deposit
as described in Section 2.2.2 below within thirty (30) days following the
determination of FMV in accordance with the terms of this Lease and in any event
before Tenant commences work in the Tenanted Space. The First Reduced LC Amount,
Second Reduced LC Amount, Third Reduced LC Amount and Fourth Reduced LC Amount
shall each be adjusted accordingly as set forth in Section 2.2.2.

1.19.7 Required Condition of Tenanted Space. Except for compliance with
Landlord’s Delivery Conditions and as otherwise set forth in this
Section 1.19.7, Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Tenanted Space, and Tenant shall
accept the Tenanted Space broom clean, with all Building systems serving the
Tenanted Space in good condition and working order, and otherwise in its AS IS
condition on the Tenanted Space Commencement Date. Notwithstanding the
foregoing, to help Tenant pay for the fees and costs of Tenant’s architect,
engineer, project manager, and all tenant improvement-related costs,
communications cabling, security systems, back-up power systems, audio-visual
systems and signage costs of the Tenanted Space, and provided that Tenant may
apply a certain portion of the Tenanted Space Tenant Improvement Allowance to
moving, furniture and equipment with regard Tenant’s occupancy of any Tenanted
Space as provided in the Work Letter (collectively, the “Tenanted Space Tenant
Improvements”), Tenant shall be entitled to receive from Landlord a one-time
tenant improvement allowance with respect to such Tenanted Space (each a
“Tenanted Space Tenant Improvement Allowance”) as determined as set forth in
Section 1.16.8, mutatis mutandis. All of the terms and conditions set forth in
the Work Letter shall apply to the Tenanted Space Tenant Improvements and
Tenanted Space Tenant Improvement Allowance, mutatis mutandis. The Tenanted
Space Tenant Improvements, Original Premises Tenant Improvements, Fifth Floor
Tenant Improvements, Fixed Date Expansion Space Tenant Improvements, Unilateral
Expansion Space Tenant Improvements, Identified ROFR Space Tenant Improvements,
and any other Alterations performed by Tenant pursuant to the terms of this
Lease are sometimes referred to collectively as “Tenant Improvements”.

1.19.8 Other Terms. Effective from and after the Tenanted Space Commencement
Date, the definition of Premises shall be expanded to include the relevant
Tenanted Space and thereafter, except as provided in this Section 1.19, all
other terms of this Lease shall apply to the relevant Tenanted Space as part of
the Premises, and all calculations which are based upon the rentable square
footage of the Premises shall be recalculated to take into account the greater
rentable square footage resulting from the expansion (by way of example rather
than limitation, the calculation of the number of Tenant’s Parking Permits).

 

27



--------------------------------------------------------------------------------

1.19.9 Amendment to Lease. Upon the valid exercise by Tenant of a Tenanted Space
Option, Landlord shall deliver to Tenant a written amendment to the Lease
confirming the terms, conditions and provisions applicable to the Tenanted Space
as determined in accordance with the provisions of this Section 1.19, which
amendment (if factually accurate) Tenant shall execute and return to Landlord
within ten (10) Business Days after Tenant’s receipt thereof, provided, however,
that Landlord and Tenant’s failure to enter into such amendment shall not impair
or delay any of Landlord’s or Tenant’s other rights or obligations under this
Section 1.19.

1.20 Right of First Offer. If Tenant shall fail to have exercised any of
Tenant’s Fixed Date Expansion Options (or shall be deemed to have failed to
exercise any of Tenant’s Fixed Date Expansion Options by failing to send a First
Delay Notice, Second Delay Notice or Expansion Option Exercise Notice by the
respective deadlines therefore), all of Tenant’s remaining Fixed Date Expansion
Options and the Unilateral Expansion Option and Tenanted Space Option shall be
null and void and shall be replaced by the following right of first offer (the
“ROFO”).

1.20.1 Landlord shall give notice (“Offer Notice”) to Tenant of the availability
or anticipated availability) of such space, setting forth the terms and
conditions on which Landlord would lease such Unilateral Option Space or
Tenanted Option Space (collectively, the “ROFO Space”) to Tenant. The term of
the lease for the ROFO Space shall be co-terminus with the Term for Premises
provided that there is at least five (5) years of unexpired Term. Tenant shall
have the right, exercisable by notice to Landlord given on or before the tenth
(10th) Business Day after receipt of the Offer Notice to lease such space on the
terms and conditions set forth in the Offer Notice. If Tenant shall not elect to
lease such space within the ten (10) Business period, Landlord shall be free to
lease such space on any terms and conditions, provided, however, that the new
lease shall contain a net effective rental rate (taking into account relevant
factors, including the average annual base rent and additional rent (less
concessions) tenant improvement allowances and other economic inducements) equal
to least ninety two and one-half percent (92.5%) of such net effective rental
rate set forth in Landlord’s Notice to Tenant. If, within twenty-four
(24) months after Tenant’s actual or deemed rejection, desires to lease the
Offer Space at a net effective rental rate less than ninety two and one-half
percent (92.5%) of the net effective rental rate set forth in Landlord’s Offer
Notice, then, prior to leasing the ROFO Space to a third party, Landlord shall
again give Tenant an Offer Notice of the availability of the Offer Space and an
opportunity to lease the same.

1.20.2 If Landlord has not leased the Offer Space within twenty four (24) months
of the date of Landlord’s Offer Notice for such space, then Tenant’s ROFO shall
once again apply to such space and Landlord must continue to first offer such
space to Tenant prior to leasing to a third party at all times during the Term
after the expiration of any such twenty four (24) month period (provided that
the twenty four (24) month deadline shall be extended as necessary if Landlord
has commenced negotiations with a prospective tenant but not yet in good faith
executed a lease during the twenty four (24) month period).

 

28



--------------------------------------------------------------------------------

1.21 Extension Term.

1.21.1 Provided that Tenant shall not have assigned this Lease other than
pursuant to a Permitted Transfer and shall not have entered into a Disqualifying
Sublease, Tenant shall the option to renew the Term of this Lease (a “Renewal
Option”) for two (2) consecutive periods of five (5) years each (the first such
period, the “First Renewal Term”, the second such period, the “Second Renewal
Term”; each of the First Renewal Term and Second Renewal Term are sometimes
referred to herein as a “Renewal Term”). The Renewal Option shall be exercised
by Tenant by written notice (a “Renewal Notice”) given to Landlord not less than
fifteen (15) months prior to the Lease Expiration Date of the Term (or the First
Renewal Term Expiration Date, as applicable). If there exists a monetary or
material non-monetary Event of Default by Tenant hereunder on the date of the
giving of a Renewal Notice, then, at Landlord’s election (which shall be
exercised within ten (10) Business Days after receipt of the Renewal Notice, or
shall be deemed waived), the Renewal Notice shall be ineffective as to the
subject Renewal Term. Time is of the essence with respect to the giving of the
notices referenced in this Section 1.21.1.

1.21.2 The Renewal Notice shall set forth whether Tenant is exercising the First
Renewal Option or both the First Renewal Option and Second Renewal Option. If
Tenant does not so specify, the Renewal Notice shall be deemed to apply only to
the First Renewal Option. Upon the giving of a Renewal Notice, but subject to
Tenant’s right to rescind as set forth in the Section 1.21.3 below, this Lease
shall thereupon be deemed renewed for the applicable Renewal Term with the same
force and effect as if such Renewal Term had originally been included in the
Term of this Lease, subject, however, to the provisions set forth herein. The
First Renewal Term shall commence (the “First Renewal Term Commencement Date”)
on the day after the Lease Expiration Date and shall terminate on the fifth
(5th) anniversary of the Lease Expiration Date (the “First Renewal Term
Expiration Date”). The Second Renewal Term shall commence (the “Second Renewal
Term Commencement Date”) on the day after the First Renewal Term Expiration Date
and shall terminate on the fifth (5th) anniversary of the First Renewal Term
Expiration Date (the “Second Renewal Term Expiration Date”).

1.21.3 All of the terms, covenants and conditions of this Lease shall continue
in full force and effect during each Renewal Term, except that (i) the Rent for
such Renewal Term shall be an amount equal to FMV, and (ii) following Tenant’s
exercise of the Second Renewal Term, Tenant shall have no further right to renew
the Term of this Lease. Any termination, cancellation or surrender of the entire
interest of Tenant under this Lease at any time during the Term hereof shall
terminate any right of renewal of Tenant hereunder. It is hereby agreed that if
Landlord and Tenant fail to agree on the FMV of the Premises within thirty
(30) days after Landlord’s receipt of Tenant’s Renewal Notice (time being of the
essence), Tenant shall have the right to rescind its Renewal Notice by
delivering a Rescission Notice within five (5) Business Days following the
expiration of the aforesaid thirty (30) day period (time being of the essence).
If Tenant does not timely deliver a Rescission Notice pursuant to the
immediately preceding sentence, Tenant shall have no further right to rescind
the Renewal Notice and Tenant shall be deemed to have initiated the proceedings
for the determination of FMV as set forth in Exhibit I of this Lease.

 

29



--------------------------------------------------------------------------------

1.22 Rent Payment Address. Tenant shall send payments of Rent hereunder to
Landlord at the following address, or to such other address of which Landlord
may advise Tenant in writing:

 

PNC Bank, National Association

c/o Royal Bank of Canada – USA Today Towers

Lockbox Number 826790

312 W. Route 38

Moorestown, NJ 08057

Or if by wire transfer to:

PNC Bank, National Association

620 Liberty Avenue

Pittsburgh, PA 15222

ABA Routing #: 043000096

For Account: Royal Bank of Canada – USA Today Towers -

Cash Management Account

Account #: 1029040342

1.23 Lease Year. Each twelve (12) month period described in this Section 1.22
occurring within the Lease Term shall be referred to herein as a “Lease Year”.
The first Lease Year shall commence on the Commencement Date and terminate on
the last day of the twelfth full calendar month after the Commencement Date.
Each subsequent Lease Year shall commence on the date immediately following the
last day of the preceding Lease Year and shall continue for a period of twelve
(12) full calendar months, except that the last Lease Year of the Lease Term
shall terminate on the date this Lease expires or is otherwise terminated.

1.24 Deed of Lease. To the extent required under applicable law to make this
Lease legally effective, this Lease shall constitute a deed of lease.

ARTICLE 2

SECURITY DEPOSIT

2.1 Letter of Credit as Security. Simultaneously with the execution of this
Lease, Tenant shall provide to Landlord a letter of credit pursuant to
Section 2.3 (the “Letter of Credit”) in the amount of Nine Million Three Hundred
Sixty Five Thousand Six Hundred Thirty Three and 36/100 Dollars ($9,365,633.36)
(the “Security Deposit Amount”) to secure the prompt performance of Tenant’s
obligations hereunder with respect to the Original Premises and Fifth Floor
Must-Take Space. Landlord shall have the right, but shall not be obligated, to
draw on the Letter of Credit and apply all or any portion of the proceeds
therefrom to cure any Event of Default, in which event Tenant shall be obligated
to deposit with Landlord cash or additional

 

30



--------------------------------------------------------------------------------

letter(s) of credit in an amount equal to the deficiency necessary to restore
the face amount of the Letter of Credit to the Security Deposit Amount within
five (5) Business Days after written notice from Landlord. To the extent not
forfeited or otherwise used as provided herein, and provided the Premises are
vacated in good condition, reasonable wear and tear excepted, as described in
Article 23 of this Lease, the Letter of Credit shall be returned to Tenant
within thirty (30) days after the termination of this Lease. Landlord shall
deliver the Letter of Credit to the purchaser or any assignee of Landlord’s
interest in the Premises or the Building, and following written notice thereof
to Tenant, Landlord shall be discharged from any further liability with respect
to the Letter of Credit. This provision shall apply also to any and all
subsequent transferors of the Landlord’s interest in this Lease. If the Tenant
fails to take possession of the Premises as required by this Lease, the proceeds
of the Letter of Credit shall not be deemed liquidated damages and Landlord’s
use thereof pursuant to this Article 2 shall not preclude Landlord from
recovering from Tenant all additional damages incurred by Landlord.

2.2 Adjustments to Security Deposit Amount.

2.2.1 Adjustments for Enhanced Financial Condition of Tenant. If at any time
following the date hereof, Tenant achieves a calendar quarter of positive net
cash as calculated in accordance with generally accepted accounting principles
(the “First LC Reduction Trigger”), Tenant may deliver to Landlord a proposed
amendment to the Letter of Credit (an “LC Amendment”) (or a request that
Landlord obtain same at Tenant’s cost and expense if the issuing bank so
requires) reducing the face amount thereof to Seven Million Twenty Four Thousand
Two Hundred Twenty Five and 02/100 Dollars ($7,024,225.02) (the “First Reduced
LC Amount”) together with a certificate made by Tenant’s chief financial officer
certifying (w) that the First LC Reduction Trigger has occurred, and (x) that
after due inquiry and investigation, he or she has no knowledge of any fact or
circumstance that would materially and adversely impair Tenant’s financial
condition or its ability to have positive net cash, in the aggregate, for the
succeeding 12-month period (an “Officer’s Certificate”). Tenant is a publicly
traded company. In the event that Tenant ceases to be a publicly traded company,
each Officer’s Certificate delivered under this Section 2.2 shall include
current financial statements (including a balance sheet, income statement and
statement of cash flows) certified by Tenant’s chief financial officer as fairly
presenting the financial condition of Tenant with footnotes as appropriate.
Landlord shall respond to an Officer’s Certificate complying with this
Section 2.2 within ten (10) Business Days either (y) requesting additional
documents or information as may be reasonably requested by Landlord to verify
the truth and accuracy of the statements set forth in the Officer’s Certificate,
or (z) consenting to the LC Amendment (or applying for same if the issuing bank
so requires) and thereupon the Security Deposit Amount shall be the First
Reduced LC Amount as set forth above (the “First LC Reduction Event”), provided
that no monetary or material mon-monetary Event of Default by Tenant then
exists. Following the First LC Reduction Event, for any subsequent 12-month
period thereafter for which Tenant has achieved, either (i) positive net cash in
the aggregate for such 12-month period (the occurrence of the first such
12-month period, the “Second LC Reduction Trigger”, the second such 12-month
period the “Third LC Reduction Trigger” and so on), or (ii) a credit rating (or
a “shadow rating” as the case may be) of at least BBB- from Standard & Poor’s
Rating Services, a division of the McGraw-Hill Companies, Inc., or Baa3 Moody’s
Investor Service, Inc. (a “Triggering Credit Rating”), Tenant shall have the
right to deliver to Landlord an Officer’s Certificate (but the

 

31



--------------------------------------------------------------------------------

capitalized term in clause (w) of the definition thereof shall be replaced as
applicable) together with an LC Amendment reducing the face amount of the Letter
of Credit by Two Million Three Hundred Forty One Thousand Four Hundred Eight and
34/100 Dollars ($2,341,408.34) (or a request that Landlord obtain same if the
issuing bank so requires) following each such 12-month period (the resulting
reduced face amount of the Letter of Credit upon the occurrence of the Second LC
Reduction Trigger, the “Second Reduced LC Amount” and upon the occurrence of the
Third LC Reduction Trigger, the “Third Reduced LC Amount”). Upon receipt of an
Officer’s Certificate delivered by Tenant pursuant to the immediately preceding
sentence, Landlord shall proceed as set forth in clause (y) or clause (z) above
(but in the case of clause (z) the capitalized terms “First Reduced LC Amount”
and “First LC Reduction Event” shall be deemed replaced, mutatis mutandis).
Notwithstanding the foregoing to the contrary, the Security Deposit Amount shall
not be reduced to less than Two Million Three Hundred Forty-One Thousand Four
Hundred Eight and 34/100 Dollars ($2,341,408.34) unless and until Tenant shall
have obtained a Triggering Credit Rating. The definition of the term “Fourth LC
Reduction Trigger” shall be deemed to include the condition set forth in the
immediately preceding sentence and, notwithstanding anything herein to the
contrary, the term “Fourth Reduced LC Amount” means Seven Hundred Eighty
Thousand Four Hundred Sixty Nine and 45/100 Dollars ($780,469.45).
Notwithstanding anything in this Section 2.2 to the contrary, the Security
Deposit Amount shall never be less than the Fourth Reduced LC Amount. From and
after the date that the Security Deposit Amount is first reduced in accordance
with this Section 2.2, Tenant shall provide to Landlord from time to time within
ten (10) Business Days following Landlord’s written request, but in no event
more often than once in any calendar year (not including the submission made as
part of a Tenant reduction request), a certificate made by Tenant’s chief
financial officer that Tenant remains, on a trailing 12-month basis, in the
aggregate, net cash positive and including the certification required in clause
(x) above together with, if Tenant is no longer a publicly traded company,
Tenant’s current financial statements. If Tenant fails to timely provide such
certificate or is unable to do so, Landlord may demand that Tenant provide
Landlord within thirty (30) Business Days of demand cash or additional letters
of credit in the amount then necessary to raise the Security Deposit Amount to
the level determined by Landlord to be appropriate in light of Tenant’s
creditworthiness as determined in the sole but reasonable discretion of
Landlord. Thereafter, at any time that Tenant again achieves in the aggregate,
over a 12-month period, positive net cash, the Security Deposit reduction
schedule shall re-commence in accordance with this Section 2.2.

2.2.2 Adjustments Upon Exercise of Expansion Rights. Tenant shall deliver to
Landlord an LC Amendment in order to increase the Security Deposit Amount
following each occasion on which Tenant shall have exercised Expansion Rights
(or if applicable, the ROFO), at such times as set forth elsewhere in this Lease
and in the amount as hereinafter described. Each incremental Security Deposit
Amount to be delivered to Landlord in accordance with this Section 2.2.2 shall
be equal to the product obtained by multiplying (x) the quotient resulting from
dividing (i) a numerator equal to the then Security Deposit Amount by (ii) a
denominator equal to the then rentable square footage of the Premises, by
(y) the rentable square footage of the Expansion Rights premises (the “Initial
Increased Security Deposit Amount”). The First Reduced LC Amount, Second Reduced
LC Amount, Third Reduced LC Amount and Fourth Reduced LC Amount shall be
adjusted contemporaneously with each adjustment to the Security Deposit Amount
as set forth above

 

32



--------------------------------------------------------------------------------

and shall equal the product of the Initial Increased Security Deposit Amount and
the following fractions: with respect to the First Reduced LC Amount,
nine-twelfths (9/12), with respect to the Second Reduced LC Amount, six-twelfths
(6/12), with respect to the Third Reduced LC Amount, three-twelfths (3/12), and
with respect to the Fourth Reduced LC Amount, one-twelfth (1/12). Section 2.1
and Section 2.2.1 above shall be amended at the time the Lease is amended in
connection with Tenant’s exercise of Expansion Rights to reflect the adjustments
to the Security Deposit Amount, First Reduced LC Amount, Second Reduced LC
Amount, Third Reduced LC Amount and Fourth Reduced LC Amount all as set forth in
this Section 2.2.2.

2.3 Letter of Credit Requirements. Tenant shall deliver to Landlord
simultaneously with its execution and delivery of this Lease an irrevocable
Letter of Credit in the Security Deposit Amount payable in the Washington, D.C.
metropolitan area, running in favor of Landlord issued by a federally insured
bank, in the amount of the Security Deposit Amount. The Letter of Credit shall
be irrevocable for the term thereof and shall provide that it is automatically
renewable for a period ending not earlier than sixty (60) days after the
expiration of the Lease Term without any action whatsoever on the part of
Landlord; provided that the issuing bank shall have the right not to renew said
Letter of Credit on written notice to Landlord not less than sixty (60) days
prior to the expiration of the then current term thereof (it being understood,
however, that the privilege of the issuing bank not to renew said Letter of
Credit shall not, in any event, diminish the obligation of Tenant to maintain
such Letter of Credit with Landlord through the date which is sixty (60) days
after the expiration of the term thereby demised). Each Letter of Credit shall
be issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper rated at least
P-2 (or equivalent) by Moody’s Investor Services, Inc., or rated at least A-2
(or equivalent) by Standard & Poor’s Corporation, and shall be otherwise
acceptable to Landlord in its sole but reasonable discretion. If the issuer’s
credit rating is reduced below P-2 (or equivalent) by Moody’s Investors
Services, Inc. or below A-2 (or equivalent) by Standard & Poor’s Corporation, or
if the financial condition of such issuer changes in any other materially
adverse way, then Landlord shall have the right to require that Tenant obtain
from a different issuer a substitute Letter of Credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to obtain
such substitute Letter of Credit within ten (10) days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
shall entitle Landlord to immediately draw upon the then existing Letter of
Credit in whole or in part, without notice to Tenant. In the event the issuer of
any Letter of Credit held by Landlord is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, or any successor
or similar entity, then, effective as of the date such receivership or
conservatorship occurs, said Letter of Credit shall be deemed to not meet the
requirements of this Section, and, within ten (10) days thereof, Tenant shall
replace such Letter of Credit with other collateral acceptable to Landlord in
its sole but reasonable discretion, and Tenant’s failure to do so shall,
notwithstanding anything in this Lease to the contrary, constitute an Event of
Default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid ten (10) day period. Any failure or
refusal of the issuer to honor the Letter of Credit shall be at Tenant’s sole
risk and shall not relieve Tenant of its obligations hereunder with respect to
the Letter of Credit and Security Deposit Amount.

 

33



--------------------------------------------------------------------------------

2.3.1 Notwithstanding anything herein to the contrary, Landlord hereby approves
Silicon Valley Bank (“SVB”) as the issuer for the Letter of Credit. Landlord
hereby approves and agrees that the form and terms of the Letter of Credit shall
be substantially in the form attached to this Lease as Exhibit G, and made a
part hereof, and the bank issuing the same shall be acceptable to Landlord in
its sole but reasonable discretion and shall provide, among other things, that:

(A) Landlord, or its then managing agent, shall have the right to draw down an
amount reasonably anticipated by Landlord to be necessary to cure Tenant’s
Default, up to the face amount of the Letter of Credit, upon the presentation to
the issuing bank of Landlord’s (or Landlord’s then managing agent’s) statement
that such amount is due to Landlord under the terms and conditions of this
Lease, it being understood that if Landlord or its managing agent be a
corporation, partnership or other entity, then such statement shall be signed by
an officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity);

(B) The Letter of Credit will be honored by the issuing bank without inquiry as
to the accuracy thereof and regardless of whether Tenant disputes the content of
such statement;

(C) In the event of a transfer of Landlord’s interest in the Building of which
the Premises are a part, Landlord shall transfer the Letter of Credit to the
transferee and, following written notice to Tenant of such transfer, the
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of said Letter of Credit to a
new Landlord.

2.3.2 Tenant further covenants that it will not assign or encumber said Letter
of Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

2.3.3 Without limiting the generality of the foregoing, if the Letter of Credit
expires earlier than sixty (60) days after the expiration of the Lease Term, or
the issuing bank notifies Landlord that it shall not renew the Letter of Credit,
Landlord will accept a renewal thereof or substitute Letter of Credit (such
renewal or substitute Letter of Credit to be in effect not later than sixty
(60) days prior to the expiration of the expiring Letter of Credit), which is
irrevocable and automatically renewable as above provided until sixty (60) days
after the end of the Lease Term, upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Landlord in its sole
discretion. However, (i) if the Letter of Credit is not timely renewed or a
substitute Letter of Credit is not timely received, (ii) or if Tenant fails to
maintain the Letter of Credit in the amount and upon the terms set forth in this
Section 2.3, Tenant, at least sixty (60) days prior to the expiration of the
Letter of Credit, or immediately upon its failure to comply with each and every
term of this Section, must deposit with Landlord cash security in the amounts
stipulated in Section 2.1, failing which Landlord may present such Letter of
Credit to the bank, in accordance with the terms of this Section, and the entire
sum secured thereby shall be paid to Landlord, to be held and applied by
Landlord as provided in this Section. The Security Deposit may be commingled
with Landlord’s general funds, if permitted by law.

 

34



--------------------------------------------------------------------------------

2.4 Advance Deposit. Notwithstanding the foregoing, Tenant shall deliver to
Landlord on the date of execution of this Lease the sum of $524,527.41
consisting of $450,834.62 (the “Prepaid Original Premises Base Rent”) and
$73,692.79 (the “Prepaid Fifth Floor Base Rent” and together with the Prepaid
Original Premises Base Rent, the “Prepaid Rent”). Provided that Tenant shall be
current in the payment of Base Rent and Additional Rent (as such terms are
hereinafter defined) and not then be in default under any of the other terms,
covenants or conditions of this Lease after written notice and beyond the
expiration of any applicable notice and cure periods, on Tenant’s part to
observed or performed, Landlord shall apply the Prepaid Original Premises Base
Rent to the first installment of Base Rent due hereunder for the Original
Premises and the Prepaid Fifth Floor Base Rent to first installment of Base Rent
due hereunder for the Fifth Floor Must Take Space. The Prepaid Rent, prior to
its being applied to the payment of Base Rent, shall constitute security for the
payment and performance by Tenant of all of Tenant’s obligations, covenants,
conditions and agreements under this Lease, but shall not be deemed liquidated
damages, but shall be applied in reduction of Tenant’s total obligation(s) to
Landlord.

2.5 No Separate Account. Landlord shall not be obligated to hold the Prepaid
Rent in a separate account from other Building or Project funds or to pay or
accrue any interest thereon for the benefit of Tenant.

ARTICLE 3

USES; TENANT COVENANTS

3.1 Permitted Uses. The Premises are to be used for general office use and other
ancillary uses reasonably associated with general office use subject to
applicable zoning regulations.

3.2 Other General Use Covenants. Tenant shall not commit or allow to be
committed any waste upon the Premises, or any public or private nuisance.
Tenant, at its expense, shall comply with all laws relating to its use and
occupancy of the Premises and shall observe the Rules and Regulations attached
hereto as Exhibit D. No act shall be done in or about the Premises by Tenant,
its employees, agents or contractors that is unlawful, or which will knowingly
increase the existing rate of insurance on the Building; provided, however, the
foregoing shall in no event prevent the Tenant from conducting its normal
business operations in accordance with the permitted uses set forth in
Section 3.1 above. In the event of a breach of the covenant set forth in the
immediately preceding sentence regarding insurance rates, upon receipt of
written notice thereof from Landlord, Tenant shall cease the activity giving
rise to such increase. To the extent such activity is the sole cause of an
increase in the existing rate of insurance for the Building, Tenant shall pay to
Landlord any and all such increases in premiums resulting solely such breach.

 

35



--------------------------------------------------------------------------------

ARTICLE 4

ENVIRONMENTAL PROVISIONS; RECYCLING

4.1 Environmental Protection. Except for reasonable amounts of customary office
and cleaning supplies that are used, stored, and disposed of by Tenant in
accordance with Environmental Laws (as defined below), Tenant and Tenant’s
employees, contractors and agents shall not dispose of or generate, manufacture,
store, treat or use any oil, petroleum or chemical liquids or solids, liquid or
gaseous products or any hazardous waste or hazardous substance including,
without limitation, asbestos (hereinafter collectively referred to as “hazardous
waste” or “Hazardous Materials”), as those terms are used in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, or in any other
federal, state or local law governing hazardous substances or in any regulations
related to any of the foregoing in each case as may be amended from time to time
(hereinafter collectively referred to as the “Environmental Laws”) at, upon,
under or within the Premises or the Project, or into the plumbing or sewer or
water system servicing the Premises or the Project in violation of any
Environmental Laws, nor shall Tenant, its employees, contractors or agents cause
or permit the discharge, spillage, uncontrolled loss, seepage or filtration of
any hazardous waste at, upon, under or within the Premises or the Project or
into the plumbing or sewer or water system servicing the same. Tenant shall
comply in all respects with the requirements of Environmental Laws, and shall
notify Landlord immediately in the event of its actual discovery of any
hazardous waste at, upon, under or within the Premises or the Project, or of any
written notice by a governmental authority or private party alleging that a
disposal of hazardous waste on or near the Premises may have occurred. In the
event Tenant or its employees are responsible for a violation of the
Environmental Laws, Tenant further agrees to provide Landlord reasonable access
to any relevant documents or information in Tenant’s possession or control
directly relevant to the question of Tenant’s violation of Environmental Laws.

4.2 Tenant Indemnity. Tenant shall indemnify Landlord against all costs,
expenses, liabilities, losses, damages, injunctions, suits, fines, penalties,
claims, and demands, including, without limitation, remediation and clean-up
costs and reasonable attorneys’ fees, arising out of any violation of or default
in the covenants of this Section 4.2. The provisions of Section 4.2 shall
survive the expiration of the Lease Term. In the event that any hazardous waste
was placed in the Premises prior to Tenant’s occupancy of the Premises, then
Landlord, at its sole cost and expense shall be responsible for removing and/or
remediating such hazardous waste.

4.3 Landlord Representation and Indemnity. Landlord represents and warrants that
to the best of Landlord’s Knowledge, there is no hazardous waste located at, on
or under the Premises, the Building, the Land or any part of the Project as of
the Lease Commencement Date. The term “Landlord’s Knowledge” means the actual
knowledge of Todd MacWhorter, the on-site Senior Real Estate Manager for the
Project, who, for the avoidance of doubt, shall have no personally liability
hereunder. Landlord shall indemnify, defend and hold Tenant harmless from and
against all costs, expenses, liabilities, losses, damages, injunctions, suits,
fines, penalties, claims and demands, including without limitation, remediation
and clean-up costs and reasonable attorneys’ fees, arising out of any violation
of or defaults of the covenants of this Section 4.3 and the presence of
hazardous waste at, on or under the Premises, the Land, the Building or the
Project not caused or introduced by Tenant or its agents. In no event shall

 

36



--------------------------------------------------------------------------------

Tenant be liable for any costs or fines, through Operating Expenses or
otherwise, related to or a result of the presence or removal of hazardous waste
at, on or under the Premises, the Land, the Building or the Project, not caused
by Tenant or its agents. Landlord shall comply in all respects with the
requirements of the Environmental Laws and related regulations, and shall notify
Tenant promptly in the vent of its discovery of any hazardous waste at, upon,
under or within any part of the Project or of any notice by a governmental
authority or private party alleging that a disposal of hazardous waste or
violation of Environmental Laws may have occurred at, on or under the Premises,
Building, Land or any part of the Project.

4.4 Recycling Regulations. Tenant shall be solely responsible for compliance
with all orders, requirements and conditions now or hereafter imposed and
required by any ordinances, laws, orders and/or regulations (hereinafter
collectively called “regulations”) of any governmental body having jurisdiction
over the Premises or the Building regarding the collection, sorting, separation
and recycling of waste products, garbage, refuse and trash (hereinafter
collectively called “waste products”).

4.5 Americans with Disabilities Act. Tenant shall promptly comply with all
requirements relating to the Americans with Disabilities Act, 42 U.S.C. §12,101
et seq., and the regulations promulgated thereunder as in effect from time to
time and with all similar state and local laws (“ADA Requirements”) as relates
to the Premises. Tenant shall have exclusive responsibility for compliance with
ADA Requirements pertaining to the interior of the Premises, including for the
design and construction of the access thereto and egress therefrom. Landlord
shall have exclusive responsibility for compliance with ADA requirement
pertaining to the Common Areas of the Project. To the best of Landlord’s
Knowledge, as of the Lease Commencement Date, the Project, Building and Premises
shall be compliance with all Applicable Laws (hereinafter defined) including but
not limited to ADA Requirements. Landlord shall indemnify, defend and hold
Tenant harmless from and against any penalties, fines, costs, expenses,
liabilities, losses, damages, injunctions, suits, fines, penalties, claims, and
demands arising from the breach by Landlord of the representations set forth in
this Section 4.5.

ARTICLE 5

LATE CHARGES; INTEREST.

5.1 Late Charges. Tenant hereby acknowledges that late payment to Landlord of
Base Rent or Additional Rent will cause Landlord to incur administrative costs
and loss of income not contemplated by this Lease, the exact amount of which
will be difficult to ascertain. If any Base Rent or Additional Rent due from
Tenant is not received by Landlord or Landlord’s designated agent within five
(5) Business Days after the date due, then Tenant shall pay to Landlord a late
charge equal to five percent (5%) of such overdue amount. The parties hereby
agree that such late charges represent a fair and reasonable estimate of the
administrative cost that Landlord will incur by reason of Tenant’s late payment.
Landlord’s acceptance of such late charges shall not constitute a waiver of
Tenant’s Default with respect to such overdue amount or otherwise estop Landlord
from exercising any of the other rights and remedies granted hereunder.
Notwithstanding the foregoing, Landlord hereby agrees to waive the first
(1st) late payment in any given twelve (12) month period provided Tenant
delivers the payment within five (5) days following receipt of written notice
that the same is past due.

 

37



--------------------------------------------------------------------------------

5.2 Interest. In addition to the administrative late charge provided for under
Section 5.1, above, if any Base Rent or Additional Rent or any other sum due
hereunder from Tenant to Landlord is not paid as and when due under this Lease,
then the unpaid amount shall bear interest from the date originally due until
the date paid at an annual rate of interest equal to the sum of (a) the “prime
rate” of interest as published in the Wall Street Journal (or, if not published,
as established by the then largest national banking association in the United
States of America) from time to time (the “Prime Rate”) plus (b) five percent
(5%) (the “Default Rate”). Notwithstanding the foregoing, Landlord hereby agrees
to waive such interest charge on the first (1st) late payment in any given
twelve (12) month period provided Tenant delivers the payment within five
(5) days following receipt of written notice that the same is past due.

ARTICLE 6

REPAIRS AND MAINTENANCE.

6.1 Landlord’s Obligations. Landlord shall in a manner consistent with other
buildings of comparable size, age, condition, location and quality located in
the Tysons Corner area (“Comparable Buildings”) maintain, repair, replace and
keep in good operating condition, the Common Areas (as defined in Article 36
below), structural elements of the Building (including without limitation the
roof, the foundation, the footings, the floor slab, the load bearing walls,
pipes, conduits and other exterior walls of the Building), all base building
mechanical, electrical, plumbing, life-safety systems and HVAC as well as the
adjacent parking structure, the cost of which shall be included within Operating
Expenses to the extent permitted under Article 8 below. Landlord shall use
commercially reasonable efforts to enforce the obligations of the “Pond C
Property Owner” as such quoted term is defined, and such obligations are set
forth, in that certain Storm Water Detention Agreement dated September 16, 1996
and recorded by Deed in the land records of Fairfax County Virginia, in Deed
Book 9806 a at Page 1080, provided, however, that Landlord shall not be
obligated to commence any action or proceeding in connection therewith unless
Landlord determines to do so in Landlord’s sole and absolute judgment.

6.2 Tenant’s Obligations. Subject to Landlord’s obligations as set forth in
Section 6.1 above and its right of access pursuant to Article 16, Tenant shall
be responsible for the maintenance and repair of the interior non-structural
portions of the Premises. Tenant shall have no obligation to maintain or repair
any portion of the Project’s structure and/or systems regardless of whether the
same are located in or run in, under or through the Premises. Tenant shall
promptly report in writing to Landlord any defective condition in the Premises
actually known to Tenant which Landlord is required to repair, and failure to so
report such defects shall excuse any delay by Landlord in commencing and
completing such repair, provided that (i) Landlord shall not be so excused if
Landlord had actual knowledge of the need for such repair independent of
Tenant’s notification, and (ii) once Landlord is notified or has actual
knowledge of the need for such repair, Landlord’s repair obligation under
Section 6.1 above shall be fully effective as to such item (and, to the extent
that any Tenant failure to report such defects that constitutes gross negligence
or willful misconduct and results in the otherwise avoidable need to perform a
capital repair or replacement which under Section 8.7 is excluded from Operating
Expenses, in lieu of an ordinary repair which under Section 8.6 would be
included within Operating Expenses, Tenant shall be responsible for the
reasonable and actual cost of such

 

38



--------------------------------------------------------------------------------

capital repair or replacement (less the anticipated ordinary repair costs)
unless Tenant can demonstrate that a capital repair or replacement to such item
would in any event have been necessary within twelve (12) months thereafter,
even if the defective condition had been promptly reported to Landlord or known
by Landlord in a timely fashion). The reasonable out of pocket costs of repairs
or replacements arising as a result of any act or neglect of Tenant or any
Tenant Party (reasonable wear and tear excepted) shall be reimbursed by Tenant
to Landlord as Additional Rent; provided, however, that the foregoing shall not
apply to any loss to Landlord’s property occasioned by fire or other casualty in
which case the terms of Article 12 and Article 13 shall govern and control.

ARTICLE 7

UTILITIES AND SERVICES.

7.1 Services. Landlord shall furnish Tenant with the following services and
facilities commensurate in amount, quality and cost with other prudently
operated Comparable Buildings: (i) hot and cold running water in any public
lavatory facilities located within the Common Areas; (ii) public lavatory
facilities and supplies within the Common Areas and Premises; (iii) cleaning and
janitorial services consistent with Landlord’s cleaning specifications for the
Building as set forth on Exhibit K, Monday through Friday, excluding holidays
(“Business Days”); (iv) stabilized heating and/or air conditioning during
business hours, excluding Sundays and holidays, sufficient to achieve
temperatures between sixty-eight degrees (68º) Fahrenheit dry bulb and
seventy-five degrees (75º) Fahrenheit dry bulb, uniformly distributed, at less
than sixty-five percent (65%) relative humidity; (v) access to the Building and
adjacent parking structure and parking areas 24 hours a day, 365 days a year,
including holidays; (vi) elevators for ingress and egress to the floors on which
the Premises is located, with at least one (1) elevator subject to call at all
times; (vii) replacement of Building standard light bulbs, ballasts and
fluorescent tubes; (viii) exterior window cleaning at least once annually; and
(ix) electricity for normal office usage; the cost of all of which shall be
deemed an Operating Expense hereunder unless otherwise provided above. For
purposes hereof, “holidays” shall be defined as the following: New Year’s Day,
Presidents’ Day, Memorial Day, Columbus Day, July 4th, Labor Day, Martin Luther
King Day, Veterans Day, Thanksgiving (and the day after), and Christmas, and
“business hours” shall be 7:00 a.m. to 7:00 p.m. Monday through Friday,
excluding holidays, and 9:00 a.m. to 1:00 p.m. on Saturdays and Sundays,
excluding holidays (provided that Tenant shall have access to the Building and
Premises 24 hours per day, 7 days per week). Tenant shall be responsible for any
and all security for the Premises and Tenant’s business to be conducted therein.

7.2 Additional Services. If Tenant requires services on weekends or holidays,
Landlord shall provide such additional service after reasonable prior written
request therefor from Tenant (which shall be no later than 5:00 P.M. Friday or,
as the case may be, the Business Day prior to a holiday), and Tenant shall
reimburse Landlord for such additional service, as Additional Rent, within
thirty (30) days of written request therefor, Landlord’s actual direct
out-of-pocket costs to Landlord for such additional service as determined by
Landlord; provided, however, that if Tenant shall have used more than 200 hours
of after-hours HVAC service per year on a cumulative/carryover basis, Landlord
may include a commercially reasonable mark-up of no more than five percent
(5%) on all usage over 200 hours to account for extra wear and tear on the HVAC
equipment.

 

39



--------------------------------------------------------------------------------

7.3 Excess Utility Consumption. Landlord shall furnish to Tenant, twenty-four
(24) hours per day, seven (7) days per week, (i) power to operate personal
computers, calculating machines, photocopying machines and other equipment that
operates on 120/208 volts at approximately five (5) watts per usable square
foot, and (ii) power to operate Tenant’s lighting and Tenant’s equipment that
operates on 277/480 volts at approximately two (2) watts per usable square foot
(collectively, the “Minimum Electrical Standard”). In the event that the
Tenant’s connected loads for low electrical consumption (120/208 volts) and high
electrical consumption (277/480 volts) are in excess of those loads stated
above, then Landlord shall have the right to require that one or more separate
meters or sub-meters be installed to record the consumption of electricity by
Tenant in the Premises. The cost of any such meters and the installation,
maintenance and repair thereof shall be paid by Landlord. If Tenant’s use of
electricity is determined to exceed the Minimum Electrical Standard, Tenant
shall pay to Landlord, as Additional Rent, for such portion of Tenant’s actual
excess electrical consumption, at the rates charged for such service by the
local public utility company and without mark-up by Landlord.

7.4 Fitness Facility. Throughout the Term of this Lease, including any
extensions or renewals thereof, Tenant’s employees shall have the non-exclusive
right to use the fitness facility located within the Project (the “Fitness
Facility”) during the Fitness Facility’s hours of operation at no additional
cost to Tenant (other than the recovery of Operating Expenses as provided
below). Landlord agrees to maintain the Fitness Facility equal to or better than
the condition of the Fitness Facility on the Effective Date hereof and
consistent with fitness facilities in Comparable Buildings, which shall include
without limitation modern weight resistance and cardio equipment, separate men’s
and women’s locker rooms. Use of the Fitness Facility will be limited to tenants
(including any permitted assignees and subtenants) of the Project and their
employees on a non-exclusive basis. Tenant and its employees shall use the
Fitness Facility at its own risk and will provide any certifications of waiver
of liability as Landlord may request from time to time. Without limiting the
generality of the foregoing, each user of the Fitness Facility shall be required
to execute and deliver a waiver of liability in the form attached hereto as
Exhibit H (or in another similar form provided by and acceptable to Landlord).

7.5 Interruption of Services. Except as provided in this Section 7.5, in no
event shall Landlord be liable to Tenant for (i) any damage to the Premises, or
(ii) any loss, damage or injury to any property therein or thereon, or (iii) any
claims for the interruption of or loss to Tenant’s business or for any damages
or consequential losses, or (iv) any interruption in any utility or other
services to the Premises. Notwithstanding the foregoing, in the event that there
shall be an interruption, curtailment or suspension of any service required to
be provided by Landlord pursuant to this Lease (e.g. HVAC, elevators,
electrical, plumbing or mechanical systems) that interferes with Tenant’s use
and enjoyment of the Premises or a material portion thereof, and Tenant does not
use or occupy all or any material portion of the Premises (any such event,
a “Service Interruption”), and if such Service Interruption shall continue for
five (5) consecutive days as a result of the negligence or willful misconduct of
Landlord or Landlord’s agents, or a period of more than eight (8) consecutive
days for any reason other than the acts or omissions of Tenant or Tenant’s
agents, Tenant shall be entitled to an equitable abatement of Rent then due and
payable at the time based on the area of the Premises affected,

 

40



--------------------------------------------------------------------------------

for the period that shall begin on the sixth (6th) or ninth (9th) days of
Service Interruption, respectively, or any such earlier date to the extent
Landlord receives rent loss insurance proceeds therefore and that shall end on
the day such Service Interruption shall cease. Notwithstanding the foregoing,
Tenant shall not receive any abatement if a Service Interruption results from a
government act or omission, acts of war, terrorism, civil unrest, labor
shortages, natural disasters or other similar causes beyond Landlord’s
reasonable control unless and to the extent that Landlord receives rent loss
insurance proceeds therefor. In all events, Landlord will use commercially
reasonable efforts to restore the Service Interruption as soon as is reasonably
practicable.

ARTICLE 8

OPERATING EXPENSES.

8.1 Operating Expenses Generally. Commencing on the Rent Commencement Date and
continuing thereafter during each calendar year or portion thereof during the
Term, Tenant shall pay as Additional Rent to Landlord, without diminution,
set-off or deduction except as otherwise specified in this Lease, Tenant’s Share
of Operating Expenses (defined below) for each calendar year.

8.2 Cap on Controllable OpEx. For purposes of determining Tenant’s Share of
Operating Expenses, Controllable Operating Expenses (defined below) for any
calendar year will be deemed not to increase over the amount of Controllable
Operating Expenses incurred during the previous calendar year by more than four
percent (4%) per year on a cumulative basis. The term “Controllable Operating
Expenses” means all Operating Expenses except costs and expenses for taxes,
insurance, and utilities, costs to Landlord resulting from compliance with
Applicable Laws, increases in service contract fees and expenses resulting from
government-mandated wage increases, and costs incurred under union labor
contracts. The term “Non-Controllable Operating Expenses” means all Operating
Expenses other than Controllable Operating Expenses. There is no cap on
Non-Controllable Operating Expenses.

8.3 Contingent Operating Expense Credit. If the aggregate Operating Expenses for
calendar year 2019 (as grossed up in accordance with Section 8.8 below, the
“2019 OpEx”) exceeds $14.98 per rentable square foot (the “2019 OpEx Stop” and
the positive difference if any between the 2019 OpEx and the 2019 Op Ex Stop,
the “2019 OpEx Over-Run”), then, provided that there does not exist a monetary
or material non-monetary Event of Default by Tenant hereunder, Tenant shall
receive a credit against Tenant’s Share of Operating Expenses for calendar year
2019, and for each calendar year thereafter during the Term, up to a maximum
amount for each such year that is equal to Tenant’s Share of the 2019 OpEx
Over-Run (the “Annual OpEx Credit”). If the excess of the Operating Expenses in
any calendar year over the 2019 OpEx Stop is less than the 2019 OpEx Over-Run,
then the Annual OpEx Credit shall be reduced to Tenant’s Share of such excess.
The Annual OpEx Credit shall be applied by Landlord in each calendar year in
twelve (12) equal monthly installments against the estimated payments to be made
by Tenant under Section 8.4 below. The Annual OpEx Credit shall only be
available to Tenant for the sole purpose of reducing Tenant’s Share of Operating
Expenses in accordance with the terms of this Section 8.3. Tenant shall not
receive any credit or rebate for any unused Annual OpEx Credit for any partial
calendar year occurring during the Term.

 

41



--------------------------------------------------------------------------------

8.4 Estimated Payments. Commencing on the Rent Commencement Date, Tenant shall
make monthly installment payments toward Tenant’s Share of Operating Expenses on
an estimated basis, based on Landlord’s reasonable estimate of Operating
Expenses for such calendar year. Tenant shall pay Landlord, as Additional Rent,
commencing on the Rent Commencement Date and on the first day of each month
thereafter throughout the Term (and any extension thereof), one-twelfth
(1/12th) of Landlord’s estimate of Tenant’s Share of Operating Expenses for the
then-current calendar year. If at any time or times during such calendar year it
appears to Landlord that Tenant’s Share of Operating Expenses for such calendar
year will vary from Landlord’s estimate, Landlord may, by written notice to
Tenant, reasonably revise its estimate for such calendar year (but not more than
twice during any calendar year) and Tenant’s estimated payments hereunder for
such calendar year shall thereupon be based on such revised estimate.

8.5 Annual Reconciliation. Landlord shall provide to Tenant within a reasonable
time after the end of each calendar year (Landlord agreeing to use commercially
reasonable efforts to do so within one hundred twenty (120) days after the end
of the applicable year, but in no event later than one hundred fifty (150) days
after the end of the applicable year), a reasonably detailed statement (the
“Expense Statement”), calculated in accordance with Section 8.1, above, setting
forth the total actual Operating Expenses for such calendar year and Tenant’s
Share of Operating Expenses. Landlord shall respond to any inquiries and
requests for invoices or other information with respect to Operating Expenses
within thirty (30) days of any written request therefor by Tenant. Within thirty
(30) days after the delivery of such Expense Statement, Tenant shall pay to
Landlord the amount of any shortfall in the amount of estimated payments made to
Landlord pursuant to Section 8.4 on account of Tenant’s Share of Operating
Expenses for such calendar year, and the actual amount shown as Tenant’s Share
of Operating Expenses for such calendar year. In the event the Expense Statement
reflects an overpayment of Tenant’s Share of Operating Expenses for such year,
such overpayment shall be credited against the next due Rent hereunder, except
if Tenant’s Lease is no longer in effect then Landlord shall refund such amount
to Tenant within thirty (30) days.

8.6 Operating Expenses Defined. The term “Operating Expenses” shall mean all
reasonable expenses actually incurred by Landlord in connection with the
operation, management, maintenance and repair of the Project (which shall in all
cases be net of any discounts, credits, reimbursements and rebates received by
Landlord or which Landlord is entitled to receive). All Operating Expenses shall
be determined according to generally accepted accounting principles, which shall
be consistently applied. Operating Expenses include, but are not limited to, the
following items: (a) the cost of the personal property used in conjunction with
the operation, management, maintenance and repair of the Project; (b) costs to
repair and maintain the Project; (c) all expenses paid or incurred by Landlord
for water, gas, electric, sewer and oil services for the Project; (d) the costs
and expenses incurred in connection with the provision of the services set forth
in Article 7, above and any other services provided by Landlord to the Project
from time to time; (e) building supplies and materials used in connection with
repairs to the Project; (f) cleaning and janitorial services in or about the
Premises and the Project; (g) window glass replacement, repair and cleaning;
(h) repair, replacement and maintenance of the grounds, including costs of
landscaping, lighting, Project and Building signage, gardening and planting,
including service or management contracts with independent contractors,
including but not limited to security and energy management services and costs;
(i)

 

42



--------------------------------------------------------------------------------

operational costs to achieve compliance with applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of all federal, state, county, municipal and governmental authorities and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Project or the Premises or the use or
operation thereof, including, without limitation, ADA Requirements and
Environmental Laws and any covenants, conditions and restrictions, or any
corporation, committee or association formed in connection therewith
(“Applicable Laws”) but only if and to the extent such Applicable Laws are first
applicable to the Project after the initial Lease Commencement Date, excluding
capital expenses associated therewith except to the extent specifically set
forth below; (j) utility taxes; (k) compensation (including employment taxes,
fringe benefits, salaries, wages, medical, surgical, and general welfare
benefits (including health, accident and group life insurance)), pension
payments, payroll taxes for all personnel employed by Landlord or its management
company (up to level of senior property manager) who perform duties in
connection with the operation, management, maintenance and repair of the Project
(it being expressly understood that to the extent such personnel are not
assigned exclusively to the Project, then Operating Expenses shall include only
the portion of the foregoing costs that Landlord reasonably allocates to the
Project based upon the total square footage of the properties to which any such
person is assigned) plus the salary and benefits of the property manager
specifically assigned to the Project; (I) any (i) capital expenditures incurred
to reduce Operating Expenses (to the extent of the anticipated savings each
calendar year during the Term as estimated by a third-party engineering or
professional consulting firm engaged by Landlord), (ii) capital expenditures
incurred to comply with Applicable Laws to the extent (I) not in effect as of
the Commencement Date or (II) in effect as of the Commencement Date as may be
amended, changed, added to, interpreted or re-interpreted by applicable
governmental authority or court decision, or administrative ruling subsequent to
Commencement Date (such (I) and (II) being herein called “Newly Enacted Laws”),
such capital expenditures shall be recoverable only over the useful life of the
item in question by amortizing such expenditure over such useful life (in
accordance with applicable federal income tax guidelines) at an annual interest
rate equal to eight percent (8%) at the time of such expenditure, and only the
sum of all amortization payments payable during the year in question shall be
includable in Operating Expenses in each year during such recovery period, (the
foregoing collectively referred to as “Permitted Capital Expenditures”);
(m) cost of premiums for casualty and liability insurance policies required to
be maintained by Landlord hereunder and any other insurance carried by Landlord
with respect to the Project; (n) license, permit and inspection fees;
(o) management fees not to exceed two and one half percent (2.5%) of the
Building gross revenues per annum; (p) consulting fees in connection with the
provision of common area maintenance services to the extent not duplicative of
costs incurred via the management fee; (q) personal property and BPOL taxes;
(r) trash removal, including all costs incurred in connection with waste product
recycling; (s) snow and ice removal or prevention to the extent permitted ;
(t) maintenance, repair and striping of all parking areas used by tenants of the
Building, and any other cost or assessment payable in connection with the
maintaining of such parking areas; (u) uniforms and dry cleaning; (v) telephone,
cellular phone, paging, telegraph, postage, stationery supplies and other
materials and expenses required for the routine operation of the Building;
(w) association and other assessments for maintenance of on-site or offsite
improvements prorated to reflect the extent to which such improvements serve or
benefit the Project in comparison to other properties also served or benefitted
thereby or are allocated to the

 

43



--------------------------------------------------------------------------------

Project in accordance with any applicable reciprocal easement, maintenance
agreement or similar encumbrance; (x) costs and expenses relating to compliance
with any ongoing existing proffer obligations applicable to the Project; (y) the
cost of acquisition, repair, maintenance and replacement of seasonal Building
decoration; (z) the cost of operating, maintaining, repairing and replacing
conduits and other electrical fixtures, fire protection, alarm and sprinkler
systems, Building and Project plumbing and storm and sanitary sewer systems,
(aa) costs and fees charged and/or assessed in connection with any business
improvement district that is applicable to the Project; (bb) costs and fees
charged and/or assessed in connection with any transportation district fee or
assessment that is applicable to the Project, (cc) all costs of operating,
maintaining, repairing and replacing equipment in any portion of any fitness
facility in the Project, and (dd) the Amenities OpEx. Notwithstanding anything
in this Lease to the contrary, the preceding list is for definitional purposes
only and shall not impose any obligation upon Landlord to incur such expenses or
provide such services.

8.7 Exclusions from Operating Expenses. Notwithstanding the foregoing, Operating
Expenses shall not include: (1) capital expenditures (other than Permitted
Capital Expenditures); (2) costs of special services rendered to individual
tenants (including Tenant) for which a special charge is made; (3) ground lease
rental; (4) interest or principal payments on indebtedness, debt amortization or
ground rent paid by Landlord in connection with any mortgages, deeds of trust or
other financing encumbrances, or ground leases of the Building, the Project or
other real property owned by Landlord; (5) costs of tenant improvements
(including the cost of permits, approvals and inspections) for Tenant or other
tenants of the Building; (6) costs of services or other benefits of a type which
are not available to Tenant but which are provided to other tenants or occupants
of the Building, and costs for which Landlord is reimbursed by other tenants of
the Building other than through payment of tenants’ shares of Operating Expenses
and Taxes; (7) leasing commissions, marketing costs, advertising costs, legal,
auditing, consulting and professional fees and other fees costs, or expenses
incurred in connection with (a) financings, refinancing or sale of the Building,
or any interest in Landlord or in the Building, or (b) any ground lease
(including, without limitation, recording costs, mortgage recording taxes, title
insurance premiums and other similar costs), or (c) enforcement of leases or
other landlord/tenant proceedings, or (d) the defense of Landlord’s title to or
interest in the Building; (8) depreciation or amortization, other than as
allowed in clause (l) in the definition of Operating Expenses; (9) the cost of
repairs or other work as a result of any fire or other casualty; (10) the cost
of repairs, replacements or rebuilding necessitated by condemnation or eminent
domain; (11) costs incurred by Landlord to remediate or remove Hazardous
Materials from the Building or Project (other than to the extent such costs
arise from actions in the nature of ordinary cleaning, repair and maintenance
activities and not in violation of any Environmental Laws) and which were not
brought to the Building or Project by Tenant; (12) costs, fines or penalties
incurred due to Landlord’s violation of Applicable Laws (but not excluding the
cost of compliance that is allowed above in the definition of Operating
Expenses); (13) overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for goods or services to the extent the
same exceeds the costs of such goods or services rendered by unaffiliated third
parties on a competitive basis; (14) the cost of any electric power for which
any tenant directly contracts with the local public service company or for which
any tenant is separately metered or sub-metered and pays Landlord directly;
(15) costs arising from the negligence or intentional misconduct of other
tenants or Landlord, its employees or agents; (16) Landlord’s charitable or
political contributions; (17) costs paid by warranties in effect with respect to
Building systems;

 

44



--------------------------------------------------------------------------------

(18) the costs of purchasing sculpture, paintings or other objects of art;
(19) costs of the operation of the business entity that constitutes Landlord, as
distinguished from the costs of owning or operating the Building, including
partnership or other entity accounting and legal matters; (20) costs of
defending any lawsuits with any mortgagee, costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Building, costs of any disputes between Landlord and its employees (if any) or
with Building management, or costs incurred in connection with disputes with
other tenants or third parties (provided, however, that this exclusion shall not
be construed as diminishing any of Tenant’s express indemnification obligations
under this Lease); (21) costs of any “tap fees” or any sewer or water connection
fees for the benefit of any particular tenant in the Building; (22) any
entertainment, dining or travel expenses of Landlord for any purpose; (23) any
flowers, balloons or gifts provided to any entity whatsoever, including, but not
limited to, tenants, employees, vendors, contractors, prospective tenants and
agents; (24) any “finder’s fees”, brokerage commissions, job placement costs or
job advertising cost for employees or potential employees of Landlord; (25) the
increment of any “above-standard” cleaning for any particular tenant; (26) fines
or penalties incurred as a result of Landlord’s failure to comply with any Newly
Enacted Law or for any late payment or violations of Applicable Laws;
(27) legal, auditing, consulting and other professional fees, space planner’s
fees, architect’s fees, leasing and brokerage commissions, advertising and
promotional expenditures and any other marketing expenses, and “takeover
expenses” incurred in connection with the leasing of space in the Project
(including new leases, lease amendments, lease terminations and lease renewals);
(28) cost of any items to the extent to which such cost is reimbursable to
Landlord by tenants of the Project (other than pursuant to this Article 8),
other third parties, or is covered by a warranty to the extent of reimbursement
for such coverage, or for which Landlord is otherwise reimbursed or credited;
(29) the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Project at Landlord’s expense; (30) unfunded
contributions to operating expense reserves by other tenants; (31) damage,
amounts paid, and repairs necessitated by the negligence or willful misconduct
of Landlord, its agents, employees affiliates or contractors or other tenants or
in connection with a violation by Landlord of any agreement or payable by
Landlord with respect to any indemnity obligation; (32) nonrecurring costs for
the repair or replacement of any structural portion of the Building made
necessary as a result of defects in the design, workmanship or materials for
renovations; (33) salaries an all other compensation (including fringe benefits)
of partners, officers and executives of Landlord, any affiliate of Landlord or
Landlord’s management agent, above the grade of regional property manager or
regional engineer; (34) the cost of any services or materials provided by any
party related to Landlord, to the extent such cost exceeds the reasonable cost
for such services or materials in Comparable Buildings absent such relationship;
(35) depreciation for the Building or any equipment therein or thereon;
(36) costs of signs identifying any entity or person (other than Building
standard suite entry signage), except directional signs, signs containing
information as to where to obtain services, whether emergency or otherwise, and
signs required by Applicable Laws; (37) amounts incurred in connection with
events for tenants of the Project, including without limitation, shows,
promotions, kiosks (other than if required by Applicable Laws), displays,
filming, photography, private events and ceremonies; (38) reserves, except when
and to the extent actually used for the payment of Operating Expenses permitted
hereunder; and (39) all costs of applying and reporting for the Building or any
part thereof to seek or maintain certification under the U.S. EPA’s Energy Star®
rating system, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar system or standard.

 

45



--------------------------------------------------------------------------------

8.8 Adjustment. In the calculation of any expenses hereunder, it is understood
that no expense shall be charged more than once. Landlord shall use its best
efforts in good faith to effect an equitable proration of bills for services
rendered to the Building and to any other property owned by Landlord or an
affiliate of Landlord. In the event there exists a conflict as to an expense
which is specified to be included in Operating Expenses and is also specified to
be excluded from Operating Expenses within the above list, the exclusions listed
above shall prevail and the expenses shall be deemed excluded. Landlord shall
not recover more than one hundred percent (100%) of the Operating Expenses
actually incurred by Landlord.

8.9 Further Adjustment. Operating Expenses for each calendar year shall be
adjusted to include all costs, expenses and disbursements which vary by
occupancy or not otherwise provided to all tenants that Landlord reasonably
determines would have been incurred if Landlord had provided all utilities and
services within the definition of Operating Expenses to tenants and occupants in
the Building had the Building been ninety-five percent (95%) occupied throughout
such year. Such costs shall include costs which would have been incurred as
ordinary maintenance and repair but which were covered as a part of any warranty
in place for the benefit of Landlord or the Building.

8.10 Tenant’s Audit Rights. Tenant, within sixty (60) days after receipt of a
reasonably detailed Expense Statement, may give Landlord written notice (“Review
Notice”) that Tenant intends to review Landlord’s records of Operating Expenses
for the year to which the statement applies. The review shall be limited solely
to confirming that the Operating Expenses charged to Tenant are consistent with
the terms of this Lease. The audit must be performed by a nationally recognized
certified public accountant reasonably acceptable to Landlord and no portion of
the compensation of such firm or person shall be based directly or indirectly
upon a percentage of the savings found or the results of the review. Within
thirty (30) days after receipt of the Review Notice, Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review, which shall take place at Landlord’s offices in
the Project during regular business hours. Such records shall include records
related to Operating Expenses for the year in question and for the immediately
two (2) calendar years preceding such year (provided, however, that Tenant shall
have no right to dispute Operating Expenses for such preceding years, it being
acknowledged that such records are for informational purposes only). If any
records are maintained at a location other than the management office for the
Building, Landlord shall, at Landlord’s sole cost and expense, have copies made
of all required records and delivered to the Project for Tenant’s inspection.
Within sixty (60) days after the records are made available to Tenant at the
Project, Tenant shall have the right to perform the audit. In the event the
audit discovers any discrepancies, within Tenant shall give Landlord written
notice within sixty (60) days following Tenant’s receipt of the audit report
identifying the claimed errors and overcharges (an “Objection Notice”). Tenant
shall provide a full and complete copy of the audit to Landlord with the
Objection Notice. Landlord shall have a reasonable opportunity to meet with
Tenant’s auditor to explain its calculation of Operating Expenses. Tenant shall
be solely responsible for all costs, expenses and fees of Tenant’s auditor for
the audit, unless such audit reveals any errors on the part of Landlord in
excess of five percent (5%) in favor of Landlord, in

 

46



--------------------------------------------------------------------------------

which case Landlord shall be responsible for all costs, expenses and fees of
Tenant’s auditor for the audit not to exceed five thousand and No/100 Dollars
($5,000.00). If Tenant does not deliver a timely Objection Notice or Review
Notice, Tenant shall be deemed to have approved Landlord’s Expense Statement and
both parties shall be barred from raising any claims regarding Operating
Expenses for that year. The records obtained by Tenant shall be treated as
confidential. Tenant may not examine Landlord’s records or dispute any Expense
Statement unless Tenant has paid and continues to pay all Rent when due.
Following completion of any audit and resolution of any dispute as to the audit
findings, if Tenant’s actual payments exceed the amount Tenant is obligated to
pay, Landlord will credit the overpayment to the next Rent due under this Lease
or shall refund the excess to Tenant within thirty (30) days of Tenant’s request
for payment if this Lease has terminated. If Tenant’s actual payments are less
than the amount Tenant is obligated to pay, Tenant will pay to Landlord the
difference between the amount Tenant paid and the amount determined in the audit
within thirty (30) days after it receives the final audit results. Pending
resolution of any audit under this Section, Tenant will continue to pay to
Landlord the estimated amounts of Tenant’s Share of Operating Expenses as billed
by Landlord.

ARTICLE 9

REAL ESTATE TAXES.

9.1 Real Estate Taxes Generally. Commencing on the Rent Commencement Date and
continuing thereafter during each calendar year or portion thereof during the
Term, Tenant shall pay as Additional Rent to Landlord, without diminution,
set-off or deduction except as otherwise specified in this Lease, Tenant’s Share
of Real Estate Taxes (as defined in Section 9.3, below) paid in such calendar
year.

9.2 Estimated Payment. Tenant shall make monthly installment payments toward
Tenant’s Share of Real Estate Taxes on an estimated basis, based on Landlord’s
reasonable estimate of Real Estate Taxes for such calendar year. Tenant shall
pay Landlord, as Additional Rent, commencing on the first day of the second
Lease Year and on the first day of each month thereafter throughout the Term
(and any extension thereof), one-twelfth (1/12th) of Landlord’s estimate of
Tenant’s Share of Real Estate Taxes for the then-current calendar year. If at
any time or times during such calendar year Landlord has reasonable cause to
believe that Tenant’s Share of Real Estate Taxes for such calendar year will
vary from Landlord’s estimate, Landlord may, by written notice to Tenant, once
during any calendar year, reasonably revise its estimate for such calendar year
and Tenant’s estimated payments hereunder for such calendar year shall thereupon
be based on such revised estimate.

9.3 Real Estate Taxes Defined. For purposes of this Lease, “Real Estate Taxes”
shall mean all real estate taxes and assessments, general or special, ordinary
or extraordinary, foreseen or unforeseen, assessed, levied or imposed upon the
Building or the Land, or assessed, levied or imposed upon the fixtures,
machinery, equipment or systems in, upon or used in connection with the
operation of the Building or the Land under the current or any future taxation
or assessment system or modification of, supplement to, or substitute for such
system. Except as otherwise specified below, Real Estate Taxes shall include all
reasonable expenses (including, but not limited to, reasonable attorneys’ fees,
disbursements and actual costs) incurred by Landlord in

 

47



--------------------------------------------------------------------------------

obtaining or attempting to obtain a reduction of such taxes, rates or
assessments, including any legal fees and costs incurred in connection with
contesting or appealing the amounts or the imposition of any Real Estate Taxes.
In the event Real Estate Taxes (including special assessments) may be paid in
installments, they may be paid in installments or in lump sum, at Landlord’s
election (and in such event Real Estate Taxes shall include such installments
and interest paid on the unpaid balance of the assessment, or the entirety
thereof, as applicable). Landlord shall use its best efforts in good faith to
effect an equitable proration of Real Estate Taxes and assessments on the
Building and any other property owned by Landlord or an affiliate of Landlord.
Landlord shall not recover more than one hundred percent (100%) of the Real
Estate Taxes, assessments and insurance premiums actually incurred by Landlord.
Real Estate Taxes shall not include any excess profits, excise taxes, income,
gift, franchise, transfer, estate, inheritance or capital stock tax, succession
taxes and transfer or recordation taxes or any other tax computed based on the
net income or net profits of Landlord, or any gross receipts taxes, except to
the extent any such taxes are in the nature of or are in substation or
recharacterization or replacement of Real Estate Taxes, and any charge that is
duplicative of, or expressly excluded from Operating Expenses, nor shall such
term include any penalties for failure of Landlord to timely pay Real Estate
Taxes.

9.4 Annual Reconciliation. Landlord shall provide to Tenant within a reasonable
time after the end of each calendar year (Landlord agreeing to use commercially
reasonable efforts to do so within one hundred twenty (120) days after the end
of the applicable year, but in no event later than one hundred fifty (150) days
after the end of the applicable year), with Landlord’s calculation of Tenant’s
Share thereof (the “Tax Statement”). Within thirty (30) days after the delivery
of the Tax Statement, Tenant shall pay to Landlord the amount of any shortfall
in the amount of estimated payments made to Landlord pursuant to Section 9.2 on
account of Tenant’s Share of Real Estate Taxes for such calendar year, and the
actual amount shown as Tenant’s Share of Real Estate Taxes for such calendar
year. In the event the Tax Statement reflects an overpayment of Tenant’s Share
of Real Estate Taxes for such year, such overpayment shall be credited against
the next due Rent hereunder, except if Tenant’s Lease is no longer in effect
then Landlord shall refund such amount to Tenant within thirty (30) days.

ARTICLE 10

ADDITIONAL PROVISIONS; OPERATING EXPENSES

AND REAL ESTATE TAXES.

10.1 Partial Year; End of Term. To the extent that a more accurate method of
allocating same cannot be implemented by Landlord, Tenant’s Share of Operating
Expenses and Real Estate Taxes for any partial calendar year shall be determined
by multiplying the amount of Tenant’s Share thereof for the full calendar year
by a fraction, the numerator of which is the number of days during such partial
year falling within the Term and the denominator of which is 365. If this Lease
terminates on a day other than the last day of a calendar year, the amount of
any adjustment to Tenant’s Share of Real Estate Taxes with respect to the year
in which such termination occurs shall be prorated on the basis which the number
of days from January 1 of such year to and including such termination date bears
to three hundred sixty-five (365); and any amount payable by Landlord to Tenant
or Tenant to Landlord with respect to such adjustment shall be payable within
thirty (30) days after delivery by Landlord to Tenant of the applicable Expense
Statement and Tax Statement with respect to such year.

 

48



--------------------------------------------------------------------------------

10.2 Other Taxes. In addition to Tenant’s Share of Operating Expenses and Real
Estate Taxes, Tenant shall pay, prior to delinquency, all personal property
taxes payable with respect to all property of Tenant located in the Premises or
the Building, and shall provide promptly, upon request of Landlord, written
proof of such payment.

10.3 Contesting Real Estate Taxes. Landlord will have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the Project. The
reasonable and actual cost of such service shall be included in the Real Estate
Taxes hereunder in the year same were incurred or paid, at Landlord’s election.
Additionally, during any such period, Landlord shall have the option, in its
reasonable judgment, to contest any tax assessment, valuation or levy against
the Project, and to retain legal counsel and expert witnesses to assist in such
contest and otherwise to incur expenses in such contest, and any reasonable and
actual fees, expenses and costs incurred by Landlord in contesting any
assessments, levies or tax rate applicable to the Project, whether or not such
contest is successful, shall be included in Real Estate Taxes as set forth
above. If Landlord contests the Real Estate Taxes for any calendar year and such
contest results in an increase in Real Estate Taxes for such calendar year,
then, Landlord shall have the right to bill Tenant for any prior underpayments
of Tenant’s Share of Operating Expenses thereby resulting. If Landlord receives
a refund of any portion of the Real Estate Taxes that were included in the Real
Estate Taxes paid by Tenant, then Landlord, within thirty (30) days after
receipt, shall reimburse Tenant for Tenant’s Share of the refunded taxes, less
any reasonable and actual expenses that Landlord reasonably incurred to obtain
the refund (including without limitation, appraisal fees, court costs,
reasonable attorneys’ fees, accountants’ fees, and fees and expenses of
Landlord’s managing agent), if and to the extent not previously paid as part of
Operating Expenses.

10.4 Tenant’s Right to Contest Real Estate Taxes. Each year, Landlord will
advise Tenant promptly following Landlord’s determination as to whether or not
it intends to appeal the real property taxes for the Building and the Land for
any particular year occurring in whole or in part during the Lease Term. If
Landlord has not elected to appeal, Tenant shall have the right, upon prior
written notice thereof delivered to Landlord not later than thirty (30) days
prior to the last day of the period permitted to appeal such assessment and/or
bill, to require Landlord to petition (i) for a reduction of the assessed
valuation of the Building and/or the Land, (ii) for a refund of real estate
taxes or assessments, and/or (iii) for such other relief in connection with a
claim challenging the validity and/or applicability of any Real Estate Tax,
assessment, or related law (each, a “Tax Protest”), the costs of which
(including, without limitation, appraisal fees, court costs, reasonable
attorneys’ fees, accountants’ fees, fees and expenses of Landlord’s managing
agent and the cost to comply with the requirements of any mortgagee) shall be
included in Operating Expenses; provided, however, that Landlord shall not be
required to make any such Tax Protest if Landlord determines in its good faith,
commercially reasonable judgment that such requested Tax Protest is not
reasonable (in consideration of, among other factors, the materiality of such
requested petition and/or the related claim and the likelihood of success in
such matter) or in keeping with the prudent management and/or operation of the
Building. Landlord shall be deemed to have complied with the foregoing standard
if Landlord shall have followed the advice of Landlord’s local tax certiorari
professional not to commence a Tax Protest.

 

49



--------------------------------------------------------------------------------

ARTICLE 11

INSURANCE.

11.1 Tenant’s Coverage Requirements. Tenant shall during the Term of this Lease,
procure at its expense and keep in force the following insurance:

11.1.1 Commercial general liability insurance naming Landlord and Landlord’s
managing agent as additional insureds against any and all claims for bodily
injury and property damage occurring in or about the Premises or any portion
thereof covering the operation of Tenant and any subtenants, licensees and
concessionaires of Tenant. Such insurance shall be written on an “Occurrence
Form” and shall include, without limitation, blanket contractual liability
recognizing provisions of this Lease, special form property damage, coverage for
independent contractors, personal injury liability and coverage for hired auto
and non-ownership auto liability. Such insurance shall be primary and not
contributing to any insurance available to Landlord and Landlord’s insurance
shall be in excess thereto. Such insurance shall have a limit of not less than
Ten Million Dollars ($10,000,000.00) per occurrence with a Ten Million Dollars
($10,000,000.00) general aggregate; provided, however that no such limits shall
be deemed limitation of the liability of Tenant hereunder. If Tenant has other
locations that it owns or leases, the policy shall include an aggregate limit
per location endorsement. The foregoing limits may be achieved by a combination
of primary and excess/umbrella policies carried by Tenant meeting the
requirements of this Article 11;

11.1.2 Personal property insurance insuring all equipment, trade fixtures,
inventory, fixtures and personal property located within the Premises, the
Rooftop Equipment and all leasehold improvements (including the Tenant
Improvements (defined in Section 1.19.7)), including plate glass insurance
covering breakage of any glass frontage installed by or on behalf of Tenant
within or as a part of the Premises or otherwise as a part of the Building but
adjoining the Premises; provided, however, Tenant shall have the right to
self-insure the plate glass). Such insurance shall be written on a replacement
cost basis in an amount equal to one hundred percent (100%) of the full
replacement value of the aggregate of the foregoing on an “agreed to value”
basis;

11.1.3 Tenant shall maintain boiler and machinery insurance coverage if a
separate HVAC system is in operation at the Premises or as part of the Rooftop
Equipment. Minimum liability amount per accident must equal the lesser of the
replacement (insurable) value of the improvements housing such HVAC system along
with the replacement cost value of the machinery or $2,000,000.

11.1.4 If Tenant makes any Alterations (including the Tenant Improvements),
Tenant agrees to carry “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may require;

 

50



--------------------------------------------------------------------------------

11.1.5 Tenant shall maintain business income interruption coverage for loss of
business income in and amounts sufficient to cover loss of income during a
period of not less than eighteen (18) months following loss to the demised
premises with an extended period of indemnity of six (6) months.

11.1.6 Workers’ compensation and occupational disease insurance, employee
benefit insurance and any other insurance in the statutory amounts required by
the laws of the State where the operations are to be performed with broad-form
all-states endorsement;

11.1.7 Employer’s liability insurance with a limit of One Million Dollars
($1,000,000.00) for each accident;

11.1.8 Tenant shall ensure that any contractor permitted to work on the Premises
purchase and maintain and comply with the insurance requirements set forth on
Exhibit C-3 Such commercially reasonable additional insurance as any mortgagee
of the Building may reasonably require.

11.2 Rating; Certificates; Cancellation. The policies required to be maintained
by Tenant shall be with companies rated “A” “XII” or better in the most current
issue of Best’s Insurance Reports. Insurers shall be licensed to do business in
the Commonwealth of Virginia and domiciled in the USA. Any deductible amounts
under any insurance policies required hereunder shall be commercially reasonable
and the satisfaction of same shall be Tenant’s sole responsibility. Certificates
of insurance and certified copies of the policies shall be delivered to Landlord
prior to the Commencement Date and annually thereafter at least thirty (30) days
prior to the expiration date of the old policy. Tenant shall have the right to
provide insurance coverage which it is obligated to carry pursuant to the terms
hereof in a blanket policy, provided such blanket policy expressly affords
coverage to the Premises and to Landlord as required by this Lease. Tenant or
Tenant’s insurer shall provide notification to Landlord and any mortgagee(s) of
Landlord at least thirty (30) days prior to any cancellation or modification to
reduce the insurance coverage.

11.3 Other. In the event Tenant does not purchase the insurance required by this
Lease or keep the same in full force and effect, and the same is not corrected
within five (5) days following Tenant’s receipt of written notice thereof from
Landlord, then Landlord may, but shall not be obligated to, purchase the
necessary insurance and pay the premium therefor. Tenant shall repay to
Landlord, as Additional Rent, any and all reasonable expenses (including
attorneys’ fees) and damages which Landlord may sustain by reason of the failure
of Tenant to obtain and maintain the required insurance. To the fullest extent
permitted by law, all insurance required of Tenant under this Lease shall:
(i) be written as primary policy coverage and non-contributing with respect to
any coverage which Landlord may carry (it being understood and agreed that any
insurance that Landlord may carry shall be excess insurance); (ii) name
Landlord, Landlord’s managing agent, and any mortgagee of the Building as
additional insureds, as their respective interests may appear (except with
respect to workers’ compensation insurance), and (iii) contain an endorsement
for cross liability and severability of interests.

 

51



--------------------------------------------------------------------------------

11.4 Landlord’s Coverage Requirements. Landlord shall maintain during the Term
of this Lease, including and any extensions or renewals thereof (i) insurance
against loss or damage with respect to the Building on an “all risk” type
insurance form, with customary exceptions, subject to such commercially
reasonable deductibles and self-insured retentions (for landlords comparable to
Landlord and Comparable Buildings), in an amount equal to at least the
replacement value of the Building, and (ii) commercial general liability
insurance with respect to the Building and the common areas of the Project in an
amount as Landlord may determine, but such amount shall not be less than the
amount similar landlords of Comparable Buildings would maintain, with
commercially reasonable deductibles and self-insurance retentions (for landlords
comparable to Landlord and Comparable Buildings). The cost of such insurance
shall be treated as a part of Operating Expenses. Such insurance shall be
maintained with an insurance company selected by Landlord. Payment for losses
thereunder shall be made solely to Landlord. Landlord may maintain such other
commercially reasonable insurance as may from time to time be required by the
holder of any mortgage encumbering the Building or the Project. The cost of all
such additional insurance shall also be part of the Operating Expenses. Landlord
shall be deemed in compliance with this Section 11.4 if Landlord shall maintain
the policies of insurance that have been approved by Landlord’s Current Lender
or any successor thereto in accordance with the requirements of the loan
documents relating to the Project.

ARTICLE 12

WAIVER OF SUBROGATION.

Notwithstanding any other provisions of this Lease, and to the fullest extent
permitted by law, Landlord and Tenant mutually covenant and agree that each
party, in connection with any special causes of loss form property insurance
policies required to be furnished in accordance with the terms and conditions of
this Lease, or in connection with any special causes of loss form property
insurance policies which they obtain insuring such insurable interest as
Landlord or Tenant may have in its own properties, whether personal or real,
shall expressly waive and release and all rights of recovery against the other,
and agree not to seek to recover from the other or to make any claim against the
other, or the Landlord Parties (hereinafter defined) or Tenant Parties
(hereinafter defined), respectively, for any loss or damage to their respective
real and personal property as well as loss of business and/or rental income,
incurred by the waiving/releasing party to the extent such loss or damage is
insured under any insurance policy required by this Lease or which would have
been so insured had the party carried the insurance it was required to carry
hereunder, and any right of subrogation on the part of the insurer against
Landlord (and any mortgagee requested by Landlord) or Tenant as the same may be
applicable, which right to the extent not prohibited or violative of any such
policy is hereby expressly waived, and Landlord and Tenant each mutually waive
all right of recovery against each other, their agents, or employees for any
loss, damage or injury of any nature whatsoever to property for which either
party is required by this Lease to carry insurance. In addition, the parties
hereto shall procure an appropriate clause in, or endorsement on, any insurance
policy required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

52



--------------------------------------------------------------------------------

ARTICLE 13

DAMAGE OR DESTRUCTION.

13.1 Damage

13.1.1 Subject to terms and conditions hereof, if the Premises or the Building
are totally or partially damaged or destroyed from any cause, thereby rendering
the Premises totally or partially inaccessible or untenantable, Landlord shall
diligently (taking into account the time necessary to effectuate a satisfactory
settlement with any insurance company involved) restore and repair (i) the
Building to substantially the same condition it was in prior to such damage or
destruction, and (ii) the Original Premises, Fifth Floor Must-Take Space, Fixed
Date Expansion Option Space, Unilateral Expansion Space, Identified ROFR Space
and Tenanted Space leased by Tenant pursuant to the terms of this Lease, to
substantially the same condition that each such portion of the Premises was in
on the date that Landlord delivered possession thereof to Tenant.

13.1.2 Within ninety (90) days after the occurrence of such damage or
destruction (the “Determination Period”), Landlord will provide Tenant, in
writing (the “Restoration Notice”), with a good faith written estimate (based on
the restoration period estimated by a third party architect, general contractor
or similar professional) of the date by which the repairs and restoration will
be completed, including the time needed for removal of debris, preparation of
plans, bidding of contracts, and issuance of all required governmental permits.

13.1.3 If, as set forth in the Restoration Notice, the repairs and restoration
to be performed by Landlord pursuant to Section 13.1.1 above cannot be completed
within two (2) years following the occurrence of such damage or destruction,
including the time needed for removal of debris, preparation of plans, bidding
of contracts, and issuance of all required governmental permits, Landlord and
Tenant shall each have the right to terminate this Lease by giving written
notice to the other party at any time within thirty (30) days following
expiration of the Determination Period, which termination shall be effective as
of the date such party delivers notice of its election to terminate the Lease,
and all liabilities and obligations. Base Rent and all Additional Rent otherwise
to come due hereunder shall be abated from the date of the casualty in the same
proportion as the untenantable portion of the Premises bears to the whole
thereof through the date on which Landlord substantially completes the repairs
and restoration to be performed by Landlord pursuant to Section 13.1.1. If
neither party terminates the Lease pursuant to the terms hereof, Landlord shall,
promptly after adjusting the insurance claim and obtaining governmental
approvals for reconstruction, commence and diligently prosecute to completion
the restoration pursuant to Section 13.1.1 above within the aforementioned
two (2) year period.

13.2 Termination. If this Lease is terminated pursuant to this Article 13, all
Rent payable hereunder shall be apportioned and paid to the date of the
occurrence of such damage or destruction and Tenant shall have no further rights
or remedies against Landlord pursuant to this Lease, or otherwise, except for
those provisions that expressly survive the termination of this Lease. If this
Lease is not terminated pursuant to the terms of this Article 13, until the
repair and restoration of the Premises is completed, Tenant shall be required to
pay annual Rent only for that portion of the Premises that Tenant is able to use
in support of its then current business needs, as reasonably determined by
Tenant in good faith, while repairs are being made, based on the ratio that the
amount of rentable area in the usable portion of the Premises bears to the total
rentable area of the Premises.

 

53



--------------------------------------------------------------------------------

13.3 Business Interruption. Other than rental abatement as and to the extent
provided in this Article 13, no damages, compensation or claim shall be payable
by Landlord for inconvenience or loss of business arising from interruption of
business, repair or restoration of the Building or the Premises.

13.4 Repairs. Landlord’s repair obligations, if any, shall be limited to
restoration of improvements which are covered by the insurance policies required
to be maintained by Landlord hereunder. Tenant acknowledges that any such
repairs or restorations shall be subject to applicable laws and governmental
requirements, the requirements of Landlord’s mortgagee (if any), and to delay in
the process of adjusting any insurance claim associated therewith; and neither
delays resulting from any of the foregoing nor modifications to the Building or
to the interior of the Premises occurring by virtue of the application of such
requirements shall constitute a breach of this Lease by Landlord as long as
Landlord uses reasonable efforts to commence and diligently complete such
repairs and restorations in a timely fashion consistent with the pre-existing
condition of the applicable improvements.

13.5 End of Term Casualty. Anything herein to the contrary notwithstanding, if
the Premises are destroyed or damaged during the last eighteen (18) months of
the Lease Term, then Tenant shall have the right to terminate this Lease upon
thirty (30) days prior written notice to Landlord, which termination shall be
effective on the thirtieth (30th) day after Landlord’s receipt of such notice.
In addition, if the Premises are destroyed or substantially damaged (which, for
purposes of this Section 13.5 shall mean that the repair thereof cannot, in
accordance with the term hereof, be completed within sixty (60) days after the
date of such casualty) during the last ten (10) months of the Lease Term, and
Tenant does not and has not timely exercised any Renewal Option pursuant to
Section 1.21 hereof, then Landlord shall also have the right to terminate this
Lease upon thirty (30) days prior written notice to Tenant, which termination
shall be effective on the thirtieth (30th) day after Tenant’s receipt of such
notice. In either case, such notice must be delivered within thirty (30) days
after such casualty, or such termination rights shall be deemed waived.

13.6 Relocation to Interim Space. If all or part of the Premises is damaged or
destroyed by fire or other casualty and neither party elects to exercise its
termination right hereunder, then Landlord shall have the option (but not the
obligation), to be exercised by delivering written notice to Tenant within
thirty (30) days after the date of such casualty, to relocate Tenant to
available space in the Building which is comparable to the Premises (the
“Interim Space”) for the period during which the Premises are repaired or
restored, provided that (i) Landlord shall pay all reasonable and actual costs
associated with the move of Tenant’s moveable fixtures, furniture and equipment
into the Interim Space (including without limitation, the removal or
installation of any cabling, wiring or media, any hookup or tap fees), out of
the Interim Space, (ii) the square footage of the Interim Space shall not be
less than ninety percent (90%) of the square footage of the Premises unless
Tenant agrees otherwise, (iii) the Interim Space shall be reasonably suitable
for the conduct and operation of Tenant’s business as

 

54



--------------------------------------------------------------------------------

reasonably determined by Tenant, and (iv) upon beneficial occupancy of the
Interim Space, Tenant shall pay Landlord Rent for the Interim Space as set forth
in this Lease, which shall be adjusted to reflect the square footage of the
Interim Space; however, in no event shall the Rent for the Interim Space exceed
the Rent for the Premises. If Landlord exercises the foregoing option, Tenant
shall relocate from the Premises to the Interim Space within sixty (60) days
after receipt of Landlord’s written notice; and Tenant shall relocate from the
Interim Space to the reconstructed Premises within thirty (30) days after
Landlord notifies Tenant that the repair of the Premises has been substantially
completed; provided, however, both moves shall occur on a weekend (at no cost to
Tenant for any overtime incurred) to minimize disruption to Tenant’s business
operations.

ARTICLE 14

MACHINERY AND EQUIPMENT;

ALTERATIONS AND ADDITIONS; REMOVAL OF FIXTURES.

14.1 Floor Load; Changes to Building Systems. Tenant shall not place a load upon
the floor of the Premises which exceeds the maximum live load of eighty pounds
(80 lbs) per square foot plus twenty pounds (20 lbs) for partitions. Tenant will
not install or operate in the Premises any electrical or other equipment
requiring any changes, replacements or additions to any base building system,
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (and if such consent is granted
Tenant shall be responsible for the costs of such changes, replacements or
additions).

14.2 Emergency Generator. Tenant shall have the right, at no additional charge
(except as provided in the last sentence of this Section 14.2), to utilize the
capacity of the Project’s emergency generator and associated UPS system
(collectively, the “Emergency Generator”) to back up all or a portion of
Tenant’s operations. Landlord’s obligation with respect to the Emergency
Generator shall be to contract with a third party to properly fuel and maintain
the Emergency Generator as per the manufacturer’s standard maintenance
guidelines and to enforce the terms of such contract in a commercially
reasonable manner. Landlord shall have no obligation to provide Tenant with
operational Emergency Generator or back-up power. During any period of
replacement, repair or maintenance of the Emergency Generator when the Emergency
Generator is not operational, including any delays thereto due to the inability
to obtain parts or replacement equipment, Landlord shall have no obligation to
provide Tenant with an alternative back-up generator or generators or
alternative sources of back-up power. Tenant expressly acknowledges and agrees
that Landlord does not guaranty that such Emergency Generator will be
operational at all times or that emergency power will be available to the
Premises when needed. Notwithstanding the foregoing, Landlord shall use
commercially reasonable efforts to ensure that any such repairs and replacements
are performed without delay. Tenant shall reimburse to Landlord as Additional
Rent within thirty (30) days following receipt of written demand therefor, a
portion of the costs of operating and maintaining such Emergency Generator,
which portion shall be computed in accordance with the proportion that (x) the
Emergency Generator capacity used by Tenant bears to (y) the Emergency
Generator’s total capacity, as such use and capacity is reasonably determined by
Landlord’s engineer, which determination shall be conclusive and binding.

 

55



--------------------------------------------------------------------------------

14.3 Alterations. Except as set forth in this Section 14.3, Tenant shall not
make or allow to be made any Alterations to the Premises without Landlord’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Tenant shall have the right from time to
time and at any time, without Landlord’s consent (but with reasonable prior
notice to Landlord), (I) to perform Alterations that (i) do not exceed
individually or in the aggregate in any year $100,000 per 50,000 rentable square
feet of the Premises (with the result rounded to the nearest tenth; i.e., with
respect to the Original Premises, $350,000), provided that such Alterations are
not intentionally scheduled in a manner to circumvent Landlord’s right of
consent under this Section 14.3; (ii) do not materially affect the
Building/Project’s systems or structure (as reasonably determined by Landlord’s
engineer); (iii) are not Specialty Alterations (defined below), which shall be
reasonably determined by Landlord during the aforesaid thirty (30) day period
(and in connection therewith, Tenant shall provide to Landlord any documentation
or information reasonably requested by Landlord to enable Landlord to make such
determination); and (iv) are not visible from outside of the Building; and (II)
regardless of cost, to: (a) paint and install wall coverings; (b) install and
remove office furniture; and (c) install and remove carpeting and other floor
coverings. All Alterations, whether requiring Landlord’s consent or not, shall
be made at Tenant’s sole expense (and, with respect to structural, mechanical,
electrical or plumbing alterations, according to plans and specifications
approved in writing by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed), in compliance with all Applicable Laws, by a licensed
contractor approved by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed, and in a good and workmanlike manner conforming in
quality and design with the Premises existing as of the Commencement Date, shall
not diminish the value of the Building or the Premises and shall at once become
a part of the realty and shall be surrendered with the Premises (except as
provided in Section 14.4, below). Landlord will not charge any supervisory or
administrative costs or fees or any other costs or fees of any type in
connection with any Alterations; provided, however, if Tenant requests that
Landlord manage the construction of any Alteration, Tenant shall pay Landlord a
construction supervision fee for all alterations undertaken by or on behalf of
Tenant in the amount of two percent (2%) of the hard costs of construction. In
addition, Tenant shall reimburse Landlord for (x) any reasonably incurred,
necessary and actual out-of-pocket review costs payable to third party
architects and engineers, and (y) after-hour costs for Landlord’s staff required
for Building systems coordination.

14.4 Removal of Specialty Alterations at End of Term. All alterations,
improvements and additions (collectively, the “Alterations”), including without
limitation trade fixtures, wall-to-wall carpet, blinds, draperies and drapery
accessories, to or within the Premises (whether made with or without Landlord’s
consent), shall remain upon the Premises and be surrendered with the Premises at
the expiration of the Term without disturbance, molestation or injury, unless
otherwise specified by Landlord. Should Landlord elect that any Alterations made
by Tenant upon the Premises be removed upon the expiration of the Term, Tenant
agrees that in the event Tenant fails to remove such Alterations within five
(5) days following the expiration or earlier termination of the Lease, Landlord
shall have the right, at Tenant’s sole cost and expense, to cause same to be
removed and Tenant agrees to reimburse Landlord for the reasonable and actual
cost of (i) such removal, (ii) repairing any damage resulting therefrom or from
the installation or use of such Alterations, and (iii) restoring the Premises to
substantially the same condition as on the commencement of the Term as initially
improved by Landlord, ordinary wear and tear excepted; provided, however, that
Tenant shall in no event be required to remove any such

 

56



--------------------------------------------------------------------------------

Alterations other than any raised floors, internal stairwells, vaults, and other
similar special use tenant improvements that are not considered customary or
typical office improvements (which raised floors, internal stairwells, vaults,
and other similar special use tenant improvements that are no considered
customary or typical office improvements shall only be required to be removed to
the extent Landlord identifies such items in writing as being required to be
removed at the expiration or earlier termination of this Lease at the time of
Landlord’s approval to such Alterations in accordance with Section 14.3 above
(“Specialty Alterations”). Notwithstanding anything herein to the contrary, in
no event shall Tenant be required to remove the Original Premises Tenant
Improvements.

14.5 Failure to Remove. All items of Tenant’s personal property that are not
removed from the Premises or the Building by Tenant within five (5) days
following the termination of this Lease shall be deemed abandoned and become the
exclusive property of Landlord upon the expiration of the Lease Term. If the
Premises are not surrendered as and when aforesaid, Tenant shall indemnify
Landlord against all claims, losses, costs, expenses (including reasonable
attorneys’ fees) and liabilities resulting from the delay by Tenant in so
surrendering the same, including without limitation any claims made by any
succeeding occupant founded on such delay. Tenant’s obligations under these
Sections 14.3, 14.4 and 14.5 shall survive the expiration or termination of this
Lease.

ARTICLE 15

ROOFTOP SPECIAL EQUIPMENT.

15.1 Roof Access for Satellite and Antennae Equipment. Subject to (i) the
approval of all applicable governmental agencies, and (ii) Tenant’s compliance
with Applicable Laws, the provisions of this Article 15 and the other provisions
of this Lease, Landlord hereby agrees that Tenant shall have the right, at
Tenant’s sole cost and expense, but without any obligation to pay Landlord any
rent, license fees or additional charges of any type with respect thereto, to a
pro-rata share of rooftop space in the South Tower (and upon expansion therein,
in the North Tower) to install on the roof of the Building, in locations to be
reasonably approved by Landlord (collectively, the “Rooftop Equipment Area”):
(i) a reasonable amount of satellite dishes to be used by Tenant in connection
with Tenant’s business operations in the Premises for the permitted use set
forth in Article 3 above (collectively, the “Satellite Equipment”); (ii) a
reasonable amount of local antennae to be used by Tenant in connection with
Tenant’s business operations in the Premises for the permitted use set forth
in Article 3 above (collectively, the Antennae Equipment), and (iii) a
reasonable amount of supplemental HVAC equipment to service the Premises (the
“Supplemental HVAC Equipment”) (the Satellite Equipment, Antennae Equipment and
Supplemental HVAC Equipment collectively referred to as “Rooftop Equipment”). In
addition, Tenant shall have the right to install such connection equipment, such
as conduits, cables, risers, feeders and materials (collectively, the
“Connecting Equipment”) in the shafts, ducts, conduits, chases, utility closets
and other facilities of the Building as is reasonably necessary to connect the
Rooftop Equipment to Tenant’s other machinery and equipment in the Premises.
Subject to Section 15.3 below and all of the terms and conditions of this Lease,
and subject to all Applicable Laws and such reasonable rules and regulations as
Landlord may reasonably impose from time to time, Tenant shall also have the
right of access twenty-four (24) hours per day, seven (7) days per week to the
areas where any Rooftop Equipment are located for the purposes of maintaining,
repairing, testing and replacing the same. If required by Landlord, in its
reasonable discretion, the Rooftop Equipment shall be screened with material and
in a manner which is aesthetically consistent with the exterior of the Building
as reasonably determined by Landlord.

 

57



--------------------------------------------------------------------------------

15.2 Installation. The installation of the Rooftop Equipment shall constitute an
Alteration and shall be performed in accordance with and subject to the
provisions of Article 14 above, including, without limitation, Tenant’s
obligation to obtain Landlord’s prior consent to the size and other
specifications of the Rooftop Equipment, such approval not to be unreasonably
withheld, conditioned or delayed, and the Rooftop Equipment shall be treated for
all purposes of this Lease as if the Rooftop Equipment were Tenant’s personal
property. In no event shall Tenant be permitted to void any warranties
pertaining to the Building or Project in connection with the installation of the
Rooftop Equipment. For the purposes of determining Landlord’s and Tenant’s
respective rights and obligations with respect to Tenant’s use of the roof as
herein provided, the portions of the Rooftop Equipment Area (and any other
portions of the roof) where the Satellite Equipment are actually located shall
be deemed to be a portion of Tenant’s Premises to the extent appropriate;
consequently, all of the provisions of this Lease respecting Tenant’s
obligations hereunder shall apply to the installation, use and maintenance of
the such portions of the roof by Tenant (including, without limitation,
provisions relating to compliance with requirements as to insurance, indemnity,
repairs and maintenance), and all such provisions shall also apply, to the
extent appropriate, to the installation, use and maintenance of the Rooftop
Equipment. Landlord shall have no obligation to make any changes, improvements
or alterations to the Rooftop Equipment Area.

15.3 Tenant’s Covenants. Tenant shall install, use, maintain and repair the
Rooftop Equipment so as not to (i) cause damage to the Building or the Building
systems or equipment, or (ii) unreasonably interfere with the operation of the
Project, or with respect to the installations made prior to the Tenant’s
installation of the Rooftop Equipment, with the operation of the permitted use
of other tenants, occupants or licensees of the Building or such tenants’,
occupants’ and licensees’ systems and equipment located in or on the Building.
In addition, Tenant shall (A) be solely responsible for any damage caused as a
result of the Rooftop Equipment, (B) promptly pay any tax, license or permit
fees charged pursuant to any requirements in connection with the installation,
maintenance or use of the Rooftop Equipment and comply with all commercially
reasonable safeguards recommended by all governmental authorities, and (C) make
necessary repairs, replacements or maintenance of the Rooftop Equipment in order
to keep the same in good condition and repair. Further, Tenant, at Tenant’s sole
cost and expense, shall maintain such Rooftop Equipment and install such fencing
and other protective equipment on or about the Satellite Equipment and the
Antennae Equipment as Landlord may reasonably require. Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims arising
solely from Tenant’s failure to comply with the provisions of this Article 15
except to the extent such claims result from the negligence or willful
misconduct of Landlord or any of the Landlord Parties and are not insured or
required to be insured by Tenant under this Lease.

 

58



--------------------------------------------------------------------------------

15.4 Landlord’s Obligations. Except as specifically set forth herein, Landlord
shall not have any obligations with respect to the Rooftop Equipment or
compliance with any requirements relating thereto nor shall Landlord be
responsible for any damage that may be caused to the Rooftop Equipment except to
the extent caused by the gross negligence or willful misconduct of Landlord or
any Landlord Parties. Landlord makes no representation that the Rooftop
Equipment will be able to receive or transmit communication signals without
interference or disturbance, and Tenant agrees that Landlord shall not be liable
to Tenant therefor. Notwithstanding the foregoing, in the event there is
interference from any other communications equipment located on the roof or
anywhere else in the Building which was installed by Landlord or at Landlord’s
direction subsequent to Tenant’s installation of the Rooftop Equipment, Landlord
shall use commercially reasonable efforts to relocate such other communications
equipment causing the interference.

15.5 Hazardous Materials/Inspections. Tenant shall not use any Hazardous
Materials in connection with the Rooftop Equipment other than limited reasonable
quantities of Hazardous Materials reasonably necessary and customarily used for
the operation of the Rooftop Equipment and used, stored and disposed of by
Tenant in accordance with Applicable Laws and customary industry safety
standards for such use, storage and disposal. Landlord shall have the right,
after providing Tenant with written notice, to conduct such tests and/or
inspections of the Rooftop Equipment as Landlord may reasonably determine are
reasonably necessary from time to time to ensure that Tenant is complying with
the terms of this Article 15, and, if such tests or inspections reveal that
Tenant has breached its obligations hereunder, Tenant shall pay for the
reasonable cost of such tests.

15.6 Default. If Tenant is in default of this Article 15, then without limiting
Landlord’s rights and remedies it may otherwise have under this Lease, Tenant
shall, upon written notice from Landlord, have the option either to:
(i) discontinue its use of the particular items of the Rooftop Equipment which
are non-compliant, remove the same, and make such repairs and restoration as
required under Section 15.7 below, or (ii) correct such noncompliance within
thirty (30) days after receipt of written notice from Landlord; provided,
however, in the event the noncompliance cannot reasonably be cured within such
thirty (30) day period, Tenant shall be provided such additional time as may be
reasonably necessary given the circumstances to cure the default. If Tenant
elects the option described in clause (ii) of the immediately preceding sentence
and Tenant fails to correct such noncompliance within the period described in
clause (ii) of the immediately preceding sentence, then Tenant shall discontinue
its use of the particular items of the Rooftop Equipment which are non-compliant
and remove the same.

15.7 Removal at End of Term. Upon the expiration or earlier termination of this
Lease, Tenant shall, subject to the reasonable control of and direction from
Landlord, remove the Rooftop Equipment, repair any damage caused thereby, and
restore the roof and other facilities of the Building to their condition
existing prior to the installation of the Rooftop Equipment.

ARTICLE 16

ACCESS.

16.1 Landlord’s Access Rights. Tenant shall permit Landlord and its agents to
enter the Premises at all reasonable times, upon reasonable advance notice of
not less than twenty-four (24) hours, except for emergencies (in which event no
notice shall be required) during normal business hours to inspect the same; to
show the Premises to prospective tenants once Tenant’s

 

59



--------------------------------------------------------------------------------

Renewal Options under Section 1.20 have lapsed, or interested parties such as
prospective lenders and purchasers; to repair, alter or improve the Premises or
the Building, provided such alterations and repairs do not unreasonably
interfere with Tenant’s ability to conduct its business during normal business
hours. Tenant shall permit Landlord and its agents to enter the Premises at any
time in the event of an emergency. Landlord acknowledges that Tenant may require
Landlord and its agents to be accompanied by a representative of Tenant for
security purposes upon Landlord’s entry to the Premises (except in the event of
an emergency involving fire or other casualty that pose an actual risk of injury
or death to persons). When reasonably necessary, Landlord may temporarily close
entrances, doors, corridors, elevators or other facilities without liability to
Tenant by reason of such closure, provided in exercising the foregoing rights,
Landlord must use commercially reasonable efforts to minimize any disruption to
Tenant, its business operations, provided that the foregoing shall not require
Landlord to utilize overtime labor. Tenant shall have the right (except in cases
of emergency) to request that Landlord cause its contractors to perform loud or
noxious tasks after-hours, provided, however, that Tenant shall pay for the
incremental cost of such work performed after-hours and Tenant’s request.
Landlord shall keep all areas of the Premises where such work is being performed
neat and clean and Landlord shall remove or cause all debris to be removed from
the Premises upon the completion of such work. Landlord shall ensure that
contractors and subcontractors entering the Premises comply with all Building
rules and regulations for contractors. Landlord shall use commercially
reasonable efforts to minimize the number and duration of such entries.

16.2 Failure of Access Due to Tenant. Landlord shall be excused from such of its
obligations under this Lease as are directly and materially impacted by the
inability of Landlord to access the Premises or any applicable part thereof due
to Tenant, if and to the extent the performance of such obligations was in fact
hindered, frustrated, or rendered impossible or impracticable due to the effect
of such restrictions on access.

ARTICLE 17

INDEMNIFICATION.

17.1 Tenant’s Indemnification. Subject to the provisions of Article 12 hereof
and other provisions of this Lease, Tenant shall indemnify and hold harmless
Landlord, its agents, employees, officers, directors, partners and shareholders
(“Landlord Parties”) from and against any and all third party claims,
liabilities, judgments, demands, causes of action, claims, losses, damages,
costs and expenses, including reasonable attorneys’ fees and costs, arising out
of such third party claims, to the extent arising out (i) of the use and
occupancy of the Premises by Tenant, its officers, contractors, licensees,
agents, servants, employees, assignees or subtenants, provided that such claims
were not caused by Landlord’s gross negligence or willful misconduct, (ii) as a
result of the gross negligence or willful misconduct of Tenant or any Tenant
Parties, and/or (iii) any Event of Default of this Lease by Tenant.

17.2 Landlord’s Indemnification. Subject to the provisions of Article 12 hereof
and other provisions of this Lease, Landlord shall indemnify and hold harmless
Tenant, its agents, employees, officers, directors, partners and shareholders
(“Tenant Parties”) from and against any and all third party claims, liabilities,
judgments, demands, causes of action, claims, losses, damages, costs and
expenses, including reasonable attorneys’ fees and costs, arising out of such

 

60



--------------------------------------------------------------------------------

third party claims, to the extent arising (i) in or about the common areas of
Project, provided that such claims were not caused by Tenant’s gross negligence
or willful misconduct, (ii) as a result of the gross negligence or willful
misconduct of Landlord or any Landlord Party, and/or (iii) any default of this
Lease by Landlord beyond applicable notice and cure periods.

17.3 Survival. The indemnifications set forth in this Article 17 shall survive
termination of this Lease.

ARTICLE 18

ASSIGNMENT AND SUBLETTING.

18.1 Consent. Tenant will not sublet the Premises or any part thereof or
transfer possession or occupancy thereof to any person, firm or corporation, or
transfer or assign this Lease, without the prior written consent of Landlord,
which consent shall be not be unreasonably withheld, conditioned or delayed.
Despite the foregoing, Landlord’s consent to a proposed assignment of this Lease
or proposed subletting of all or a portion of the Premises shall not be
unreasonably withheld, provided, however, that it shall not be unreasonable for
Landlord to withhold its consent on the basis that (i) the proposed assignee’s
or, with regard to a sublease of more than 50,000 rentable square feet, the
subtenant’s net worth and/or net income is unacceptable to Landlord in its
reasonable discretion, or (ii) the proposed assignee or subtenant is a party by
whom any suit or action could be defended on the ground of sovereign immunity,
(iii) the proposed assignee’s or subtenant’s proposed use of the Premises is not
in keeping with a first class office building, or (iv) the proposed assignee or
subtenant is a tenant or occupant of the Building (provided Landlord has
comparable available space in the Project). Except to the extent otherwise
specified in this Lease, Tenant shall not encumber the Lease or any interest
therein nor grant any franchise, concession, license or permit arrangement with
respect to the Premises or any portion thereof. No subletting or assignment
hereof shall be effected by operation of law or in any other manner except with
the prior written consent of Landlord, which consent shall be granted or
withheld in accordance with this Section 18.1. A sale, transfer, assignment or
other conveyance of a general partnership interest in Tenant, if Tenant is a
partnership or joint venture, or a transfer of more than a fifty percent
(50%) stock interest, if Tenant is a corporation, or a transfer of more than a
fifty percent (50%) membership interest or a transfer of a Controlling
(hereinafter defined) member’s interest, if Tenant is a limited liability
company, shall be an assignment for purposes hereof. Tenant shall not modify,
extend or amend a sublease previously consented to by Landlord without obtaining
Landlord’s consent thereto.

18.2 Permitted Transfers. As used herein, the term “Permitted Transfer” means
Tenant’s sublease of all or a portion of the Premises or Tenant’s assignment of
any or all of its rights and interest in this Lease: (i) to a successor
corporation or other form of business entity resulting from Tenant’s merger,
consolidation or non-bankruptcy reorganization, (ii) to a purchaser of all or
substantially all of Tenant’s assets as an ongoing concern or all or
substantially all of Tenant’s business operations in the Premises, or (iii) to
an Affiliate (as defined below) of Tenant. In addition, a sale or transfer of
the capital stock of Tenant shall be deemed a Permitted Transfer if such sale or
transfer occurs in connection with a bona fide financing or capitalization for
the benefit of Tenant and there is no change in Control (as defined below) of
Tenant. The term “Permitted Transferee” means the assignee of Tenant’s interest
in

 

61



--------------------------------------------------------------------------------

this Lease in a Permitted Transfer. Notwithstanding Section 18.1, Tenant shall
have the right to make Permitted Transfers, and Landlord shall not have a
consent right relating to Permitted Transfers, provided that all of the
following conditions (the “Permitted Transfer Requirements”) are satisfied:
(A) the Permitted Transferee must have a tangible net worth equal to or greater
than the tangible net worth of Tenant on the date of Tenant’s notice to Landlord
of the Permitted Transfer in accordance herewith; (B) the use of the Premises
must be consistent with the permitted use set forth above; (C) the Permitted
Transfer and the use of the Premises by the Permitted Transferee must not
violate any of the terms of Landlord’s loan documents relating to the Project;
and (D) prior to effectuating any Permitted Transfer, Tenant shall have provided
to Landlord all information reasonably required to determine, and Landlord shall
have determined, that such transaction is a Permitted Transfer and that the
Permitted Transfer Requirements are satisfied (provided, however, that if under
Applicable Law or by the terms of the applicable merger, acquisition or similar
agreement, Tenant is not permitted to disclose a Permitted Transfer prior to its
closing, then Tenant shall provide Landlord with written notice of the
occurrence of such Permitted Transfer within ten (10) Business Days after it has
closed). Except with respect to Permitted Transfers in which disclosure is not
permitted (as provided in the parenthetical in clause (D) above), Tenant shall
not effectuate any Permitted Transfer until Landlord notifies Tenant in writing
that such transaction is a Permitted Transfer and that the Permitted Transfer
Requirements are satisfied. Landlord shall notify Tenant as to whether the
Permitted Transfer Requirements are satisfied no later than ten (10) Business
Days after Landlord’s receipt of all of the following: (1) a description of the
proposed Permitted Transfer, including an explanation of the reason that Tenant
believes that such proposed Permitted Transfer qualifies as a Permitted
Transfer; (2) the name and legal composition of the proposed Permitted
Transferee, (3) the nature of the business proposed to be carried on in the
Premises by the proposed Permitted Transferee; (4) a current balance sheet,
income and cash flow statements for the last two years (to the extent
available), and such other reasonable financial and other information concerning
the proposed Permitted Transferee as Landlord may reasonably request. For
purposes of this Lease, an “Affiliate” shall mean any entity, partnership,
corporation, limited liability company, association, trust or other entity that
Controls (hereinafter defined) Tenant, that is under the Control of Tenant
(through stock or other equity ownership or otherwise), that is under common
Control with Tenant, or which results from the merger or consolidation with
Tenant or acquires all or substantially all of the assets of or equity interests
in Tenant. For purposes of this Lease, the terms “Controlling”, “Control” and
“Controls” shall mean the power to directly or indirectly influence the
direction, management or policies of Tenant. Tenant shall give Landlord written
notice as soon as reasonably practical after the effective date of such
Permitted Transfer. Notwithstanding anything in this Lease to the contrary, any
assignment or subletting shall (I) be on a form reasonably acceptable to
Landlord and (II) shall be subject to the terms of this Lease except as
otherwise set forth in the form of assignment or subletting.

18.3 Desk Sharing. Notwithstanding any provision to the contrary contained
herein, Tenant may, without obtaining Landlord’s consent (but subject to
compliance with the requirements of this Section 18.3) enter into desk sharing
arrangements with its Affiliates, clients and business partners (each, a “Desk
Sharing Arrangement”), provided that in all such cases: (a) a monetary or
material non-monetary Event of Default has not occurred and is continuing at the
time of such Desk Sharing Arrangement; (b) such Desk Sharing Arrangement shall
be subject and subordinate to the terms of this Lease; (c) such Desk Sharing
Arrangement will terminate automatically upon a monetary or material
non-monetary Event of default by Tenant; (d) the

 

62



--------------------------------------------------------------------------------

party under the Desk Sharing Arrangement shall use the Premises in conformity
with all applicable provisions of this Lease; (e) in no event shall the use of
any portion of the Premises by any entity under any Desk Sharing Arrangement
create or be deemed to create any right, title or interest in or to the Premises
for such entity; (f) the portion(s) of the Premises occupied by such party(ies)
and the portion of the Premises occupied by Tenant shall not be, and shall not
be required by law to be, separated by demising walls so as to create separate
entrances from the elevator landing or public corridors; (g) the aggregate space
covered by all Desk Sharing Arrangements shall not be more than ten percent
(10%) of the rentable square footage of the Premises, in the aggregate; and
(h) no such Desk Sharing Arrangement shall be deemed to release Tenant from any
of its obligations and liabilities hereunder.

18.4 Required Information. If Tenant should desire to assign this Lease or
sublet the Premises (or any part thereof), Tenant shall give Landlord written
notice no later than thirty (30) days in advance of the proposed effective date
of such proposed assignment or sublease, which notice shall specify the
following information (such information shall be collectively referred to as the
“Required Information”): (i) the name, current address and business of the
proposed assignee or sublessee, (ii) the amount and location of the space within
the Premises proposed to be so subleased, (iii) the proposed effective date and
duration of the assignment or subletting, (iv) the proposed rent and other
consideration to be paid to Tenant by such assignee or sublessee, and (v) the
proposed form of the assignment or sublease. Tenant also shall promptly supply
Landlord with financial statements and other information as Landlord may
reasonably request to evaluate the proposed assignment or sublease. Landlord
shall grant or deny a request for Landlord’s consent (together with an
explanation of the reasons for such denial) under Section 18.1 within twenty
(20) days following Landlord’s receipt of the Required Information, and
Landlord’s failure to respond within such twenty (20) day period shall be deemed
Landlord’s consent to Tenant’s request for consent to the proposed assignment or
sublease.

18.5 Fees; Documents. Tenant agrees to reimburse Landlord for reasonable and
actual third-party legal fees and any other reasonable expenses and costs
incurred by Landlord in connection with any proposed assignment or subletting in
an amount not to exceed twenty five hundred and No/Dollars ($2,500.00) per
request. Tenant shall deliver to Landlord copies of all documents executed in
connection with any proposed assignment or subletting, which documents shall be
in form and substance reasonably satisfactory to Landlord and which documents,
(i) in the case of a permitted assignment, shall require such assignee to assume
performance of all terms of this Lease on Tenant’s part to be performed, and
(ii) in the case of permitted subletting, shall require such sublessee to comply
with all terms of this Lease on Tenant’s part to be performed. No acceptance by
Landlord of any Base Rent or any other sum of money from any assignee, sublessee
or other category of transferee shall be deemed to constitute Landlord’s consent
to any assignment, sublease, or transfer.

18.6 No Release. Any attempted assignment or sublease by Tenant in violation of
the terms and provisions of this Article 18 shall be void and shall constitute a
material breach of this Lease. In the event Landlord consents to any assignment
or sublease on one occasion, such consent shall not affect Tenant’s obligation
to comply with the provisions of Article 18 of this Lease with respect to any
future assignment or sublease.

 

63



--------------------------------------------------------------------------------

18.7 Tenant Liability. In the event of any subletting of all or any portion of
the Premises or assignment of this Lease by Tenant, other than to a Permitted
Transferee, with or without Landlord’s consent, Tenant shall remain primarily
liable to Landlord for the payment of the Rent stipulated herein and for the
performance of all other covenants and conditions contained herein.

18.8 Profit. Except as it relates to a Permitted Transfer, if any sublease or
assignment (whether by operation of law or otherwise, including without
limitation an assignment pursuant to the provisions of the Bankruptcy Code or
any other Insolvency Law) provides that the subtenant or assignee thereunder is
to pay any amount in excess of the rental and other charges due under this
Lease, then whether such excess be in the form of an increased monthly or annual
rental, a lump sum payment, payment for the sale, transfer or lease of Tenant’s
fixtures, leasehold improvements, furniture and other personal property, or any
other form (and if the subleased or assigned space does not constitute the
entire Premises, the existence of such excess shall be determined on a pro-rata
basis), Tenant shall pay to Landlord fifty percent (50%) of any Profit (as
defined below) applicable to the sublease or assignment, which amount shall be
paid by Tenant to Landlord (after Tenant has recovered all of Tenant’s expenses)
as Additional Rent in no event later than thirty (30) days after actual receipt
thereof by Tenant. “Profit” shall be defined as the difference between (i) any
and all consideration received by Tenant in the aggregate from any assignment of
the Lease and/or subletting of the Premises, and (ii) the sum of (A) the rent
and charges due to Landlord from Tenant under the terms of this Lease (and if
the subleased or assigned space does not constitute the entire Premises, the
rent and charges payable by Tenant shall be determined on a pro-rata basis),
(B) Tenant’s reasonable attorneys’ fees and brokerage costs in connection with
such assignment or subletting, (C) Tenant’s actual out-of-pocket cost of
performing alterations to the Premises in connection with such assignment or
subletting, (D) the actual amount of any rent abatement that is granted in
connection with such assignment or subletting, (E) the actual amount of any
improvement allowance that is paid in connection with such assignment or
subletting, and (F) the undepreciated basis of Tenant’s fixtures, leasehold
improvements, furniture and other personal property as determined in accordance
with Tenant’s federal tax returns, as applicable, items (A) through
(F) collectively referred to as “Transfer Expenses”. Acceptance by Landlord of
any payments due under this Section shall not be deemed to constitute approval
by Landlord of any sublease or assignment, nor shall such acceptance waive any
rights of Landlord hereunder. Landlord shall have the right to inspect and audit
Tenant’s books and records relating to any sublease or assignment.

18.9 Certain Rights Subject to Diminution. Except in the event of a Permitted
Transfer, upon Tenant entering into one or more subleases, which, taken together
with all other subleases entered into by Tenant pursuant to this Lease, demises
to the subtenant(s) thereunder more than half of a full floor of the Building
for a term of more than thirty-six (36) months (a “Rights Reduction Sublease”)
any unexercised Fixed Date Expansion Options shall be null and void and of no
further force or effect; provided, that following the execution of a Rights
Reduction Sublease, Tenant shall continue to have the Right of First Refusal for
any remaining Fixed Date Expansion Space. For the purposes hereof, Tenant shall
be deemed to have subleased more than half of a full floor of the Building if
the aggregate of all portions of the Premises sublet by Tenant in accordance
with the terms of this Lease, whether on the same or multiple floors, exceeds
one-half of the rentable square footage of an average floor of the Project,
i.e., 15,000 square feet. Notwithstanding the foregoing to the contrary, a
sublease entered into by Tenant for the Seventh Floor Expansion Space shall be
deemed not to be a Rights Reduction Sublease.

 

64



--------------------------------------------------------------------------------

18.10 Certain Rights Subject to Forfeiture. Except in the event of a Permitted
Transfer, upon Tenant entering into one or more subleases, which, taken together
with all other subleases entered into by Tenant pursuant to this Lease, demises
to the subtenant(s) thereunder a portion of the Premises comprising, in the
aggregate, fifty percent (50%) or more of the rentable square footage of the
Premises for any period (a “Disqualifying Sublease”), the following rights of
Tenant shall be null and void and of no further force or effect: (i) the Rooftop
Branding Rights, (ii) the Building Illumination Rights, (iii) the Architectural
Matters Rights, (iv) the F&B Rights, (v) the Expansion Rights, (ii) the Right of
First Offer, (iii) the Renewal Rights, (iv) the Exterior Building Sign Rights;
(v) the Monument Signage Rights, (vi) the Restrictive Sign Rights, and (vii) the
Superior Additional Parking Rights.

ARTICLE 19

ADVERTISING; SIGNAGE RIGHTS

19.1 Signage Generally. Except as otherwise set forth in this Article 19, Tenant
shall not display any sign, graphics, notice, picture, or poster, or any
advertising matter whatsoever, anywhere in or about the Premises or the Building
to the extent visible from anywhere outside or at the entrance to the Premises
without first obtaining Landlord’s written consent thereto, which Landlord may
grant or withhold in its sole but reasonable discretion. Tenant shall be
responsible to maintain any permitted signs and remove the same at Lease
termination. If Tenant shall fail to do so, following written notice to Tenant,
Landlord may do so at Tenant’s cost for the reasonable and actual cost thereof.
Tenant shall be responsible to Landlord for any damage caused by the
installation, use, maintenance or removal of any such signs.

19.2 Certain Signage Rights of Tenant. Notwithstanding the foregoing, subject to
the provisions of this Article 19, provided that Tenant shall not have assigned
this Lease (other than pursuant to a Permitted Transfer) and shall not have
entered into a Disqualifying Sublease, Tenant shall have the right to:

(A) Install and maintain in a first-class manner, two (2) lighted signs, as
depicted and described on Exhibit B-1.2, on the exterior of the Building in the
locations depicted on Exhibit B-1.3 attached hereto (the “Exterior Building Sign
Rights”);

(B) Install and maintain in a first-class manner, the monument signage in the
location and as depicted on Exhibit B-1.4 attached hereto (the “Monument Signage
Rights”);

(C) Subject to Applicable Laws and to Landlord’s reasonable prior approval, such
approval not to be unreasonably withheld, conditioned or delayed, to paint the
portion of the roof of the South Tower depicted on Exhibit B-1.5 attached hereto
(“Tenant’s Rooftop Advertising Area”) with the branding of the initial Tenant
named herein (i.e., Appian Corporation) or a Permitted Transferee (“Tenant’s
Rooftop Branding”) for the purposes of making Tenant’s Rooftop Branding
reasonably visible to overflying aircraft and visitors to the Project (“Tenant’s
Rooftop Branding Rights”); and

 

65



--------------------------------------------------------------------------------

(D) Cause Landlord to illuminate the South Tower at night in a color selected by
Tenant as representing the brand of the initial Tenant named herein (i.e.,
Appian Corporation) or a Permitted Transferee (“Tenant’s Building Illumination
Rights”), subject, however to reasonable prior approval by Landlord of such
color and to Landlord’s right to illuminate the South Tower in any other color
from time to time for special occasions as determined by Landlord in its sole
and absolute discretion.

19.3 Tenant’s Covenants; Damage to Tenant’s Rooftop Branding. All signage rights
granted in this Article 19 shall be subject to and conditioned upon Tenant’s
obtaining all governmental approvals as required by Applicable Law. The signage
rights referenced in Section 19.2(A) and Section 19.2(B) shall contain only the
name of the initial Tenant hereunder (i.e., Appian Corporation) or a Permitted
Transferee. Tenant shall install all signage at Tenant’s sole cost and expense
and in compliance with all Applicable Laws and Landlord’s reasonable
requirements as to insurance and manner of installation. Tenant shall maintain
all signage in good and attractive condition. Upon expiration or termination of
the Lease or upon termination of Tenant’s signage rights as to any of the
signage as expressly provided for in this Article 19, Tenant shall cause such
signage to be removed and shall repair the Building and the monument signs to
substantially the same condition which existed prior to Tenant’s installation
thereof, reasonable wear and tear excepted. Landlord shall have the right to
access Tenant’s Rooftop Advertising Area for purposes of maintaining, repairing
and replacing the roof of the Building or any equipment located thereon. If
Landlord or any of Landlord’s agents, employees or contractors damage Tenant’s
Rooftop Branding in connection with any such access, Tenant shall promptly
restore Tenant’s Rooftop Branding to good and attractive condition as required
by this Article 19 at Landlord’s sole cost and expense.

19.4 Additional Signage Rights. Tenant shall also be entitled to install signage
as follows: (i) within the Premises so long as such signage is not visible from
the exterior without Landlord’s consent; (ii) within the lobby of any floor
wholly occupied by Tenant without Landlord’s consent (provided such signage is
not visible from the exterior); (iii) on any multi-tenant floor, subject
Landlord’s prior approval as to size, location and appearance, which approval
shall not unreasonably be withheld, (iv) within the Building lobby, subject to
Landlord’s prior approval as to size, location and quality, and (v) exclusively
identifying the initial Tenant named herein (i.e., Appian Corporation) or a
Permitted Transferee, in the ground floor lobby in the location depicted on
Exhibit B-1.8 and non-exclusive identification of the initial Tenant named
herein or a Permitted Transferee in separate area of the Building lobby, subject
in each case to Landlord’s prior approval as to size, finishes and appearance,
which approval shall be granted or withheld in Landlord’s sole and absolute
discretion.

19.5 Building Directory. Landlord shall provide to Tenant, at Landlord’s cost,
Tenant’s Share of the listings on the directory that shall be maintained by
Landlord in the lobby of the North Tower and South Tower (as applicable).

19.6 Restrictions on Landlord’s Right to Grant Signage Rights; Gannet Signage.
Provided that Tenant shall not have assigned this Lease (other than pursuant to
Permitted Transfer) and shall not have entered into a Disqualifying Sublease
(defined in Section 18.10), Landlord shall not grant any signage rights in favor
of any other office tenant at the Project for signs on the exterior of the
Building unless such other office tenant leases at least sixty thousand

 

66



--------------------------------------------------------------------------------

(60,000) rentable square feet in the Building (each such other office tenant, a
“Signage Rights Tenant”). Notwithstanding the foregoing, but subject to the
conditions set forth in the first sentence of this Section 19.6, if at any time
Tenant has exercised Expansion Rights or otherwise leases from Landlord
aggregate rentable square footage in the Building of at least four hundred
thousand (400,000) rentable square feet, Landlord shall not grant any signage
rights in favor of any other office tenant at the Project for signs on the
exterior of the Building. Notwithstanding the foregoing, provided that the
Premises comprises at least three hundred thousand (300,000) rentable square
feet if and when Gannett vacates the Project or otherwise loses its signage
rights on the exterior of the Building, Tenant shall have the one-time right to
trade Tenant’s exterior Building signage on the North Tower for the Gannett
Signage location on the North Tower, which right shall be exercised by Tenant,
if at all, by written notice of such election delivered no later than ten
(10) Business Days following Landlord’s written notice that such signage
location is available. Subject to the immediately preceding sentence, Landlord
shall have the right at all times and from time to time to grant to one or more
Signage Rights Tenants the existing signage rights in favor of Gannett in the
locations identified and as described on Exhibit B-1.6 attached hereto, as the
same may have been modified by the exercise of Tenant’s right to trade a signage
location as set forth hereinabove (collectively, the “Gannett Signage”).
Landlord shall have the sole and absolute right to grant signage rights to
retail tenants as determined by Landlord in its sole discretion. The
restrictions on Landlord’s right to grant signage rights to other office tenants
at the Project set forth in this Section 19.6 are collectively referred to in
this lease as the “Restrictive Sign Rights”.

19.7 Removal of Existing Advertising. Prior to Tenant’s occupancy, Landlord
shall remove (i) the signs advertising signage locations at the Project, and
(ii) the large space availability sign, each of which clause (i) and clause
(ii) are depicted on Exhibit B-1.7 attached hereto. Notwithstanding the
foregoing, Landlord shall have the right at all times and from time to time to
place signage on the exterior of the Building as determined in Landlord’s sole
but reasonable discretion to market available space or signage rights at the
Building.

ARTICLE 20

LIENS.

Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials ordered or obligations incurred by or on behalf
of Tenant, and Tenant hereby agrees to indemnify and hold Landlord, its agents,
employees, independent contractors, officers, directors, partners, and
shareholders harmless from any liability, cost or expense (including reasonable
attorneys’ fees and defense costs) for or arising from such liens. Tenant shall
cause any such lien imposed to be released of record by payment or posting of
the proper bond acceptable to Landlord within twenty (20) days after Tenant’s
receipt of a written request by Landlord. Tenant shall give Landlord written
notice of Tenant’s intention to perform work on the Premises which might result
in any claim of lien prior to the commencement of such work to enable Landlord
to post and record a Notice of Non-responsibility or other notice deemed proper
before commencement of any such work. If Tenant fails to remove any lien within
the prescribed twenty (20) day period, then Landlord may do so at Tenant’s
expense and Tenant’s reimbursement to Landlord for such amount, including
reasonable attorneys’ fees and costs, shall be deemed Additional Rent hereunder.

 

67



--------------------------------------------------------------------------------

ARTICLE 21

DEFAULT.

21.1 Tenant’s Default. An “Event of Default” (or “Default”) under this Lease by
Tenant shall exist if any of the following occurs (taking into account the
expiration of the notice and cure periods provided for below):

21.1.1 If Tenant fails to pay Base Rent, Additional Rent or any other sum
required to be paid hereunder on the date such amount is due and payable and
such default continues for a period of three (3) Business Days after Tenant’s
receipt of written notice that the same is past due. Notwithstanding anything to
the contrary in Section 21.1.1 hereof, (x) Landlord shall not be required to
give Tenant more than two (2) such written notices in any twelve
(12) consecutive month period, and (y) upon the third (3rd) such failure in any
twelve (12) month period, Tenant shall be deemed to be in an Event of Default;
or

21.1.2 If Tenant fails to perform any term, covenant or condition of this Lease
except those requiring the payment of money to Landlord as set forth in
Section 21.1.1 above, and Tenant fails to cure such breach within thirty
(30) days after receipt of written notice from Landlord where such breach could
reasonably be cured within such thirty (30) day period; provided, however, that
where such failure could not reasonably be cured within the thirty (30) day
period, that Tenant shall not be in an Event of Default if it commences such
performance promptly after its receipt of Landlord’s written notice and
diligently thereafter prosecutes the same to completion; provided that no such
grace period to be permitted in the event of any one or more of the following:
(i) the Default relates to the maintenance of insurance obligations, (ii) the
Default relates to the assignment and subletting provisions, (iii) the Default
relates to a violation of Section 4.1 of this Lease, (iv) the Default is of a
nature as set forth in Section 21.1.3, in which event the periods set forth
therein shall control, or Section 21.1.4, in which event there shall be no
applicable cure period; or

21.1.3 If Tenant shall (i) make an assignment for the benefit of creditors,
(ii) acquiesce in a petition in any court in any bankruptcy, reorganization,
composition, extension or insolvency proceedings, (iii) seek, consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
and of all or substantially all of Tenant’s property, (iv) file a petition
seeking an order for relief under the Bankruptcy Code, as now or hereafter
amended or supplemented, or by filing any petition under any other present or
future federal, state or other statute or law for the same or similar relief, or
(v) fail to win the dismissal, discontinuation or vacating of any involuntary
bankruptcy proceeding within sixty (60) days after such proceeding is initiated;
or

21.1.4 If Tenant shall have abandoned the Premises for a period of thirty
(30) consecutive days, provided that it shall not be a Default if, at the time
of such abandonment, Tenant is (or has a parent company that is) traded on a
public stock exchange, (y) has an investment grade rating from Moody’s, Fitch
and/or S&P, and (z) has at least five (5) years of Term remaining under its
Lease.

21.2 Remedies. Upon a Default, Landlord shall have the following remedies, in
addition to all other rights and remedies provided by law or available in equity
or otherwise provided in this Lease, any one or more of which Landlord may
resort to cumulatively, consecutively, or in the alternative:

 

68



--------------------------------------------------------------------------------

21.2.1 Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
this Lease, and Landlord shall have the right to collect Base Rent, Additional
Rent and other charges when due.

21.2.2 Landlord may terminate this Lease, or may terminate Tenant’s right to
possession of the Premises, at any time by giving written notice to that effect.
Upon the giving of a notice of the termination of this Lease, this Lease (and
all of Tenant’s rights hereunder) shall immediately terminate, provided that,
without limitation, Tenant’s obligation to pay Base Rent, Additional Rent, and
any damages otherwise payable under this Article 21 when due in accordance with
the terms of this Section, shall specifically survive such termination and shall
not be extinguished thereby. Upon the giving of a notice of the termination of
Tenant’s right of possession, all of Tenant’s rights in and to possession of the
Premises shall terminate but this Lease shall continue subject to the effect of
this Article 21. Upon either such termination in accordance with applicable
judicial process, Tenant shall surrender and vacate the Premises in the
condition required by Section 22.1, and Landlord may re-enter and take
possession of the Premises and all the remaining improvements or property and
eject Tenant or any of the Tenant’s subtenants, assignees or other person or
persons claiming any right under or through Tenant or eject some and not others
or eject none. This Lease may also be terminated by a judgment specifically
providing for termination. Any termination under this Section shall not release
Tenant from the payment of any sum then due Landlord or from any claim for
damages or Base Rent, Additional Rent or other sum previously accrued or
thereafter accruing against Tenant, all of which shall expressly survive such
termination. Reletting may be for a period shorter or longer than the remaining
Lease Term. No act by Landlord other than giving written notice to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a constructive or other
termination of Tenant’s right to possession or of this Lease, either of which
may be effected solely by an express written notice from Landlord to Tenant. On
termination, Landlord shall have the right to remove all Tenant’s personal
property and store same at Tenant’s cost, and to recover from Tenant as damages:

(A) The worth at the time of award of unpaid Base Rent, Additional Rent and
other sums due and payable which had been earned at the time of termination;
plus

(B) The worth at the time of award of the amount of the unpaid Base Rent,
Additional Rent and other sums due and payable which would have been payable
after termination for the balance of the Lease Term and reduced by the then
present fair market value of the Premises for the balance of the Lease Term
(each amount discounted to present value as set forth in Section 21.2.2(D))
below. For purposes of this calculation, (1) all Additional Rent charges due
hereunder shall be calculated on the assumption that they would continue to
increase at the average rate of increase of Additional Rent charges in the
twenty-four (24) previous months (or during the prior term hereunder if less);
and, (2) at Landlord’s election, the “present fair market value of the
Premises”, if the Premises are not re-let, shall be deemed to be the

 

69



--------------------------------------------------------------------------------

rentable square footage of the Premises multiplied by the discounted average
rental per square foot in the last three new leases (excluding renewals) written
for space in the Building (or, if fewer than three leases have been written in
the previous twelve (12) months, the most recent lease, or any leases in those
twelve (12) months) discounting for brokerage fees, free rent periods,
improvement allowances, and similar expenses; plus

(C) Any other amount necessary to compensate Landlord for all third-party out of
pocket costs incurred on account of Tenant’s failure to perform Tenant’s
obligations under this Lease, including, without limitation, any reasonable and
actual costs or expenses incurred by Landlord: (i) in retaking possession of the
Premises; (ii) in maintaining, repairing, preserving, restoring, replacing,
cleaning, altering or rehabilitating the Premises or a portion thereof,
including such acts for reletting to a new tenant or tenants; (iii) for leasing
commissions; or (iv) for any other reasonably costs necessary or appropriate to
relet the Premises. To the extent any of such costs are incurred in connection
with a lease transaction having a term in excess of the remaining Term hereof,
all of the foregoing costs incurred in connection therewith shall be amortized
on a straight-line basis over the term of such new lease, assuming equal monthly
installments of principal and interest, at an interest rate of six percent
(6%) (the “Discount Rate”), and Tenant’s liability shall be limited to the
amortized portion of the same (i.e., the monthly payments as so determined)
falling within the Term hereof.

(D) The “worth at the time of award” of the amounts referred to in
Section 21.2.2(A) is computed by allowing interest at the Default Rate through
the date of payment. The “worth at the time of award” of the amounts referred to
in Section 21.2.2(B) shall be computed by discounting the same to present value
using the Discount Rate. In the event Landlord does not exercise its option to
accelerate the payment of Base Rent as provided hereinabove, then Tenant agrees
to pay to Landlord, upon demand, the amount of damages herein provided after the
amount of such damages for any month shall have been ascertained; provided,
however, that any expenses incurred by Landlord shall be deemed to be a part of
the damages for the month in which they were incurred. Separate actions may be
maintained each month or at other times by Landlord against Tenant to recover
the damages then due, without waiting until the end of the Lease Term to
determine the aggregate amount of such damages. In seeking any new tenant for
the Premises, Landlord shall be entitled to grant any concessions it deems
reasonably necessary. In no event shall Tenant be entitled to any excess of any
rental obtained by reletting over and above the rental herein reserved. To the
fullest extent permitted by law, Tenant waives redemption or relief from
forfeiture under any other present or future law, in the event Tenant is evicted
or Landlord takes possession of the Premises by reason of any Default of Tenant
hereunder.

21.3 Right of Re-Entry. Landlord may, with or without terminating this Lease,
re-enter the Premises pursuant to judicial process (except in the event of
Tenant’s abandonment of the Premises in which event no judicial process shall be
required) and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant. No re-entry or taking possession of the Premises by
Landlord pursuant to this Section shall be construed as an election to terminate
this Lease unless a written notice of such intention is given to Tenant.

 

70



--------------------------------------------------------------------------------

21.4 Waiver of Certain Rights. Tenant, on its own behalf and on behalf of all
persons claiming through or under Tenant, including all creditors, does hereby
specifically waive and surrender any and all rights and privileges, so far as is
permitted by law, which Tenant and all such persons might otherwise have under
any present or future law (1) except as may be otherwise specifically required
herein, to the service of any notice to quit or of Landlord’s intention to
re-enter or to institute legal proceedings, which notice may otherwise be
required to be given, (2) to redeem the Premises, (3) to re-enter or repossess
the Premises, (4) to restore the operation of this Lease, with respect to any
dispossession of Tenant by judgment or warrant of any court or judge, or any
re-entry by Landlord, or any expiration or termination of this Lease, whether
such dispossession, re-entry, expiration or termination shall be by operation of
law or pursuant to the provisions of this Lease, (5) to the benefit of any law
which exempts property from liability for debt or for distress for rent or
(6) to a trial by jury in any claim, action proceeding or counter-claim arising
out of or in any way connected with this Lease.

ARTICLE 22

SUBORDINATION.

22.1 Subordination. Subject to the last sentence of this Section 22.1 and the
other terms of this Section 22.1, this Lease shall at all times be and remain
subject and subordinate to the lien of any mortgage, deed of trust, ground lease
or underlying lease now or hereafter in force against the Premises
(collectively, the “Encumbrances”), and to all advances made or hereafter to be
made upon the security thereof. Tenant shall execute and return to Landlord any
documentation requested by Landlord in order to confirm the foregoing
subordination within fifteen (15) days after Tenant’s receipt of Landlord’s
written request. In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or deed of
trust made by Landlord covering the Premises, Tenant shall, upon receipt of
written request, attorn to the purchaser at any such foreclosure, or to the
grantee of a deed in lieu of foreclosure, and recognize such purchaser or
grantee as the Landlord under this Lease. Subject to the terms of an applicable
SNDA (defined below), Tenant agrees that no mortgagee or successor to such
mortgagee shall be (i) bound by any payment of Base Rent or Additional Rent for
more than one (1) month in advance, (ii) liable for damages for any breach, act
or omission of any prior landlord (provided that such mortgagee or successor
shall be liable for curing any continuing defaults), or (iii) subject to any
claim of offset or defenses that Tenant may have against any prior landlord
except as otherwise provided in the lease and applicable SNDA. Notwithstanding
any contrary provision of this Section 22.1, a condition precedent to the
subordination of this Lease to any future Encumbrance is that Landlord shall
obtain for the benefit of Tenant a commercially reasonable subordination,
non-disturbance and attornment agreement in recordable form (each, a “Future
SNDA”) from the mortgagee, beneficiary or ground lessor under such future
Encumbrance substantially conforming to Required SNDA (defined below) in all
material respects. Tenant hereby acknowledges that as of the date on which
Landlord and Tenant execute this Lease there is a deed of trust encumbering, and
in force against, the Project in favor of the lender(s) (the “Current Lender”).
Concurrently with the execution of this Lease, Landlord and Tenant shall each
sign, notarize and deliver to the other party, and Landlord shall cause the
Current Lender to sign, notarize and deliver to Tenant within ten (10) days
following Tenant’s execution and delivery of this Lease, a subordination,
non-disturbance and attornment agreement in the form of Exhibit J attached
hereto (the “Required SNDA”; each of the Future SNDA and

 

71



--------------------------------------------------------------------------------

Required SNDA, sometimes, an “SNDA”). Notwithstanding the foregoing, in the
event Landlord fails to deliver an SNDA to Tenant, Tenant shall not be required
to subordinate this Lease to any Encumbrance or interests thereunder and this
Lease be superior to said Encumbrance and the mortgagee’s or other beneficiary’s
interest thereunder.

ARTICLE 23

SURRENDER OF POSSESSION.

Upon expiration of the Lease Term, Tenant shall promptly and peacefully
surrender the Premises to Landlord, in accordance with the provisions of
Section 14.4 and Section 14.5 of this Lease, in as good condition as when
received by Tenant from Landlord, reasonable use and wear and tear and damage by
fire, casualty or condemnation excepted.

ARTICLE 24

NON-WAIVER.

No provision of this Lease shall be deemed to have been waived by Landlord,
unless such waiver be in writing signed by Landlord. No waiver by Landlord of
any breach by Tenant of any of the terms, covenants, agreements, or conditions
of this Lease shall be deemed to constitute a waiver of any succeeding breach
thereof, or a waiver of any breach of any of the other terms, covenants,
agreements, and conditions herein contained. No custom or practice which may
occur or develop between the parties in connection with the terms of this Lease
shall be construed to waive or lessen Landlord’s right to insist upon strict
performance of the terms of this Lease, without a written notice thereof from
Landlord to Tenant. No employee of Landlord or of Landlord’s agents shall have
any authority to accept the keys of the Premises prior to termination of the
Lease, and the delivery of keys to any employee of Landlord or Landlord’s agents
shall not operate as a termination of the Lease or a surrender of the Premises.
The receipt by Landlord of any payment of Base Rent or Additional Rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. The failure of Landlord to enforce any of the Rules and
Regulations made a part of this Lease, or hereafter adopted, against Tenant or
any other tenant in the Building shall not be deemed a waiver of any such Rules
and Regulations.

ARTICLE 25

HOLDOVER.

If Tenant shall, without the written consent of Landlord, hold over after the
expiration of the Lease Term, Tenant shall be deemed a tenant at sufferance,
which tenancy may be terminated as provided by applicable state law. During any
holdover tenancy (whether or not consented to by Landlord), unless Landlord has
otherwise agreed in writing, Tenant agrees to pay to Landlord, an occupancy
charge equal to, (i) for the first sixty (60) days of such holdover tenancy one
hundred twenty five percent (125%) of the monthly Rent as was in effect under
this Lease for the last month of the Lease Term, and thereafter (ii) one hundred
fifty percent (150%) of the monthly Rent as was in effect under this Lease for
the last month of the Lease Term. Such payments shall be made within five
(5) Business Days after receipt of Landlord’s written

 

72



--------------------------------------------------------------------------------

demand, and in no event less often than once per month (in advance). In the case
of a holdover which has been consented to by Landlord, unless otherwise agreed
to in writing by Landlord and Tenant, Tenant shall give to Landlord thirty
(30) days prior written notice of any intention to quit the Premises, and Tenant
shall be entitled to thirty (30) days prior written notice to quit the Premises,
except in the event of non-payment of Base Rent or Additional Rent in advance or
the existence of a Default that remains uncured beyond applicable notice and
cure periods. Upon expiration of the Lease Term as provided herein, Tenant shall
not be entitled to any notice to quit, the usual notice to quit being hereby
expressly waived under such circumstances, and Tenant shall surrender the
Premises on the last day of the Lease Term as provided in Article 23 above. If
the Premises are not surrendered in accordance with the terms of this Lease and
a hold-over tenancy by Tenant continues beyond ninety (90) days following the
expiration of the Term without Landlord’s express written consent, Tenant shall
indemnify Landlord and Landlord Parties against any loss, damage or liability
including reasonable attorneys’ fees and costs, and including liability to
succeeding tenants, resulting from delay by Tenant in so surrendering the
Premises, whether such damages are general, special, direct, indirect or
consequential in nature. This indemnification shall survive termination of this
Lease.

ARTICLE 26

CONDEMNATION.

26.1 Definitions. The terms “eminent domain”, “condemnation”, and “taken”, and
the like in this Article 26 include takings for public or quasi-public use, and
sales under threat of condemnation and private purchases in place of
condemnation by any authority authorized to exercise the power of eminent
domain.

26.2 Taking. If the whole of the Premises is taken, either permanently or
temporarily, by eminent domain or condemnation, this Lease shall automatically
terminate as of the date title vests in the condemning authority, and Tenant
shall pay all Base Rent, Additional Rent, and other payments up to that date. If
any part of the Premises is permanently taken, or if access to the Premises by
Tenant is, by virtue of a taking, denied, by eminent domain or condemnation,
then Landlord shall have the right (to be exercised by written notice to Tenant
within sixty (60) days after receipt of notice of said taking) to terminate this
Lease from the date when possession is taken thereunder pursuant to such
proceeding or purchase. In the event fifteen percent (15%) or more of the
rentable area of the Premises is taken, then Tenant shall have the right,
exercisable upon written notice to Landlord within thirty (30) days after the
date that the area so taken vests with the condemning authority, to terminate
this Lease. Despite the foregoing, in the event Tenant so delivers a termination
notice to Landlord, and Landlord, in its sole discretion, elects to lease other
comparable space in the Building that is located on a floor that is adjacent to
the floor upon which the Premises is located to Tenant to replace a portion of
the area so taken, such that the rentable area of the remaining portion of the
Premises which was not taken, when aggregated with the additional space that
Landlord elects to lease to Tenant in the Building, equals at least eighty five
percent (85%) of the rentable area of the Premises that existed prior to the
taking, then Tenant’s notice of termination shall be deemed automatically
rescinded. If this Lease is not terminated, as aforesaid, then Landlord shall
within a reasonable time after title vests in the condemning authority, repair
and restore, at Landlord’s expense, the portion not taken so as to render same
into an architectural whole to the fullest extent reasonably possible, and, if
any

 

73



--------------------------------------------------------------------------------

portion of the Premises is taken, thereafter the Base Rent shall be reduced (on
a per square foot basis) in proportion to the portion of the Premises taken. If
there is a temporary taking involving the Premises or Building, if a taking of
other portions of the Building or Common Areas does not deny Tenant access to
the Building and Premises, then this Lease shall not terminate, and Landlord
shall repair and restore, at its own expense, the portion not taken so as to
render same into an architectural whole to the fullest extent reasonably
possible, and, if any portion of the Premises was taken, thereafter the Base
Rent shall be reduced (on a per square foot basis) in proportion to the portion
of the Premises taken.

26.3 Award. Except as otherwise specified herein, Landlord reserves all rights
to damages to the Premises or arising out of the loss of any leasehold interest
in the Premises created hereby, arising in connection with any partial or entire
taking by eminent domain or condemnation. Except as referred to in this
Section 26.3, Tenant hereby assigns to Landlord any right Tenant may have to
such damages or award, and Tenant shall make no claim against Landlord or the
condemning authority for damages for termination of Tenant’s leasehold interest
or for interference with Tenant’s business as a result of such taking. The
foregoing notwithstanding, Tenant shall have the right to claim and recover from
the condemning authority compensation for any loss which Tenant may incur for
Tenant’s moving expenses, business interruption or taking of Tenant’s personal
property (but specifically excluding any leasehold interest in the Building or
Premises) under the then Applicable Law provided that Tenant shall not make any
claim that will detract from or diminish any award for which Landlord may make a
claim.

ARTICLE 27

NOTICES.

All notices and demands which may be required or permitted to be given to either
party hereunder shall be in writing, and shall be sent by United States
certified mail, postage prepaid, return receipt requested, or by Federal Express
or other reputable overnight carrier which provides evidence of receipt, to the
addresses set out in the Summary, and to such other person or place as each
party may from time to time designate in a notice to the other. Notice shall be
deemed given upon the earlier of actual receipt or refusal of delivery.

ARTICLE 28

MORTGAGEE PROTECTION.

28.1 Notice of Default. Tenant agrees to give any mortgagee(s) and/or trust deed
holder(s), by certified or registered mail, postage prepaid, return receipt
requested, a copy of any notice of any failure by Landlord to fulfill any of its
obligations under this Lease, provided that prior to such notice Tenant has been
notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the addresses of such mortgagee(s) and/or trust deed holder(s).
Tenant further agrees that the mortgagee(s) and/or trust deed holder(s) shall
have such time as may be reasonably necessary to cure such failure of not more
than thirty (30) days or if such failure cannot reasonably be cured in such
thirty (30) day period, then such additional time as is reasonably necessary
given the circumstances, but in no event more than an additional thirty (30)

 

74



--------------------------------------------------------------------------------

days, as long as any mortgagee(s) and/or trust deed holder(s) has commenced and
is diligently and continuously pursuing the remedies necessary to cure such
failure (including, but not limited to, time to take possession and/or commence
foreclosure proceedings, if necessary, to affect such cure), during which time
Tenant shall not have the right to terminate this Lease or make a claim of
actual or constructive eviction.

28.2 New Financing. In the event that any trust or mortgage lender providing
financing in connection with the Building requires, as a condition of such
financing, that modifications to this Lease be obtained, and provided that such
modifications (i) are reasonable, (ii) do not adversely affect Tenant’s use of
the Premises as herein permitted, (iii) do not materially alter the approved
space plan for the Premises, and (iv) do not increase Tenant’s obligations, the
rent and other sums required to be paid by Tenant hereunder or decrease
Landlord’s obligations under the Lease, then Landlord may submit to Tenant a
written amendment to this Lease incorporating such required modifications, and
Tenant shall execute and return to Landlord such written amendment (or shall
provide Landlord, in writing, with any reasonable comments it may have
concerning the proposed amendment) within ten (10) Business Days after the
amendment has been submitted to Tenant.

ARTICLE 29

COSTS AND ATTORNEYS’ FEES.

In the event Landlord or Tenant is required or elects to take legal action
against the other party to enforce the provisions of this Lease, then the
prevailing party in such action shall be entitled to collect from the other
party its costs and expenses incurred in connection with the legal action
(including, without limitation, actual and reasonable attorneys’ fees and court
costs). No provision of this Lease shall be construed against or interpreted to
the disadvantage of either Landlord or Tenant by any court or other governmental
or judicial authority by reason of such party having or being deemed to have
drafted, structured or dictated such provision. If either party obtains a
judgment against the other relating to this Lease, then the party that obtains
such judgment shall be entitled to recover from the other party any enforcement
costs, including actual and reasonable attorneys’ fees, incurred in connection
with such enforcement efforts.

ARTICLE 30

BROKERS.

30.1 Tenant’s Representation. Tenant represents and warrants to Landlord that
neither it nor its officers or agents nor anyone acting on its behalf has dealt
with any real estate broker other than CBRE, Inc. (on behalf of Landlord) or
Cushman Wakefield, U.S., Inc. (on behalf of Tenant) in the negotiating or making
of this Lease. Tenant agrees to indemnify and hold Landlord, its agents,
employees, partners, directors, shareholders and independent contractors
harmless from all liabilities, costs, demands, judgments, settlements, claims
and losses, including reasonable attorney’s fees and costs, incurred by Landlord
in conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building or Premises or claiming to
have caused Tenant to enter into this Lease.

 

75



--------------------------------------------------------------------------------

30.2 Landlord’s Representation. Landlord represents and warrants to Tenant that
neither it nor its officers or agents nor anyone acting on its behalf has dealt
with any real estate broker other than CBRE, Inc. (on behalf of Landlord) or
Cushman Wakefield, U.S., Inc. (on behalf of Tenant) in the negotiating or making
of this Lease. Landlord agrees to indemnify and hold Tenant, its agents,
employees, partners, directors, shareholders and independent contractors
harmless from all liabilities, costs, demands, judgments, settlements, claims
and losses, including reasonable attorney’s fees and costs, incurred by Tenant
in conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Landlord in Tenant or claiming to have caused
Landlord to enter into this Lease. Landlord further agrees to pay the
commissions accruing to each identified broker in this Article 30 pursuant to
certain outside agreement(s).

ARTICLE 31

LANDLORD’S LIABILITY; TENANT’S RIGHT OF SELF-HELP.

31.1 Landlord’s Liability; Exculpation. In consideration of the benefits
accruing hereunder, Tenant and all successors and assigns of Tenant covenant and
agree that in the event of any actual or alleged failure, breach or default
hereunder by Landlord: (a) neither Landlord nor (if Landlord is a limited
liability company) any member nor (if Landlord is a partnership) any partner of
Landlord nor (if Landlord is a corporation) any shareholder of Landlord shall be
personally liable with respect to any claim arising out of or related to this
Lease; (b) no partner, member or shareholder of Landlord shall be sued or named
as a party in any suit or action (except as may be necessary to secure
jurisdiction of Landlord); (c) no service of process shall be made against any
partner, member or shareholder of Landlord (except as may be necessary to secure
jurisdiction of Landlord); (d) any judgment granted against any partner, member
or shareholder of Landlord may be vacated and set aside at any time as if such
judgment had never been granted; and (e) these covenants and agreements are
enforceable both by Landlord and also by any partner, member or shareholder of
Landlord. No other assets of Landlord shall be subject to levy, execution or
other judicial process for the satisfaction of Tenant’s claim. In addition, in
no event shall Landlord be in default of this Lease unless Tenant notifies
Landlord in writing of the precise nature of the alleged breach by Landlord, and
Landlord fails to cure such breach within thirty (30) days after the date of
Landlord’s receipt of such notice (provided that if the alleged breach is of
such a nature that it cannot reasonably be cured within such thirty (30) day
period, then Landlord shall not be in default if Landlord commences a cure
within such thirty (30) day period and diligently and continuously thereafter
prosecutes such cure to completion). If Tenant shall seek the approval or
consent by Landlord pursuant to this Lease and Landlord shall fail or refuse to
give such approval or consent, Tenant’s sole remedy shall be an action for
injunctive relief or specific performance with respect thereto.

31.2 Tenant’s Self-Help Rights. In the event that Landlord fails to perform any
maintenance or repair obligations of Landlord under this Lease with respect to
the Premises (such failure, a “Delayed Repair”), (a) such failure shall continue
for a period of twenty-five (25) days after receipt of written notice from
Tenant to Landlord (“First Repair Self Help Notice”) or, if such failure cannot
reasonably be cured within twenty-five (25) days, then such longer period as may
be required for such cure provided that Landlord commences such cure within such
twenty-five (25) day period and diligently pursues such cure to completion, and
(b) such failure

 

76



--------------------------------------------------------------------------------

shall continue for three (3) Business Days after receipt of an additional
written notice from Tenant to Landlord following the expiration of the period
described in clause (a) above (“Second Repair Self Help Notice”), and
(c) Landlord has not disputed in writing that it has failed to perform any
maintenance or repair obligation of Landlord under this Lease (which written
dispute shall be in good faith and shall identify in reasonable detail the basis
for such dispute), then Landlord shall reimburse Tenant for the reasonable costs
and expenses actually incurred by Tenant in curing such Delayed Repair (the
“Repair Costs”) within thirty (30) days after Landlord has received from Tenant
an invoice therefor. If Landlord disputes in good faith that it has failed to
perform any maintenance or repair obligation, Landlord shall deliver written
notice to Tenant of such dispute within twenty (20) days of receipt of the First
Repair Self Help Notice. Any Repair Costs so reimbursed to Tenant by Landlord
may be included in the Operating Expenses payable by Tenant if and to the extent
permitted pursuant to Article 8 above. If Landlord shall fail to make any such
reimbursement payment within thirty (30) days after Tenant delivers a written
invoice to Landlord reasonably detailing the costs incurred, and such failure is
not cured within five (5) business days after a second (2nd) written notice
detailing the same is given to Landlord by Tenant, then Tenant shall be entitled
to deduct the amounts owed by Landlord from the next monthly installment(s) of
Base Rent due under this Lease until the sums owed have been fully repaid;
provided, however, that in the event there then exists a mortgage on the
Building of which Tenant has been provided written notice by Landlord, or with
respect to which Tenant shall have executed and delivered an SNDA, Tenant may
not deduct amounts greater than twenty percent (20%) of the monthly Base Rent
due under this Lease from any single monthly installment of Base Rent, unless an
amount equal to more than twenty percent (20%) of the monthly Base Rent due
under this Lease remains to be offset for the last month (or months) prior to
the expiration of the Lease Term, in which event Tenant may offset for such
month (or months) such amount as is necessary for the entire amount to which
Tenant is entitled hereunder to be fully offset upon the expiration of the Lease
Term. The First Repair Self Help Notice and the Second Repair Self Help Notice
each shall include a statement that Tenant intends to exercise this right to
self-help and shall identify in reasonable detail the basis for the self-help
and the actions Tenant intends to undertake to perform the Delayed Repair.
Further notwithstanding anything to the contrary contained in this Lease,
Tenant’s right to perform any such self-help pursuant to this Section 31.2 is
conditioned upon strict compliance by Tenant with the following requirements:
Tenant shall ensure that (i) all such work shall be performed solely by
contractors, subcontractors and design consultants, as applicable, who are
bonded, licensed in the Commonwealth of Virginia, qualified and recognized as
reputable within their field, (ii) each entity performing such work shall have
obtained all insurance covering all persons who will perform such work required
by the insurance requirements set forth in Exhibit C-3 hereto, and (iii) all
such work shall be performed in a good, workmanlike, first-class and prompt
manner, in accordance with rules for contractors set forth in Exhibit D attached
hereto, any other reasonable rules for contractors that may be established by
Landlord from time to time, and in accordance with all Legal Requirements
(including obtaining any required permit) and the requirements of any insurance
company insuring the Building or any portion thereof. Further notwithstanding
anything to the contrary contained in this Lease, the self-help right provided
to Tenant under this Section 31.2 shall not be applicable to any repair or
maintenance obligations that affect the Building structure or base building
systems or common areas.

 

77



--------------------------------------------------------------------------------

ARTICLE 32

ESTOPPEL CERTIFICATES.

Tenant shall, from time to time, within fifteen (15) days of Landlord’s written
request, execute, acknowledge and deliver to Landlord or its designee a written
statement stating such certifications as Landlord may request to the extent
factually accurate, which certifications shall, at Landlord’s election, be in
substantially the same form as Exhibit F attached hereto and made a part hereof
by this reference. It is intended that any such statement delivered pursuant to
this paragraph may be relied upon by a prospective purchaser of Landlord’s
interest or a mortgagee of Landlord’s interest or assignee of any mortgage upon
Landlord’s interest in the Building. If Tenant fails to respond within fifteen
(15) days after receipt by Tenant of a written request by Landlord as herein
provided, Landlord shall deliver a second written notice stating in bold and all
capital letters “SECOND AND FINAL NOTICE”, and if Tenant fails to respond within
three (3) Business Days, Tenant shall be deemed to have given such certificate
as above provided without modification and shall be deemed to have admitted the
accuracy of any information supplied by Landlord to a prospective purchaser or
mortgagee consistent with the terms of the estoppel so requested.

ARTICLE 33

FINANCIAL INFORMATION.

In the event Tenant is no longer a publicly traded company, then not more than
one time during any one calendar year of the Term of this Lease (unless such
request is in connection with a proposed sale or financing of the Building),
within fifteen (15) days after Tenant’s receipt of Landlord’s written request,
Tenant shall deliver to Landlord the then most currently available financial
statements of Tenant, with an opinion of a certified public accountant or the
chief financial officer of the company (or equivalent thereof), including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied; and Landlord agrees to use reasonable efforts to keep
confidential any information obtained by Landlord pursuant to the provisions of
this Section 33, except that Landlord may disclose such information provided
Landlord obtains the agreement of such party to keep confidential the
information (other than in connection with (7), (8) or (9) below): (1) to
Landlord’s accountants and consultants; (2) to any existing or prospective
partners of Landlord; (3) to any prospective transferees of all or any portion
of Landlord’s interest in the Building; (4) to any existing or prospective
lenders (and their rating agencies); (5) to any existing or prospective insurers
of Landlord; (6) to Landlord’s legal counsel; (7) in connection with any
judicial or administrative proceeding; (8) when such information is subpoenaed
or otherwise required by law or a court order; and (9) in connection with any
litigation concerning the rights and obligations of the parties to this.

 

78



--------------------------------------------------------------------------------

ARTICLE 34

TRANSFER OF LANDLORD’S INTEREST.

In the event of any transfer(s) of Landlord’s interest in the Premises or the
Building, other than a transfer for security purposes only, the transferee shall
assume all of Landlord’s obligations hereunder which accrue from and after the
date of the transfer, and the transferor shall be automatically relieved of any
and all obligations and liabilities on the part of Landlord accruing from and
after the date of such transfer, and Tenant agrees to attorn to the transferee.

ARTICLE 35

RIGHT TO PERFORM.

If Tenant shall fail to pay any sum of money, other than Rent, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and (except in the event of emergency in which case no
grace or cure period shall be applicable or required) such failure shall
continue for ten (10) Business Days after written notice from Landlord (or such
longer cure period as may be provided in this Lease), Landlord may, but shall
not be obligated so to do, and without waiving or releasing Tenant from any
obligations of Tenant, make any such payment or perform any such other act on
Tenant’s part to be made or performed as provided in this Lease. Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment of sums due under this Section 35 as in
the case of Default by Tenant in the payment of Base Rent. All commercially
reasonable sums actually paid by Landlord and all penalties, interest and costs
in connection therewith, shall be due and payable by Tenant upon written demand
within ten (10) Business Days after such payment by Landlord, together with
interest thereon at the Default Rate from such date to the date of payment.

ARTICLE 36

COMMON AREAS; TENANT’S RIGHTS.

36.1 Definition. For purposes hereof, the term “Common Areas” shall mean (i) all
portions of the Land other than portions upon which the Building is situated,
including landscaped areas and the like, as the same may be modified from time
to time by Landlord; (ii) all loading docks, corridors, lobbies, elevator cabs,
stairs and other portions of the Building that would customarily be made
available to tenants of the Building, as the same may be modified from time to
time by Landlord; (iii) any parking deck, parking structure, or surface parking
facility, and any connector from the Building thereto; and (iv) any areas which
are common areas for, on, or utilized in general by tenants, owners and/or
occupants of the Building, including both current and any future phases thereof.

36.2 Landlord’s Control. Except as otherwise specified in this Lease, Landlord
shall, as between Landlord and Tenant, at all times during the term of the Lease
have the sole and exclusive control, management and direction of the Common
Areas, and may at any time and from time to time during the term exclude and
restrain any person from use or occupancy thereof, excepting, however, Tenant
and other tenants of Landlord and bona fide invitees of either who make use of
said areas in accordance with the Rules and Regulations established by Landlord
from time to time with respect thereto and except in violation of any Applicable
Laws. The rights of Tenant in and to the common areas shall at all times be
subject to the rights of others to use the same in common with Tenant, and it
shall be the duty of Tenant to keep all of said areas free and clear of any
obstructions created or permitted by Tenant or resulting from

 

79



--------------------------------------------------------------------------------

Tenant’s operation. Landlord may at any time and from time to time close all or
any portion of the Common Areas to make repairs or changes or to such extent as
may, in the opinion of Landlord, be necessary to prevent a dedication thereof or
the accrual of any rights to any person or to the public therein, to close
temporarily any or all portions of the said areas to discourage non-customer
parking, and to do and perform such other acts in and to said areas as, in the
exercise of good business judgment, Landlord shall determine to be advisable
with a view to the improvement of the convenience and use thereof by tenants,
their employees, agents, and invitees.

36.3 Changes and Additions. Landlord reserves the right at any time and from
time to time, as often as Landlord deems desirable, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make changes, alterations, additions, improvements, repairs,
relocations or replacements in or to the Building and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, stairways
and other common facilities thereof, and to change the name by which the
Building is commonly known and/or the Building’s address. Landlord reserves the
right from time to time to install, use, maintain, repair and replace pipes,
ducts, conduits, wires and appurtenant meters and equipment for service to other
parts of the Building, above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas, and to relocate any pipes,
ducts, conduits, wires and appurtenant meters and equipment included in the
Premises which are located in the Premises or located elsewhere outside the
Premises, and to expand and/or build additional stories on the Building;
provided, however, that Landlord will use best efforts to minimize any
disturbance to Tenant’s use of, access to, or quiet enjoyment of the Premises.
Landlord further reserves the right at any time to alter, expand or reduce the
parking facilities, to change the means of ingress thereto and egress therefrom,
and to impose charges for parking in such facilities provided in no event shall
Tenant’s parking rights, including access to the parking facilities or any
charges for parking in such facilities amend the rights of Tenant or obligations
of Landlord related to parking set forth in this Lease. In the exercise of its
rights pursuant to this Section 36.3, Landlord shall use commercially reasonable
and good faith efforts to minimize any disruption to Tenant or Tenant’s business
operations, Tenant’s access to or quiet enjoyment of the Premises. Nothing
contained herein shall be deemed to relieve Tenant of any duty, obligation or
liability with respect to making any repair, replacement or improvement or
complying with any law, order or requirement of any government or other
authority and nothing contained herein shall be deemed or construed to impose
upon Landlord any obligation, responsibility or liability whatsoever, for the
care, supervision or repair of the Building, or any part thereof, other than as
expressly provided in this Lease.

36.4 Tenant’s Right of Consultation – Architectural Matters. Tenant shall have
the right to consult with Landlord and to provide suggestions and advice in
connection with the Phase I Improvements and Phase II Improvements (as such
terms are defined in Exhibit B-3 and Exhibit B-4) (“Tenant’s Architectural
Matters Rights”) subject to and in accordance with the terms of this
Section 36.4. Landlord shall provide to Tenant for Tenant’s review, conceptual
drawings for the Phase I Improvements and Phase II Improvements substantially
contemporaneously with Landlord’s receipt thereof. Upon Tenant’s written
request, Landlord’s Representative and Tenant’s Representative shall meet to
discuss Tenant’s notes and preferences on the conceptual drawings (a “Review
Meeting”) delivered by Landlord under this Section 36.4

 

80



--------------------------------------------------------------------------------

(“Tenant’s Notes”). Tenant shall deliver Tenant’s Notes to Landlord no later
than ten (10) Business Days following delivery to Tenant of the conceptual
drawings described above, time being of the essence, and once delivered, Tenant
shall not modify or supplement Tenant’s Notes. Landlord shall have no obligation
with respect to Tenant’s Notes other than to attend Review Meetings for the
purposes of discussing Tenant’s Notes with Tenant; provided, however, Landlord
agrees to give reasonable consideration to Tenant’s Notes (and Landlord shall be
deemed to have given such reasonable consideration to Tenant’s Notes if Landlord
shall have responded in writing stating Landlord’s positions on Tenant’s Notes
(which positions may, without limitation, include subjective disagreements with
regard to matters of taste) and shall have attended meetings to discuss Tenant’s
Notes (and Landlord’s responses thereto) all as provided for herein). Landlord
shall not be obligated to attend more than one (1) Review Meeting with respect
to each iteration of conceptual drawings delivered by Landlord under this
Section 36.4. If Landlord, in Landlord’s sole but reasonable discretion, agrees
with Tenant’s Notes, Landlord shall cause the conceptual drawings be revised
accordingly. Upon the second (2nd) revision to the conceptual drawings pursuant
to the immediately preceding sentence, Landlord shall have no further
obligations under this Section 36.4. Notwithstanding anything in this
Section 36.4 to the contrary, as of the date on which Tenant is obligated to
lease at least fifty (50%) of the rentable square footage of the Project (the
“Enhanced Design Rights Trigger”), for so long as the initial Tenant named
herein shall be occupying such space, Tenant’s Architectural Matters Rights
shall be expanded by amendment to this Lease to include a right of prior
approval over any further design changes to the Phase I Improvements as set
forth on Exhibit B-3 and Phase II Improvements as set forth on Exhibit B-4,
which approval shall not be unreasonably withheld, conditioned or delayed (the
“Enhanced Design Rights”). Upon the occurrence of the Enhanced Design Rights
Trigger, Landlord and Tenant shall enter into an amendment to this Lease to
provide for the Enhanced Design Rights including but not limited to a process
for deemed approval, expedited dispute resolution, and coordination with
Landlord’s obligations to the Current Lender. Landlord and Tenant shall endeavor
in good faith to enter into such amendment within thirty (30) days following the
occurrence of the Enhanced Design Rights Trigger. Tenant’s Architectural Matters
Rights shall be null and void upon the occurrence of any of the following:
(1) Tenant assigns this Lease (other than a Permitted Transfer), (2) Tenant
enters into a Disqualifying Sublease, or (3) Matt Calkins ceases to be the Chief
Executive Officer or other C-level executive of Tenant.

36.5 Tenant’s Rights – Project F&B Matters. Tenant shall have certain rights
with respect to the food and beverage components of the Project as are
particularly set forth on Exhibit B-5 (the “F&B Rights”). Tenant’s F&B rights
shall be null and void upon the occurrence of any of the following: (1) Tenant
assigns this Lease (other than a Permitted Transfer), (2) Tenant enters into a
Disqualifying Sublease, or (3) Matt Calkins ceases to be the Chief Executive
Officer or other C-level executive of Tenant.

ARTICLE 37

SALES AND AUCTIONS

Tenant may not display or sell merchandise outside the exterior walls and
doorways of the Premises and may not use such areas for storage. Tenant shall
not conduct or permit to be conducted any sale by auction in, upon or from the
Premises whether said auction be voluntary, involuntary, pursuant to any
assignment for the payment of creditors or pursuant to any bankruptcy or other
insolvency proceedings.

 

81



--------------------------------------------------------------------------------

ARTICLE 38

STORAGE SPACE.

During the Term, subject to the terms and conditions of this Article 38,
Applicable Laws, Rules and Regulations, and insurance requirements, Tenant shall
have the exclusive right to use the storage area on the first floor of the
Project consisting of 294 rentable square feet and depicted on Exhibit A-18 (the
“Storage Space”). The Storage Space shall be delivered in its AS IS condition.
Tenant shall use the Storage Space only as storage space in connection with the
business conducted by Tenant at the Premises pursuant to the Lease and for no
other purpose. Beginning on the Rent Commencement Date, Tenant shall pay
Nineteen and No/100 Dollars ($19.00) per rentable square foot for the Storage
Space (the “Storage Space Rent”). On the first anniversary of the Rent
Commencement Date and annually thereafter, the Storage Space Rent shall escalate
by three percent (3%). Tenant shall not be responsible for payment of
pass-throughs, utilities, or other Additional Rent with respect to the Storage
Space.

ARTICLE 39

ACCESS; SECURITY.

Tenant shall have access to the Premises and the Project twenty four (24) hours
a day, three hundred sixty-five (365) days a year. Landlord shall install access
systems to the Common Area entrances of the Project and Landlord shall provide
(a) on or before the Commencement Date, eight hundred seventy-nine (879) key
cards for the original Premises, and (b) on or before the Fifth Floor Must-Take
Space Commencement Date one hundred forty-four (144) key cards, and (c) on or
before any other expansion space commencement date, five (5) key cards per one
thousand (1,000) rentable square feet in such space, the cost of which shall be
paid by Landlord. Thereafter, Tenant may obtain from the applicable security
system vendor as many additional key cards as Tenant requires, at Tenant’s sole
expense. All monitoring costs attributable to such system(s), if any, shall
constitute Operating Expenses for all purposes hereof. The Building access
system referenced above is not intended to constitute security for Tenant’s
Premises. Further, Tenant shall be solely responsible (irrespective of whether
Tenant installs an independent security system within the Premises and may
select any type of security device and vendor for the installation thereof) for
securing the Premises and Tenant’s business therein, and Landlord shall have no
obligation or liability therefor. In the event that Landlord, in the exercise of
its sole and absolute discretion, elects to provide any security measures, such
security measures: (i) shall be for protection of the Building only; and
(ii) shall not be relied upon by Tenant to protect Tenant, its property, its
employees or their property. Tenant shall have the right to utilize the vendor
of its choice to secure the Premises subject to Landlord’s prior approval, which
shall not be unreasonably withheld, conditioned or delayed.

 

82



--------------------------------------------------------------------------------

ARTICLE 40

AUTHORITY.

Upon written request by the other party, each of Landlord and Tenant shall
furnish the other with appropriate partnership, corporate and/or other entity
resolutions (if any), as applicable, confirming that the individual executing
this Lease on behalf of each has been duly authorized to execute and deliver
this Lease on behalf of such party and that this Lease is binding upon such
party. Landlord hereby represents and warrants that the terms and provisions of
this Lease have been approved by Landlord’s partners and current lender(s), and
no other approvals or consents are required.

ARTICLE 41

NO ACCORD OR SATISFACTION.

No payment by Tenant or receipt by Landlord of a lesser amount than the Base
Rent, Additional Rent and other sums due hereunder shall be deemed to be other
than on account of the earliest Base Rent or other sums due, nor shall any
endorsement or statement on any check or accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Base Rent,
Additional Rent or other sum and to pursue any other remedy provided in this
Lease.

ARTICLE 42

GENERAL PROVISIONS.

42.1 Acceptance. This Lease shall only become effective and binding upon full
execution hereof by Landlord and Tenant and delivery of a signed copy by
Landlord to Tenant.

42.2 Marginal Headings, Etc. The marginal headings, Table of Contents, lease
summary sheet and titles to the sections of this Lease are not a part of the
Lease and shall have no effect upon the construction or interpretation of any
part hereof.

42.3 Choice of Law. This Lease shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia (without regard to the choice of
law and/or conflict of law principles applicable in such Commonwealth).

42.4 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, inure to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

42.5 Recordation. Tenant shall not record this Lease or a memorandum hereof.

42.6 Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession and enjoyment of the Premises for the Lease Term hereof, free from
any disturbance or molestation, but in all events subject to all the provisions
of this Lease.

 

83



--------------------------------------------------------------------------------

42.7 Inability to Perform; Force Majeure. Except as otherwise specified in this
Lease, this Lease and the obligations of Tenant hereunder shall not be affected
or impaired because either Landlord or Tenant is unable to fulfill any of its
obligations hereunder or is delayed in doing so, for any reason including, but
not limited to, war, civil unrest, strike, labor troubles, unusually inclement
weather, governmental delays, acts of God, or any other cause(s) beyond the
reasonable control of Landlord (which causes are referred to collectively herein
as “Force Majeure”). Any specified obligation of Landlord or Tenant in this
Lease shall be extended one day for each day of delay suffered by Landlord or
Tenant as a result of the occurrence of any Force Majeure. The foregoing
notwithstanding, in no event will an event of Force Majeure extend the time
within which Tenant or Landlord must perform any of its monetary obligations
under this Lease. Lack of funds by either Landlord or Tenant shall not be deemed
a grounds of Force Majeure.

42.8 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision(s) shall remain in full force and
effect.

42.9 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

42.10 Waiver of Consequential Damages. Except as set forth in Article 25, in no
event shall either Landlord or Tenant be liable to the other for any punitive or
consequential damages or damages for loss of business.

42.11 Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties, not embodied herein, shall be of any force or
effect.

42.12 Survival. All indemnities set forth in this Lease that are expressly
provided to survive shall survive the expiration or earlier termination of this
Lease shall survive.

42.13 Time. Landlord and Tenant acknowledge that time is of the essence in the
performance of any and all obligations, terms, and provisions of this Lease.

42.14 Successors. All rights, remedies and liabilities herein given to or
imposed upon either of the parties hereto, shall extend to their respective
heirs, executors, administrators, successors and assigns. This provision shall
not be deemed to grant Tenant any right to assign this Lease or to sublet the
Premises.

42.15 No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties, other than that
of Landlord and Tenant.

42.16 No Representations by Landlord. Neither Landlord nor any employee or agent
of Landlord has made any representations or promises with respect to the
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are granted to Tenant except as herein
expressly set forth.

 

84



--------------------------------------------------------------------------------

42.17 Exhibits and Schedules. It is agreed and understood that any Exhibits and
Schedules referred to herein, and attached hereto, form an integral part of this
Lease and are hereby incorporated by reference.

42.18 Pronouns. Feminine or neuter pronouns shall be substituted for those of
the masculine form, and the plural shall be substituted for the singular number,
in any place or places herein in which the content may require such substitution
or substitutions. Landlord and Tenant herein for convenience have been referred
to in neuter form.

42.19 Captions. All section and paragraph captions herein are for the
convenience of the parties only, and neither limit nor amplify the provisions of
this Lease.

42.20 Counterparts. This Lease may be executed in several counterparts, but all
counterparts shall constitute one and the same legal document.

42.21 Examination of Lease. Submission of this Lease for examination or
signature by Tenant shall not constitute reservation of or option for Lease, and
the same shall not be effective as a Lease or otherwise until execution and
delivery by both Landlord and Tenant.

42.22 Interpretation. Although the printed provisions of this Lease were drawn
by Landlord, this Lease shall not be construed for or against Landlord or
Tenant, but this Lease shall be interpreted in accordance with the general tenor
of the language in an effort to reach the intended result.

42.23 Rule Against Perpetuities. In order to ensure the compliance of this Lease
with any rule against perpetuities that may be in force in the state in which
the Premises are located, and without limiting or otherwise affecting either
Landlord’s or Tenant’s obligations under this Lease, as stated in the other
sections hereof, or modifying any other termination rights which may be set
forth herein, Landlord and Tenant agree that, irrespective of the reasons
therefor (other than a Default by Tenant), in the event Tenant fails to take
possession of the Premises and commence paying Rent hereunder within two
(2) years after the date of execution of this Lease, then this Lease, and the
obligations of the parties hereunder, shall be deemed to be null and void and of
no further force and effect. Without affecting the specific timing requirements
otherwise applicable thereto under this Lease, any and all options granted to
Tenant under this Lease (including, without limitation, expansion, renewal,
right of first refusal, right of first offer, and like options) must be
exercised by Tenant, if at all, during the term or Renewal Terms of this Lease.

42.24 Confidentiality. Landlord and Tenant acknowledge that the terms and
conditions of this Lease, and any financial or other non-public information
provided by Tenant to Landlord, are to remain confidential during the Term, and
may not be disclosed by either party to anyone, by any manner or means, directly
or indirectly, without the other party’s prior written consent, not to be
unreasonably withheld, conditioned or delayed; provided, however, such party’s
consent shall not be required in the event the other party is reasonably
required to disclose the terms of the Lease to its advisors, consultants,
lenders, or potential advisors, business partners or buyers or if required under
any Applicable Law so long as such parties comply with the terms of this
Section 42.24. The consent by any party to any disclosures shall not be deemed
to be a waiver on the part of such party of any prohibition against any future
disclosure.

 

85



--------------------------------------------------------------------------------

42.25 OFAC. Each of Landlord and Tenant, each as to itself, hereby represents
its compliance with all applicable anti-money laundering Laws, including,
without limitation, the USA Patriot Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Assets Control, including,
without limitation, Executive Order 13224 (“Executive Order”). Each of Landlord
and Tenant further represents (i) that it is not, and it is not owned or
controlled directly or indirectly by any person or entity, on the SDN List
published by the United States Treasury Department’s Office of Foreign Assets
Control and (ii) that it is not a person otherwise identified by government or
legal authority as a person with whom a U.S. Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

42.26 Resident Agent. Landlord’s resident agent for the service of any process,
notice, order or demand required or permitted by law to be served upon Landlord
is Corporation Service Company, Bank of America Center, 16th Floor, 1111 East
Main Street, Richmond, VA 23219.

ARTICLE 43

RULES AND REGULATIONS.

Tenant agrees to comply with the Rules and Regulations attached hereto as
Exhibit D, and any commercially reasonable future Rules and Regulations that,
from time to time, are promulgated by Landlord and delivered to Tenant in
writing. In the event of any conflict between the terms of the Lease and the
Rules and Regulations, the terms of the Lease shall govern and control. Landlord
agrees not to enforce the Rules and Regulations in a manner that discriminates
against Tenant.

ARTICLE 44

WAIVER OF COUNTERCLAIM AND TRIAL BY JURY.

LANDLORD AND TENANT WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER
(EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE) ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OF OR OCCUPANCY OF THE PREMISES, AND ANY
EMERGENCY STATUTORY OR ANY OTHER STATUTORY REMEDY. EXCEPT FOR MANDATORY CLAIMS
THAT WOULD OTHERWISE BE WAIVED, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OR
COUNTERCLAIMS OR CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION OF BASE RENT OR
ADDITIONAL RENT IN A SUMMARY PROCEEDING FOR NONPAYMENT OF BASE RENT OR
ADDITIONAL RENT OR OTHER ACTION OR SUMMARY PROCEEDING BASED ON TERMINATION,
HOLDOVER OR OTHER DEFAULT IN WHICH LANDLORD SEEKS REPOSSESSION OF THE PREMISES
FROM TENANT.

 

86



--------------------------------------------------------------------------------

ARTICLE 45

RIGHT OF FIRST OFFER TO PURCHASE PROJECT.

45.1 Right of First Offer to Purchase. If during the Term Landlord intends to
offer for sale the Project (including by means of a sale directly or indirectly
of the partnership interests, membership interests, stock or other equity
interests of Landlord or by means of a merger of Landlord) (the “Right of First
Offer Property”) to any unaffiliated third party purchaser, Landlord shall first
give written notice to Tenant of the purchase price (the “Offer Price”) and
other material terms upon which Landlord is willing to sell such Right of First
Offer Property (“Landlord’s Offer Notice”). Landlord’s Offer Notice shall set
forth the material economic terms and conditions (including, without limitation,
a statement regarding whether the Project will be sold free and clear of all
deeds of trust, mortgages or other similar instruments affecting the Project)
under which Landlord is willing to sell the Right of First Offer Property to
Tenant (the “Material Terms”), but shall not constitute an agreement between the
parties or an offer to sell such Right of First Offer Property. Tenant shall
have the one time right of first offer (“Right of First Offer”) to buy such
Right of First Offer Property upon the economic terms and conditions contained
in Landlord’s Offer Notice and the terms of this Article 45, provided Tenant,
within thirty (30) days (the “Exercise Period”) after receipt of Landlord’s
Offer Notice, delivers written notice (the “Purchase Commitment”) to Landlord of
Tenant’s desire to pursue the proposed sale transaction described in Landlord’s
Offer Notice.

45.2 Excluded Sales. As used in this Article 45, “unaffiliated third-party
purchaser” shall specifically exclude a purchaser which (i) is an affiliate of
Landlord, (ii) is acquiring the Right of First Offer Property by eminent domain
or threat of eminent domain, and (iii) is acquiring the Right of First Offer
Property in connection with the enforcement of any Encumbrance (i.e., by
foreclosure or exercise of power of sale). As used herein, an “affiliate” of
Landlord shall mean an entity (a) which owns a majority of Landlord’s voting
equity; (b) which is wholly owned by Landlord (or any of its direct or indirect
constituent members) or at least fifty-one percent (51%) of whose voting equity
is owned by Landlord (or any of its direct or indirect constituent members); or
(c) which is controlled, controlling or under common control with Landlord
(control being defined for such purposes as ownership of at least fifty percent
(50%) of the equity interests in, and the power to direct the management of, the
relevant entity).

45.3 Purchase Agreement. If Tenant timely delivers the Purchase Commitment, then
Landlord and Tenant shall work diligently to agree upon, execute and deliver a
mutually agreeable purchase agreement (“Purchase Agreement”) as soon as
reasonably practical, which shall include the following information: (a) the
“Closing Date”; (b) the name and address of the title and escrow company (which
shall be designated by Tenant and shall be a reputable national title and escrow
company); (c) the effective date of the Purchase Agreement; and (d) any other
exhibits and information as may be required in the Purchase Agreement, as
mutually and reasonably approved by the parties. Within three (3) Business Days
following Tenant’s delivery of the Purchase Agreement, as executed by Tenant,
Landlord shall counter-sign the three (3) originals of the Purchase Agreement
executed by Tenant and deliver all three (3) executed originals to escrow
company for further handling in accordance with the terms of the Purchase
Agreement. Notwithstanding anything in this Article 45 to the contrary, if
Landlord and Tenant shall have failed to enter into a Purchase Agreement
containing terms satisfactory to Landlord

 

87



--------------------------------------------------------------------------------

and Tenant, each acting in their respective sole and absolute judgment, within
thirty (30) days following the delivery of a Purchase Commitment, the Right of
First Offer shall lapse and neither Landlord nor Tenant shall have any further
rights or obligations under this Article 45, in which case Landlord shall be
free to sell the Project on such terms and conditions to such purchasers as
Landlord shall determine in its sole and absolute judgment. Tenant hereby
knowingly and voluntarily waives any claims or causes of action that Landlord
acted in bad faith in discharging the obligations provided for in this Article
45.

45.4 Landlord’s Rights. Time is of the essence with respect to the exercise by
Tenant of its rights granted under this Article 45. If Tenant fails to deliver
to Landlord the Purchase Commitment within the Exercise Period, or enter into
the Purchase Agreement within the aforesaid thirty (30) day period, Landlord
shall thereafter have the unconditional right to offer, negotiate and sell the
Right of First Offer Property to any party at the same price or at a price not
less than ninety-two and one-half percent (92.5%) of the Offer Price and on the
same Material Terms within the two hundred seventy (270) day period (the “Sale
Period”) following the earlier of (i) Tenant’s written rejection of Landlord’s
Offer Notice and (ii) the expiration of the Exercise Period. If Landlord is
required to give Tenant a second Landlord’s Offer Notice because (A) the
offering price is more than seven and one-half percent (7.5%) less than the
Offer Price, (B) there is any change in the Material Terms or (C) Landlord fails
to sell the Project during the Sales Period, then Landlord shall be required to
deliver a new Landlord’s Offer Notice (including the new price and any change to
the Material Terms) to Tenant and Tenant shall have only thirty (30) days after
receipt of such notice from Landlord to indicate its willingness to buy the
Right of First Offer Property at on the terms set forth therein.

45.5 Further Conditions Precedent. Tenant’s Right of First Offer shall be
subject to the fulfilment of the following additional conditions precedent:
(1) Tenant has not assigned the Lease or sublet any portion of the Premises
other than pursuant to a Permitted Transfer, and (2) Tenant shall be current in
the payment of Rent and not then be in an Event of Default under any of the
other terms, covenants or conditions of this Lease after written notice and
beyond the expiration of any applicable notice and cure periods, on Tenant’s
part to observed or performed. Upon the failure of either of the conditions set
forth in clause (1) or clause (2) of this Section 45.5, the Right of First Offer
shall be null and void and of no further force or effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease, or
have caused this Deed of Lease to be executed on their respective behalves by
their duly authorized officers, as of the day and year first above written.

 

WITNESS/ATTEST:     LANDLORD:     TAMARES 7950 OWNER LLC, a Delaware limited
liability company

 

    By:  

/s/ Chaim “Poju” Zabludowicz

    Name:   Chaim “Poju” Zabludowicz     Title:   President and CEO     TENANT:
    APPIAN CORPORATION, a Delaware corporation

 

    By:  

/s/ Matthew W. Calkins

    Name:   Matthew W. Calkins     Title:   Chief Executive Officer

 

89



--------------------------------------------------------------------------------

EXHIBIT A-1

TWELFTH FLOOR PREMISES

(SEE ATTACHED)

 

Ex. A-1, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 12 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page002.jpg]

 

Ex. A-1, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-2

ELEVENTH FLOOR PREMISES

(SEE ATTACHED)

 

Exhibit A-2, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 11 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page004.jpg]

 

Ex. A-2, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-3

TENTH FLOOR PREMISES

(SEE ATTACHED)

 

Exhibit A-3, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 10 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page006.jpg]

 

Ex. A-3, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-4

NINTH FLOOR PREMISES

(SEE ATTACHED)

 

Exhibit A-4, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 9 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page008.jpg]

 

Ex. A-4, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-5

EIGHTH FLOOR PREMISES

(SEE ATTACHED)

 

Exhibit A-5, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 8 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page010.jpg]

 

Ex. A-5, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-6

SEVENTH FLOOR PREMISES

(SEE ATTACHED)

[TO BE PROVIDED]

 

Exhibit A-6, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 7 SOUTH          

 

Monday, April 09, 2018

 

 

 

LOGO [g543892page012.jpg]

 

Ex. A-6, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-7

SIXTH FLOOR PREMISES

(SEE ATTACHED)

 

Exhibit A-7, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 6 SOUTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page014.jpg]

 

Ex. A-7, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-8

FIFTH FLOOR MUST-TAKE PREMISES

(SEE ATTACHED)

 

Exhibit A-8, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 5 SOUTH

 

Monday, April 09, 2018

 

 

LOGO [g543892page016.jpg]

 

Ex. A-8, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-9

NINTH FLOOR EXPANSION SPACE

(SEE ATTACHED)

 

Exhibit A-9, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 9 NORTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page018.jpg]

 

Ex. A-9, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-10

EIGHTH FLOOR EXPANSION SPACE

(SEE ATTACHED)

 

Exhibit A-10, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 8 NORTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page020.jpg]

 

Ex. A-10, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-11

SEVENTH FLOOR EXPANSION SPACE

(SEE ATTACHED)

 

Exhibit A-11, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 7 NORTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page022.jpg]

 

Ex. A-11, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-12

UNILATERAL EXPANSION SPACE

(SEE ATTACHED)

 

Exhibit A-12, Cover Page



--------------------------------------------------------------------------------

UNILATERAL EXPANSION SPACE

 

Floor    Space    RSF    Total

Terrace

   TERR01    2,520   

Terrace

   TERR02    2,476   

Terrace

   TERR03    1,936       Subtotal    6,932    6,932

1

   0101    2,110   

1

   0101A    4,709   

1

   0109A    1,185   

1

   0111    4,801   

1

   0111A    1,124   

1

   0113    3,596   

1

   0120    6,741   

1

   0127    6,805       Subtotal    31,071    31,071

2 South

   0201       17,864

3 South

   0301       25,701

4 North

   total floor       34,158

4 South

   total floor       28,805

5 North

   total floor       34,158    Total       178,689

 

Ex. A-12, Pg. 1 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page025.jpg]

 

Ex. A-12, Pg. 2 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page026.jpg]

 

Ex. A-12, Pg. 3 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page027.jpg]

 

Ex. A-12, Pg. 4 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page028.jpg]

 

Ex. A-12, Pg. 5 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page029.jpg]

 

Ex. A-12, Pg. 6 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page030.jpg]

 

Ex. A-12, Pg. 7 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page031.jpg]

 

Ex. A-12, Pg. 8 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 1                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page032.jpg]

 

Ex. A-12, Pg. 9 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 2 - No Theme

 

Monday, April 09, 2018

 

 

LOGO [g543892page033.jpg]

 

Ex. A-12, Pg. 10 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 3 - No Theme

 

Monday, April 09, 2018

 

 

LOGO [g543892page034.jpg]

 

Ex. A-12, Pg. 11 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 4 NORTH                  

 

Monday, April 09, 2018

 

 

LOGO [g543892page035.jpg]

 

Ex. A-12, Pg. 12 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 4 SOUTH                  

 

Monday, April 09, 2018

 

 

LOGO [g543892page036.jpg]

 

Ex. A-12, Pg. 13 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 5 NORTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page037.jpg]

 

Ex. A-12, Pg. 14 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

TERRACE                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page038.jpg]

 

Ex. A-12, Pg. 15 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

TERRACE                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page039.jpg]

 

Ex. A-12, Pg. 16 of 17



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

TERRACE                  

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page040.jpg]

 

Ex. A-12, Pg. 17 of 17



--------------------------------------------------------------------------------

EXHIBIT A-13

TENANTED SPACE

(GANNETT SPACE)

(SEE ATTACHED)

 

Exhibit A-13, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 2 - No Theme  

 

Monday, April 09, 2018

 

 

LOGO [g543892page042.jpg]

 

A-13, Pg. 1 of 2



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 3 - No Theme  

 

Monday, April 09, 2018

 

 

LOGO [g543892page043.jpg]

 

A-13, Pg. 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A-14

TENANTED SPACE

(OCTAGON SPACE)

(SEE ATTACHED)

 

Exhibit A-14, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 7 NORTH          

 

Monday, April 09, 2018

 

 

LOGO [g543892page045.jpg]

 

Ex. A-14, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-15

TENANTED SPACE

(FN SPACE)

(SEE ATTACHED)

 

Exhibit A-15, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 6 NORTH              

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page047.jpg]

 

Ex. A-15, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-16

TENANTED SPACE

(INSPERITY SPACE)

(SEE ATTACHED)

 

Exhibit A-16, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 6 NORTH              

 

Tuesday, April 10, 2018

 

 

LOGO [g543892page049.jpg]

 

Ex. A-16, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-17

SERVER CLOSET

(SEE ATTACHED)

 

Exhibit A-17, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892dsp025.jpg]

 

  

7950 Jones Branch Drive, VA (BOMA 2017 – A CAPPED)

 

FLOOR 6 SOUTH                  

 

Monday, April 09, 2018

 

 

LOGO [g543892page051.jpg]

 

Ex. A-17, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A-18

STORAGE SPACE

(SEE ATTACHED)

 

Exhibit A-18, Cover Page



--------------------------------------------------------------------------------

1st Floor storage location

 

LOGO [g543892page053.jpg]

 

Ex. A-18, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1

SITE PLAN

(SEE ATTACHED)

 

Exhibit B-1, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page055.jpg]

 

Ex. B-1, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.1

FOURTH FLOOR OUTDOOR SPACE

(SEE ATTACHED)

 

Exhibit B-1.1, Cover Page



--------------------------------------------------------------------------------

 

LOGO [g543892page057.jpg]

 

Ex. B-1.1, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.2

DEPICTION OF LIGHTED SIGNS

(SEE ATTACHED)

 

Exhibit B-1.2, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page059.jpg]

 

Ex. B-1.2, Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g543892page060.jpg]

 

Ex. B-1.2, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT B-1.3

LOCATIONS FOR LIGHTED SIGNS

(SEE ATTACHED)

 

Exhibit B-1.3, Cover Page



--------------------------------------------------------------------------------

 

LOGO [g543892page062.jpg]

 

Ex. B-1.3, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.4

MONUMENT SIGNAGE

(SEE ATTACHED)

 

Exhibit B-1.4, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page064.jpg]

 

Ex. B-1.4, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.5

TENANT’S ROOFTOP ADVERTISING AREA

(SEE ATTACHED)

 

Exhibit B-1.5, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page066.jpg]

 

Ex. B-1.5, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.6

EXISTING GANNETT SIGNAGE

(SEE ATTACHED)

 

Exhibit B-1.6, Cover Page



--------------------------------------------------------------------------------

 

LOGO [g543892page068.jpg]

 

Ex. B-1.6, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.7

EXISTING MARKETING SIGNS TO BE REMOVED

(SEE ATTACHED)

 

Exhibit B-1.7, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page070.jpg]

 

Ex. B-1.7, Pg. 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-1.8

LOCATION OF LOBBY SIGN

(SEE ATTACHED)

 

Exhibit B-1.7, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page072.jpg]

 

B-1.8, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-2

LOCATION OF RESERVED PARKING SPACES

(SEE ATTACHED)

 

Exhibit B-2, Cover Page



--------------------------------------------------------------------------------

LOGO [g543892page074.jpg]

 

Ex. B-2, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-3

DESCRIPTION OF PHASE I IMPROVEMENTS

 

1. Design and construction of new lobby security desk to be located in front of
lobby staircase closer to the main building entrance.

 

2. New platform with seating to be constructed in lobby adjacent to existing L
shaped water feature.

 

3. New coffee / wine bar to be designed and constructed in location of old
security desk in lobby.

 

4. New Modern furniture throughout lobby.

 

5. Existing lobby market to be redesigned and constructed to a Grab and Go open
concept.

 

6. Existing auditorium entrance to be demolished and redesigned using glass
panels and full height glass doors and cosmetically upgrade auditorium interior.

 

7. New Serpentine Ipe benches to be designed and constructed on exterior patio
adjacent to Koi pond.

 

8. New patio furniture installed in grass area across from Koi pond



 

Exhibit B-3, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-4

DESCRIPTION OF PHASE II IMPROVEMENTS

 

1) Explore cosmetic upgrades to the Conference Center.

 

2) Explore cosmetic upgrades to the Fitness Center.

 

3) Explore cosmetic upgrades to the walkway/patio connecting the 4th floors of
the North and South Towers.

 

4) Conduct a redesign and reprogramming of the Cafeteria as described in Exhibit
C-1 and Exhibit B-5.

 

5) Creation of a new restaurant as described in Exhibit B-5.

 

6) Disposition of the Security Shack in a manner as described in Exhibit C-1.

 

 

Exhibit B-4, Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-5

TENANT’S F&B RIGHTS

Landlord hereby acknowledges and agrees that as a material inducement to Tenant
to enter into this Lease, Landlord has agreed to make certain modifications to
the Project and the amenities therein and to provide Tenant with an opportunity
to provide meaningful input throughout the process to create a Project that is
well known and acclaimed for its food and beverage. Therefore, Landlord hereby
covenants and agrees to the following:

1. Restaurant. Landlord shall proceed in good faith and use reasonable efforts
to recruit and execute a lease for a first-class sit down, white table-cloth
restaurant to be located in the Project (“Restaurant”), subject to all
Applicable Laws, including without limitation zoning and county approvals.
Tenant shall have the right, but not the obligation, to participate in and
provide input to, the selection of such Restaurant. Landlord shall provide
Tenant with the opportunity to meet with Landlord’s retail consultants and to
provide input with regard to all aspects of the selection, including the style
and cuisine/menu for the Restaurant. Landlord shall give reasonable
consideration to all such Tenant input and preferences in connection therewith,
provided, however, that each and every determination of Landlord with regard to
the Restaurant shall be final and binding in all respects and Landlord shall
have no liability to Tenant in connection therewith. In the event such a
Restaurant fails to open to the public in the Project prior to November 1, 2020
(the “Target Opening Date”), the Base Rent shall be reduced by the amount of
$10,000.00 per month commencing with the Base Rent due on November 1, 2020 and
continuing until such Restaurant is open to the public. Notwithstanding the
foregoing, the Target Opening Date shall be extended by one day for each day of
delay caused by Tenant Delays (as hereafter defined). For the purposes hereof,
the term “Tenant Delays” means any actual delay which is attributable to
(i) Tenant’s failure to provide input to Landlord in a timely manner,
(ii) Tenant’s repeated failure to be available to attend meetings with Landlord
and its consultants, provided, however, that Landlord has given Tenant
reasonable advance notice thereof and further provided the meetings are
scheduled during normal business hours, or (iii) any other act or neglect of
Tenant that materially impedes Landlord’s progress towards causing the
Restaurant to be identified, constructed, decorated or opened by the Target
Opening Date all as determined by Landlord in Landlord’s sole but reasonable
judgment. Landlord shall provide Tenant with two (2) Business Days prior notice
of the existence of any fact or circumstance that, if not cured by Tenant, would
constitute Tenant Delays together with the steps that Tenant must take to avoid
such Tenant Delays.

2. Cafeteria. Throughout the Term of the Lease, and subject to Applicable Laws,
the Building will contain an eating facility for use by Tenant, its employees,
guests and invitees as well as other tenants or occupants of the Building (the
“Cafeteria”), which shall be at least as good as the Valo Park Phase 2 Cafeteria
Plans dated December 22, 2016 (“Landlord’s Plans”). Landlord shall provide
Tenant the opportunity to provide input and reasonable approval of the
rebranding of the cafeteria. Landlord and Tenant shall work diligently and in
good faith to establish a mutually agreed upon plan for the cafeteria to meet
the standards set forth in Landlord’s Work. Landlord shall endeavor to achieve
final completion of Landlord’s Work related to the Cafeteria on or before May 1,
2019, provided that such date shall be subject to extension for delays caused by
Tenant Delays or Force Majeure and provided, further that Landlord shall not be
in default of its obligations under this Lease if the Cafeteria is not completed
by such date (as may be extended pursuant to this sentence). Notwithstanding
anything herein to the contrary, Landlord acknowledges that Landlord’s
commitment to establishing a “best in class” experience and establishing an
eating facility that is “famous for food” was a material inducement to Tenant
agreeing to this Lease. Nevertheless, Landlord and Tenant agree that Landlord
must maintain ultimate decision-making rights regarding operations of the
Building that have an impact over other tenants or occupants of the Project.
Notwithstanding the foregoing, Landlord and Tenant agree as follows:

(a) Landlord shall investigate the costs of using supreme quality, organic
ingredients in Cafeteria menu items and shall present a complete analysis of the
increased Cafeteria costs involved in using organic ingredients to Tenant for
its consideration. Tenant shall have the right to elect to cause

 

Exhibit B-5, Page 1 of 2



--------------------------------------------------------------------------------

Landlord to replace some or all of the Cafeteria menu items with organic
ingredients. In the event Tenant elects to replace some or all of the Cafeteria
items with organic ingredients, Landlord shall proceed with such replacement as
soon as reasonably practical and following Landlord’s inclusion of the organic
ingredients selected by Tenant in the Cafeteria menu, Tenant shall pay the
actual additional cost therefore.

(b) Landlord and/or Landlord’s property manager shall meet with Tenant on a
quarterly basis (or more frequently if requested by Tenant) and Tenant shall
have a good faith opportunity to review and provide input on Cafeteria menus on
an ongoing basis. Landlord shall provide Tenant with an estimate of the
increased costs, if any, associated with any changes to the Cafeteria menu
requested by Tenant. In the event Tenant elects to pay the actual increased
ingredient costs, Tenant’s requests shall be implemented by Landlord. [In no
event shall Tenant be charged any administrative or overhead costs for the
review and or implementation of changes to the Cafeteria menu.

(c) Landlord shall ensure that the Cafeteria operator has sufficient technology
to support Tenant offering a discount on Cafeteria food to Tenant employees with
monthly reports and reporting as reasonably required by Tenant.

(d) Landlord shall not lease any space or otherwise hire a service provider to
provide food, beverage or any other amenity service to the Project, (including
the Restaurant) or change the executive chef of the Cafeteria without first
consulting with Tenant and giving reasonable consideration to any advice or
suggestions provided by Tenant. Landlord shall consult with and allow Tenant a
good faith opportunity to influence the brand, image, quality and type of
service provided so that Tenant can be assured it is of the highest image and
quality, provided, however, that Landlord’s determinations as to each of the
foregoing matters shall be final and binding and without liability to Landlord.
Notwithstanding the foregoing, from and after the date upon which the Premises
shall have been expanded to include more than half the rentable square footage
of the Project, Landlord shall not enter into any lease with a provider of
services or amenities to the Project without first obtaining Tenant’s approval,
which shall not be unreasonably withheld, conditioned or delayed.

(e) In the event Tenant determines, in its good faith judgment, that the
executive chef or the vendor operating the Cafeteria is not meeting its
standards, Tenant may deliver written notice thereof to Landlord and Landlord
shall consult with Tenant and give reasonable consideration to any advice or
suggestions provided by Tenant. In the event the quality fails to improve to a
level reasonably acceptable to Tenant within sixty (60) days after Landlord’s
receipt of Tenant’s written notice that the executive chef or vendor operating
the Cafeteria is not meeting its standards, Tenant shall have the right to
require Landlord to replace the vendor or executive chef with a vendor or
executive chef, as applicable, reasonably acceptable to Tenant provided the
Premises shall have been expanded to include more than half the rentable square
footage of the Project.

3. Food Trucks. Throughout the Term of the Lease, subject to all Applicable
Laws, Landlord shall make space available for up to two (2) food trucks to
provide service to the Project within a reasonable distance of the main entrance
to the Building, on at least two (2) business days of the week and weather
permitting. Landlord shall use diligent and good faith efforts to invite food
trucks to provide service to the Project on a rotating basis, and Tenant shall
be permitted to invite individual food trucks to service the Project in
coordination with Landlord.

(a) In the event that the food trucks require “minimums” or any subsidization,
Landlord shall provide Tenant with an analysis of such costs, and subject to
Tenant’s approval thereof, Tenant shall be responsible for such costs. Tenant’s
agreement to be responsible for such costs is a condition precedent to
Landlord’s obligations under Paragraph 3. Additionally, Landlord shall have
discretion to discontinue the food truck service should Landlord determine in
its reasonable judgment that the food truck service is negatively impacting the
Project and its in place amenities; provided, however, that before exercising
such discretion, Landlord shall first meet with Tenant to discuss any issues in
order to determine if there is a mutually agreeable remedy.

 

Exhibit B-5, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT C-1

BASE BUILDING WORK LETTER

Landlord covenants and agrees to perform the following base scope of work
(“Landlord Work”) with respect to the Project in accordance with the Lease,
including this Exhibit C-1 (this “Base Building Work Letter”). Tenant shall have
the right, but not the obligation, to participate in and provide input regarding
the Landlord Work, with Landlord giving reasonable consideration to all such
input and preferences made by Tenant, and the Landlord team, including without
limitation its property managers, architects, engineers and property managers,
will be instructed by Landlord to prioritize and be responsive to Tenant’s
requests. Landlord shall perform the following scope of work with respect to the
Project subject to Tenant’s reasonable, good faith, advance consultation and to
the terms and conditions set forth herein. All dates for performance set forth
below are intended as targets only and shall be subject to extension by reason
of Tenant Delays. Landlord shall not be in default of its obligations under this
Lease if Landlord does not meet such target dates (as may be extended in
accordance with the prior sentence) provided the work required to be performed
is completed no later than the Commencement Date.

 

1) Phase I Improvements: Landlord shall endeavor to achieve final completion of
the Building lobby, main corridors and the Project amenities identified as the
Phase I Improvements on Schedule A attached hereto and incorporated by April 1,
2018.

 

2) Conference Center: Landlord shall explore cosmetic upgrades of the Conference
Center but shall have no obligation to perform upgrades. In no event shall the
Conference Center be materially modified or reduced in size and Landlord shall
not remove and/or replace any of the furniture, fixtures or equipment located
therein, except in its efforts to upgrade the Conference Center, without the
express consent of Tenant.

 

3) Auditorium: Landlord shall endeavor to achieve final completion of the new
entry to the Auditorium no later than April 1, 2018. In no event shall the
Auditorium be reduced in size or materially modified in any way, with the
exception of the new entry, without the express consent of Tenant.

 

4) Cafeteria: Landlord shall conduct a redesign and reprogramming of the
Cafeteria in accordance with the requirements set forth in Exhibit B-5. Landlord
shall consult with Tenant, and Tenant shall have the right to participate in and
provide input regarding the design and character of the Cafeteria and Landlord
shall give reasonable consideration to all such input and preferences made by
Tenant prior to finalizing any plans for the redesign and reprograming of the
Cafeteria.

 

5) Fitness Facility: Landlord shall explore cosmetic upgrades to the Fitness
Facility but shall have to obligation to perform such upgrades

 

6) Fins: Landlord shall endeavor to replace all of the Project’s exterior glass
“fins” prior to the Delivery Date.

 

7) Walkway/Patio: Landlord shall work diligently to upgrade the walkway/patio
connecting the 4th floors of the two Towers. Landlord shall remove the existing
trees and replace them with alternative trees that are aesthetically pleasing
and do not interfere with Koi pond as determined by Landlord in Landlord’s sole
but reasonable judgment.

 

8) Security Shack: Landlord and Tenant shall discuss and coordinate disposition
of the security shack at the entrance of Jones Branch Drive, which shall include
at a minimum the removal of the advertising thereon. Landlord shall explore a
different use for the security shack but shall have no obligation to change the
existing use

 

Exhibit C-1, Page 1 of 2



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT C-1

PHASE I IMPROVEMENTS

 

1. Design and construction of new lobby security desk to be located in front of
lobby staircase closer to the main building entrance.

 

2. New platform with seating to be constructed in lobby adjacent to existing L
shaped water feature.

 

3. New coffee / wine bar to be designed and constructed in location of old
security desk in lobby.

 

4. New Modern furniture throughout lobby.

 

5. Existing lobby market to be redesigned and constructed to a Grab and Go open
concept.

 

6. Existing auditorium entrance to be demolished and redesigned using glass
panels and full height glass doors and cosmetically upgrade auditorium interior.

 

7. New Serpentine Ipe benches to be designed and constructed on exterior patio
adjacent to Koi pond.

 

8. New patio furniture installed in grass area across from Koi pond

 

Exhibit C-1, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT C-1.1

PROJECT AMENITIES

Landlord shall have operational as of the Lease Commencement Date and maintain
each throughout the Lease Term (except as may otherwise be agreed to by Tenant)
consistent with Comparable Buildings the amenities identified below. Tenant’s
sole remedy for Landlord’s breach of any of the obligations set forth in this
Exhibit C-1.1 shall be specific performance (other than with respect to
Landlord’s obligations in connection with the Restaurant for which Tenant shall
also be entitled to the partial Rent abatement described in Exhibit B-5).

1. Landlord shall provide a shuttle bus for the non-exclusive use by tenants of
the Project, with mutually agreed upon non-exclusive branding for Tenant (the
“Shuttle”). Landlord and Tenant shall mutually agree upon the size of the
Shuttle and routes driven. Tenant shall have the right to reasonably determine
and adjust operational timeframes based on the needs of Tenant. As of the date
hereof, the Shuttle shall operate as follows: (a) between the Project and the
closest Metrorail station between the hours of 7 a.m. and 10:30 a.m. and 4 p.m.
and 8 p.m. each business day on the quarter hour; and (b) on a circuit between
the Project, Tysons I, and Tysons II malls during the hours of 11 a.m. through
2:30 p.m. each business day on the quarter hour, traffic permitting.

2. The Cafeteria as set forth in Exhibit B-5.

3. The Fitness Facility, as set forth in Section 7.4 of the Lease. The Fitness
Facility shall include no fewer lockers and showers than exists on the date of
this Lease, which Tenant’s employees may use at no additional charge.

4. The conference center located on the main (lobby) floor of the Building for
the use of tenants of the Project on a first-come first-serve reservation basis
pursuant to Landlord’s then current reasonable rates for half-day or full day
usage (“Conference Center”). Landlord shall provide Tenant with free usage of
each individual room of the Conference Center four (4) times for up to eight
(8) hours per instance on an annual basis with reasonable prior notice by
Tenant. Landlord shall ensure that other tenants shall not over-use the
Conference Center so that Tenant will realize at least its proportionate share
of the Conference Center based on the amount of square feet leased by Tenant.
Notwithstanding anything herein to the contrary, costs for catering or audio
visual support services provided to Tenant shall be at Tenant’s expense for the
reasonable and actual cost thereof. Landlord shall maintain the Conference
Center and the furniture, fixtures and equipment located therein in a manner
that is consistent with Comparable Buildings and in no event shall the size of
the Conference Center be materially reduced beyond its size as of the Effective
Date hereof.

5. The auditorium for the use of tenants of the Project on a first-come
first-serve reservation basis pursuant to Landlord’s then current reasonable
rates for half-day or full day usage (“Auditorium”). Landlord shall provide
Tenant with free usage of the Auditorium four (4) times for up to eight
(8) hours per instance on an annual basis with reasonable prior notice. Landlord
shall ensure that other tenants shall not over-use the Auditorium so that Tenant
will realize at least its proportionate share of the Conference Center based on
the amount of square feet leased by Tenant. Notwithstanding anything herein to
the contrary, costs for catering or audio visual support services shall be at
Tenant’s expense.

6. The Restaurant as defined in Exhibit B-5.

7. Building lobby area amenities acceptable to Tenant, including without
limitation, a café and lobby shop, which shall be constructed by Landlord and
operational on or before the Lease Commencement Date. Tenant agrees that the
obligation set forth in this Paragraph 7 has been fulfilled by Landlord as of
the date hereof.

 

Exhibit C-1.1, Page 1 of 2



--------------------------------------------------------------------------------

8. All of the outdoor amenities in existence as of the Effective Date hereof,
including without limitation, tennis courts, basketball courts and paved running
track for the use of Tenant and its employees. In the event Tenant reasonably
determines that the outdoor amenities set forth in this paragraph 8 are being
over utilized by Landlord or other tenants or occupants of the Project, Tenant
shall have the right to require Landlord to institute a reservation system
reasonably acceptable to Landlord and, provided Tenant has not assigned this
Lease (other than a Permitted Transfer) and has not entered into a Disqualifying
Sublease, giving Tenant first priority to reserve the outdoor amenities.

9. For so long as such services (or their equivalent) shall continue to be
available pursuant to Applicable Law, free Uber (or equivalent car service
provider) rides for tenants of the Project to and from Tysons Galleria, Tysons
Corner Center, Tysons Corner Metro Station, and McLean Metro Station shall be
provided.

10. “Be Well Team” or equivalent branded concierge service.

11. Free and professional quality WI-FI, with business grade AP, throughout the
Common Areas of the Project.

12. On-site property management, which shall at all times manage, operate and
maintain the Building and its services in accordance with Comparable Buildings.

13. A security desk staffed twenty four hours a day, seven days a week, with
security cameras.

 

Exhibit C-1.1, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT C-2

WORK LETTER

The following terms and conditions shall govern the construction of the Original
Premises Tenant Improvements (hereinafter defined) and the Fifth Floor Tenant
Improvements (hereinafter defined). If there is any direct and express conflict
between the terms and conditions of this Exhibit C-2 (“Work Letter”) and the
terms and conditions of the Deed of Lease (“Lease”) by and between Tamares 7950
Owner LLC (“Landlord”) and Appian Corporation (“Tenant”), the terms of this Work
Letter shall control for purposes of design and construction of the Original
Premises Tenant Improvements and the Fifth Floor Tenant Improvements. All
references in this Work Letter to the “Lease” shall mean the relevant portions
of the Lease to which this Letter is attached as Exhibit C-2. Capitalized terms
not otherwise defined in this Work Letter shall have the meaning set forth in
the Lease.

SECTION 1

DELIVERY CONDITION OF PREMISES

1.1 Landlord shall deliver the Original Premises and the Fifth Floor Must-Take
Space (as such terms are defined in the Lease, and collectively referred to in
this Work Letter as the “Premises”) to Tenant and Tenant shall accept the
Premises in broom clean and in its current “As-Is” condition existing as of the
date of the Lease, with all Building systems, life/safety, electrical, plumbing
and VAVs servicing the Premises in good working order and condition (“Delivery
Date”). Except as otherwise specifically provided in this Lease, including all
of the exhibits, Landlord shall not be obligated to make or pay for any
alterations or improvements to the Premises, the Building or the Project. During
Tenant’s construction of its tenant improvements, if Tenant becomes aware of any
noncompliance with the conditions for delivery described in Section 1 of this
Work Letter (a “Non-Complying Construction Item”), then Tenant shall promptly
(and in all events within five (5) business days of Tenant’s becoming actually
aware of the same) deliver written notice to Landlord thereof (“Deficiency
Notice”). Upon Landlord’s prompt confirmation of the Non-Complying Construction
Item, Landlord shall advise Tenant if (a) Landlord shall use commercially
reasonable efforts to promptly complete any work necessary to remedy any matters
identified in the Deficiency Notice at Landlord’s sole cost and expense, or
(b) Landlord shall allow Tenant’s contractor to complete any work necessary to
remedy any matters in the Deficiency Notice at Landlord’s sole cost and expense.
In addition, Tenant shall have the right for a period of one (1) year after the
date of Delivery to identify any latent defects in the Landlord Work.

SECTION 2

TENANT IMPROVEMENTS

2.1 Original Premises Tenant Improvements. Tenant, at its sole cost and expense
subject to the application of the Original Premises Tenant Improvement Allowance
(hereinafter defined), shall furnish and install in the Original Premises in
accordance with the terms of this Work Letter, the improvements set forth in
Original Premises Construction Drawings (hereinafter defined) (collectively, the
“Original Premises Tenant Improvements”).

2.2 Fifth Floor Tenant Improvements. Tenant, at its sole cost and expense
subject to the application of the Fifth Floor Must- Take Tenant Allowance
(hereinafter defined), shall furnish and install in the Fifth Floor Must-Take
Space in accordance with the terms of this Work Letter, the improvements
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or denied (collectively, the “Fifth Floor Tenant Improvements”). All of the
terms and conditions set forth in this Work Letter

 

Exhibit C-2, Page 1 of 10



--------------------------------------------------------------------------------

shall apply to the Fifth Floor Tenant Improvements and Fifth Floor Tenant
Improvement Allowance, mutatis mutandis. In addition, the terms and conditions
of the Must- Take Accelerated Fit-Out Right set forth in Section 1.15.7 of the
Lease shall apply. Except to the extent specified otherwise, all of the terms
and conditions of this Work Letter shall apply to the Fifth Floor Tenant
Improvements in the same manner as identified for the Original Premises Tenant
Improvements, including without limitation, the selection of Tenant’s Architect,
Tenant’s Engineer, the Contractor, Landlord approvals of plans and drawings, the
disbursement procedures, etc.

SECTION 3

ARCHITECT AND ENGINEERS FOR TENANT IMPROVEMENTS

3.1 Tenant’s Architect. Tenant has retained Callison RTKL and/or Gensler as its
architect/space planner (the “ Tenant’s Architect”) to prepare the Original
Premises Final Space Plan (hereinafter defined) and the Original Premises
Construction Drawings (hereinafter defined). If Tenant elects to retain an
architect other than Callison RTKL and/or Gensler as the Tenant’s Architect,
such other architect shall be subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed.

3.2 Tenant’s Engineer. Tenant shall retain engineering consultants selected by
Tenant and approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed (the “Tenant’s Engineer”), to (i) prepare all
mechanical, electrical, plumbing, and structural design work, (ii) design the
type, number and location of all mechanical systems in the Premises, including
without limitation the heating, ventilation and air conditioning system therein,
the fire alarm system and all life safety and sprinkler work and to prepare all
of the mechanical plans, (iii) assist Tenant and Tenant’s Architect in
connection with the electrical design and electrical plans for the Premises,
(iv) assist Tenant and the Tenant’s Architect in connection with plumbing-
related issues involved in designing the Premises and to prepare all of the
plumbing plans, and (v) assist Tenant and Tenant’s Architect in connection with
the structural elements of Tenant’s Architects’ design of the Premises and to
prepare all of the structural plans.

3.3 Project Manager. Tenant may retain the services of a project manager,
subject to Landlord’s approval, such approval not to be unreasonable withheld,
conditioned or delayed (the “Project Manager”).

SECTION 4

PLANS AND DRAWINGS

4.1 Landlord Review. Landlord’s review of the Original Premises Construction
Drawings as set forth in this Section 4, shall be solely for approval purposes
and shall not imply Landlord’s review of (or obligate Landlord to review) the
Original Premises Construction Drawings for quality, design, compliance with
Applicable Laws or other like matters. Accordingly, notwithstanding that any
Original Premises Construction Drawings are reviewed by Landlord or its space
planner, architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord’s space
planner, architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Original Premises Construction Drawings.

4.2 Original Premises Final Space Plan. Tenant shall cause Tenant’s Architect to
prepare and deliver to Landlord for Landlord’s approval a final space plan for
the Original Premises Tenant Improvements (the “Original Premises Final Space
Plan”), which Original Premises Final Space Plan shall be based, in part, upon
the Test Fit Presentation dated January 8, 2018 and preliminary conceptual plans
for the Original Premises attached to the Lease as Exhibit A-1 through Exhibit
A-7, inclusive. The Original Premises Final Space Plan shall include a layout
and designation of all offices, rooms and other partitioning in the Original
Premises, and major equipment to be contained therein. Landlord shall, within

 

Exhibit C-2, Page 2 of 10



--------------------------------------------------------------------------------

ten (10) Business Days after Landlord’s receipt of the Original Premises Final
Space Plan, either (i) approve the Original Premises Final Space Plan, or
(ii) notify Tenant of Landlord’s disapproval thereof with reasonably detailed
reasons of such disapproval specified. If Landlord notifies Tenant of such
disapproval with the required specificity, Tenant shall (A) cause the Original
Premises Final Space Plan to be revised to correct any deficiencies or other
matters reasonably specified by Landlord in such disapproval notice, and
(B) deliver such revised Original Premises Final Space Plan to Landlord.
Landlord shall advise Tenant of Landlord’s approval or disapproval of the
revised Original Premises Final Space Plan within five (5) Business Days after
Tenant submits the same. The foregoing process shall repeat until the Original
Premises Final Space Plan is approved by Landlord. Landlord’s failure to
approve, comment or disapprove the Original Premises Final Space Plan within
such ten (10) or five (5) Business Day period, as applicable, after Landlord’s
receipt of the Original Premises Final Space Plan shall be deemed to be
Landlord’s approval. Landlord’s approval of the Original Premises Final Space
Plans (including revisions thereto) pursuant to this Paragraph shall not be
unreasonably withheld, conditioned or delayed, unless Landlord reasonably
determines that any of the Original Premises Tenant Improvements depicted on the
Original Premises Final Space Plans adversely affect the base Building structure
or any of the base Building systems, in which event Landlord may grant or
withhold its approval in its sole discretion Any disapproval by Landlord of any
Original Premises Final Space Plans submitted by Tenant pursuant to this
Paragraph shall be accompanied by the specific grounds for such disapproval and
a description of the revisions or modifications necessary in order for Landlord
to provide its approval.

4.3 Original Premises Final Working Drawings. Following the approval by Landlord
of the Original Premises Final Space Plan pursuant to Section 4.2 above, Tenant
shall cause the Tenant’s Architect and the Tenant’s Engineer to complete the
architectural and engineering drawings for the Original Premises Tenant
Improvements based upon, and in conformance with, the Original Premises Final
Space Plan approved by Landlord, and cause the Tenant’s Architect to compile a
fully coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form to allow general contractors and
subcontractors to bid on the Original Premises Tenant Improvements and to obtain
all applicable permits therefor (collectively, the “Original Premises Final
Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval, such approval not to be unreasonably withheld, conditioned or delayed.
Landlord shall, within ten (10) business days after Landlord’s receipt of the
Original Premises Final Working Drawings, either (i) approve the Original
Premises Final Working Drawings, or (ii) notify Tenant of Landlord’s disapproval
thereof with detailed reasons of such disapproval specified. If Landlord
notifies Tenant of such disapproval with the required specificity, Tenant shall
(A) cause the Original Premises Final Working Drawings to be revised to correct
any deficiencies or other matters reasonably specified by Landlord in such
disapproval notice, and (B) deliver such revised Original Premises Final Working
Drawings to Landlord. Landlord shall respond to such revised Original Premises
Final Working Drawings within five (5) business days and Landlord’s failure to
respond within the aforementioned ten (10) business or five (5) business days,
as applicable, shall be deemed to be Landlord’s approval. The foregoing
procedure shall repeat until the Original Premises Final Working Drawings are
approved by Landlord. Landlord’s approval of Original Premises Final Working
Drawings (including revisions thereto) pursuant to this Paragraph shall not be
unreasonably withheld, conditioned or delayed, unless Landlord reasonably
determines that any of the Original Premises Tenant Improvements depicted on the
Original Premises Final Working Drawings adversely affect the base Building
structure or any of the base Building systems, in which event Landlord may grant
or withhold its approval in its sole discretion Any disapproval by Landlord of
any Original Premises Final Working Drawings submitted by Tenant pursuant to
this Paragraph shall be accompanied by the specific grounds for such disapproval
and a description of the revisions or modifications necessary in order for
Landlord to provide its approval. The Original Premises Final Working Drawings
approved by Landlord pursuant to the foregoing procedure shall be referred to
herein as the “Original Premises Approved Working Drawings”.

4.4 Original Premises Approved Working Drawings. Tenant shall submit the
Original Premises Approved Working Drawings to the applicable local governmental
agency for all applicable building permits necessary to allow the Contractor (as
defined below), to commence and fully complete the construction of the Original
Premises Tenant Improvements (collectively, the “Permits”). Landlord shall
cooperate with Tenant to the extent necessary to obtain the Permits.
Notwithstanding the foregoing, Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining

 

Exhibit C-2, Page 3 of 10



--------------------------------------------------------------------------------

any building permit or certificate of occupancy for the Original Premises and
that the obtaining of the same shall be Tenant’s responsibility; provided,
however, that Landlord shall, in any event, cooperate with Tenant in executing
permit applications and performing other ministerial acts reasonably necessary
to enable Tenant to obtain any such permit or certificate of occupancy.
Notwithstanding the foregoing, in the event substantial completion of any of the
Landlord Work is required in order for Tenant to obtain any Permits, Landlord
shall complete such work as soon as possible in order to avoid any delays in
Tenant’s efforts to obtain the Permits. No material changes, modifications or
alterations in the Original Premises Approved Working Drawings may be made
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord shall respond to any
such request for approval within five (5) business days and shall follow the
procedure for approval set forth in Section 4.2 above, provided, however, the
time frames for Landlord’s approval shall be reduced to seven (7) business days
for the original request and five (5) business days for approval of any required
modifications. The Original Premises Final Space Plan, Original Premises Working
Drawings and Original Premises Approved Working Drawings shall be collectively
referred to herein as, the “Original Premises Construction Drawings”.

SECTION 5

CONSTRUCTION OF TENANT IMPROVEMENTS

5.1 Original Premises Contractor. Tenant shall select a general contractor (the
“Contractor”) to construct the Original Premises Tenant Improvements, subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Landlord hereby
pre-approves each of Davis Construction, HITT Contracting Inc., Rand
Construction Corporation, DPR Construction, Harvey Clearly Builders and D. Watts
as the Contractor. In the event Tenant’s selection for Contractor is not one of
the foregoing, or if at any point Tenant elects to replace the Contractor,
Landlord shall approve or disapprove of Tenant’s proposed contractor within five
(5) business days following receipt of Tenant’s request therefor, and Landlord’s
failure to respond within such five (5) business day period shall be deemed
approval. Tenant may, in its sole discretion, elect to either (i) select the
Contractor by competitively bidding the construction of the Original Premises
Tenant Improvements to one (1) or more general contractors approved by Landlord
pursuant to the foregoing, or (ii) select the Contractor without competitively
bidding the construction of the Original Premises Tenant Improvements (provided
that such Contractor shall not be an Affiliate of Tenant).

5.2 Substantial Completion. Tenant shall cause the Contractor to complete
construction of the Original Premises Tenant Improvements and the Fifth Floor
Tenant Improvements in a diligent and workmanlike manner in accordance with
Applicable Laws and the applicable construction drawings. “Substantial
Completion” shall occur when (1) Tenant Improvements are completed in accordance
with all Applicable Laws and the applicable construction drawings except for
items of work and adjustment of equipment and fixtures that can be completed
after the Original Premises and/or Fifth Floor Must-Take Space are occupied by
Tenant without causing substantial interference with Tenant’s occupancy thereof
(i.e., the “punch list” items) and (2) Tenant obtains a certificate of
occupancy, or the equivalent thereof, for the Original Premises or Fifth Floor
Must-Take Space, as applicable.

5.3 Early Access. Landlord shall cooperate and coordinate with Tenant and
Tenant’s vendors to provide reasonable access to the Project and the Premises
and, subject to Tenant’s compliance with the Building Rules and Regulations
attached to the Lease as Exhibit D and the terms and conditions of the Lease,
including the Exhibits, use of Common Areas for staging, dumpsters, storage and
other functions during the construction of improvements during mutually agreed
upon construction hours.

 

Exhibit C-2, Page 4 of 10



--------------------------------------------------------------------------------

SECTION 6

TENANT ALLOWANCE

6.1 Original Premises Tenant Improvement Allowance. Tenant shall be entitled to
receive from Landlord a one-time tenant improvement allowance (the “Original
Premises Tenant Improvement Allowance”) in the amount of $15,859,980 (i.e.,
$90.00 per rentable square foot of the Original Premises), to help Tenant pay
for the costs of designing, permitting, installing, and constructing the
Original Premises Tenant Improvements, as such costs are more particularly
discussed in Section 6.2 below. Tenant shall not be required to pay (and the
same shall not be applied against the Original Premises Tenant Improvement
Allowance) any supervisory, administrative, or any other type of costs or fees
relating to Tenant’s construction of the Original Premises Tenant Improvements,
including but not limited to, the cost of electricity, water, sewer, heating and
air conditioning, freight elevator usage (which Landlord shall make available to
Tenant for Tenant’s use at all times during the construction of the Original
Premises Tenant Improvements and move-in period), operator costs, staging area
usage, use of the Building’s loading docks, security guard service, Building
engineer oversight or review, or review and approval of Tenant’s plans, drawings
or construction documents by Landlord subject, however, to the terms of Sections
6.2.7 and 6.2.8 below. In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter in a total amount which exceeds the
Original Premises Tenant Improvement Allowance or more than one (1) time in any
calendar month. Any undisbursed Original Premises Tenant Improvement Allowance
remaining on the date that is twenty-four (24) months following the Commencement
Date shall be retained by Landlord, time being of the essence. Notwithstanding
the foregoing, Landlord shall have the right prior to Tenant’s commencement of
the construction of the Original Premises Tenant Improvements to convert up to
$10.00 per rentable square foot (i.e., $1,762,220) of the Original Premises
Tenant Improvement Allowance into Abated Rent (as defined in the Lease) by
delivering written notice to Tenant (a “TI Funds Conversion Notice”) of such
election stating the portion of the Original Premises Improvement Allowance that
Landlord is converting pursuant to this sentence (“Converted TI Funds”). Upon
delivery of a TI Funds Conversion Notice, the Rent Commencement Date shall be
extended to the date upon which the increased Abated Rent (including Converted
TI Funds) would be exhausted if applied to the Monthly Base Rent due on the
first date of each month occurring from and after the Commencement Date. Tenant
shall be responsible for any partial Monthly Base Rent remaining in any month
following the exhaustion of the increased Abated Rent (including Converted TI
Funds). Landlord and Tenant shall enter into an amendment to the Lease to
memorialize the Rent Commencement Date as extended in accordance with this
Section 6.1 promptly following Landlord’s delivery of a TI Funds Conversion
Notice. In the event that Landlord fails to fund the Original Premises Tenant
Improvement Allowance, the Fifth Floor Tenant Improvement Allowance, or any
other improvement allowance that Tenant is entitled to receive from Landlord in
connection with Tenant’s exercise of Expansion Rights (or the ROFO, as the case
may be) when such sums are due in accordance with the terms of this Work Letter,
and such failure continues beyond thirty (30) days written notice from Tenant,
Tenant shall have the right to offset such amounts against Rent next coming due
in accordance with the terms of the Lease.

6.2 Costs Included in the Original Premises Tenant Improvement Allowance. Except
as otherwise set forth in this Work Letter, the Original Premises Tenant
Improvement Allowance shall be disbursed by Landlord (each of which disbursement
shall be made pursuant to the provisions of Section 6.5 below), only for the
following items and costs (collectively, the “Original Premises Tenant
Improvement Allowance Items”):

6.2.1 The cost of construction of the Original Premises Tenant Improvements,
including, without limitation, the elevator and entrance lobbies, corridors, and
bathrooms, and such costs shall include, without limitation, contractors’ fees
and general conditions;

6.2.2 All architectural and/or engineering fees and expenses incurred in
connection with the Original Premises Tenant Improvements;

6.2.3 All project management fees or owner’s representative fees incurred by
Tenant in connection with the Original Premises Tenant Improvements;

6.2.4 The cost of communications cabling, security systems, back-up power
systems, audio-visual systems and signage costs;

 

Exhibit C-2, Page 5 of 10



--------------------------------------------------------------------------------

6.2.5 All Tenant improvement construction-related costs;

6.2.6 Up to $25.00 per rentable square foot of the Original Premises Tenant
Improvement Allowance (i.e., $4,405,550), may be used towards Tenant’s
relocation costs including, but not limited to, moving expenses, the purchase
and installation of furniture or equipment, and such other reasonable relocation
costs;

6.2.7 Payment of reasonably incurred, necessary and actual out-of-pocket review
costs incurred by Landlord and payable to third party architects and engineers
in connection with the review of the Original Premises Construction Drawings (as
defined above); provided, however, in no event shall Tenant be responsible for
any supervisory or administrative costs or fees or other costs or fees of any
type related to Tenant’s construction of the Original Premises Tenant
Improvements, including, without limitation, Landlord’s internal costs of
reviewing and approving the Original Premises Construction Drawings; and

6.2.8 Payment of reasonably required after-hours engineer services and
after-hours staff costs for Building systems coordination.

6.3 Fifth Floor Must-Take Tenant Improvement Allowance. Tenant shall be entitled
to receive from Landlord a one-time tenant improvement allowance to help Tenant
pay for the costs of designing, permitting, installing, and constructing
Tenant’s improvements to the Fifth Floor Must-Take Space (as such costs are more
particularly discussed in Section 6.4 below) as set forth in Section 1.15.7 of
the Lease. Tenant shall not be required to pay (and the same shall not be
applied against the Fifth Floor Tenant Improvement Allowance) any supervisory,
administrative, or any other type of costs or fees relating to Tenant’s
construction of the Fifth Floor Tenant Improvements, including but not limited
to, the cost of electricity, water, sewer, heating and air conditioning, freight
elevator usage (which Landlord shall make available to Tenant for Tenant’s use
at all times during the construction of the Fifth Floor Tenant Improvements and
move-in period), operator costs, staging area usage, use of the Building’s
loading docks, security guard service, Building engineer oversight or review, or
review and approval of Tenant’s plans, drawings or construction documents by
Landlord subject, however, to the terms of Sections 6.4.7 and 6.4.8 below. All
of the terms and conditions set forth in this Work Letter shall apply to the
Fifth Floor Tenant Improvements and Fifth Floor Tenant Improvement Allowance,
mutatis mutandis. Tenant shall have the right to construct the Fifth Floor
Must-Take Space together with the Original Premises Tenant Improvements subject
to the terms and conditions of the Lease, including but not limited to
Section 1.15.7, and this Work Letter and, in connection therewith, to cause
Landlord to provide the Fifth Floor Tenant Improvement Allowance to Tenant
together with the Original Premises Tenant Improvement Allowance.

6.4 Costs Included in the Fifth Floor Tenant Improvement Allowance. Except as
otherwise set forth in this Work Letter, the Fifth Floor Tenant Improvement
Allowance shall be disbursed by Landlord (each of which disbursement shall be
made pursuant to the provisions of Section 6.5 below), only for the following
items and costs (collectively, the “Fifth Floor Tenant Improvement Allowance
Items”):

6.4.1 The cost of construction of the Fifth Floor Tenant Improvements,
including, without limitation, the elevator and entrance lobbies, corridors, and
bathrooms, and such costs shall include, without limitation, contractors’ fees
and general conditions;

6.4.2 All architectural and/or engineering fees and expenses incurred in
connection with the Fifth Floor Tenant Improvements;

6.4.3 All project management fees or owner’s representative fees incurred by
Tenant in connection with the Fifth Floor Tenant Improvements;

 

Exhibit C-2, Page 6 of 10



--------------------------------------------------------------------------------

6.4.4 The cost of communications cabling, security systems, back-up power
systems, audio-visual systems and signage costs;

6.4.5 All Tenant improvement construction-related costs;

6.4.6 The cost to purchase and install furniture and/or equipment for use in the
Fifth Floor Must-Take Space;

6.4.7 Payment of reasonably incurred, necessary and actual out-of-pocket review
costs incurred by Landlord and payable to third party architects and engineers
in connection with the review of the Fifth Floor construction drawings;
provided, however, in no event shall Tenant be responsible for any supervisory
or administrative costs or fees or other costs or fees of any type related to
Tenant’s construction of the Fifth Floor Tenant Improvements, including, without
limitation, Landlord’s internal costs of reviewing and approving the Fifth Floor
construction drawings; and

6.4.8 Payment of reasonably required after-hours engineer services and
after-hours staff costs for Building systems coordination.

6.5 Disbursement of Tenant Improvement Allowance.

6.5.1 Each month, during the construction of Original Premises Tenant
Improvements and the Fifth Floor Tenant Improvements (collectively referred to
herein as the “Tenant Improvements”), Tenant shall furnish Landlord a completed
requisition (“Requisition”) for an advance for the Tenant Improvements performed
in the prior months, from either the Original Premises Tenant Improvement
Allowance or the Fifth Floor Tenant Improvement Allowance, as applicable (in
forms issued by the American Institute of Architects such as G702 and G703 or
comparable industry standard forms), certified and sworn to by Tenant’s
Architect or Tenant’s Engineer (a) to the effect that the value of the labor and
materials in place equals the total portion of the either the Original Premises
Tenant Improvement Allowance or the Fifth Floor Tenant Improvement Allowance, as
applicable, funded to date plus the amount of the advance then being requested,
and (b) that the work completed to date has been performed in a good and
workmanlike manner, to the satisfaction of Tenant’s Architect and Tenant’s
Engineer, in substantial accordance with the Construction Documents and all
Applicable Laws. The Requisition and certification shall be accompanied by the
following: (i) Contractor’s invoice(s) on AIA Documents G702 and G703 or
comparable industry standard forms for work performed and covered by the
Requisition for the payment being requested; (ii) Contractor’s certification
that such invoice(s) reflects the work that has been performed and covered by
the Requisition for the payment being requested; (iii) Contractor’s sworn
statement showing all subcontractors with whom the Contractor has entered into
subcontracts, the amount of each subcontract, the amount requested for any
subcontractor in the application for payment and the amount to be paid to the
subcontractor from such progress payment, together with similar sworn statements
from all first-tier subcontractors for whom payment is requested in such
application for payment; (iv) lien waivers from the Contractor and all
subcontractors, sub-subcontractors, and suppliers for whom payment is requested
in the application for payment, such lien waiver being subject to payment only;
(v) all invoices received from vendors for whom payment is requested in such
application for payment; and (vi) such other industry standard information or
documentation as the Landlord may reasonably require. With each Requisition, the
Contractor also shall provide copies of all subcontractors’ monthly applications
for payment to substantiate the Contractor’s application for payment.
Notwithstanding anything herein to the contrary, in no event shall lien waivers
be required for contractors or suppliers except to the extent the value of the
applicable contractor’s or supplier’s work or materials provided exceeds
$10,000.00 in the aggregate unless so required by Landlord’s lender.

6.5.2 Landlord shall pay the amount of the Requisition (up to the amount of
either the Original Premises Tenant Improvement Allowance or the Fifth Floor
Tenant Improvement Allowance, as applicable) within thirty (30) days following
receipt of said Requisition; provided however, that Landlord shall have the
option to inspect and approve the applicable Tenant Improvements and verify the
invoices and waivers and other evidence submitted by Tenant; and further
provided, however, such review,

 

Exhibit C-2, Page 7 of 10



--------------------------------------------------------------------------------

approval and verification shall not, except as permitted in (x), (y) and
(z) below, extend the thirty (30) day period within which Landlord shall make
payment to Tenant for the amount set forth in the Requisition. If Landlord
reasonably disputes only a portion of the amount requested in a Requisition,
Landlord shall, promptly pay Tenant the undisputed portion. Once the dispute is
resolved, in the event it is determined Landlord must pay Tenant for the
disputed portion previously withheld, such payment shall be made within ten
(10) days of resolution of the dispute, including interest at the Default Rate.
Notwithstanding the foregoing, in no event shall: (x) the total amount of
disbursements made by Landlord pursuant to this Section 6.5 exceed the amount of
either the Original Premises Tenant Improvement Allowance or the Fifth Floor
Tenant Improvement Allowance, as applicable, (y) Landlord be required to
reimburse Tenant for costs associated with the Tenant Improvements to the extent
that Tenant fails to comply with the terms of this Work Letter after written
notice thereof and Tenant’s failure to cure such default within thirty (30) days
after written notice from Landlord, or (z) Landlord be required to make any
disbursement of either the Original Premises Tenant Improvement Allowance or the
Fifth Floor Tenant Improvement Allowance, as applicable, to Tenant at any time
that Tenant is in an uncured material default of the Lease past any applicable
notice and cure periods; provided, however, in the event Tenant subsequently
cures any of such default referenced above prior to Landlord exercising any
right of termination of the Lease, Landlord shall be required to make such
reimbursement or disbursement of the Original Premises Tenant Improvement
Allowance or the Fifth Floor Tenant Improvement Allowance, as applicable.

6.6 Landlord Supervision. If requested by Tenant, Landlord shall supervise the
construction by the Contractor, in which case Landlord shall be entitled to a
construction supervision and management fee (the “Original Premises Landlord
Supervision Fee”) in an amount equal to three percent (3%) of the hard costs of
construction for the applicable fit-out, which amount shall be deducted from
either the Original Premises Tenant Improvement Allowance or the Fifth Floor
Tenant Improvement Allowance, as applicable, on a monthly basis in equal monthly
installments spread over the construction schedule attached to the Original
Premises Construction Contract (as defined in the Lease) commencing upon the
construction of the Original Premises Tenant Improvements. With respect to any
portion of the Original Premises Tenant Improvement Allowance or the Fifth Floor
Tenant Improvement Allowance that is disbursed by Landlord to pay for applicable
costs that were incurred by Landlord (and are eligible for reimbursement) or the
Original Premises Landlord Supervision Fee, as a condition to Landlord’s being
obligated or entitled to disburse any portion of the such costs, Landlord shall
provide Tenant with appropriate paid or unpaid receipts or invoices for the
amount requested to be paid from the Original Premises Tenant Improvement
Allowance or the Fifth Floor Tenant Improvement Allowance, and Tenant shall
provide its approval thereof (or detailed reasons for disapproval in writing)
within five (5) business days after submission to Tenant.

6.7 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any costs,
expenses, liabilities, losses, damages, injunctions, suits, fines, penalties,
claims, and demands (collectively, “Claims”) and/or delays arising from the
actions of the Tenant’s Architect and the Tenant’s Engineer in, on or about the
original Premises, Building and/or Project. Within sixty (60) days after the
Substantial Completion of the Original Premises Tenant Improvements, Tenant
shall have prepared and delivered to the Building management office a copy of
the “as built” plans and specifications (including all working drawings) for the
Original Premises Tenant Improvements, together with a computer disk containing
the Original Premises Approved Working Drawings in AutoCAD format. Promptly
after final completion of the Tenant Improvements, Tenant shall provide to
Landlord (i) a valid non- residential use permit for the Premises, and (ii) a
certificate of completion from Tenant’s architect with respect to the Tenant
Improvements.

SECTION 7

7.1 Landlord Delay. “Landlord Delay” shall mean any of the following:

7.1.1 Landlord’s failure to disburse either the Original Premises Tenant
Improvement Allowance or the Fifth Floor Tenant Improvement Allowance, as
applicable, in accordance with the terms of the Lease and this Work Letter if
such failure shall continue beyond thirty (30) days from the date when due but
only to the extent that such failure shall have delayed the substantial
completion of the Tenant Improvements and provided that Tenant could not
reasonably have avoided the delay;

 

Exhibit C-2, Page 8 of 10



--------------------------------------------------------------------------------

7.1.2 Intentionally Omitted.

7.1.3 Landlord’s failure to deliver possession of any portion of the Original
Premises or the Fifth Floor Must-Take Space because of the holding over of an
existing tenant therein, provided that such failure delays the substantial
completion of the Tenant Improvements, and provided further that Tenant shall
have taken commercially reasonable steps to avoid any such delays (e.g., by
commencing preparatory work without delay and/or changing the sequence of the
work), provided, however, that Tenant shall not be required to incur any
additional expense in connection therewith;

7.1.4 Any interference with the construction of Tenant Improvements to the
extent arising from the failure of Landlord to furnish sufficient utilities,
HVAC, elevator, access and other services that Landlord is obligated to provide
as set forth in the Lease to enable Tenant to perform the construction and/or
install such testing, balancing, hook ups, operations and other ordinary and
customary activities in connection with the construction of the Tenant
Improvements, provided, however, that such interference actually delays the
substantial completion of the Tenant Improvements, and provided further that
(1) Tenant shall have provided written notice to Landlord of such failure and
such failure shall have continued beyond one (1) Business Day, and (2) such
delay could not reasonably have been avoided by Tenant.

In the event of a Landlord Delay, the Rent Commencement Date shall be delayed on
a day for day basis.

MISCELLANEOUS

7.2 Tenant’s Representative. Tenant has designated Glenda Montemayor and Mark
Lynch as its representatives (“Tenant’s Representatives”) with respect to the
matters set forth in this Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter.

7.3 Landlord’s Representative. Landlord has designated Todd MacWhorter as its
sole representative (“Landlord’s Representative”) with respect to the matters
set forth in this Work Letter, who, until further notice to Tenant, shall have
full authority and responsibility to act on behalf of the Landlord as required
in this Work Letter.

7.4 Time is of the Essence. Time is of the essence with respect to each
provision in this Work Letter. Unless otherwise indicated, all references herein
to a “number of days” shall mean and refer to calendar days.

7.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Work Letter or
the Lease has occurred at any time on or before the Substantial Completion of
the Original Premises Tenant Improvements and continues after the expiration of
applicable notice and cure periods, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to cause the Original Premises Contractor (as
defined in the Lease) to suspend the construction of the Original Premises
Tenant Improvements (and the Original Premises Construction Contract shall
provide that Landlord is an express third-party beneficiary with respect to the
“suspension” and “termination” provisions set forth therein), and (ii) all other
obligations of Landlord under the terms of this Work Letter shall be tolled
until such time as such default is cured pursuant to the terms of the Lease;
provided, however, if after commercially reasonable efforts Landlord is unable
to cause the Original Premises Contractor to provide that Landlord is an express
third-party beneficiary with respect to the “suspension” and “termination”
provisions in the Original Premises Construction Contract, then Tenant shall
cause the Contractor to suspend the construction of the Original Premises Tenant
Improvements as soon as reasonably possible after receipt of written notice from
Landlord that it is exercising its rights set forth in this Section 7.5.

 

 

Exhibit C-2, Page 9 of 10



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C-2, Page 10 of 10



--------------------------------------------------------------------------------

EXHIBIT C-3

Insurance Requirements for Tenant’s Contractors

Tenant is responsible for ensuring that any contractor permitted to work on the
demised premises purchase maintain and provide proof of insurance of a form and
with companies with an A.M. Best Rating of at least A- VII and who are
authorized to do business in the state(s) in which all aspects of the service
contemplated under this agreement are to be performed. Unless otherwise stated
the required insurance shall be maintained at all times during the course of
Contractor’s performance under this agreement. All policy forms must provide
coverage at least as broad as the current form promulgated by the Insurance
Services Office (“ISO”). If no such form is available the policy is subject to
approval by Owner.

Before commencement of the work, the Contractor shall furnish to the Tenant,
Certificates of Insurance evidencing the following coverages. It is the
responsibility of the Contractor to secure evidence of required insurance
coverage from any engaged sub-contractors. This requirement does not invalidate
any prohibition in this agreement against the use of sub-contractors. Contractor
is responsible for any insurance deficiency of any subcontractor. General
conditions applying to all insurance coverage are that: 1) no policy shall
contain a self-insured retention; 2) no policy shall contain a deductible in
excess of $25,000; and 3) satisfaction of any/all deductibles shall be the sole
responsibility of the Contractor.

I. Workers Compensation and Employers Liability

(A) Statutory Workers Compensation (including occupational disease) in
accordance with the law and including other states endorsement where legally
required and commercially appropriate.

(B) Employers Liability Insurance with the following limits: $1,000,000.00 each
accident; $1,000,000.00 disease each employee; $1,000,000.00 disease policy
limit.

(C) The coverage must include a waiver of Subrogation in favor of all entities
included as additional insureds as defined in this agreement including the Owner
and any party reasonably requested by the Owner.

II. Commercial General Liability (CGL) – Written on an occurrence basis,
utilizing standard unmodified coverage forms, with per project/per location
aggregate endorsements applicable to the services contemplated under this
agreement. Coverage under the CGL policy shall extend to any indemnity agreement
entered into by the Contractor in connection with the services to be performed
under this contract. The CGL coverage shall also provide that any individual or
entity that the Contractor is obligated to name as an additional insured shall
automatically receive additional insured status under the CGL policy. Additional
insured coverage for all liability in connection with the subject matter of this
contract must extend to include product/completed operations coverage.
Furthermore, products/completed operations insurance shall be maintained for a
minimum period of three (3) years after final payment and Contractor shall
continue to provide evidence of such coverage to Tenant on an annual basis
during the aforementioned period.

 

•   Additional Insureds: The following entities must be included as additional
insureds under the Contractor’s commercial general liability, excess/umbrella
liability and commercial automobile liability policies. These policies must also
provide for a waiver of subrogation of the carrier(s)’ rights that is in favor
of these entities.

 

Exhibit C-3, Page 1 of 3



--------------------------------------------------------------------------------

The Owner and any party reasonably requested by Owner. Note the Owner’s Attorney
Must Provide the specific individual/entities to be listed but Landlord is a
critical party along with the Tenant.

 

•   Additional insured coverage procured by the Contractor shall be primary and
shall under no circumstances be construed to apply as excess or contribute with
any insurance coverage independently carried by any of the additional insureds.

 

•   The policies cannot contain any provision that would preclude coverage for
suits/claims brought by an additional insured against a named insured.

 

•   Contractor is responsible for notifying its insurance carriers in the event
of a loss or a potential loss involving any of the additional insureds.
Contractor is also responsible for maintaining the required insurance during all
times mandated under this contract.

 

•   The CGL coverage must provide for a per occurrence limit of $10,000.000 and
an aggregate limit of $10,000.000 dedicated specifically to the project. These
limits may be obtained through combining CGL and excess/umbrella policies. The
product/completed operations aggregate shall be no less than the general
aggregate. Notwithstanding the foregoing, the foregoing limits shall apply only
to Tenant’s general contractor. Sub-contractors of Tenant’s general contractor
shall carry such lesser limits of coverage as may be permitted by such general
contractor but in any event shall not be less than $1,000,000 per occurrence
with an aggregate limit of $2,000,000. Notwithstanding anything herein to the
contrary, the requirements of this Exhibit C-3 shall not apply to the project
manager or any independent vendors (e.g. A/V, interior landscape, etc.).

III. COMMERCIAL AUTOMOBILE

Including all owned, leased, hired and non-owned automobiles with a combined
single limit for bodily injury and property damage of at least $5,000,000.00 per
accident. The limit may be provided through a combination of primary and
umbrella/excess liability policies. Contractual liability coverage must be
included.

IV. Umbrella and/or excess liability policies used to comply with any insurance
requirement herein shall follow-form to the underlying coverage.

V. ERRORS AND OMISSIONS

Contractor shall maintain errors and omissions, or equivalent professional
liability coverage, covering the services to be performed by Contractor in
connection with this project. The services performed by the Contractor must be
covered the subject professional liability policy. The coverage shall respond on
a claims-made basis and shall remain in effect for a period of three (3) years
after completion of all services under this agreement. Contractor shall continue
to provide evidence of such coverage to Tenant on an annual basis during the
aforementioned period. The coverage must provide minimum limits of $5,000,000.00
per claim with a per project aggregate of no less than $5,000,000.00 to respond
to the subject matter of this contract.

VI. The Contractor shall secure, pay for and maintain property insurance for
protection against loss or damage to owned, borrowed, or rented electronic
equipment, capital equipment, tools, including any tools owned by employees, and
any tools, equipment, staging, towers, and forms owned, borrowed or rented by
the Contractor. Such policies shall contain a waiver of subrogation in favor of
all entities included as additional insureds under the CGL and/or Auto policies.
The Contractor must also carry an installation

floater or fungible form of property coverage to cover loss or damage to any
equipment or material to be installed in connection with the project.

 

Exhibit C-3, Page 2 of 3



--------------------------------------------------------------------------------

VII. In the event of a breach of the insurance procurement obligation, the
Contractor must pay for the additional insureds’ attorney’s fees, expenses and
liability as a result of any claim or lawsuit.

 

Exhibit C-3, Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of April 17, 2018 (the “Lease”) by and between TAMARES 7950 OWNER LLC
(“Landlord”) and APPIAN CORPORATION (“Tenant”). Unless the context otherwise
requires, the terms used in this Exhibit D that are defined in the Lease shall
have the same meanings as provided in the Lease. In the event of any conflict or
inconsistency between the terms and provisions of these rules and regulations,
as now or hereinafter in effect, and the terms and provisions of the Lease, as
the same may be amended, the terms and provisions of the Lease shall prevail.

1. The sidewalks, halls, passages, exits, entrances, elevators and stairways of
the Building outside of the Tenant’s leased space shall not be obstructed by
Tenant, its agents or employees or used by any of them for any purpose other
than ingress to and egress from the Premises. The halls, passages, exits,
entrances, elevators, and stairways are not for the general public, and Landlord
shall in all cases retain the right to control and prevent access thereto of all
persons whose presence in the reasonable judgment of Landlord would be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants; provided, that Landlord exercise its rights in a manner
consistent with standards for Comparable Buildings (as defined in Section 6.1
the Lease). Notwithstanding the foregoing, nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities.

2. Except as set forth in the Lease, no sign, placard, picture, name,
advertisement or notice, visible from the exterior of the Premises shall be
inscribed, painted, affixed or otherwise displayed by Tenant on any part of the
Building without the prior written consent of Landlord. All approved signs or
lettering on doors visible from the exterior of the Premises shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person approved by
Landlord, which approval shall not be unreasonably withheld, conditioned, or
delayed. Landlord’s consent shall not be required for signs, placards, pictures,
names, advertisements or notices which are not visible from the exterior of the
Premises.

3. Tenant shall not allow a “fire sale”, “bankruptcy sale” or auction to be held
on the Premises or allow the Premises to be used for the storage of merchandise
held for sale to the general public.

4. Tenant shall not use or permit the use of the Premises for lodging.

5. Except as permitted by the Lease, Tenant shall not cook or permit any cooking
on the Premises. The use of Underwriters’ Laboratory approved microwaves,
toasters, equipment for brewing coffee, tea, hot chocolate and similar
beverages, and other equipment and appliances shall be permitted, provided that
such use is in accordance with all applicable Federal, state and city laws,
codes ordinances, rules and regulations.

 

Exhibit D, Page 1 of 5



--------------------------------------------------------------------------------

6. Tenant shall not employ or hire any person or persons other than the janitor
employed by Landlord for the purpose of cleaning the Premises, unless otherwise
agreed to by Landlord in writing, such consent not to be unreasonably withheld,
conditioned or delayed. Tenant shall reasonably cooperate with Landlord in
keeping the Premises neat and clean, consistent with the standards of
cleanliness of Comparable Buildings. Janitorial services will not be provided to
rooms occupied after 9:30 p.m., unless, by prior written request by Tenant to
Landlord, such service is arranged for a later hour to accommodate the use of
such rooms.

7. Unless specified otherwise in the Lease, Landlord will provide three (3) keys
to each door lock in the Premises at no cost to Tenant. Tenant shall reimburse
Landlord for its actual cost, without any markup, of any additional keys
requested or required by Tenant. Tenant shall not place additional locks or
bolts upon, nor make any change in any existing lock or locking mechanism
therein of any door of the Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Tenant shall have the right to add or change
such locks or bolts provided Tenant furnishes Landlord with a “master” key for
such locks and bolts, exclusive of Tenant’s vaults and safes, provided such
“master” keys shall be safeguarded and protected by Landlord. Tenant, upon the
expiration or termination of its tenancy, shall deliver to Landlord all keys to
doors in the Building which shall have been furnished to Tenant. Notwithstanding
the foregoing, Tenant shall not have to pay the replacement cost for the first
two (2) keys.

8. Tenant shall not receive into the Building or remove out of the Building any
office equipment, furniture, appliances and other large objects or property
(“Equipment”) except in the manner as reasonably set forth by Landlord,
including any reasonably designated delivery entrance/exit of the Building,
freight elevator, or times. Landlord shall not be responsible for loss or damage
to any such Equipment during any move in or out of the Building. Tenant shall
repair, at Tenant’s cost and expense, any and all damage suffered by the
Building by moving such Equipment. Tenant agrees to coordinate all activity to
move Equipment into or out of the Building with Landlord or Landlord’s agent and
to use the services of an insured professional moving company for such moving
activity.

9. Tenant shall not permit, use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation and
maintenance of office equipment or for other general office uses. Tenant shall
not use any method of heating or air conditioning other than that supplied by
Landlord without Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed. Tenant shall not use, keep or
permit to be used or kept any foul or obnoxious gas or substance in the
Premises.

10. Tenant shall not use or permit the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of unreasonable noise, odors, or vibrations emanating from the
Premises (whether by the use of any musical instrument, radio, television set,
or other audio device, unmusical noise, whistling, singing, or in any other
way), or to unreasonably disturb or interfere with other Building tenants or
occupants. If any equipment or machinery belonging to any tenant causes noise,
vibration or electrical interference that may be transmitted to the structure of
the Building or to any space therein to such a degree as to unreasonably disturb
or interfere with Landlord and/or any tenant in the Building, then such tenant,
shall cease use of such equipment or machinery or install and maintain, at the
tenant’s expense, vibration eliminators or other devices sufficient to eliminate
such noise or vibration.

 

Exhibit D, Page 2 of 5



--------------------------------------------------------------------------------

11. Landlord reserves the right to exclude any invitee of Tenant from the
Building between the hours of 7:00 p.m. and 7:00 a.m. Monday through Friday, and
from 1:00 p.m. to 9:00 a.m. Saturdays and Sundays, and all hours on holidays.
Landlord shall not be liable to Tenant for damages for any error with regard to
admission to or exclusion from the Building of any person. In the case of
emergency, Landlord reserves the right to evacuate the Building and/or prevent
access to the Building during the continuation of the same by such action as
Landlord may deem appropriate in its reasonable discretion, including closing
and/or locking of doors.

12. The directory of the Building will be provided for the display of the name
and location of tenants. If Tenant wishes to add any additional name to the
directory which would cause Tenant to exceed Tenant’s Share of listings on the
directory that shall be maintained by Landlord in the lobby of the North Tower
and South Tower, such addition must first be approved by Landlord in writing,
such approval not to be unreasonably withheld, conditioned or delayed, and, if
so approved, Tenant shall pay the actual cost to Landlord thereof without any
markup by Landlord.

13. No curtains, draperies, blinds, shutters, shades, screens, decorations,
hangings or other coverings shall be attached to, hung or placed upon, or used
in connection with any window of the Building in a manner causing the same to be
visible from the exterior of the Premises without the prior written consent of
Landlord, such consent not to be unreasonably withheld, conditioned or delayed.
Such items shall be installed as instructed by Landlord in its reasonable
discretion.

14. Tenant shall make commercially reasonable efforts to close and lock the
doors of the Premises and to shut off all water faucets, water apparatus and
utilities before Tenant or Tenant’s employees leave the Premises at the end of
the day, so as to prevent waste or damage. Installation of automatic lights,
locks, and water faucets shall satisfy the foregoing requirement. All tenants
shall use good faith efforts to keep the doors to the Building corridors closed
at all times except for ingress and egress.

15. All Building bathrooms, toilets, urinals, wash basins and other apparatus
shall not be used for any purpose other than that for which they were
constructed. If Tenant, or Tenant’s agents or employees otherwise use such
facilities, then Tenant shall bear the cost of repair of any resulting breakage,
stoppage or damage resulting from such use.

16. Tenant shall not sell, nor shall Tenant permit the sale at retail, of
newspapers, magazines, periodicals, theater tickets or any other goods or
merchandise to the general public in or on the Premises, nor shall Tenant carry
on, or permit or allow any employee or other person to carry on, the business of
stenography, typewriting or any similar business in or from the Premises for the
service or accommodation of occupants of any other portion of the Building, nor
shall the Premises be used for manufacturing of any kind, or any business or
activity other than that specifically provided for in Tenant’s Lease.

 

Exhibit D, Page 3 of 5



--------------------------------------------------------------------------------

17. Hand trucks, delivery carts and other material-handling equipment shall not
be used in any space or public halls of the Building, except those equipped with
rubber tires and side guards. No motorized vehicles, other than motorized
wheelchairs or scooters (used for medical or health reasons), shall be brought
by Tenant into the Building.

18. Tenant shall store all its trash and garbage within the Premises. No
material shall be placed in the Common Areas, including the trash boxes and
receptacles therein. All garbage and refuse disposal shall be made only through
entryways and elevators provided for such purposes and at such times as Landlord
shall reasonably designate.

19. Canvassing, soliciting, distribution of handbills, or any other written
material peddling in the Building are prohibited, and Tenant shall reasonably
cooperate to prevent the same.

20. Tenant agrees to abide by all governmental and public utility company rules
and regulations pertaining to thermostatic control of the temperature of the
Premises.

21. Tenant agrees not to allow or keep any animals or pets of any kind on the
Premises, except any service animal or emotional support animal for persons with
disabilities visiting or working in the Premises.

22. No part of the whole of any plaza areas, loading docks, courts, vestibules,
corridors, or balconies in the Common Areas of the Building shall be obstructed
or encumbered by any tenant or used for any purpose other than that expressly
provided for in the tenant’s leases.

23. No awnings or other projections shall be attached to the outside walls,
balconies or windows of the Building.

24. Nothing shall be thrown out, or off, of any doors, windows, balconies or
skylights or down any passageways.

25. Landlord shall have the right to prohibit any advertising by any tenant
which names or depicts the Building and which, in Landlord’s reasonable opinion,
tends to impair the reputation of the Building or its desirability as a building
for offices, and upon written notice from Landlord, such tenant shall refrain
from or discontinue such advertising.

26. No bicycles are permitted in the Building or to be attached or stored on any
part of the Building’s rails, doors, balconies or other parts.

27. All prohibitions and restrictions on Tenant set forth in these Rules and
Regulations, as the same may be reasonably amended, shall apply in at least as
restrictive of manner to all other Building tenants and occupants. Landlord may,
upon request of Tenant, waive Tenant’s compliance any of these Rules and
Regulations (now or hereafter in effect), but no such waiver by Landlord shall
be construed as a waiver of such Rules and Regulations in favor of any other
Building tenant or occupant, nor prevent Landlord from thereafter enforcing any
such Rules and Regulations against Tenant (unless otherwise agreed to by
Landlord) or any or all of the tenants or occupants of the Building. For so long
as Tenant shall have not assigned

 

Exhibit D, Page 4 of 5



--------------------------------------------------------------------------------

this Lease (other than to a Permitted Transferee) and shall not have entered
into a Disqualifying Sublease, no other tenants in the Building may obtain a
waiver of any of these Rules and Regulations, as the same may be amended,
without Tenant’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed.

28. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building,
including Tenant’s Lease.

29. Landlord reserves the right to reasonably amend these Rules and Regulations
from time to time if in the reasonable judgment of Landlord such amendments are
needed for the safety, care, and cleanliness of the Building, and for the
preservation of good order therein; provided any amendment (a) shall not
diminish Tenant’s rights under the Lease, (b) does not increase the financial
burdens of Tenant, and (c) is not inconsistent with the Lease.

 

Exhibit D, Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT E

DECLARATION OF LEASE COMMENCEMENT

THIS DECLARATION is attached to and made a part of that certain Deed of Lease
dated the 17th day of April, 2018, (the “Lease”) entered into by and between
TAMARES 7950 OWNER LLC, a Delaware limited liability company (“Landlord”) and
APPIAN CORPORATION, a Delaware corporation (“Tenant”).

Landlord and Tenant are parties to the Lease. All capitalized terms used herein
shall have the same meaning as was ascribed to such terms in the Lease, unless
otherwise indicated.

Landlord and Tenant do hereby declare that (a) the Commencement Date is hereby
established to be ____________________, (b) the Rent Commencement Date is

_______________________ and (c) the Lease Expiration Date is
____________________. The Lease is in full force and effect as of the date
hereof. To Tenant’s knowledge, Landlord has fulfilled all of its obligations
under the Lease required to be fulfilled by Landlord on or prior to the date
hereof with the exception of punch list items, and, except as set forth in the
Lease, Tenant has no right of setoff against any rentals.

[Signature page follows.]

 

Exhibit E, Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Landlord and Tenant have executed this Declaration as of the
___ day of ________________, 20___.

 

WITNESS/ATTEST:       LANDLORD:      

 

TAMARES 7950 OWNER LLC, a Delaware

limited liability company

 

 

      By:   

 

      Name:   

 

      Title:   

 

     

 

TENANT:

 

     

APPIAN CORPORATION, a Delaware corporation

 

 

      By:                                          
                              (SEAL)       Name:   

 

      Title:   

 

 

Exhibit E, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ESTOPPEL CERTIFICATE

TO: _______________________________________________________________

 

RE: Premises known as and located at 7950 Jones Branch Drive, Tysons, Virginia
(the “Building”)

The undersigned, APPIAN CORPORATION (“Tenant”), does hereby certify to the

Lender, as of _____________, as follows:

1. Tenant is the tenant under that certain lease dated April 17, 2018, between
Tenant and TAMARES 7950 OWNER LLC, as landlord (“Landlord”), as amended,
modified or supplemented by ________________________________________, leasing a
portion of the Building (the “Premises”) as more particularly described in the
said lease. Said lease, as so amended, modified or supplemented, is hereinafter
referred to as the “Lease”.

2. The Lease is in full force and effect and, except as set forth above, has not
been amended, modified or supplemented.

3. The Lease represents the entire agreement between Tenant and Landlord with
respect to the leasing and occupancy of the Premises, and there are no other
agreements or representations of any kind between Landlord and Tenant with
respect thereto. Without limiting the foregoing, Tenant does not have any rights
of first refusal for additional space, options to increase or relocate its space
or options to purchase the Premises or any interest therein, except as set forth
in the Lease.

4. To the knowledge of Tenant, all obligations of Landlord to be performed or
complied with by Landlord through the date hereof have been fully performed and
complied with including, without limitation, any obligations of Landlord to
prepare the Premises for Tenant’s occupancy, and to the knowledge of Tenant,
there exists no default or condition, state of facts or event that, with the
passing of time or the giving of notice, or both, would constitute a default by
Landlord in the performance of its obligations under the Lease.

5. To the knowledge of Tenant, all obligations of Tenant to be performed or
complied with by Tenant through the date hereof have been fully performed and
complied with and, to the knowledge of Tenant, there exists no default or
condition, state facts or event that, with the passing of time or the giving of
notice, or both, would constitute a default by Tenant in the performance of its
obligations under the Lease.

 

Exhibit F, Page 1 of 4



--------------------------------------------------------------------------------

6. The Commencement Date is ____________________, _____, and the Lease
Expiration Date is ____________________, _____, unless sooner terminated in
accordance with the terms of the Lease or extended in accordance with the terms
of the Lease. Tenant has no rights to extend the term of the Lease except as set
forth in the Lease.

7. The current Base Rent under the Lease is $_____________ per month and has
been paid for the period through ____________________, _____. All additional
rent for monthly payments of Tenant’s Share of Operating Expenses and Real
Estate Taxes for the current calendar year have been paid for the period through
____________________, _____, and all other charges due under the Lease have been
paid as of the date hereof.

8. To the knowledge of Tenant, there are no existing offsets or defenses by
Tenant to the payment of rent and other charges payable by Tenant or otherwise
to the enforcement by Landlord of the Lease except as expressly provided in the
Lease.

9. Tenant has delivered a letter of credit as the security deposit under the
Lease. No other security has been given to Landlord under the Lease. The current
Security Deposit Amount is $_____________.

10. Except as expressly set forth in the Lease, there is no free rent period or
any unexpired concession in or abatement of rent.

11. Any construction, build-out, improvements, alterations, or additions to the
Premises required to be completed by Landlord under the Lease have been fully
completed.

11. Tenant is in sole possession of the Premises and has not assigned, sublet,
pledged, mortgaged, transferred or otherwise conveyed all or any portion of its
interest in the Premises or the Lease, except as follows:
                                                             .

12. Tenant has not filed, and has not received written notice that any other
person has filed, any actions against Tenant under the bankruptcy or insolvency
laws of the United States or any other state or territory of the United States.

13. Tenant understands and acknowledges that this certificate is delivered to,
and shall be relied on by_________________, the Lender/Purchaser in connection
with an extension of a loan financing/acquisition of Landlord’s interest in the
Building and the land on which it stands (the “Mortgaged Property”).

14. Tenant confirms and agrees that, upon receipt of a fully executed SNDA, the
Lease shall be subject and subordinate to any mortgages or deeds of trust now or
hereafter affecting the Mortgaged Property, and any amendments, modifications,
consolidations, substitutions, replacements, additions, renewals, extensions, or
re-advances thereof; otherwise the Lease shall be superior to the any such
mortgages or deeds of trust.

15. All insurance required of Tenant by the Lease has been obtained by Tenant
and all premiums therefore have been paid.

16. The address for notices to Tenant under the Lease is correctly set forth in
the Lease.

 

Exhibit F, Page 2 of 4



--------------------------------------------------------------------------------

17. The person signing this letter on behalf of Tenant is duly authorized by
Tenant to do so on behalf of Tenant; provided, however, the individual shall
have no personal liability in connection with this letter.

18. [INFORMATION TO BE PROVIDED BY LANDLORD] Tenant agrees to promptly provide
the Lender at its offices at
________________________________________________________,Attention:
_____________, with copies of any notices of default given by Tenant with
respect to the Lease and\or the Premises.

Words not otherwise defined herein shall have the meaning set forth in the
Lease.

[Signature page follows.]

 

Exhibit F, Page 3 of 4



--------------------------------------------------------------------------------

TENANT:

 

APPIAN CORPORATION,

a Delaware corporation

 

By:                                                                (SEAL) Name:
 

 

Title:  

 

 

Exhibit F, Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________

ISSUE DATE: ______________

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

TAMARES 7950 OWNER, LLC

7950 JONES BRANCH DRIVE

MCLEAN, VA ____________

APPLICANT:

APPIAN CORPORATION

1875 EXPLORER STREET

4TH FLOOR

RESTON VA 20190

AMOUNT: US $$9,365,633.36 (NINE MILLION THREE HUNDRED SIXTY FIVE THOUSAND SIXTY
HUNDRED THIRTY THREE AND 36/100 U.S. DOLLARS)

EXPIRATION DATE: _____________ (ONE YEAR FROM ISSUANCE)

 

Exhibit G, Page 1 of 8



--------------------------------------------------------------------------------

LOCATION:         SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
A ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY __________________
AS TENANT UNDER THAT CERTAIN LEASE AGREEMENT BETWEEN TENANT, AND
_____________________ AS LANDLORD.

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
_______________. IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER WITH A DRAFT STATED ABOVE AND ACCOMPANIED BY THIS ORIGINAL LETTER OF
CREDIT AND AMENDMENT(S), IF ANY, ALONG WITH YOUR SIGNED STATEMENT STATING THAT
YOU HAVE RECEIVED A NON-EXTENSION NOTICE FROM SILICON VALLEY BANK AND YOU HAVE
NOT RECEIVED A REPLACEMENT LETTER OF CREDIT ACCEPTABLE TO YOU.

 

Exhibit G, Page 2 of 8



--------------------------------------------------------------------------------

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT B DULY EXECUTED. THE
CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM
MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT OR BENEFICIARY (CHOOSE ONE)
SHALL PAY OUR TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM
US$250.00) UNDER THIS LETTER OF CREDIT.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE BANK’S OFFICE) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, MAIL SORT HF 210, SANTA CLARA, CA 95054,
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION.

FACSIMILE PRESENTATIONS ARE PERMITTED. SHOULD BENEFICIARY WISH TO MAKE
PRESENTATIONS UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT
NEED NOT TRANSMIT THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY. EACH FACSIMILE
TRANSMISSION SHALL BE MADE AT:

(408) 496-2418 OR (408) 969-6510 ; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS. IN
ADDITION, ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR
OBLIGATION TO HONOR ANY DRAW REQUEST.

 

Exhibit G, Page 3 of 8



--------------------------------------------------------------------------------

WE HEREBY AGREE WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON
PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR
ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

___________________________

AUTHORIZED SIGNATURE

     

___________________________

AUTHORIZED SIGNATURE

  

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________________

 

Exhibit G, Page 4 of 8



--------------------------------------------------------------------------------

EXHIBIT A

 

DATE: _______________    REF. NO. ___________________ AT SIGHT OF THIS DRAFT   
PAY TO THE ORDER OF ___________________________________US$_________________ US
DOLLARS _____________________________________________________________________
DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO. _______________________ DATED ___________________

 

TO: SILICON VALLEY BANK

 

3003 TASMAN DRIVE

 

SANTA CLARA, CA 95054

  

_______________________

(BENEFICIARY’S NAME)

  

________________________

Authorized Signature

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

Exhibit G, Page 5 of 8



--------------------------------------------------------------------------------

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT ______________.

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________________

 

Exhibit G, Page 6 of 8



--------------------------------------------------------------------------------

EXHIBIT B

TRANSFER FORM

DATE: ____________________

 

TO:  SILICON VALLEY BANK

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

ATTN: INTERNATIONAL DIVISION.

STANDBY LETTERS OF CREDIT

  

RE: IRREVOCABLE STANDBY LETTER OF CREDIT

NO. _____________ ISSUED BY

SILICON VALLEY BANK, SANTA CLARA

L/C AMOUNT: ___________________

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

_________________________________________________________________________________________
(NAME OF TRANSFEREE)

_________________________________________________________________________________________
(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

Exhibit G, Page 7 of 8



--------------------------------------------------------------------------------

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

(BENEFICIARY’S NAME)

 

(SIGNATURE OF BENEFICIARY)

 

(NAME AND TITLE)

    

SIGNATURE AUTHENTICATED

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

(Name of Bank)

 

 

(Address of Bank)

 

 

(City, State, ZIP Code)

     

 

Exhibit G, Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT H

EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY

In order to use the fitness facility (“Facility”) and equipment located at 7950
Jones Branch Drive, Tysons, Virginia (the “Building”), I hereby certify,
covenant, and agree as follows:

1. I am in good physical condition and able to use the Facility and equipment. I
have a reasonable basis for this opinion due to examination and/or consultation
with my physician. I fully recognize that I am responsible for knowledge of my
own state of health at all times.

2. I will do all exercise and participate in all activities at my own pace and
at my own risk. I will use good judgment while exercising, will not overexert,
and will follow any instructions concerning exercise procedures. If I have any
questions regarding my workout, I will consult a trained professional.

3. I acknowledge that the Facility is unstaffed. I understand and acknowledge
that neither the owner of the Building (“Owner”), nor the property management
company (“Manager”), nor any of their agents, advisors or employees, represents
that its employees, personnel or agents have expertise in diagnosing, examining
or treating medical conditions of any kind or in determining the effect of any
specific exercise on medical conditions.

4. I understand that in participating in one or more exercises or fitness
activities at the Facility, or in use of the equipment or the Facility in any
way, there is a possibility of accidental or other physical injury or loss of my
personal property. I agree to assume that risk of any such accident or injury or
loss of property. I hereby release and discharge Owner and Manager, their
respective officers, agents, employees, personnel, partners, directors,
shareholders, affiliates and other representatives, and their successors and
assigns (collectively, the “Released Parties”), from any and all liability, harm
and damage, and waive any and all claims whatsoever, for any injury, accident or
loss in connection with my use of or entry into the Facility. In addition, I
hereby agree indemnify and hold harmless the Released Parties from any and all
costs, claims, liability, harm, damage or expenses resulting from my use of or
entry into the Facility or the equipment.

5. I acknowledge that I have received and read a copy of the current Rules and
Regulations governing the use of the Facility and equipment (a copy of which is
attached hereto as Exhibit A). I agree that I will fully comply with all rules
and regulations as they are amended from time to time after receiving notice of
the amendments.

 

Exhibit H, Page 1 of 5



--------------------------------------------------------------------------------

USER:

 

 

Employer Name:

 

Suite Number

 

Telephone

 

Access Key Number: _______________

  

 

Employee Name (Please Print):

 

Signature

 

Date

 

Exhibit H, Page 2 of 5



--------------------------------------------------------------------------------

Exhibit A

FITNESS FACILITY RULES AND REGULATIONS

The following Rules and Regulations are intended to make the Fitness Facility
(“Facility”) at 7950 Jones Branch Drive, Tysons, Virginia (the “Building”), as
safe, enjoyable and pleasant as possible for all users of the Facility (each a
“User”). These Rules and Regulations are applicable to all Users and may be
changed from time to time by TAMARES 7950 OWNER LLC, a Delaware limited
liability company (“Landlord”), or its managing agent (“Building Manager”), in
order to provide for the safe, orderly and enjoyable use of the Facility’s
facilities and equipment.

1. Members. The Facility is open to tenants and employees of tenants of the
Building only. Guests are not authorized to use the Facility and Users shall not
grant access to the Facility, nor permit the Facility to be used, by any
unauthorized persons. Any User that provides an unauthorized person with access
to the Facility will be prohibited from using the Facility. No person may use
the Facility unless he or she has signed a Consent and Waiver of Liability.

2. Use. Users shall use the Facility and related equipment solely for weight and
cardiovascular training on the equipment provided. Users shall not misuse or use
the Facility and related equipment in any manner which will damage the same.
Users shall not install, nor tamper with or remove, any equipment in the
Facility. Each User acknowledges that he or she shall exercise caution when
using the Facility, that the Facility is unstaffed, and that no security is
provided by Landlord. Any suspicious activity should be promptly reported to the
Building Manager.

3. Hours of Operation. The Facility shall be accessible by access card and
available for use by the employees of the Building tenant (“Tenant”) or of the
Tenant’s subtenants or assignees twenty-four hours per day, seven days per week.
However, in order to accommodate thorough cleaning of the Facility, access to
certain areas of the Facility may be limited during cleaning hours, which may
occur during the day or at night. Nightly cleaning hours are currently scheduled
from 6 p.m. to 10 p.m., Monday through Friday. The Facility may be temporarily
closed for repairs, maintenance, renovations or in the event of an emergency at
Landlord’s reasonable discretion. Landlord shall use commercially reasonable
efforts to notify tenants at least twenty four (24) hours in advance of any
closing, unless such closing is due to emergency.

4. Clothing. The minimum attire required at the Facility shall be gym shorts,
tee shirts, socks and tennis shoes. Any conventional exercise attire is
permissible, including leotards and tights, warm-up suits, etc. Sneakers, tennis
shoes, or similar footwear must be worn at all times. Users of the Facility must
wear clean and appropriate attire when in transit to and from the Facility,
which may include, but not be limited to, warm-up suits and sweat suits.

5. Conduct. Any conduct which unreasonably interferes with the use or enjoyment
of the Facility or the equipment by others, or disrupts or interferes with the
normal, safe, orderly and efficient operation of the Facility or the equipment,
is strictly prohibited. Radios, tape

 

Exhibit H, Page 3 of 5



--------------------------------------------------------------------------------

recorders or other similar personal audio equipment may not be used without
headphones. No User shall make, or permit to be made, any disturbing noises or
disturb or interfere with the occupants of the Building or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, tape recorder, loud speaker or other sound system.
After a User completes its use of a piece of equipment within the Facility, such
User shall wipe that piece of equipment with disinfectant solution provided by
the Building Manager.

6. Smoking. Smoking of any kind or any other consumption of tobacco products is
strictly prohibited in the Facility.

7. Solicitations and Petitions. Solicitation for the sale of any product or
service, or for charitable contributions, and petitions of any kind, are
strictly prohibited.

8. Identification. Upon request by Landlord’s employee or personnel in the
Facility, Users must present their key for identification purposes. Neither
Landlord nor the Building Manager assumes responsibility for lost or stolen
keys.

9. Food and Beverages Prohibited. Except for water or other sports drinks in
containers with lids, no food or beverages shall be brought into the Facility
and are strictly prohibited.

10. Other Facilities. Landlord or Building Manager may prohibit the use of or
close the Facility if misused in any way in its reasonable discretion. Landlord
and Building Manager take no responsibility for personal possessions left in the
Facility. Locks or lockers are permissible, but all personal property and locks
must be removed when the User leaves the Facility. Landlord and Building Manager
reserve the right to remove and dispose of any locks and personal property
remaining in the Facility when it closes each day. Landlord and Building Manager
make no representation or warranty that the use of any locker will protect
User’s personal property from damage, loss or theft.

11. Violation of Rules. Repeated failure or refusal to comply with these Rules
and Regulations may result in expulsion and/or the loss of privileges.

12. Maintenance. No User shall leave any litter, trash, debris, or articles of
clothing at the Facility. The entry door(s) to the Facility shall be kept closed
and locked at all times.

13. No Representations. User hereby acknowledges that the installation of
equipment, devices and/or facilities in or serving the Facility shall in no way
be deemed a representation or warranty by Operator regarding the efficacy or
safety of the same, nor as an agreement or undertaking by, or obligation of,
Operator to protect, indemnify or hold User harmless from any harm of any type
or to ensure User’s safety in connection with the use of such equipment, devices
and/or facilities. It is expressly understood and agreed that use of the
Facility by User shall be at User’s sole risk.

14. Access Cards. Users shall use their Building access cards for access to the
Facility. In no event shall User lend or otherwise transfer its access card to
any other person. In the event User shall lose or misplace its access card, or
in the event User’s access card shall be stolen, User shall promptly notify
Landlord and Operator in writing by sending an email to the following

 

Exhibit H, Page 4 of 5



--------------------------------------------------------------------------------

address bewell@valopark.net. User further agrees that, in the event either
(i) User’s employment with the Tenant is terminated for any reason, or
(ii) Tenant shall be in default beyond any applicable notice and cure periods
under its lease with Landlord, Operator may immediately de-activate User’s
access card. User hereby acknowledges that the access card is and shall remain
the property of Operator, and User agrees to return the same to Tenant upon the
expiration (or sooner termination) of Tenant’s lease, termination of User’s
employment with Tenant, or any earlier date on which Operator is entitled to
de-activate said access card. Access cards will be replaced at a reasonable cost
established by the Operator from time to time.

15. Consent. As a condition to the use of the Facility, all Users must sign a
Consent and Waiver of Liability on Landlord’s current form.

 

Exhibit H, Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT I

DETERMINATION OF FAIR MARKET RENTAL VALUE

1. The proceedings for the determination of FMV shall be deemed initiated as set
forth in the Lease. Within ten (10) business days of such initiation, Landlord
and Tenant shall each designate, by written notice to the other, a commercial
real estate broker unaffiliated with the selecting party and willing to act in
such determination and having at least ten (10) years’ experience in the leasing
or valuation of first class office space in Tysons, Virginia (hereinafter called
a “Qualified Appraiser”). The notice shall set forth the name and address of the
Qualified Appraiser selected by the party. If a party shall fail, neglect or
refuse within said ten (10) business day period to designate a Qualified
Appraiser within said ten (10) business day period, then the sole designated
Qualified Appraiser shall alone conduct the determination of the FMV for the
Fixed Date Expansion Space during the Fixed Date Expansion Space Term,
Unilateral Expansion Space during the Unilateral Expansion Space Term, Tenanted
Space during the Tenanted Space Term, or the Premises during the Renewal Term,
as applicable.

2. If two (2) Qualified Appraisers have been designated as aforesaid, such
Qualified Appraisers shall appoint an additional Qualified Appraiser (the “Third
Qualified Appraiser”) who is willing so to act in such determination, and notice
of such designation shall be given to both Landlord and Tenant. If the two
(2) Qualified Appraisers do not, within a period of ten (10) business days after
the appointment of the latter of them, agree upon and designate a Third
Qualified Appraiser willing so to act, either Qualified Appraiser previously
designated may request the Commercial Real Estate Brokerage Association of
Greater Washington, DC (CREBA)to designate a Third Qualified Appraiser willing
so to act and a Third Qualified Appraiser so appointed shall, for all purposes,
have the same standing and powers as though the Third Qualified Appraiser had
been properly appointed by the Qualified Appraisers first appointed.

3. If any designated Qualified Appraiser for any reason ceases to be such, a
replacement Qualified Appraiser to fill such vacancy shall be appointed by
Tenant, Landlord, the Qualified Appraisers first appointed or CREBA, as the case
may be, whichever made the original appointment, or, if the party which made the
original appointment fails to fill such vacancy, upon application of any
Qualified Appraiser who continues to act or by Tenant, Landlord or, and any
replacement Qualified Appraiser so appointed to fill such vacancy shall have the
same standing and powers as though appointed originally. Notwithstanding the
foregoing, neither Landlord nor Tenant shall release a Qualified Appraiser
merely for convenience.

4. Landlord’s designated Qualified Appraiser and Tenant’s designated Qualified
Appraiser shall each submit to the Third Qualified Appraiser within ten
(10) business days after the appointment of the Third Qualified Appraiser a
complete statement (the “Fair Market Rent Proposal”) setting forth in reasonable
detail all of the relevant economic terms of the party’s proposed determination
of the FMV and the relevant factors used in

 

Exhibit I, Page 1 of 2



--------------------------------------------------------------------------------

determining the same. The Fair Market Rent Proposals may be accompanied by
documentation supporting the Qualified Appraiser’s determination of the FMV. The
Third Qualified Appraiser shall deliver a copy of the Fair Market Rent Proposals
to the Qualified Appraisers designated by Landlord and Tenant within two
(2) business days after receipt of the same. The Third Qualified Appraiser shall
examine the Fair Market Rent Proposals and any submitted supporting
documentation and select the FMV of the Fixed Date Expansion Space during the
Fixed Date Expansion Space Term, Unilateral Expansion Space during the
Unilateral Expansion Space Term, Tenanted Space during the Tenanted Space Term,
or the Premises during the Renewal Term, as applicable, that the Third Qualified
Appraiser believes to most accurately reflect the applicable FMV.

5. The FMV shall take into account all relevant factors as determined by each
Qualified Appraiser.

6. Each of Landlord and Tenant shall pay the costs and fees of the Qualified
Appraiser chosen by it, and Landlord and Tenant shall share the costs and fees
of the Third Qualified Appraiser equally. Each of Landlord and Tenant shall pay
the legal fees and expenses of their respective counsel and costs incurred in
preparation of its Fair Market Rent Proposal.

7. Any determination of FMV pursuant to this Exhibit I shall be binding on both
Landlord and Tenant.

 

Exhibit I, Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REQUIRED SNDA

(See Attached)

Ex. J, Cover Page



--------------------------------------------------------------------------------

SNDA

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (this
“Agreement”), dated as of [                                                 ],
2018, is made by and among APPIAN CORPORATION (“Tenant”), TAMARES 7950 OWNER LLC
(“ Landlord”), and [                                                     ]
(acting itself or through any of its affiliates or designees, and together with
its successors and assigns, “Lender”).

R E C I T A L S

A. Reference is hereby made to that certain parcel of land (the “Land”)
described in Exhibit A to this Agreement and the improvements (“Improvements”)
on the Land (the Land and the Improvements are collectively referred to as the
“Property”).

B. Pursuant to a certain Loan Agreement (as the same may be amended, modified,
increased, renewed or restated from time to time, the “Loan Agreement”) entered
into between Landlord (“Borrower”), as borrower, and Lender, Lender has made to
Borrower a loan (as the same may be amended, modified, increased, renewed or
restated from time to time, the “Loan”). Borrower has executed and delivered to
each Lender one or more promissory notes evidencing the indebtedness incurred by
Borrower under the Loan Agreement (as the same may be amended, modified,
increased, renewed or restated from time to time, and together with all renewal
notes issued in respect thereof, collectively, the “Notes”). Borrower’s
obligations under the Notes shall be secured by, among other things, mortgages,
deeds of trust or similar security instruments covering, among other property,
the Property (as they may have been or may be from time to time renewed,
extended, amended or supplemented, the “Mortgages” and, individually, a
“Mortgage”).

C. Tenant is the tenant under a certain Lease Agreement dated                 
day of

                                     , 2018 (as the same may from time to time
hereafter be renewed, extended, amended or supplemented, the “Lease”), between
Tenant, as tenant, and Landlord, as landlord, with respect to the Property as
more particularly described therein.

D. The term “Landlord” as used in this Agreement means the current Landlord
under the Lease or, if the landlord’s interest under the Lease is transferred in
any manner, the successors or assigns occupying the position of landlord under
the Lease at the time in question.

NOW, THEREFORE, in consideration of the mutual agreements in this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

Exhibit J, Page 1 of 16



--------------------------------------------------------------------------------

1. Subordination of Lease. The Lease, together with all rights, options, liens
and charges created thereby, is and shall be subordinate to the lien of the
Mortgage and the rights of Lender under the Mortgage and to any and all
advancements made thereunder and to any renewals, modifications, consolidations,
replacements, additional advances, further advances and extensions thereof. This
Agreement is not intended and shall not be construed to subordinate the Lease to
any mortgage, deed of trust, deed to secure debt or other security document
other than the Mortgages securing the borrowed indebtedness of Borrower to
Lender.

2. Future Unilateral Subordination of Mortgages. Without limitation of any other
provision of this Agreement, Lender may, at its option and without joinder or
further consent of Tenant, Landlord, Borrower or anyone else, at any time after
the date of this Agreement, subordinate the lien of the Mortgage (or any other
lien or security interest held by the Lender which covers or affects the
Property) to the Lease by executing an instrument or instruments that are
intended for that purpose and that specifies such subordination. If Lender
elects to subordinate the lien of the Mortgage to the Lease, Tenant shall
execute any commercially reasonable documents reasonably required to evidence
such subordination; provided, however, that such documents shall not adversely
affect the rights of Tenant in any respect or increase the obligations of Tenant
in any respect beyond those contained in the Lease.

3. Rights of Lender after an Event of Default. Provided that the Lease is then
in effect, Lender and Tenant hereby agree that, upon the occurrence and during
the continuance of an Event of Default under and as defined in the Loan
Agreement, provided that Tenant is not then in default in the payment of rent,
additional rent or other payments or in the performance of any of the other
terms, covenants or conditions of the Lease on Tenant’s part to be performed
(beyond any notice, cure, and/or grace periods specified in the Lease (any such
default being a “Lease Default Event”)):

(a) Lender will not terminate the Lease and shall not disturb or interfere with
Tenant’s quiet use, possession and enjoyment of the Property in the exercise of
any of its rights under the Mortgage, including any Foreclosure (as hereinafter
defined), whether by power of sale or court action or conveyance in lieu of
foreclosure, in which event Tenant shall attorn to the New Owner (as hereinafter
defined) in accordance with the terms of Section 4 below;

(b) Lender agrees to be bound by all obligations imposed by the Lease upon
Landlord therein (subject to the terms and conditions set forth in this
Agreement), including without limitation, the offset rights set forth in
Sections 1.15.7, and 31.2 of the Lease and Section 6.1 of Exhibit C-2 of the
Lease and Landlord’s obligation to fund any remaining allowance and/or financial
responsibilities of Landlord (including, but not limited to, abatement and
conversion rights); and

(c) Lender will not name or join Tenant as a party to any foreclosure or other
legal action or proceeding, unless required to complete the Foreclosure, but in
any event subject to Section 3(a).

 

Exhibit J, Page 2 of 16



--------------------------------------------------------------------------------

4. Attornment.

(a) Tenant covenants and agrees that if the Mortgage is foreclosed, whether by
power of sale or by court action, or if there is a transfer of the Property by
conveyance in lieu of foreclosure (a “Foreclosure” and the purchaser at
foreclosure or the transferee in lieu of foreclosure, including Lender or an
affiliate, nominee or designee of Lender, if it is the purchaser or transferee,
is referred to as a “New Owner” and the Property being the “Foreclosed
Property”), then in such event, the Lease shall continue in full force and
effect and Tenant shall recognize any New Owner as Tenant’s new landlord.
Notwithstanding the foregoing, in no event shall any New Owner be:

(i) responsible for the performance of any covenant or obligation of any
previous landlord (including Landlord) under the Lease that is either personal
to the previous landlord (including Landlord) or otherwise not susceptible to
performance by such New Owner (Lender acknowledging that all monetary
obligations shall be deemed susceptible to performance);

(ii) liable for any act, omission, default, misrepresentation, or breach of
warranty, of any previous landlord (including Landlord) or obligations accruing
as to the Property prior to New Owner’s actual ownership of the Property, except
for any default of a continuing nature that is curable (Lender acknowledging
that all monetary obligation shall be deemed curable) and continues after the
date New Owner acquires an interest in the Property for which New Owner, as
landlord, would be responsible under the Lease as of such date;

(iii) subject to any recoupment, estoppel, defense, claim or counterclaim that
Tenant might be entitled to assert against any previous landlord (including
Landlord); provided, however, the foregoing shall not limit either (1) Tenant’s
right to exercise against New Owner the offset rights set forth in Sections
1.15.7 and 31.2 of the Lease and Section 6.1 of Exhibit C-2 of the Lease or
(2) New Owner’s obligation to correct any conditions that are curable (Lender
acknowledging that all monetary obligations shall be deemed susceptible of cure)
and existed as of the date of attornment and violate New Owner’s obligations as
landlord under the Lease;

(iv) bound by any payment of rent, additional rent, supplemental rent or other
charges or payments any Tenant may have made to any previous landlord (including
Landlord) for more than one (1) month in advance except (1) to the extent such
monies actually have been received by New Owner, or (2) such prepayment shall
have been expressly approved by New Owner (either before, on, or after the date
of attornment);

(v) liable for the return or application of any security deposit or other
deposit or security that Tenant may have given to any previous landlord
(including Landlord) that has not been transferred to New Owner; or

(vi) bound by any amendment or modification of the Lease or any termination or
cancellation of the Lease, in each case made, given or done during the term of
this Agreement without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned, or delayed, unless such amendment or
modification is an exercise of any rights or options expressly granted to Tenant
under the Lease (including, without limitation, any right of renewal, expansion,
termination, and any first refusal/first offer to lease).

 

Exhibit J, Page 3 of 16



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, (i) New Owner
shall be bound by all obligations imposed by the Lease upon Landlord therein,
including without limitation, the offset rights set forth in Sections 1.15.7 and
31.2 of the Lease and Section 6.1 of Exhibit C-2 of the Lease and Landlord’s
obligation to fund any remaining allowance and/or financial responsibilities of
Landlord (including, but not limited to, abatement and conversion rights), and
(ii) New Owner’s obligations and liability under the Lease shall never extend
beyond New Owner’s interest in the Property. If Tenant obtains any money
judgment against New Owner with respect to the Lease or the relationship between
New Owner and Tenant, as landlord and tenant, then Tenant shall look solely to
New Owner’s interest in the Property (including proceeds and rental revenue
derived therefrom) to collect such judgement and shall not collect or attempt to
collect any such judgment out of any other assets of New Owner.

(c) The provisions of this Agreement regarding recognition by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party to this Agreement or the respective
heirs, legal representatives, successors or assigns of any such party,
immediately upon New Owner succeeding to Landlord’s interest in the Property.
Tenant agrees, however, to execute and deliver at any time and from time to
time, upon the prior written request of Lender or any New Owner or any
prospective New Owner, (i) any commercially reasonable instrument or certificate
which, in the reasonable judgment of Lender or any New Owner or any prospective
New Owner, may be necessary or appropriate in or following any Foreclosure to
evidence such recognition, including, if requested, one or more new leases
(between New Owner and Tenant) (each a “New Lease”) of the Foreclosed Property
on the same terms and conditions as the Lease for the then unexpired term of the
Lease, provided that such new lease shall in no way adversely affect the rights
of Tenant under the Lease or increase the obligations of Tenant under the Lease
and (ii) a Subordination, Non-Disturbance, Recognition and Attornment Agreement
with any lender on such Foreclosed Property consistent with the terms hereof and
otherwise reasonably acceptable to Tenant.

5. Acknowledgement and Agreement by Tenant. Tenant acknowledges and agrees as
follows:

(a) Tenant shall not prepay any rents or other sums due under the Lease for more
than one (1) month in advance of the due date therefor (excluding the advance
rent deposit, if any, due upon execution of the Lease), unless Lender consents
to such prepayment. Tenant acknowledges that Lender will rely upon this
Agreement in providing the Loan to Borrower under the Loan Agreement.

(b) From and after the date of this Agreement, in the event of any act or
omission by Landlord which would give Tenant the right, either immediately or
after the lapse of time, to terminate the Lease to which it is a party or to
claim a partial or total eviction, Tenant will not exercise any such right
(i) until it has given written notice of such act or omission to Lender, which
notice Tenant shall send contemporaneously with the notice sent to Landlord; and
(ii) until the same period of time as is given to Landlord under the Lease to
cure such act or omission shall have elapsed following such giving of notice to
Lender (which cure period may be concurrent with the cure period of Landlord).
Notwithstanding the foregoing, Lender shall have no duty or obligation to cure
or remedy any breach or default. It is specifically agreed that Tenant shall
not, as to Lender, anticipate or require cure of any such default that is
personal to Landlord or otherwise not reasonably susceptible to cure by Lender.

 

Exhibit J, Page 4 of 16



--------------------------------------------------------------------------------

(c) Tenant and Landlord hereby agree that upon receipt of written notice from
Lender of the occurrence of an Event of Default (as defined in the Loan
Agreement), Tenant shall make all payments of rent and other sums coming due
under the Lease from and after the date of such notice directly into an account
specified by Lender in such written notice, or such other account or location as
Lender may designate in writing to Tenant from time to time with reasonable
advance written notice. Thereafter, Tenant shall pay the full amount of its rent
and all other sums due under the Lease directly into such account without
offset, credit or deduction (except as may be expressly permitted under the
Lease) until notified otherwise by Lender in writing, notwithstanding any
contrary instructions of or demands from Landlord, and Landlord hereby agrees
that Tenant shall receive credit against rent due under the Lease for any such
payments made to Lender and waives any claims against Tenant for the amount of
any such payments made by Tenant to Lender. Tenant acknowledges that any notice
sent pursuant to this Section 5(c) shall satisfy the requirements of notice set
forth in the Lease.

(d) Except as provided in Section 45 of the Lease, Tenant has no right or option
of any nature whatsoever to purchase any of the Property, or any portion of or
any interest in the Property, and, notwithstanding the rights set forth in
Section 45 of the Lease, to the extent that Tenant has had (including, without
limitation, the rights set forth in Section 45 of the Lease), or hereafter
acquires, any such right or option, the same is hereby acknowledged to be
subject and subordinate to the Mortgage and is hereby waived and released as
against Lender.

(e) This Agreement satisfies any condition or requirement in the Lease relating
to the granting of a non-disturbance agreement from the Lender.

(f) Nothing in this Agreement is intended, nor shall it be construed, to abridge
or adversely affect any right or remedy of Landlord under the Lease in the event
of any default by any Tenant in the payment of rent and/or any other sums due
under the Lease or in the performance of any of the other terms, covenants or
conditions of the Lease on Tenant’s part to be performed.

(g) Except to the extent expressly stated in the Lease, Landlord has not agreed
to any abatement of rent or other sums or period of “free rent” for the Property
or to pay any tenant improvement allowance or to commence or complete any
initial construction of improvements or any expansion or rehabilitation of
existing improvements thereon. Tenant agrees that if Lender or any New Owner
becomes the owner of the Property and succeeds to the landlord’s interest under
the Lease, no agreement for abatement of rent or any other sum not expressly
stated in the applicable Lease (or an amendment consented to by Lender, such
consent not to be unreasonably withheld, conditioned or delayed), and no
agreement to pay any tenant improvement allowance or to commence or complete any
initial construction of improvements or any expansion or rehabilitation of
existing improvements not expressly stated in the applicable Lease (or an
amendment consented to by Lender, such consent not to be unreasonably withheld,
conditioned or delayed), shall be binding on Lender or New Owner.

 

Exhibit J, Page 5 of 16



--------------------------------------------------------------------------------

(h) Tenant agrees that Lender and its representatives, at their sole cost and
expense, shall have the same rights to inspect the Property which is the subject
of the Lease as Landlord, upon the same prior notice requirements to Tenant,
subject to the same security rules as Landlord (e.g. must be accompanied by a
representative of Tenant), and during normal business hours, provided, that if
no Event of Default shall have occurred and be continuing under the Loan
Agreement, such inspections with respect to the Property and such inspections
shall occur no more than twice annually.

6. Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease, acknowledges and agrees for itself and its heirs, representatives,
successors and assigns: (i) that this Agreement does not constitute a waiver by
Lender of any of its respective rights under the Loan Agreement, Mortgages,
Notes or other Loan Documents (as defined in the Loan Agreement), or in any way
release Borrower from their obligations to comply with the terms, provisions,
conditions, covenants, agreements and clauses of the Loan Agreement, Mortgages,
Notes or other Loan Documents and (ii) that Tenant is hereby authorized and
directed to pay its rent and all other sums due under the Lease directly to an
account designated by Lender to the extent directed by Lender as set forth in
Section 5(c). Landlord hereby releases and discharges Tenant from any liability
to Landlord resulting from Tenant’s payments to Lender in accordance with this
Agreement.

7. Estoppel Certificate. Tenant agrees to execute and deliver from time to time,
in connection with a sale, assignment or other participation of Lender’s
interest in the Loan or in connection with any Foreclosure or other exercise of
remedies by Lender, upon not less than fifteen (15) days prior written notice
from Lender, a certificate substantially in the form attached to the Lease as
Exhibit “F”.

8. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give under this Agreement shall be in
writing and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile, by nationally recognized overnight delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, at the addresses below (unless changed by similar notice
in writing given by the particular party whose address is to be changed).

To Landlord:         Tamares 7950 Owner LLC

c/o Tamares Real Estate Holdings Inc.

1500 Broadway

24th Floor

New York, NY 10036

Attn: Itrat Sayeed

Facsimile: [                ]

 

Exhibit J, Page 6 of 16



--------------------------------------------------------------------------------

 

With a copy to:

  

Braunstein Turkish LLP

       

7600 Jericho Turnpike

       

Suite 402

       

Woodbury, NY 11797

       

Attn: Michael Braunstein, Esq.

       

Facsimile: [                ]

    

To Tenant:

  

Prior to the Commencement Date (as defined in the

       

Lease)

        Appian Corporation        

1875 Explorer Street

       

4th Floor

       

Reston, Virginia 20190

       

Attn: Glenda W. Montemayor

       

        Director Real Estate & Facilities

    

And:

          

Appian Corporation

       

1875 Explorer Street

       

4th Floor

       

Reston, Virginia 20190

       

Attn: Chief Financial Officer

    

With a copy to:

          

Cooley LLP

       

11951 Freedom Drive, Suite 1400

       

Reston, Virginia 20190-5656

       

Attn: Michelle Garcia Schulman

       

Facsimile: (703) 456-8100

  

 

 

Exhibit J, Page 7 of 16



--------------------------------------------------------------------------------

 

To Tenant

  

On and After the Commencement Date (as defined in

    

the Lease)

    

Appian Corporation

    

7950 Jones Branch Drive, Suite [        ]

    

Tysons, Virginia 22102

    

Attn: Glenda W. Montemayor

    

        Director Real Estate & Facilities

 

And

  

Appian Corporation

    

7950 Jones Branch Drive, Suite [        ]

    

Tysons, Virginia 22102

    

Attn: Chief Financial Officer

 

With a copy to:

  

Cooley LLP

    

11951 Freedom Drive, Suite 1400

    

Reston, Virginia 20190-5656

    

Attn: Michelle Garcia Schulman

    

Facsimile: (703) 456-8100

 

To Lender:

  

AB Commercial Real Estate Debt – B2 S.à r.l.

    

c/o AllianceBernstein L.P.

    

1345 Avenue of the Americas

    

New York, New York 10105

    

Attention: Bryan Donohoe

    

Facsimile No.: (646) 432-7449

 

Exhibit J, Page 8 of 16



--------------------------------------------------------------------------------

 

With a copy to:

       

Berkadia Commercial Mortgage

    

323 Norristown Road, Suite 300

    

Ambler, Pennsylvania 19002

    

Attention: Jim Governale

    

Facsimile No.: (215) 328-0349

    

and:

    

Cleary Gottlieb Steen & Hamilton

    

One Liberty Plaza

    

New York, New York 10006

    

Attention: John V. Harrison, Esq.

    

Facsimile No.: (212) 225-3999

Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of delivery service or mail, as of
the date of first attempted delivery at the address and in the manner provided
in this Agreement or, in the case of facsimile, upon receipt. Notwithstanding
the foregoing, no notice of change of address shall be effective except upon
receipt. This Section 8 shall not be construed in any way to affect or impair
any waiver of notice or demand provided in this Agreement, in the Lease or in
any document evidencing, securing or pertaining to the loan evidenced by the
Notes or to require giving of notice or demand to or upon any person in any
situation or for any reason.

9. Miscellaneous.

(a) This Agreement shall survive any termination of the Lease by operation of
law following any Foreclosure.

(b) Nothing contained in this Agreement shall be construed to derogate from or
in any way impair, or affect the lien, security interest or provisions of the
Loan Agreement, Mortgages, Notes or other Loan Documents.

(c) This Agreement shall inure to the benefit of the parties hereto and Lender,
their respective successors and permitted assigns, and any New Owner, and its
heirs, personal representatives, successors and assigns; provided, however, that
if any Lender assigns or transfers its interest, all obligations and liabilities
of the assigning Lender under this Agreement shall terminate, and thereupon all
such obligations and liabilities shall be the responsibility of the party to
whom such interest is assigned or transferred; and provided that the interests
of Tenant under this Agreement may be assigned or transferred without the prior
written consent of Lender to the extent such assignment or transfer is permitted
under the terms of the Lease.

(d) This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by each of the parties to this Agreement or their
respective successors in interest.

 

Exhibit J, Page 9 of 16



--------------------------------------------------------------------------------

(e) If any provision of the Agreement shall be held to be invalid, illegal, or
unenforceable in any respect, the invalidity, illegality or unenforceability
shall not apply to or affect any other provision of this Agreement, but this
Agreement shall be construed as if such invalidity, illegibility, or
unenforceability did not exist.

(f) Lender hereby notifies Tenant that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Tenant, which information includes the name and address of Tenant and
other information that will allow Lender to identify Tenant in accordance with
the Act. Tenant agrees, promptly following a written request by Lender, to
provide such documentation and other information as Lender reasonably requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

(g) This Agreement may be executed in any number of original counterparts, each
of which shall be deemed an original, but which together shall constitute one
original Agreement.

(h) The laws of the Commonwealth of Virginia and the applicable federal laws of
the United States of America shall govern the rights and duties of the parties
hereto and the validity, construction, enforcement and interpretation of this
Agreement.

EXECUTED on the date set forth in the acknowledgment below to be effective as of
the date first above written.

 

[Signatures on the following page]   LENDER:   [                            ]
By:  

 

  Name:   Title:

[Signatures continue on the following page]

 

Exhibit J, Page 10 of 16



--------------------------------------------------------------------------------

STATE OF

   )                ).    SS          

COUNTY OF

   )          

The foregoing instrument was acknowledged before me this                  day of
                    , 20         by                         , the
                         of                     , a                     , on
behalf of the company.

 

Seal

  

 

     

Notary Public

     

My Commission Expires:

  

[Signatures continue on the following page]

 

Exhibit J, Page 11 of 16



--------------------------------------------------------------------------------

LANDLORD:

TAMARES 7950 OWNER LLC,

a Delaware limited liability company

By:  

 

  Name:   Title:

[Signatures continue on the following page]

 

Exhibit J, Page 12 of 16



--------------------------------------------------------------------------------

STATE OF

   )                ).    SS          

COUNTY OF

   )          

The foregoing instrument was acknowledged before me this
                             day of                         , 20         by
                        , the                          of Tamares 7950 Owner
LLC, a Delaware limited liability company, on behalf of the company.

 

Seal

  

 

     

Notary Public

     

My Commission Expires:

  

[Signatures continue on the following page]

 

Exhibit J, Page 13 of 16



--------------------------------------------------------------------------------

TENANT:

APPIAN CORPORATION,

a Delaware corporation

 

By:  

 

  Name:   Title:

[Signatures continue on the following page]

 

Exhibit J, Page 14 of 16



--------------------------------------------------------------------------------

STATE OF

   )                ).    SS          

COUNTY OF

   )          

The foregoing instrument was acknowledged before me this                  day of
                    , 20         by                         , the
                                 of Appian Corporation, a Delaware corporation,
on behalf of the company.

 

Seal

  

 

     

Notary Public

     

My Commission Expires:

  

 

Exhibit J, Page 15 of 16



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

Exhibit J, Page 16 of 16



--------------------------------------------------------------------------------

EXHIBIT K

LANDLORD’S CLEANING SPECIFICATIONS

[EXHIBIT APPEARS ON FOLLOWING PAGES]

 

Exhibit K, Cover Page



--------------------------------------------------------------------------------

JANITORIAL SERVICES

7950 JONES BRANCH DRIVE

TENANT OFFICE CLEANING SPECIFICATIONS

During all nightly activates contractor’s personnel are required to secure all
work areas and ensure that all entry doors to the area they are cleaning are
locked. Upon completion of all the nightly chores, all lights shall be turned
off, doors locked and offices left in a neat and orderly condition. Manager
shall be notified in writing of any irregularities. Contractor shall report any
identified mechanical deficiencies that are seen throughout the day to Manager
(ex: clogged toilet, leaks, burnt out light bulbs, broken doors, etc.) If
contractor see any electric space heaters or open flame (ex: candles, sterno,
etc.) that are being used by tenants, they are to immediate inform Manager.

Contractor shall perform these services nightly between the hours of 5:00 PM and
6:00 AM, Monday through Friday except Building Holidays.

 

  I. DAILY SERVICE

 

  A. TENANT AREAS

 

  1. Vacuum all carpet twice weekly, carpet sweep all areas three times a week.

 

  2. All hard surface flooring to be swept using approved dust down preparation
Damp mop all flooring in entrance foyers.

 

  3. Empty and clean all waste baskets and disposal receptacles. Remove trash to
designed areas.

 

  4. Dust all furniture, fixtures, chair rails, window unit covers and trim.

 

  5. Clean all glass furniture tops.

 

  6. Dust telephone with anti-bacterial cloth.

 

  7. Wash clean all water fountains and coolers.

 

  8. Spot cleaning of carpet as needed.

 

Ex. K, Page 1 of 4



--------------------------------------------------------------------------------

  B. PUBLIC CORRIDORS

 

  1. Sweep and damp mop tile, terrazzo and marble flooring.

 

  2. Vacuum carpet.

 

  3. Clean all wall surfaces of finger marks, smudges, writing, etc.

 

  4. Dust elevator doors.

 

  5. Spot cleaning of carpet as needed.

 

  C. CORE LAVATORIES

 

  1. Scour, wash and disinfect both sides of all toilet seats, basins, bowls and
urinals.

 

  2. Wash floors, using proper disinfectants.

 

  3. Wash and polish all mirrors, powder shelves, bright work including
flushometers.

 

  4. Dust and wash all partitions, tile wall dispensers and receptacles.

 

  5. Empty paper towel receptacles and remove trash to designated areas.

 

  6. Empty and clean sanitary disposal receptacles (contractor to furnish
napkins).

 

  7. Fill all paper towel, soap and tissue dispensers.

 

Ex. K, Page 2 of 4



--------------------------------------------------------------------------------

  II. PERIODIC SERVICES

 

  A. CORE LAVATORIES

 

  1. Machine scrub floors monthly, or more frequently as necessary.

 

  2. Wash all partitions, tile walls and enamel surfaces monthly with proper
disinfectant.

 

  3. High dust all lights, wall and grills monthly.

 

  B. GENERAL OFFICE AREAS

 

  1. Wipe clean all aluminum, chrome and other metal work around exterior
windows as necessary.

 

  2. Dust all ventilating louvers and grilles within reach quarterly.

 

  3. Wash all waste receptacles quarterly.

 

  4. Wash all lighting fixtures quarterly.

 

  5. Dust all vertical surfaces not reached nightly, venetian blinds, picture
frames, charts and other hangings, quarterly.

 

  6. Wash all windows in the demised premises inside and outside, twice per
year.

 

  C. TENANT AREAS

 

  1. Machine scrub floors monthly.

 

  III. EXCLUDED AREAS & MATERIALS

 

  1. Private bathrooms

 

  2. Pantry area.

 

  3. Hazardous waste.

 

  4. Medical waste.

 

Ex. K, Page 3 of 4



--------------------------------------------------------------------------------

ADDITIONAL TENANT SERVICES

It is agreed that contractor may perform special additional services to Tenants
in the Building from time to time. Such special day or night service shall be
invoiced directly to the Tenant as approved and authorized by the Owner and/or
Manager.

 

Ex. K, Page 4 of 4



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2019 OpEx

     41  

2019 OpEx Over-Run

     41  

2019 OpEx Stop

     41  

Abated Parking Permit Fees

     5  

Abated Rent

     5  

Accelerated Fit-Out Exercise Notice

     17  

Accelerated Fit-Out Right

     17  

Acceleration Notice

     16  

ADA Requirements

     37  

Additional Rent

     5  

Adjusted Fixed Date Expansion Space TI Allowance

     17  

Affiliate

     62  

Aggregate Fixed Date Expansion Space TI Allowance

     17  

Alterations

     56  

Amenities OpEx

     3  

Annual OpEx Credit

     41  

Antennae Equipment

     57  

Applicable Laws

     43  

Auditorium

     1  

Availability Notice

     25  

Base Building Work Letter

     Ex. C-1, Pg.1  

Base Rent

     5  

Building

     2  

Business Days

     39  

business hours

     39  

Cafeteria

     Ex. B-5, Pg. 1  

Commencement Date

     x  

Common Areas

     79  

Comparable Buildings

     38  

condemnation

     73  

Conference Center

     1  

Connecting Equipment

     57  

Control

     62  

 

Index of Terms, Page 1



--------------------------------------------------------------------------------

     Page  

Controllable Operating Expenses

     41  

Controlling

     62  

Controls

     62  

Current Lender

     71  

Declaration

     4  

Default

     68  

Default Rate

     38  

Delayed Repair

     76  

Delivery

     x  

Delivery Date

     1  

Desk Sharing Arrangement

     62  

Determination Period

     53  

Discount Rate

     70  

Disqualifying Sublease

     65  

Ecosystem Partner

     18  

Eighth Floor Expansion Option

     9  

Eighth Floor Expansion Space

     9  

Eighth Floor Expansion Space Delivery Date

     14  

Eighth Floor Expansion Space Term

     9  

Eighth Floor Premises

     1  

Eleventh Floor Premises

     1  

Emergency Generator

     55  

eminent domain

     73  

Encumbrances

     71  

Enhanced Design Rights

     81  

Enhanced Design Rights Trigger

     81  

Environmental Laws

     36  

Event of Default

     68  

Executive Order

     86  

Exercise Period

     87  

Existing Tenanted Space

     24  

Expansion Option Exercise Notice

     9  

Expansion Rights

     24  

Expansion Space Delivery Date

     13  

Expense Statement

     42  

 

Index of Terms, Page 2



--------------------------------------------------------------------------------

    

Page

 

Expiration Date

     xi  

Exterior Building Sign Rights

     65  

F&B Rights

     81  

Fifth Floor Abated Rent

     7  

Fifth Floor Abated Rent Period

     7  

Fifth Floor Must-Take Space

     6  

Fifth Floor Must-Take Space Commencement Date

     6  

Fifth Floor Must-Take Space Term

     6  

Fifth Floor Rent Commencement Date

     7  

Fifth Floor Tenant Improvement Allowance

     8  

Fifth Floor Tenant Improvement Allowance Items

     6  

Fifth Floor Tenant Improvements

     Ex. C-2, Pg. 1  

Final Fixed Date Expansion Space Delivery Date

     16  

First Delay Notice

     15  

First Extended Expansion Space Delivery Date

     15  

First LC Reduction Event

     31  

First LC Reduction Trigger

     31  

First Reduced LC Amount

     31  

First Renewal Term

     29  

First Renewal Term Commencement Date

     29  

First Renewal Term Expiration Date

     29  

First Repair Self Help Notice

     76  

Fitness Facility

     40  

Fixed Date Expansion Option

     9  

Fixed Date Expansion Options

     9  

Fixed Date Expansion Space

     9  

Fixed Date Expansion Space Abated Rent

     11  

Fixed Date Expansion Space Abated Rent Period

     11  

Fixed Date Expansion Space Commencement Date

     10  

Fixed Date Expansion Space Rent Commencement Date

     11  

Fixed Date Expansion Space Tenant Improvement Allowance

     12  

Fixed Expansion Space Tenant Improvements

     12  

FMV

     10  

FN Space

     24  

Force Majeure

     84  

 

Index of Terms, Page 3



--------------------------------------------------------------------------------

     Page  

Fourth Floor Outdoor Space

     2  

Fourth LC Reduction Trigger

     32  

Fourth Reduced LC Amount

     32  

Future SNDA

     71  

Gannett Signage

     67  

Gannett Space

     24  

Hazardous Materials

     36  

hazardous waste

     36  

holidays

     39  

Identified ROFR Space

     22  

Identified ROFR Space Commencement Date

     23  

Identified ROFR Space Tenant Improvements

     24  

Identified ROFR Space Term

     23  

Initial Increased Security Deposit Amount

     32  

Initial Term

     x  

Insperity Space

     24  

Interim Fixed Date Expansion Space Lease

     17  

Interim Lease Notice

     17  

Interim Lease TI Funds

     17  

Interim Space

     54  

Interim Tenant

     17  

ISO

     1  

Land

     2  

Landlord

     1  

Landlord Delay

     8  

Landlord Parties

     60  

Landlord Work

     1  

Landlord’s Delivery Conditions

     4  

Landlord’s Knowledge

     36  

Landlord’s Offer Notice

     87  

LC Amendment

     31  

Lease

     1  

Lease Expiration Date

     xi  

Lease Term

     4  

Lease Terms Deadline

     10  

 

Index of Terms, Page 4



--------------------------------------------------------------------------------

     Page  

Lease Year

     30  

Letter of Credit

     30  

Material Terms

     87  

Measurement Standard

     1  

Minimum Electrical Standard

     40  

Monthly Base Rent

     xi  

Monument Signage Rights

     65  

Must-Take Accelerated Fit-Out Right

     8  

Newly Enacted Laws

     43  

Ninth Floor Expansion Option

     9  

Ninth Floor Expansion Space

     9  

Ninth Floor Expansion Space Delivery Date

     13  

Ninth Floor Expansion Space Term

     9  

Ninth Floor Premises

     1  

Non-Controllable Operating Expenses

     41  

North Tower

     2  

Objection Notice

     46  

Octagon

     16  

Octagon Delay Notice

     17  

Octagon Lease

     16  

Octagon Renewal

     17  

Octagon Space

     24  

Octagon Surrender

     16  

Offer Notice

     28  

Offer Price

     87  

Officer’s Certificate

     31  

Operating Expenses

     42  

Original Premises

     1  

Original Premises Abated Rent Period

     5  

Original Premises Approved Working Drawings

     3  

Original Premises Construction Drawings

     4  

Original Premises Landlord Supervision Fee

     8  

Original Premises Tenant Improvement Allowance

     Ex. C-2, Pg. 5  

Original Premises Tenant Improvements

     Ex. C-2, Pg. 1  

Parking Permit

     xiii  

 

Index of Terms, Page 5



--------------------------------------------------------------------------------

     Page  

Parking Permit Fees

     xiii  

Pending Deal

     22  

Pending Deal Acceptance Notice

     22  

Pending Deal Notice

     22  

Permitted Capital Expenditures

     43  

Permitted Transfer

     61  

Permitted Transfer Requirements

     62  

Permitted Transferee

     61  

Premises

     1  

Prepaid Fifth Floor Base Rent

     35  

Prepaid Original Premises Base Rent

     35  

Prepaid Rent

     35  

present fair market value of the Premises

     69  

Prime Rate

     38  

Profit

     64  

Project

     2  

Project Amenities

     3  

Purchase Agreement

     87  

Purchase Commitment

     87  

Real Estate Taxes

     47  

regulations

     37  

Renewal Notice

     29  

Renewal Option

     29  

Renewal Term

     29  

Rent

     6  

Rent Commencement Date

     xi  

Repair Costs

     77  

Required Information

     63  

Required SNDA

     71  

Requisition

     7  

Rescission Notice

     10  

Restaurant

     Ex. B-5, Pg. 1  

Restoration Notice

     53  

Restrictive Sign Rights

     67  

Review Meeting

     80  

 

Index of Terms, Page 6



--------------------------------------------------------------------------------

     Page  

Review Notice

     46  

Right of First Offer

     87  

Right of First Offer Property

     87  

Right of First Refusal

     22  

Rights Reduction Sublease

     64  

ROFO

     28  

ROFO Space

     28  

ROFR

     22  

Rooftop Equipment

     57  

Rooftop Equipment Area

     57  

Sale Period

     88  

Satellite Equipment

     57  

Second Delay Notice

     15  

Second LC Reduction Trigger

     31  

Second Reduced LC Amount

     32  

Second Renewal Term

     29  

Second Renewal Term Commencement Date

     29  

Second Renewal Term Expiration Date

     29  

Second Repair Self Help Notice

     77  

Security Deposit Amount

     30  

Server Room

     2  

Service Interruption

     40  

Seventh Floor Expansion Option

     9  

Seventh Floor Expansion Space

     9  

Seventh Floor Expansion Space Delivery Date

     15  

Seventh Floor Expansion Space Term

     9  

Seventh Floor Premises

     1  

Signage Rights Tenant

     67  

Site Plan

     2  

Sixth Floor Premises

     1  

SNDA

     72  

South Tower

     2  

Special Equipment

     58  

Specialty Alterations

     57  

Storage Space

     82  

 

Index of Terms, Page 7



--------------------------------------------------------------------------------

     Page  

Storage Space Rent

     82  

Substantial Completion

     4  

Summary

     viii  

Superior Additional Parking Rights

     3  

Supplemental HVAC Equipment

     57  

SVB

     34  

taken

     73  

Tax Protest

     49  

Tax Statement

     48  

Tenant

     1  

Tenant Delays

     Ex. B-5, Pg. 1  

Tenant Fit-Out Period

     4  

Tenant Improvements

     7  

Tenant Parties

     60  

Tenant’s Architectural Matters Rights

     80  

Tenant’s Building Illumination Rights

     66  

Tenant’s Notes

     81  

Tenant’s Rooftop Advertising Area

     65  

Tenant’s Rooftop Branding

     65  

Tenant’s Rooftop Branding Rights

     65  

Tenant’s Share

     6  

Tenanted Space

     24  

Tenanted Space Abated Rent

     25  

Tenanted Space Abated Rent Period

     25  

Tenanted Space Commencement Date

     26  

Tenanted Space Option

     24  

Tenanted Space Option Exercise Notice

     24  

Tenanted Space Option Period

     24  

Tenanted Space Rent Commencement Date

     26  

Tenanted Space Tenant Improvement Allowance

     27  

Tenanted Space Tenant Improvements

     27  

Tenanted Space Term

     26  

Tenth Floor Premises

     1  

Term

     4  

Third LC Reduction Trigger

     31  

 

Index of Terms, Page 8



--------------------------------------------------------------------------------

     Page  

Third Reduced LC Amount

     32  

TI Funds Conversion Notice

     5  

Transfer Expenses

     64  

Triggering Credit Rating

     31  

Twelfth Floor Premises

     1  

unaffiliated third-party purchaser

     87  

Unilateral Expansion Option

     18  

Unilateral Expansion Right Exercise Notice

     18  

Unilateral Expansion Space

     18  

Unilateral Expansion Space Abated Rent

     19  

Unilateral Expansion Space Abated Rent Period

     19  

Unilateral Expansion Space Commencement Date

     20  

Unilateral Expansion Space Rent Commencement Date

     20  

Unilateral Expansion Space Tenant Improvement Allowance

     21  

Unilateral Expansion Space Tenant Improvements

     21  

Unilateral Expansion Space Term

     20  

waste products

     37  

Work Letter

     Ex. C-2, Pg. 1  

worth at the time of award

     70  

 

Index of Terms, Page 9